EXHIBIT 10.1

 

 

 

CREDIT AGREEMENT PROVIDING FOR A
SENIOR SECURED TERM LOAN
OF UP TO US$32,000,000

EAST GULF SHIPHOLDING, INC.,
as Borrower,

AND

The Banks and Financial Institutions listed on Schedule I hereto,

as Lenders,

AND

DVB BANK SE,

as Mandated Lead Arranger, Facility Agent and Security Trustee,

AND

INTERNATIONAL SHIPHOLDING CORPORATION,
as Guarantor

April 20, 2015

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1. DEFINITIONS 1

1.1Specific Definitions 1

1.2Computation of Time Periods; Other Definitional Provisions 20

1.3Accounting Terms 20

1.4Certain Matters Regarding Materiality 20

2. REPRESENTATIONS AND WARRANTIES 20

2.1Representations and Warranties 20

3. THE FACILITY 25

3.1Purposes 25

3.2Receipt of Funds 25

3.3Drawdown Notice 25

3.4Effect of Drawdown Notice 25

4. CONDITIONS PRECEDENT 26

4.1Conditions Precedent to this Agreement 26

4.2Breakfunding Costs 30

4.3Satisfaction after Drawdown 30

5. REPAYMENT AND PREPAYMENT 30

5.1 Repayment 30

5.2Voluntary Prepayment; No Re-borrowing 30

5.3Mandatory Prepayment 30

5.4Interest and Costs with Prepayments/Application of Prepayments 31

5.5Borrower's Obligation Absolute 31

6. INTEREST AND RATE 31

6.1Payment of Interest; Interest Rate 31

6.2Maximum Interest 31

7. PAYMENTS 31

7.1Time and Place of Payments, No Set Off 31

7.2Taxes 31

7.3Sharing of Setoffs 33

7.4Computations; Banking Days 33

8. EVENTS OF DEFAULT 33

8.1Events of Default 33

8.2Application of Moneys 36

9. COVENANTS 36

9.1Affirmative Covenants 36

9.2Negative Covenants 42

9.3Financial Covenants 45

9.4Asset Maintenance 46

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)

 

 

 

 

10.

Page

9.5Borrower Restructuring 46

ACCOUNTS 48

 


10.1 

General...................................................................................................................................................

48

 


10.2 

Payment of
Earnings.............................................................................................................................


48 

 


10.3 

Monthly
Retentions...............................................................................................................................


49 

 


10.4 

Intentionally
Omitted.............................................................................................................................


49 

 


10.5 

Shortfall in
Earnings...............................................................................................................................


49 

 


10.6 

Transfers from Retention Account; Application of Retentions.


49 

 


10.7 

Location of
Accounts.............................................................................................................................


49 

 


10.8 

Debits for
Expenses...............................................................................................................................


49 

 


10.9 

Borrower’s Obligations
Unaffected.........................................................................................................


50 

11.

GUARANTEE.....................................................................................................................................................


50 

 


11.1 

The
Guarantee.....................................................................................................................................


50 

 


11.2 

Obligations
Unconditional.......................................................................................................................


50 

 


11.3 

Reinstatement.......................................................................................................................................


51 

 


11.4 

Subrogation...........................................................................................................................................


51 

 


11.5 

Remedies.............................................................................................................................................


51 

 


11.6 

Joint, Several and Solidary
Liability...........................................................................................................


51 

 


11.7 

Continuing
Guarantee.............................................................................................................................


51 

12.

ASSIGNMENT.....................................................................................................................................................


51 

 


12.1 

Generally.................................................................................................................................................


51 

 


12.2 

Assignment by Security
Parties...............................................................................................................


51 

 


12.3 

Assignment by
Lender...........................................................................................................................


51 

13.

ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC.

.............................................................................................................................................................................52

 

 


13.1 

Illegality.................................................................................................................................................


52 

 


13.2 

Increased
Costs.....................................................................................................................................


53 

 


13.3 

Lender's Certificate
Conclusive...............................................................................................................


53 

 


13.4 

Compensation for
Losses.......................................................................................................................


54 

14.

CURRENCY
INDEMNITY...................................................................................................................................


54 

 


14.1 

Currency
Conversion.............................................................................................................................


54 

 


14.2 

Change in Exchange
Rate.......................................................................................................................


54 

 


14.3 

Additional Debt
Due...............................................................................................................................


54 

 


14.4 

Rate of
Exchange.................................................................................................................................


54 

15.

FEES AND
EXPENSES.......................................................................................................................................


54 

 


15.1 

Fees.......................................................................................................................................................


54 

 


15.2 

Expenses.................................................................................................................................................


54 

16.

APPLICABLE LAW, JURISDICTION AND
WAIVER...........................................................................................


55 

 


16.1 

Applicable
Law.....................................................................................................................................


55 

 


16.2 

Jurisdiction...........................................................................................................................................


55 

 

 

-ii-

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

Page

16.3 WAIVER OF IMMUNITY 55

16.4 WAIVER OF JURY TRIAL 55

17. THE AGENTS 55

17.1 Appointment of Facility Agent 55

17.2 Appointment of Security Trustee 56

17.3 Distribution of Payments 56

17.4 Holder of Interest in Note 56

17.5 No Duty to Examine, Etc 56

17.6 Agents as Lenders 56

17.7 Acts of the Agents 57

17.8 Certain Amendments 57

17.9 Assumption regarding Event of Default 57

17.10 Limitations of Liability 58

17.11 Indemnification of the Facility Agent and Security Trustee 58

17.12 Consultation with Counsel 58

17.13 Resignation 58

17.14 Representations of Lenders 58

17.15 Notification of Event of Default 59

17.16 Reversal of Redistribution 59

17.17 Parallel Debt. 59

18. NOTICES AND DEMANDS 60

18.1 Notices 60

19. MISCELLANEOUS 61

19.1Right of Set-off 61

19.2 Time of Essence 61

19.3Unenforceable, etc., Provisions – Effect 61

19.4 References 61

19.5 Further Assurances 61

19.6 Prior Agreements, Merger 61

19.7 Entire Agreement; Amendments 62

19.8 Indemnification 62

19.9 USA PATRIOT Act Notice; OFAC and Bank Secrecy Act 62

19.10 Remedies Cumulative and Not Exclusive; No Waiver 63

19.11 Counterparts; Electronic Delivery 63

19.12 Headings 63

19.13 Disclosure 63

19.14 Securitization 64

19.15 Pari Passu Intercreditor Agreement. 64

 

-iii-

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS (continued)

SCHEDULES

IThe Lenders and the Commitments

IIApproved Ship Brokers

IIILiens

IVIndebtedness

VInitial Charter Party Agreement

EXHIBITS

AForm of Promissory Note

BForm of Drawdown Notice

CForm of Compliance Certificate

DForm of Assignment and Assumption Agreement

EForm of Earnings and Charterparties Assignment

FForm of Insurances Assignment

G-1Form of Mortgage

G-2Form of GREEN BAY Mortgage

H-1Classification Society Instruction Letter

H-2Classification Society Undertaking

I-1Form of Earnings Account Pledge

I-2Form of Retention Account Pledge

JForm of Manager’s Undertaking

KForm of Asset Maintenance Compliance Certificate

LForm of Pari Passu Intercreditor Agreement

MForm of Loan Administration Form

-iv-

 

--------------------------------------------------------------------------------

 

 

SENIOR SECURED TERM LOAN CREDIT AGREEMENT

THIS SENIOR SECURED TERM LOAN CREDIT AGREEMENT (this “Agreement”) is made as of
the 20th day of April, 2015, by and among (1) EAST GULF SHIPHOLDING, INC., a
corporation organized and existing under the laws of the Marshall Islands (the
“Borrower”), as borrower, (2) INTERNATIONAL SHIPHOLDING CORPORATION, a
corporation organized and existing under the laws of the State of Delaware, as
guarantor (the “Guarantor”), (3) the banks and financial institutions listed on
Schedule I, as lenders (together with any bank or financial institution which
becomes a Lender pursuant to Section 12, the “Lenders” and each a “Lender”), (4)
DVB BANK SE, as facility agent (in such capacity including any successor
thereto, the “Facility Agent”), and as security trustee for the Lenders (in such
capacity, the “Security Trustee” and, together with the Facility Agent, the
“Agents”) and (5) DVB BANK SE, as mandated lead arranger (in such capacity, the
“Mandated Lead Arranger”).

WITNESSETH THAT:

WHEREAS, at the request of the Borrower, each of the Agents has agreed to serve
in such capacity under the terms of this Agreement and the Lenders have agreed
to provide to the Borrower a senior secured term loan facility in the amount of
up to Thirty Two Million Dollars ($32,000,000);

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as set forth below:

1.DEFINITIONS

1.1Specific Definitions. In this Agreement the words and expressions specified
below shall,

except where the context otherwise requires, have the meanings attributed to
them below:

“Acceptable Accounting Firm”shall mean PricewaterhouseCoopers LLP, or such other
Securities

and Exchange Commission recognized accounting firm as shall be approved by the
Facility Agent, such approval not to be unreasonably withheld;

“Account Bank”shall mean DVB Bank SE (Frankfurt);

“Account Pledge”shall mean the German law-governed pledge of the Earnings

Account and the Retention Account to be executed by the Borrower in favor of the
Security Trustee pursuant to Section 4.1(s)(iii) substantially in the form set
out in Exhibit I-1 or I-2;

“Advance”shall mean the amount of the Facility advanced to the Borrower

pursuant to Section 3.1;

“Affiliate”shall mean with respect to any Person, any other Person who

directly or indirectly controls, is controlled by or under common control with
such Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
as applied to any Person means the possession directly or indirectly of the
power to direct or cause the direction of the management and policies of that
Person whether through ownership of voting securities or by contract or
otherwise;

 

--------------------------------------------------------------------------------

 

“Agents”shall have the meaning ascribed thereto in the preamble;

“Agreement”shall mean this Agreement, as the same shall be amended,

restated, modified or supplemented from time to time;

“Amortization Reduction Conditions”shall mean (A) as certified by the Guarantor
on the relevant

Compliance Certificate, the Guarantor is in compliance with the Amortization
Reduction Financial Covenants and (B) no Default or Event of Default has
occurred and is continuing;

“Amortization Reduction Financial  shall mean (A) a Consolidated Fixed Charge
Coverage Ratio of at Covenants”              least 1.20:1.00, (B) a ratio of
Consolidated EIBTDA to Consolidated

              Interest Expense of not less than 2.50:1.00, (C) a Consolidated
Tangible

 Net Worth $254,880,000, (D) a Consolidated Leverage Ratio of not 

                Greater than 4.25: 1.00, (E) a ratio of current assets to
current

               liabilities of not less than 1.00:1.00 and (F) Liquidity of not
less

  than $20,000,000, in each case measured in accordance with the

  the requirements set forth in Section 9.3;

 

“Amortization Reduction Period”shall mean the period (A) commencing on the first
Payment Date

following at least 90 days after the date that a Compliance Certificate is
provided to the Facility Agent showing that the Amortization Reduction
Conditions have been satisfied and (B) ending on the date that the Borrower is
no longer in compliance with the Amortization Reduction Conditions;

“Applicable Rate”shall mean the rate of interest applicable to the Facility per
annum,

which is equal to (i) from the Drawdown Date to January 31, 2020, Margin plus
the rate agreed upon by the Facility Agent and the Borrower as the fixed rate
plus Mandatory Costs (if applicable), and (ii) from February 1, 2020 until the
Final Payment Date, Margin plus LIBOR plus Mandatory Costs (if applicable);

“Approved Charter”shall mean the Initial Charter Party Agreement and any other

charter party to be entered with an internationally recognized PCTC operator
acceptable to the Facility Agent (such consent not to be unreasonably withheld);
provided, that such other charter party has charter hire rates that are
comparable to the then current market charter hire rates for similar vessels and
having other prevailing market terms;

“Approved Jurisdiction”shall mean the Republic of Marshall Islands or such other

jurisdiction acceptable to the Facility Agent (such acceptance not to be
unreasonably withheld);

“Approved Ship Broker”shall mean any of the ship brokers listed on Schedule II;

“Asset Maintenance Complianceshall mean a certificate certifying as of the last
day of the second

Certificate”and fourth quarter of the Borrower’s fiscal year the compliance by

the Borrower with the covenants contained in Section 9.4 and showing the
calculations thereof in reasonable detail, delivered by

 

--------------------------------------------------------------------------------

 

the chief financial officer of the Guarantor to the Facility Agent from time to
time pursuant to Section 9.1(d)(iii) in the form set out in Exhibit K or in such
other form as the Facility Agent may agree;

“Assigned Moneys”shall mean any and all sums assigned to the Security Trustee

pursuant to (i) in relation to the Vessel, the Earnings and Charterparties
Assignment and the Insurances Assignment or (ii) in relation to the GREEN BAY,
the GREEN BAY Earnings and Charterparties Assignment and the GREEN BAY
Insurances Assignment;

“Assignment and Assumptionshall mean any Assignment and Assumption Agreement(s)

Agreement(s)”executed pursuant to Section 12.3 substantially in the form set out

in Exhibit D;

“Assignment Notices”shall mean (A) in relation to the Vessel, (a) the notice
with respect

to the Earnings and Charterparties Assignment substantially in the form set out
in Exhibit 1 thereto, and (b) the notice with respect to the Insurances
Assignment substantially in the form set out in Exhibit 3 thereto or (B) in
relation to the GREEN BAY, (a) the notice with respect to the GREEN BAY Earnings
and Charterparties Assignment substantially in the form set out in Exhibit 1
thereto, and (b) the notice with respect to the GREEN BAY Insurances Assignment
substantially in the form set out in Exhibit 3 thereto;

“Assignments”shall mean the Earnings and Charterparties Assignment and the

Insurances Assignment;

“Attributable Principal Amount”shall mean (a) in the case of Synthetic Leases,
an amount

determined by capitalization of the remaining lease payments thereunder as if it
were a Capital Lease determined in accordance with GAAP, and (b) in the case of
asset securitization programs, the outstanding principal amount of such
financing, after taking into account reserve amounts and making appropriate
adjustments, determined by the Facility Agent in its reasonable judgment;

“Availability Period”shall mean the period of time beginning on the Closing Date
and

ending on the earlier of (a) the date on which the Advance is made pursuant to
Section 3 and (b) April 30, 2015;

“Banking Day(s)”shall mean any day that is not a Saturday, Sunday or other day
on

which (a) banks in London, England (in relation to LIBOR fixing only),
Frankfurt, Germany or New York, New York (in relation to payments in Dollars
only) are authorized or required by law to remain closed, or (b) banks are not
generally open for dealing in dollar deposits in the London interbank market;

“Blocked Person”shall mean any of the following currently or in the future: (i)
an

individual, entity or vessel named on a Blocked Persons List, or any entity
owned or controlled by, directly or indirectly, such individual, entity or
vessel, or (ii) (A) an agency or instrumentality

 

--------------------------------------------------------------------------------

 

of, or an entity owned or controlled by, or acting on behalf of or at the
direction of, directly or indirectly, the government of any country or territory
that is the subject of Sanctions (including, without limitation, Burma/Myanmar,
Cuba, Iran, Libya, North Korea, Sudan and Syria) (each, a “Sanctioned Country”),
(B) an entity located, resident in or organized under the laws of a Sanctioned
Country, or (C) a national or permanent resident of a Sanctioned Country, or a
person located or residing in a Sanctioned Country, to the extent such agency,
instrumentality, entity, or person is targeted by Sanctions, or (iii) without
duplication of any Person set forth in clause (i) or (ii), any Person located or
residing in, organized under the laws of, or operating in a Sanctioned Country;

“Blocked Persons List”shall mean the “Specially Designated Nationals List and
Blocked

Persons List” maintained by OFAC and any other similar or equivalent published
list of individuals or entities maintained by a Governmental Authority, as the
same may be amended, supplemented or substituted from time to time;

“Borrower”shall have the meaning ascribed thereto in the preamble;

“Borrower Restructuring”shall mean, collectively, the transactions contemplated
by Section

9.5 hereof and Section 9.5 of the GREEN BAY Credit Facility;

“Capital Expenditures”shall mean with respect to the Guarantor and the
Subsidiaries, on a

consolidated basis, for any period (without duplication), any expenditure for
fixed assets or that is properly chargeable to capital account in accordance
with GAAP;

“Capital Lease”shall mean, as applied to any Person, any lease of any property

(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person;

“Cash Equivalents”means, as at any date of determination, any of the following:
(a)

marketable securities (i) issued or directly and unconditionally guaranteed as
to interest and principal by the United States government, or (ii) issued by any
agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-I from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
(1) year after such date and issued or accepted by (x) any Lender, (y) any
foreign lending institution so long as it holds Indebtedness of the Guarantor or
its Subsidiaries or (z) by any commercial bank organized under the

 

--------------------------------------------------------------------------------

 

laws of the United States or any state thereof or the District of Columbia that
(i) is at least “adequately capitalized” (as defined in the regulations of its
primary federal or other applicable banking regulator), and (ii) has Tier 1
capital (as defined in such regulations, or the equivalent foreign regulations,
if applicable) of not less than $100,000,000; (e) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $500,000,000, and (iii) has the highest rating
obtainable from either S&P or Moody’s; (f) overnight repurchase investments and
overnight Eurodollar sweep investments; and (g) corporate bonds maturing within
one (1) year after such date and having a rating of at least A- from S&P or at
least A3 from Moody’s; provided that, for purposes of this Agreement, such
corporate bonds shall be valued at a margin of 90% thereof;

“Change of Control”shall mean (a) any “person” (as such term is used in Sections
13(d)

and 14(d) of the Exchange Act), other than the existing owners, becoming the
beneficial owner (as defined in Rules 13d-3 under the Exchange Act), directly or
indirectly, of more than 30% of the total voting power of the Guarantor or (b)
the Guarantor ceases to own directly 100% of the Borrower or (c) the Board of
Directors of the Guarantor ceases to consist of a majority of the directors
existing on the date hereof or directors nominated by at least two-thirds (2/3)
of the then existing directors;

“Classification Society”shall mean American Bureau of Shipping or any other
member of

the International Association of Classification Societies reasonably acceptable
to the Lenders (with whom the Vessel is entered and who conducts periodic
physical surveys and/or inspections of the Vessel);

“Closing Date”shall mean the day and year first written above;

“Code”shall mean the Internal Revenue Code of 1986, as amended, and

any successor statute and regulation promulgated thereunder;

“Collateral”shall mean, all property or other assets, real or personal, tangible

or intangible, whether now owned or hereafter acquired in which the Security
Trustee or any Lender has been granted a security interest pursuant to any
Transaction Document;

“Commercial Manager”shall mean Borrower or such other manager acceptable to the

Facility Agent;

“Commodity Exchange Act”shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as

amended from time to time, and any successor statute;

“Commitment(s)”shall mean in relation to a Lender, the portion of the Facility
set

out opposite its name in Schedule I hereto or, as the case may be, in any
relevant Assignment and Assumption Agreement, as changed from time to time
pursuant to the terms of this

 

--------------------------------------------------------------------------------

 

Agreement;

“Compliance Certificate”shall mean a certificate certifying the compliance by
each of the

Security Parties with all of its covenants contained herein and showing the
calculations thereof in reasonable detail, delivered by the chief financial
officer of the Guarantor to the Facility Agent from time to time pursuant to
Section 9.1(d) in the form set out in Exhibit C or in such other form as the
Facility Agent may agree;

“Consolidated EBITDA”shall mean, for any period, with respect to the Guarantor
and its

Subsidiaries, the sum of (without duplication) (a) Consolidated Net Income; (b)
all Consolidated Interest Expense of the Guarantor and its Subsidiaries; (c)
income taxes of the Guarantor and its Subsidiaries; (d) depreciation and
amortization of the Guarantor and its Subsidiaries determined on a consolidated
basis in accordance with GAAP for such period; and (e) the unamortized balance
of the gain with respect to the sale of the vessel GREEN BAY pursuant to the
sale/leaseback transaction that occurred on February 22, 2012, for the four
rolling quarters commencing with the quarter ending September 30, 2014 and
ending with the quarter ending June 30, 2015; provided, that if any Subsidiary
is not wholly-owned by the Guarantor, Consolidated EBITDA shall be reduced (to
the extent not otherwise reduced in accordance with GAAP) by an amount equal to
(i) the amount of Consolidated Net Income attributable to such Subsidiary
multiplied by (ii) the percentage ownership interest in the income of such
Subsidiary not owned by the Guarantor on the last day of such period; provided,
further, that, for the period of four fiscal quarters commencing with the
quarter ending September 30, 2014 and ending with the quarter ending June 30,
2015, all non-cash gains and/or losses from dispositions of any assets allowed
under the Regions Credit Agreement or consented to by the Required Lenders
thereunder shall be excluded in the calculation of Consolidated EBITDA;
provided, however, that if any acquisition or disposition of assets permitted to
be made under this Agreement (other than non-material acquisitions or
dispositions in the ordinary course of business, each with a total value of less
than $2,000,000) occurs during such period of determination, Consolidated EBITDA
for such period shall be calculated on a pro forma basis to give effect to such
acquisition or disposition as if each such acquisition or disposition has been
consummated on the first day of such period; provided, further that Consolidated
EBITDA based on any such acquisition shall only be based on contracted cash
flow;

“Consolidated EBITDAR”shall mean, with respect to the Guarantor and its
Subsidiaries, on a

consolidated basis, for any period (without duplication) the sum of (i)
Consolidated EBITDA for such period and (ii) Consolidated Lease Expense for such
period;

 

 

“Consolidated Fixed Charge Coverage   shall mean, as of any date of
determination, the ratio of (a)

Ratio”  Consolidated EBITDAR for the period of the four fiscal quarters

of the Guarantor most recently ended, minus taxes paid in cash      during such
period, minus maintenance Capital Expenditures for the four fiscal quarters of
the Guarantor most recently ended: provided that maintenance Capital Expenditure
shall be calculated at 50% of consolidated depreciation expense;

 

“Consolidated Fixed Charges”shall mean with respect to the Guarantor and the
Subsidiaries, on a

consolidated basis, for any period (without duplication), the sum of (i)
Consolidated Interest Expense for such period; (ii) Consolidated Lease Expense
for such period; (iii) scheduled principal payments for any outstanding
Indebtedness during the applicable period, and (iv) the amount of cash dividends
and other distributions made by the Guarantor during such period (other than
dividends paid on common stock of the Guarantor in such period in an amount up
to $10,000,000). For purposes of this definition, “scheduled principal payments”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period, (b) shall be deemed to include
the Attributable Principal Amount in respect of asset securitization programs
and Synthetic Leases and (c) shall not include any voluntary prepayments or
mandatory prepayments required pursuant to Section 2.11 of the Regions Credit
Agreement;

“Consolidated Interest Expense”shall mean, with respect to the Guarantor and the
Subsidiaries, on

a consolidated basis, for any period (without duplication), interest expense,
whether paid or accrued (including the interest component of asset
securitization programs and Synthetic Leases), on all Indebtedness of the
Guarantor and its Subsidiaries for such period, net of interest income, all
determined in accordance with GAAP;

“Consolidated Lease Expense”shall mean with respect to the Guarantor and its
Subsidiaries, on a

consolidated basis, for any period (without duplication), all amounts payable
under any leases (whether Capital Leases or operating leases) and time charter
agreements which may be classified as operating lease expenses, charter hire
expenses or rent as determined in accordance with GAAP during the period in
question;

“Consolidated Lease Adjustmentshall mean the sum of (i) all Indebtedness of the
Guarantor and its      Subsidiaries (other than obligations under any Swap
Contract) determined on a consolidated basis in accordance with GAAP and (ii)
the product of 6 times the Consolidated Lease Expence of the Guarantor and its
Subsidiaries for the past 12 months determined on a consolidated basis in
accordance with GAAP;

“Consolidated Tangible Net Worth”         shall mean, with respect to the
Guarantor and its Subsidiaries, at

                                                          any date for which a
determination is to be made (determined on a

 

--------------------------------------------------------------------------------

 

consolidated basis without duplication in accordance with GAAP) (a) total
stockholders’ equity minus (b) goodwill;

“Consolidated Leverage Ratio”shall mean, as of any date of determination, the
ratio of (a)

Consolidated Lease Adjusted Indebtedness as of such date to (b) Consolidated
EBITDAR for the period consisting of the four fiscal quarters of the Guarantor
most recently ended;

“Consolidated Net Income”shall mean, for any period, the consolidated net income
of the

Guarantor and its Subsidiaries for such period, as shown on the consolidated
financial statements of the Guarantor and its Subsidiaries delivered in
accordance with Section 9.1(d);

“Creditor(s)”shall mean, together, the Mandated Lead Arrangers, the Agents

and the Lenders, each a “Creditor”;

“Debt Service”shall mean the scheduled principal amortization payments, the

scheduled interest payments and payment of any fees payable under the
Transaction Documents;

“Default”shall mean any event that would, with the giving of notice or

passage of time, or both, be an Event of Default;

“Default Rate”shall mean a rate per annum equal to two percent (2%) over the

Applicable Rate;

“DOC”shall mean a document of compliance issued to an Operator in

accordance with rule 13 of the ISM Code;

“Dollars” and the sign “$”shall mean the legal currency, at any relevant time
hereunder, of

the United States of America and, in relation to all payments hereunder, in same
day funds settled through the New York Clearing House Interbank Payments System
(or such other Dollar funds as may be determined by the Facility Agent to be
customary for the settlement in New York City of banking transactions of the
type herein involved);

“Drawdown Date”shall mean the date, being a Banking Day, upon which the

Borrower has requested that the Facility be made available to the Borrower, and
the Facility is made available to the Borrower, as provided in Section 3;

“Drawdown Notice”shall have the meaning ascribed thereto in Section 3.3;

“Earnings”means, in relation to the Vessel, all moneys whatsoever which are

now, or later become, payable (actually or contingently) to the Borrower or the
Security Trustee (net of charter commissions payable in respect of the Vessel)
and which arise out of the use or operation of the Vessel, including (but not
limited to):

(a)except to the extent that they fall within paragraph (b):

(i)all freight, hire and passage moneys;

 

--------------------------------------------------------------------------------

 

(ii)



compensation payable to the Borrower or the Security Trustee in the event of
requisition of the Vessel for hire;

(iii)



remuneration for salvage and towage services;

(iv)



demurrage and detention moneys;

(v)



damages for breach (or payments for variation or termination) of any
charterparty or other contract for the employment of the Vessel; and

(vi)



all moneys which are at any time payable under Insurances in respect of loss of
hire; and

(b)if and whenever, with the consent of the Facility Agent,

the Vessel is employed on terms whereby any moneys falling within paragraphs
(a)(i) to (vi) are pooled or shared with any other Person, that proportion of
the net receipts of the relevant pooling or sharing arrangement which is
attributable to the Vessel;

 

“Earnings Account”shall mean the bank account no. 2910053679 maintained in the

Name of the Borrower with Account Bank:

 

“Earnings and Charterpartiesshall mean the first priority assignment of
Earnings, charterparties Assignment”and requisition compensation in respect of
(i) the Earnings of the 

Vessel from, any and all sources (including requisition   compensation) and (ii)
any charter or other contract relating to the

Vessel, to be executed by the Borrower in favor of the Security

Trustee pursuant to Section 4.1(s)(i), substantially in the form set

Out in Exhibit E:

 

“Environmental Affiliate(s)”shall mean, with respect to a Security Party, any
Person or entity,

the liability of which for Environmental Claims any Security Party may have
assumed by contract or operation of law;

“Environmental Approval(s)”shall have the meaning ascribed thereto in Section
2.1(q);

“Environmental Claim(s)”shall have the meaning ascribed thereto in Section
2.1(q);

“Environmental Law(s)”shall have the meaning ascribed thereto in Section 2.1(q);

“ERISA”shall mean the Employee Retirement Income Security Act of

1974, as amended, and any successor statute and regulation promulgated
thereunder;

“ERISA Affiliate”shall mean a trade or business (whether or not incorporated)
which

is under common control with any Security Party or any of their respective
subsidiaries within the meaning of Sections 414(b), (c), (m) or (o) of the Code
or which would be considered a member of a “controlled group” with any Security
Party or any of their respective subsidiaries under Section 4001 of ERISA;

“ERISA Funding Event”shall mean (i) any failure by any Plan to satisfy the
minimum

funding standards (for purposes of Section 412 of the Code or

 

--------------------------------------------------------------------------------

 

Section 302 of ERISA), whether or not waived; (ii) the filing pursuant to
Section 412 of the Code or Section 303 of ERISA of an application for a waiver
of the minimum funding standard with respect to any Plan; (iii) the failure by
any Security Party, any of their respective subsidiaries or any ERISA Affiliate
to make any required contribution to a Multiemployer Plan; (iv) a determination
that any Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430(i) of the Code); (v) the incurrence by any Security Party, any of
their respective subsidiaries or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (vi) the receipt by any Security Party, any of their respective
subsidiaries or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Security Party, any of their respective subsidiaries
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent within the meaning of Section 4245 of ERISA, in reorganization within
the meaning of Section 4241 of ERISA, or in endangered or critical status within
the meaning of Section 432 of the Code or Section 305 of ERISA; (vii) any
“reportable event”, as defined in Section 4043 of ERISA with respect to a Plan
(other than an event for which the 30-day notice period to the PBGC is waived);
or (viii) the existence with respect to any Plan of a “prohibited transaction”
for purposes of Section 406 of ERISA or Section 4975 of the Code;

“ERISA Termination Event”shall mean (i) the imposition of any lien under Section
430(k) of

the Code or any other lien in favor of the PBGC or any Plan or Multiemployer
Plan on any asset of any Security Party, any of their respective subsidiaries or
any ERISA Affiliate in connection with any Plan or Multiemployer Plan; (ii) the
receipt by any Security Party, any of their respective subsidiaries or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Multiemployer Plan or to appoint a trustee to
administer any Plan or Multiemployer Plan under Section 4042 of ERISA; (iii) the
filing of a notice of intent to terminate a Plan under Section 4041 of ERISA or
the treatment of a Multiemployer Plan amendment as a termination under Section
4041A of ERISA; (iv) the institution of proceeding to terminate a Plan or a
Multiemployer Plan; (v) the incurrence by any Security Party, any of their
respective subsidiaries or any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan or Multiemployer Plan; or
(vi) the occurrence of any other event or condition which might constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or Multiemployer Plan;

“Event(s) of Default”shall mean any of the events set out in Section 8.1;

“Excess Cash Flow”shall mean the aggregate amount of the Earnings of the Vessel

during each fiscal quarter of the Borrower’s fiscal year minus

 

--------------------------------------------------------------------------------

 

during each such period:

(a) any voyage expenses of the Vessel payable by the Borrower;

(b) operating expenses (including expenses related to special survey,
dry-docking, crew costs, insurance, maintenance, stores, lube oils, etc.) of the
Vessel and corporate overhead of the Borrower relating to the Vessel in
accordance with the operating expenditure budget delivered pursuant to Section
9.1(d)(vii) up to an amount equal to the OpEx Cap Amount;

(c) scheduled payments of principal and interest under this Agreement; and

(d) any other amounts payable hereunder or under the other Transaction
Documents, including any fees and expenses;

“Exchange Act”shall mean the Securities and Exchange Act of 1934, as amended;

“Facility”shall mean the facility to be made available by the Lenders to the

Borrower hereunder pursuant to Section 3 in the maximum principal amount equal
to the lesser of (i) Thirty Two Million Dollars ($32,000,000) and (ii) sixty
percent (60%) of the Fair Market Value of the Vessel, or the balance thereof
from time to time outstanding;

“Facility Agent”shall have the meaning ascribed thereto in the preamble;

“Fair Market Value”shall mean, at any time and from time to time, a desk-top
charter-

free appraisal on an “as is”, “willing seller, willing buyer” basis of the
Vessel from one independent ship broker selected by the Facility Agent (which
shall be one of Maritime Strategies International Ltd., Hesnes Shipping,
Fearnley’s A/S and H. Clarkson & Company unless the Facility Agent advises the
Borrower otherwise in its sole discretion) or at the Borrower’s option, the
average of two (2) appraisals from one ship broker selected by the Facility
Agent above and one Approved Ship Broker selected by the Borrower and appointed
by the Facility Agent; provided, that if the higher of the two valuations
exceeds the lower of the two valuations by more than 10%, Fair Market Value will
be the average of three (3) such appraisals by adding another appraisal from one
Approved Ship Broker selected by the Facility Agent;

“FATCA”shall mean Sections 1471 through 1474 of the Code, as of the date

of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof;

“Fee Letter”shall mean the fee letter of even date herewith between the

Borrower and the Facility Agent;

 

--------------------------------------------------------------------------------

 

“Final Payment Date”shall mean March 31, 2020;

“Foreign Plan”shall mean an employee benefit plan, program, policy, scheme or

arrangement that is not subject to U.S. law and is maintained or contributed to
by any Security Party or any of their respective subsidiaries or for which any
Security Party or any of their respective subsidiaries has or could have any
liability;

“Foreign Termination Event”shall mean the occurrence of an event with respect to
the funding

or maintenance of a Foreign Plan, that could reasonably be expected to result in
a lien on, or seizure of, any collateral hereunder;

“Foreign Underfunding Event”shall mean the excess, if any, of the accrued
benefit obligations of

a Foreign Plan (based on those assumptions used to fund that Foreign Plan or, if
that Foreign Plan is unfunded, based on those assumptions used for financial
accounting statement purposes or, if accrued benefit obligations are not
calculated for financial accounting purposes, based on such reasonable
assumptions as may be approved by the applicable Security Party’s independent
auditors for these purposes) over the sum of (i) the assets of such Foreign Plan
and (ii) the liability related to such Foreign Plan accrued for financial
accounting statement purposes;

“GAAP”shall have the meaning ascribed thereto in Section 1.3;

“GLOVIS COUNTESS-$38.5M Credit shall mean the “GLOVIS COUNTESS Mortgage” as
defined in

Facility Mortgage”the GREEN BAY Credit Facility;

“GREEN BAY”shall mean that certain pure car truck carrier GREEN BAY with

IMO No. 9339818;

“GREEN BAY Assignments”shall mean the GREEN BAY Earnings and Charterparties

Assignment and the GREEN BAY Insurances Assignment;

“GREEN BAY Credit Facility”shall mean the credit facility contemplated by that
certain credit

agreement providing for a senior secured term loan of up to $38,500,000, dated
August 26, 2014, between LCI Shipholdings, as borrower, and DVB Bank SE, as
facility agent and security trustee and as lender, as amended, amended and
restated, supplemented or otherwise modified from time to time;

“GREEN BAY-$38.5M Credit Facility shall mean the “Mortgage” as defined in the
GREEN BAY Credit

Mortgage”Facility;

“GREEN BAY Earnings Account”shall mean the bank account no. 2910053652 (or such
other bank

account designed as “Earnings Account” under the GREEN BAY Credit Facility),
maintained in the name of the Borrower with Account Bank;

“GREEN BAY Earnings andshall mean the assignment of Earnings, charterparties and

Charterparties Assignment”requisition compensation in respect of (i) the
Earnings of the

GREEN BAY from any and all sources (including requisition

 

--------------------------------------------------------------------------------

 

compensation) and (ii) any charter or other contract relating to the GREEN BAY,
substantially in the form set out in Exhibit E;

“GREENBAY Insurances Assignment” shall mean the assignment in respect of the
insurances over the GREEN BAY, substantially in the form set out in Exhibit F;

“GREEN BAY Mortgage”shall mean the preferred Marshall Islands mortgage over the

GREEN BAY, securing the Facility, substantially in the form attached hereto as
Exhibit G-2;

“GREEN BAY Retention Account”shall mean the bank account no. 2910053660 (or such
other bank

account designed as “Earnings Account” under the GREEN BAY Credit Facility)
maintained in the name of the Borrower with Account Bank;

“Guaranteed Obligations”shall have the meaning ascribed thereto in Section 11.1;

“Guarantor”shall have the meaning ascribed thereto in the preamble;

“Indebtedness”shall mean, with respect to any Person at any date of
determination

(without duplication), (i) all indebtedness of such Person for borrowed money,
(ii) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (iii) all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto), (iv) all obligations of such Person to pay
the deferred and unpaid purchase price of property or services, which purchase
price is due more than six months after the date of placing such property in
service or taking delivery thereof or the completion of such services, except
trade payables, (v) all obligations on account of principal of such Person as
lessee under capitalized leases, (vi) all indebtedness of other Persons secured
by a lien on any asset of such Person, whether or not such indebtedness is
assumed by such Person; provided that the amount of such indebtedness shall be
the lesser of (a) the fair market value of such asset at such date of
determination and (b) the amount of such indebtedness, and (vii) all
indebtedness of other Persons guaranteed by such Person to the extent
guaranteed; the amount of Indebtedness of any Person at any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, provided that
the amount outstanding at any time of any indebtedness issued with original
issue discount is the face amount of such indebtedness less the remaining
unamortized portion of the original issue discount of such indebtedness at such
time as determined in conformity with GAAP; and provided further that
Indebtedness shall not include any liability for current or deferred federal,
state, local or other taxes, or any current trade payables;

“ING Credit Agreement”shall mean the facility agreement, dated as of August 2,
2010,

providing for a senior secured term loan of up to $55,200,000

 

--------------------------------------------------------------------------------

 

between the Borrower, as borrower, and ING Bank N.V., as facility agent and
security trustee and lender, as such agreement is amended, amended and restated,
supplemented or otherwise modified from time to time;

“Indemnitee”shall have the meaning ascribed thereto in Section 19.8;

“Initial Charter Party Agreement”shall mean the time charter agreement set forth
on Schedule V;

“Initial Charterer”shall mean Hyundai Glovis Co. Ltd.;

“Initial Payment Date”shall mean July 31, 2015;

“Insurances Assignment”shall mean the first priority assignment in respect of
the insurances

over the Vessel, to be executed by the Borrower in favor of the Security Trustee
pursuant to Section 4.1(s)(ii), substantially in the form set out in Exhibit F;

“Interest Expense”shall mean, with respect to the Guarantor and the
Subsidiaries, on

a consolidated basis, for any period (without duplication), interest expense,
whether paid or accrued (including the interest component of capitalized
leases), on all Indebtedness of the Guarantor and the Subsidiaries for such
period, net of interest income, all determined in accordance with GAAP;

“Interest Period”shall mean a period of three (3) months or as otherwise agreed

upon by the Facility Agent and the Borrower;

“ISM Code”shall mean the International Safety Management Code for the Safe

Operating of Ships and for Pollution Prevention constituted pursuant to
Resolution A.741(18) of the International Maritime Organization and incorporated
into the Safety of Life at Sea Convention and includes any amendments or
extensions thereto and any regulation issued pursuant thereto;

“ISPS Code”shall mean the International Ship and Port Facility Security Code

adopted by the International Maritime Organization at a conference in December,
2002 and amending the Safety of Life at Sea Convention and includes any
amendments or extensions thereto and any regulation issued pursuant thereto;

“ISSC”shall mean the International Ship Security Certificate issued

pursuant to the ISPS Code;

“LCI Shipholdings”shall mean LCI Shipholdings, Inc., a corporation existing
under

the laws of the Marshall Islands;

“Lenders”shall have the meaning ascribed thereto in the preamble;

“LIBOR”shall mean the rate (rounded upward to the nearest 1/16th of one

percent) for deposits of Dollars for the relevant Interest Period at or about
11:00 A.M. (London time) on the second London Banking Day before the first day
of such period as displayed on the Reuters screen “LIBOR01”, or any successor
service for the

 

--------------------------------------------------------------------------------

 

purpose of displaying the London Interbank rates of major banks for Dollars (the
Reuters screen “LIBOR01” is the display designated as the Reuters screen
“LIBOR01”, or such other page as may replace the Reuters screen “LIBOR01” on
that service or such other service or services as may be administered by ICE
Benchmark Administration Limited (or any other Person which takes over the
administration of that rate) for the purpose of displaying London Interbank
offered rates for Dollar deposits), provided, however, that LIBOR shall never be
less than 0%;

“Liquidity”means the sum of Revolver Undrawn Availability plus

“Loan Administration Form”shall mean the DVB loan administration form as
attached in

Exhibit M;

“Majority Lenders”at any time shall mean Lenders holding an aggregate of more
than

66.67% of the Facility then outstanding;

“Manager’s Undertaking”shall mean letters of undertaking to the Facility Agent
to be issued

by any party that is or becomes the Commercial Manager (unless the Borrower is
the Commercial Manager) or the Technical Manager, substantially in the form set
out in Exhibit J or in such form acceptable to the Facility Agent, pursuant to
which such manager shall subordinate its rights to those of the Creditors;

“Mandated Lead Arranger”shall have the meaning ascribed thereto in the preamble;

“Mandatory Costs”shall mean in relation to the Facility or an unpaid sum the
rate per

annum notified by any Lender to the Facility Agent to be the cost to that Lender
of compliance with all reserve asset, liquidity or cash margin or similar
requirement of any Federal Reserve Bank, any other central bank or European
Central Bank or the Financial Services Authority or similar institution whose
requirements such Lender complies with;

“Margin”shall mean 275 basis points;

“Material Adverse Effect”shall mean a material adverse effect on the ability or
prospective

ability of the Borrower and/or the Guarantor to meet any of their respective
obligations with regard to (i) the Facility and the financing arrangements
established in connection therewith or (ii) any of their respective Indebtedness
or other obligations that, considered as a whole, are material to the Borrower
and/or the Guarantor;

“Materials of Environmental Concern” shall have the meaning ascribed thereto in
Section 2.1(q);

“Mortgage”shall mean the first preferred Marshall Islands mortgage on the

Vessel, substantially in the form attached hereto as Exhibit G-1;

“MTSA”shall mean the Maritime & Transportation Security Act, 2002, as

amended, inter alia, by Public Law 107-295;

 

--------------------------------------------------------------------------------

 

“Multiemployer Plan”shall mean, at any time, a “multiemployer plan” (as defined
in

Section 4001(a)(3) of ERISA) to which any Security Party, any of their
respective Subsidiaries or any ERISA Affiliate has any liability or obligation
to contribute or has within any of the six preceding plan years had any
liability or obligation to contribute;

“Note”shall mean the promissory note to be executed by the Borrower to

the order of the Facility Agent pursuant to Section 4.1(c), to evidence the
Facility substantially in the form set out in Exhibit A;

“OFAC”shall have the meaning ascribed thereto in Section 19.9;

“Operator”shall mean the Person who is concerned with the operation of the

Vessel and falls within the definition of “Company” set out in rule 1.1.2 of the
ISM Code;

“OpEx Cap Amount”shall mean $6,652 per day to be increased as of March 1 of each

subsequent year following the Closing Date by 3.0% for each subsequent one-year
period;

“Other Borrower Vessels”shall mean (i) the 23,054 gross registered tons and
11,349 net

registered tons currently named “EGS CREST”, IMO Number 9576727 and (ii) the
23,054 gross registered tons and 11,349 net registered tons currently named “EGS
WAVE”, IMO Number 9576741;

“Parallel Debt”shall have the meaning ascribed to it in Section 17.17(a);

“Pari Passu Intercreditor Agreement”shall mean the intercreditor agreement
substantially in the form set

out in Exhibit L;

“PATRIOT Act”shall have the meaning ascribed to it in Section 19.9;

“Payment Dates”shall mean the Initial Payment Date and the dates falling at
three

(3) month intervals thereafter, the last of which is the Final Payment Date;

“PBGC”shall mean the Pension Benefit Guaranty Corporation or any

successor entity thereto;

“Person”shall mean any individual, sole proprietorship, corporation,

partnership (general or limited), limited liability company, business trust,
bank, trust company, joint venture, association, joint stock company, trust or
other unincorporated organization, whether or not a legal entity, or any
government or agency or political subdivision thereof;

“Plan”shall mean any employee benefit plan (other than a Multiemployer

Plan subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect to which any Security Party, any of
their respective subsidiaries or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as

 

--------------------------------------------------------------------------------

 

defined in Section 3(5) of ERISA;

“Prepayment Premium”shall mean, with respect to prepayments made (i) on or prior
to the

first anniversary of the Drawdown Date, an amount equal to three percent (3%) of
the amount to be prepaid, (ii) after the first anniversary of the Drawdown Date
but on or prior to the second anniversary of the Drawdown Date, an amount equal
to two percent (2%) of the amount to be prepaid, (iii) after the second
anniversary of the Drawdown Date but on or prior to the third anniversary of the
Drawdown Date, an amount equal to one percent (1%) of the amount to be prepaid
or (iv) after the third anniversary of the Drawdown Date, zero;

“Principal Obligations”shall mean, in relation to the Borrower or the Guarantor
all

monetary obligations (other than its Parallel Debt) which now or at any time
hereafter may be or become due, owing or incurred by the Borrower or the
Guarantor to any Creditor, whether due or not, whether contingent or not and
whether alone or jointly with others, as principal, surety or otherwise, under
or in connection with or pursuant to the Transaction Documents, as such
obligations may be extended, restated, prolonged, amended, renewed or novated
from time to time;

“Proceeding”shall have the meaning ascribed thereto in Section 8.1(i);

“Regions Credit Agreement”shall mean that certain credit agreement, dated as of
September 24,

2013, between, among others, the Guarantor as a borrower and Regions Bank as
administrative agent and collateral agent, as such agreement is amended, amended
and restated, supplemented or otherwise modified from time to time;

“Required Percentage”shall mean (i) on or prior to the second anniversary of the

Drawdown Date, one hundred thirty-five percent (135%), (ii) after the second
anniversary of the Drawdown Date but on or prior to the fourth anniversary of
the Drawdown Date, one hundred fifty percent (150%) and (iii) after the fourth
anniversary of the Drawdown Date, one hundred seventy-three percent (173%);

“Retention Account”shall mean the bank account no. 2910053687 maintained in the

name of the Borrower with Account Bank;

“Revolver Undrawn Availability”shall mean, at any time, the maximum amount of
revolving loans

that could be incurred by the borrowers under the Regions Credit Agreement (but
not to exceed the unutilized revolving commitments of the lenders thereof at
such time) such that the Guarantor would remain in compliance with the financial
covenants set forth in sections 8.8(a)(i) and 8.8(a)(vi) thereof, determined on
a pro forma basis, after giving effect to such revolving loans thereunder;

“Sanctions”shall mean any trade, economic or financial sanctions, laws,

regulations, embargoes or restrictive measures (i) enacted, enforced or imposed
by the United States, including without

 

--------------------------------------------------------------------------------

 

limitation, the Trading With The Enemy Act, the International Emergency,
Economic Powers Act, the Iran Sanctions Act of 1996, as amended, the
Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, the
National Defense Authorization Act of 2012 (including the Iran Freedom
Counter-Proliferation Act), the Iran Threat Reduction and Syria Human Rights Act
of 2012, all as amended; any executive order, directive, or regulation pursuant
to the authority of any of the foregoing, including the regulations of the U.S.
Treasury Department set forth under 31 CFR, Subtitle B, Chapter V, as amended,
or any orders or licenses issued or administered thereunder by OFAC (including
the Specially Designated Nationals List), and (ii) any non-U.S. economic or
financial sanctions, regulations, trade embargoes or other restrictive measures
promulgated or administered by the United Nations Security Council, the European
Union or its Member States (including, without limitation, the United Kingdom
and France), or the respective governmental institutions and agencies of any of
the foregoing, including without limitation, OFAC, the United States Department
of State, and Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (all of the foregoing collectively referred to as the “Sanctions
Authorities”) that are applicable to (A) a Security Party or any Affiliate
thereof in the operation of its business or (B) a Lender and have been
designated as “Sanctions” by the Facility Agent (acting on the request of such
Lender) but only to the extent that compliance with such sanctions, regulations,
trade embargoes or other restrictive measures so designated does not conflict
with any of the provisions listed in (i) and (ii)(A) hereof;

“Security Document(s)”shall mean the Mortgage, the GREEN BAY Mortgage, the

Assignments, the GREEN BAY Assignments, the Account Pledges, the Pari Passu
Intercreditor Agreement and any other documents that may be executed as security
for the Facility and the Borrower’s obligations in connection therewith or to
establish any form of subordination or priorities arrangement in relation
therewith;

“Security Party”shall mean each of the Borrower and the Guarantor;

“Security Trustee”shall have the meaning ascribed thereto in the preamble;

“SMC”shall mean the safety management certificate issued in respect of

the Vessel in accordance with rule 13 of the ISM code;

“subsidiary”shall mean, with respect to any Person, any business entity of

which more than 50% of the outstanding voting stock or other equity interest is
owned directly or indirectly by such Person and/or one or more other
subsidiaries of such Person;

“Subsidiary”shall mean with respect to any Person, any subsidiary of such

Person or if the context requires, any subsidiary of the Guarantor;

“Swap Contract”shall mean (a) any and all rate swap transactions, basis swaps,

 

--------------------------------------------------------------------------------

 

credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transaction, currency options, spot contracts, or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement;

“Synthetic Lease”shall mean (a) a so-called synthetic, off-balance sheet or tax

retention lease, or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment);

“Taxes”shall mean any present or future income or other taxes, levies,

duties, charges, fees, deductions or withholdings of any nature now or hereafter
imposed, levied, collected, withheld or assessed by any taxing authority
whatsoever, except for (i) taxes on or measured by the overall net income of
each Lender imposed by its jurisdiction of incorporation or applicable lending
office, the United States of America, the State or City of New York or any
governmental subdivision or taxing authority of any thereof or by any other
taxing authority having jurisdiction over such Lender (unless such jurisdiction
is asserted by reason of the activities of the Borrower or any of the
Subsidiaries) ), (ii) taxes imposed under FATCA, or (iii) any Taxes that are
attributable solely to the failure of any Lender to comply with Section 7.2(c);

“Technical Manager”shall mean LMS Shipmanagement, Inc. (which may subcontract

the services to Wallem Shipmanagement Limited) or such other manager acceptable
to the Facility Agent;

“Total Loss”shall have the meaning ascribed thereto in the Mortgage;

“Transaction Documents”shall mean each of this Agreement, the Note, the Security

Documents and the Fee Letter;

“Unrestricted Cash”shall mean all unencumbered (other than security interests in
favor

of the Security Trustee securing the Facility) cash and Cash

 

--------------------------------------------------------------------------------

 

Equivalents of the Guarantor and its Subsidiaries at such time;

“Vessel”shall mean that certain pure car truck carrier GLOVIS

COUNTESS with IMO No. 9476721; and

“Withdrawal Liability(ies)”shall mean liability to a Multiemployer Plan as a
result of a

complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

1.2Computation of Time Periods; Other Definitional Provisions. In this
Agreement, the Note

and the other Transaction Documents, in the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”; words
importing either gender include the other gender; references to “writing”
include printing, typing, lithography and other means of reproducing words in a
tangible visible form; the words “including,” “includes” and “include” shall be
deemed to be followed by the words “without limitation”; references to articles,
sections (or subdivisions of sections), exhibits, annexes or schedules are to
this Agreement, the Note or such Transaction Document, as applicable; references
to agreements and other contractual instruments (including this Agreement, the
Note and the Transaction Documents) shall be deemed to include all subsequent
amendments, amendments and restatements, supplements, extensions, replacements
and other modifications to such instruments (without, however, limiting any
prohibition on any such amendments, extensions and other modifications by the
terms of this Agreement, the Note or any Transaction Document); references to
any matter that is “approved” or requires “approval” of a party shall mean
approval given in the sole and absolute discretion of such party unless
otherwise specified.

1.3Accounting Terms. Unless otherwise specified herein, all accounting terms
used in this

Agreement, the Note and in the Transaction Documents shall be interpreted, and
all financial statements and certificates and reports as to financial matters
required to be delivered to the Facility Agent or to the Lenders under this
Agreement shall be prepared, in accordance with generally accepted accounting
principles for the United States (“GAAP”), as amended from time to time
including amendments to GAAP made as a result of the conformity of GAAP to
International Financial Reporting Standards; provided, however, that for
purposes of determining the Guarantor’s ratios and financial covenants set forth
in Section 9.3, GAAP shall be GAAP in effect as at December 31, 2014.

1.4Certain Matters Regarding Materiality. To the extent that any representation,
warranty,

covenant or other undertaking of any of the Security Parties in this Agreement
is qualified by reference to those which are not reasonably expected to result
in a “Material Adverse Effect” or language of similar import, no inference shall
be drawn therefrom that any Agent or Lender has knowledge or approves of any
noncompliance by such Security Party with any governmental rule.

2.REPRESENTATIONS AND WARRANTIES

2.1Representations and Warranties. In order to induce the Creditors to enter
into this

Agreement and to make the Facility available, each Security Party hereby
represents and warrants to the Creditors (which representations and warranties
shall survive the execution and delivery of this Agreement and the Note and the
drawdown of the Facility) that:

(a)Due Organization and Power. Each Security Party is validly existing in good
standing under

the laws of its jurisdiction of incorporation, has full power to carry on its
business as now being conducted and to enter into and perform its obligations
under this Agreement, the Note and the Transaction Documents to which it is a
party, and is in compliance with all statutory, regulatory and other
requirements relative to such business and such agreements;

 

--------------------------------------------------------------------------------

 

(b) Authorization and Consents. All necessary corporate action has been taken to
authorize, and all necessary consents and authorities have been obtained and
remain in full force and effect to permit, each Security Party to enter into and
perform its obligations under this Agreement, the Note and the Transaction
Documents and, in the case of the Borrower to borrow, service and repay the
Facility and, as of the date of this Agreement, no further consents or
authorities are necessary for the service and repayment of the Facility or any
part thereof;

(c) Binding Obligations. This Agreement, the Note and the Transaction Documents
constitute or will, when executed and delivered, constitute the legal, valid and
binding obligations of each Security Party that is a party thereto enforceable
against such Security Party in accordance with their respective terms, except to
the extent that such enforcement may be limited by equitable principles,
principles of public policy or applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting generally the enforcement of
creditors' rights;

(d) No Violation. The execution and delivery of, and the performance of the
provisions of, this Agreement, the Note and the other Transaction Documents to
which it is to be a party by each Security Party do not contravene any
applicable law or regulation existing at the date hereof or any contractual
restriction (including, without limitation, the Regions Credit Agreement and the
ING Credit Agreement) binding on such Security Party or the certificate of
incorporation or by-laws (or equivalent instruments) thereof and that the
proceeds of the Facility shall be used by the Borrower exclusively for its own
account and for the purpose set forth in Section 3.1(a);

(e) Filings; Stamp Taxes. Other than the recording of the Mortgage with the
appropriate authorities for the Republic of the Marshall Islands, and the filing
of Uniform Commercial Code Financing Statements with the Recorder of Deeds of
the District of Columbia in respect of the Assignments, and the payment of
filing or recording fees consequent thereto, it is not necessary for the
legality, validity, enforceability or admissibility into evidence of this
Agreement, the Note and the other Transaction Documents that any of them or any
document relating thereto be registered, filed, recorded or enrolled with any
court or authority in any relevant jurisdiction or that any stamp, registration
or similar Taxes be paid on or in relation to this Agreement, the Note or the
other Transaction Documents;

(f) Litigation. No action, suit or proceeding is pending or threatened against
any Security Party before any court, board of arbitration or administrative
agency which could or might have a Material Adverse Effect;

(g) No Default. No Security Party is in default under any agreement by which it
is bound, or is in default in respect of any financial commitment or obligation,
in each case, exceeding $5,000,000 individually or $20,000,000 in the aggregate;

(h) Vessel. The Vessel is:

(i)in the sole and absolute ownership of the Borrower and duly registered in the
Borrower's name under the Marshall Islands flag, unencumbered, save and except
for the Mortgage and the GLOVIS COUNTESS-$38.5M Credit Facility Mortgage and as
permitted thereby;

(ii)



classed in the highest classification and rating for vessels of the same age and
type with its Classification Society without any outstanding recommendations;

(iii)



operationally seaworthy and in every way fit for its intended service; and

(iv)



insured in accordance with the provisions of the Mortgage and the requirements
thereof in respect of such insurances will have been complied with;

 

--------------------------------------------------------------------------------

 

risks and in such amounts as are customary for companies engaged in similar
businesses;

(j) Financial Information. Except as otherwise disclosed in writing to the
Facility Agent on or prior to the date hereof, all financial statements,
information and other data furnished by any Security Party to the Facility Agent
are complete and correct, such financial statements have been prepared in
accordance with GAAP and accurately and fairly present the financial condition
of the parties covered thereby as of the respective dates thereof and the
results of the operations thereof for the period or respective periods covered
by such financial statements, and since the date of the Guarantor's financial
statements most recently delivered to the Facility Agent, there has been no
Material Adverse Effect as to any of such parties and none thereof has any
contingent obligations, liabilities for taxes or other outstanding financial
obligations except as disclosed in such statements, information and data;

(k) Tax Returns. Each Security Party has filed all material tax returns required
to be filed thereby and has paid all taxes payable thereby which have become
due, other than those not yet delinquent or the nonpayment of which would not
have a Material Adverse Effect and except for those taxes being contested in
good faith and by appropriate proceedings or other acts and for which adequate
reserves shall have been set aside on its books;

(l) ERISA. The execution and delivery of this Agreement and the consummation of
the transactions hereunder will not involve any “prohibited transaction” for
purposes of ERISA or Section 4975 of the Code and no condition exists or event
or transaction has occurred in connection with any Plan or Multiemployer Plan
maintained or contributed to, or required to be maintained or contributed to, by
any Security Party, any of their respective subsidiaries or any ERISA Affiliate
resulting from the failure of any thereof to comply with ERISA which is
reasonably likely to result in any Security Party, any of their respective
subsidiaries or any ERISA Affiliate incurring any liability, fine or penalty
which individually or in the aggregate could have a Material Adverse Effect. No
ERISA Funding Event, ERISA Termination Event, Foreign Termination Event or
Foreign Underfunding Event exists or has occurred, or is reasonably expected to
exist or occur, that, when taken together with all other ERISA Funding Events,
ERISA Termination Events, Foreign Termination Events and Foreign Underfunding
Events that exist or have occurred, or which could reasonably be expected to
exist or occur, could reasonably be expected to result in liability to the
Security Parties, their respective subsidiaries and ERISA Affiliates in the
aggregate in excess of $1,000,000;

(m) Chief Executive Office. The chief executive office and chief place of
business of each Security Party and the office in which the records relating to
the earnings and other receivables of each Security Party are kept is, and will
continue to be, located at 11 North Water Street, Suite 18290, Mobile, Alabama
36602, USA, until such time as each Security Party relocates its offices to New
Orleans, Louisiana with prior written notice to the Facility Agent, which is
anticipated to occur in the first half of 2016;

(n) Foreign Trade Control Regulations. (i) None of the Security Parties nor any
of their respective Subsidiaries, nor any director, officer, employee, agent,
Affiliate or representative of a Security Party, is an individual or entity
(“Person”) that is, or is owned or controlled by a Person that is a Blocked
Person or otherwise the subject of any Sanctions.

(ii)The Borrower will not, directly or indirectly, use the proceeds of the
Facility, or

lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person.

 

--------------------------------------------------------------------------------

 

(iii)



For the past 5 years, the Borrower has not knowingly engaged in, is not now
knowingly engaged in, and will not knowingly engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions.

(iv)



None of the transactions contemplated herein will violate Sanctions.

(o) Money Laundering. (i) The operations of the Borrower are and have been
conducted at all times in compliance with all applicable financial recordkeeping
and reporting requirements, including those of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the Bank Secrecy Act, as amended
by the PATRIOT Act, and the applicable anti-money laundering statutes of
jurisdictions where the Borrower conducts business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Borrower with respect to the Anti-Money Laundering Laws is pending or, to
the best knowledge of the Borrower, threatened.

(ii) The Borrower requires the Facility for use in connection with its lawful
organizational purpose and for no other purposes and the Borrower has not
contravened any Anti-Money Laundering Laws. The Borrower represents that it is
the ultimate beneficiary of the Facility to be made to it as contemplated in
this Agreement and will promptly notify the Lenders (by written notice to the
Facility Agent) if it ceases to be the ultimate beneficiary. Such written notice
shall disclose the name and the address of the new ultimate beneficiary.

(p) Equity Ownership. The Borrower is owned directly one hundred percent (100%)
by the Guarantor;

(q) Environmental Matters and Claims. (a) Except as heretofore disclosed in
writing to the Facility Agent (i) each of the Borrower and its Affiliates (which
for purposes of this Section 2.1(q) shall be deemed to include the Guarantor and
its Affiliates) will, when required to operate their business as then being
conducted, be in compliance with all applicable United States federal and state,
local, foreign and international laws, regulations, conventions and agreements
relating to pollution prevention or protection of human health or the
environment (including, without limitation, ambient air, surface water, ground
water, navigable waters, waters of the contiguous zone, ocean waters and
international waters), including, without limitation, laws, regulations,
conventions and agreements relating to (1) emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous materials, oil, hazardous substances, petroleum and
petroleum products and by-products (“Materials of Environmental Concern”), or
(2) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern
(“Environmental Laws”); (ii) each of the Borrower and its Affiliates will, when
required, have all permits, licenses, approvals, rulings, variances, exemptions,
clearances, consents or other authorizations required under applicable
Environmental Laws (“Environmental Approvals”) and will, when required, be in
compliance with all Environmental Approvals required to operate their business
as then being conducted; (iii) the Borrower has not nor has any Affiliate
thereof received any notice of any claim, action, cause of action, investigation
or demand by any person, entity, enterprise or government, or any political
subdivision, intergovernmental body or agency, department or instrumentality
thereof, alleging potential liability for, or a requirement to incur, material
investigator costs, cleanup costs, response and/or remedial costs (whether
incurred by a governmental entity or otherwise), natural resources damages,
property damages, personal injuries, attorneys' fees and expenses, or fines or
penalties, in each case arising out of, based on or resulting from (1) the
presence, or release or threat of release into the environment, of any Materials
of Environmental Concern at any location, whether or not owned by such person,
or (2) circumstances forming the basis of any violation, or alleged violation,
of any Environmental Law or Environmental Approval (“Environmental Claim”)
(other than Environmental Claims that have been fully and finally adjudicated or
otherwise determined and all fines, penalties and other costs, if any, payable

 

--------------------------------------------------------------------------------

 

by the Security Parties in respect thereof have been paid in full or which are
fully covered by insurance (including permitted deductibles)); and (iv) there
are no circumstances that may prevent or interfere with such full compliance in
the future; and (b) except as heretofore disclosed in writing to the Facility
Agent there is no Environmental Claim pending or threatened against the Borrower
or any Affiliate thereof and there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge or disposal of any Materials of Environmental
Concern, that could form the basis of any Environmental Claim against such
persons the adverse disposition of which may result in a Material Adverse
Effect;

(r) Compliance with ISM Code, ISPS Code and MTSA. The Vessel and the Operator
comply with the requirements of the ISM Code, the ISPS Code and the MTSA
including, but not limited to, the maintenance and renewal of valid certificates
pursuant thereto;

(s) Threatened Withdrawal of DOC or SMC. There is no threatened or actual
withdrawal of the Operator's DOC or SMC in respect of the Vessel;

(t) Liens. Other than as disclosed in Schedule III, there are no liens of any
kind on any property owned by any Security Party other than those liens created
pursuant to this Agreement or the other Transaction Documents or permitted
thereby;

(u) Indebtedness. Other than as disclosed in Schedule IV, none of the Security
Parties has any Indebtedness;

(v) Payment Free of Taxes. All payments made or to be made by the Security
Parties under or pursuant to this Agreement, the Note and the other Transaction
Documents shall be made free and clear of, and without deduction or withholding
for an account of, any Taxes;

(w) No Proceedings to Dissolve. There are no proceedings or actions pending or
contemplated by any Security Party or, to the best knowledge of any Security
Party, contemplated by any third party, to dissolve or terminate any Security
Party;

(x) Solvency. In the case of each of the Security Parties, (a) the sum of its
assets, at a fair valuation, does and will exceed its liabilities, including, to
the extent they are reportable as such in accordance with GAAP, contingent
liabilities, (b) the present fair market salable value of its assets is not and
shall not be less than the amount that will be required to pay its probable
liability on its then existing debts, including, to the extent they are
reportable as such in accordance with GAAP, contingent liabilities, as they
mature, (c) it does not and will not have unreasonably small working capital
with which to continue its business and (d) it has not incurred, does not intend
to incur and does not believe it will incur debts beyond its ability to pay such
debts as they mature;

(y) Compliance with Laws. Each of the Security Parties is in compliance with all
applicable laws, except where any failure to comply with any such applicable
laws would not, alone or in the aggregate, have a Material Adverse Effect;

(z) GREEN BAY Credit Facility. All of the representations and warranties
contained in Section 2 of the GREEN BAY Credit Facility are true and correct;
and

(bb)Survival. All representations, covenants and warranties made herein and in
any certificate or

other document delivered pursuant hereto or in connection herewith shall survive
the making of the Facility and the issuance of the Note.

 

--------------------------------------------------------------------------------

 

3.THE FACILITY

3.1Purposes. (a) The Lenders shall, during the Availability Period, make the
Facility available

to the Borrower for the purpose of partially financing the Vessel.

(b)Making of the Facility. Each of the Lenders, relying upon each of the

representations and warranties set out in Section 2, hereby severally and not
jointly agrees with the Borrower that, subject to and upon the terms of this
Agreement, it will, not later than 11:00 a.m. New York City time on the Drawdown
Date, make its portion of the Facility, in Federal or other funds, immediately
available in New York City to the Facility Agent at its address set forth on
Schedule I or to such account of the Facility Agent most recently designated by
it for such purpose by notice to the Lenders. Unless the Facility Agent
determines that any applicable condition specified in Sections 4.1 or 4.2 has
not been satisfied, the Facility Agent will make the funds so received from the
Lenders available to the Borrower at the aforesaid address, subject to the
receipt of the funds by the Facility Agent as provided in the immediately
preceding sentence, not later than 2:30 P.M. (New York City time) on the
Drawdown Dates, and in any event as soon as practicable after receipt. The
Facility will be made available in one (1) drawing.

3.2Receipt of Funds. Unless the Facility Agent shall have received notice from a
Lender prior

to the Drawdown Date that such Lender will not make available to the Facility
Agent such Lender’s share of the Advance, the Facility Agent may assume that
such Lender has made such share available to the Facility Agent on the Drawdown
Date in accordance with this Section 3.2 and the Facility Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Facility Agent, such Lender and the Borrower
(but without duplication) severally agree to repay to the Facility Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Facility Agent, at (i) in the case of the
Borrower, a rate per annum equal to the Applicable Rate and (ii) in the case of
such Lender, the actual costs of funds incurred by the Facility Agent for such
funds. If such Lender shall repay to the Facility Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s share of the
Advance for purposes of this Agreement as of the Drawdown Date. Nothing in this
Section 3.2 shall be deemed to relieve any Lender of its obligation to make its
share of the Advance to the extent provided in this Agreement. In the event that
the Borrower is required to repay the Advance to the Facility Agent pursuant to
this Section 3.2 as between the Borrower and the defaulting Lender, the
liability for any breakfunding costs as described in Section 4.3 shall be borne
by the defaulting Lender. If the defaulting Lender has not paid any such
breakfunding costs upon demand by the Facility Agent therefor, the Borrower
shall pay such breakfunding costs upon demand by the Facility Agent and the
Borrower shall be entitled to recover any such payment for breakfunding costs
made by the Borrower from the defaulting Lender.

3.3Drawdown Notice. The Borrower shall, by 10:00 a.m. New York City time on a
day which

is at least three (3) Banking Days (or fewer Banking Days if agreed by the
Lenders) before the Drawdown Date serve a notice (a “Drawdown Notice”),
substantially in the form of Exhibit B, on the Facility Agent, which notice
shall (a) be in writing addressed to the Facility Agent, (b) be effective on
receipt by the Facility Agent, (c) specify the amount of the Facility to be
drawn, (d) specify the Banking Day on which the Facility is to be drawn, (e)
specify the disbursement instructions, and (f) be irrevocable.

3.4Effect of Drawdown Notice. Delivery of the Drawdown Notice shall be deemed to

constitute a warranty by the Borrower (a) that the representations and
warranties stated in Section 2 (updated mutatis mutandis) are true and correct
on and as of the date of the Drawdown Notice and will be true and correct on and
as of the Drawdown Date as if made on such date, and (b) that no Event of
Default nor any event which with the giving of notice or lapse of time or both
would constitute an Event of Default has occurred and is continuing.

 

--------------------------------------------------------------------------------

 

4.CONDITIONS PRECEDENT

4.1Conditions Precedent to this Agreement. The obligation of the Lenders to make
the Facility

available to the Borrower under this Agreement shall be expressly subject to the
following conditions precedent:

(a)Corporate Authority. The Facility Agent shall have received the following
documents in

form and substance satisfactory to the Facility Agent and its legal advisers:

(i)



copies, certified as true and complete by an officer of each of the Security
Parties, of the resolutions of its board of directors and, with respect to the
Borrower, shareholder evidencing approval of the Transaction Documents to which
each is a party and authorizing an appropriate officer or officers or
attorney-in-fact or attorneys-in-fact to execute the same on its behalf,
including the execution of the Drawdown Notice;

(ii)



copies, certified as true and complete by an officer of each of the Security
Parties, of the certificate or articles of incorporation and by-laws or similar
constituent document thereof;

(iii)



copies, certified as true and complete by an officer of each of the Security
Parties, of the names and true signatures of the officers of such Security
Parties authorized to sign each Transaction Document to which it is or is to be
a party and the other documents to be delivered hereunder and thereunder;

(iv)



certificate of the jurisdiction of each Security Party as to the good standing
thereof;

(v)



the capital and shareholding structure of the Borrower certified to be true and
complete by an officer of the Borrower;

(vi)



a certificate signed by the Chairman, President, Executive Vice President,
Treasurer, Comptroller, Controller or chief financial officer of each of the
Security Parties to the effect that (A) no Default or Event of Default shall
have occurred and be continuing and (B) the representations and warranties of
such Security Party contained in this Agreement are true and correct as of the
date of such certificate.

(b)The Agreement. Each of the Security Parties shall have duly executed and
delivered this

Agreement to the Facility Agent.

(c)The Note. The Borrower shall have duly executed and delivered the Note to the
Facility

Agent.

(d)The Creditors. The Facility Agent shall have received executed counterparts
of this

Agreement from each of the Lenders.

(e)Fees. The Creditors shall have received payment in full of all fees and
expenses due to each

thereof pursuant to the terms hereof on the date when due including, without
limitation, all fees and expenses due under Section 15 and the Fee Letter.

(f)Environmental Claims. The Lenders shall be satisfied that none of the
Security Parties is

subject to any Environmental Claim which could reasonably be expected to have a
Material Adverse Effect.

(g)Legal Opinions. The Facility Agent, on behalf of the Agents and the Lenders,
shall have

received opinions addressed to the Facility Agent from (i) Jones Walker, L.L.P.,
special counsel to the

 

--------------------------------------------------------------------------------

 

Security Parties, and (ii) Seward & Kissel LLP, special counsel to the Agents
and the Lenders, in each case in such form as the Facility Agent may require, as
well as such other legal opinions as the Lenders shall have required as to all
or any matters under the laws of the State of Delaware, the State of New York
and the United States of America, covering certain of the representations and
warranties and conditions which are the subjects of Sections 2 and 4,
respectively.

(h)Officer's Certificate. The Facility Agent shall have received a certificate
signed by the

President or other duly authorized executive officer of the Borrower certifying
that under applicable law existing on the date hereof, the Borrower shall not be
compelled by law to withhold or deduct any Taxes from any amounts to become
payable to the Facility Agent for the account of the Creditors hereunder.

(i)Initial Charter Party Agreement. The Borrower shall have delivered to the
Facility Agent a

copy, certified as true and complete by an officer of the Borrower, of the
Initial Charter Party Agreement.

(j)Accounts. The Borrower shall have established the Earnings Accounts and the
Retention

Accounts in the name of the Borrower, in each case, with Account Bank.

(k)UCC Filings. The Facility Agent shall have received evidence that Uniform
Commercial

Code Financing Statements have been filed in the State of New York and in such
other jurisdictions as the Facility Agent may reasonably require.

(l)Financial Statements. Each of the Security Parties shall deliver to the
Facility Agent

consolidated financial statements for the period ending December 31, 2014 or for
any other period requested by the Facility Agent prior to the Closing Date.

(m)Licenses, Consents and Approvals. The Facility Agent shall have received
satisfactory

evidence that all necessary licenses, consents and approvals in connection with
the transactions contemplated by this Agreement, the Note and the other
Transaction Documents have been obtained.

(n)Know Your Customer Requirements. The Facility Agent shall have received

documentation, with respect to the Security Parties, to its satisfaction in
connection with its know your customer requirements, including but not limited
to:

(i)



completed bank account opening mandates with telephone and fax indemnities to
include a list of all account holders’ authorized signatories and specimens of
their signatures;

(ii)



certified list of directors, including titles, business and residential
addresses and dates of birth;

(iii)



certified true copy of photo identification (i.e. passport or driving license)
and evidence of residential address for all authorized signatories;

(iv)



with respect to the Borrower, certificate of ultimate beneficial ownership,
certified by the respective secretary or assistant secretary of such entity; and

(v)



non-resident declaration forms, if applicable.

(o)Loan Administration Form. The Facility Agent shall have received a duly
executed Loan Administration Form.

(p)[Intentionally Omitted].

(q)[Intentionally Omitted].

 

--------------------------------------------------------------------------------

 

(r)Vessel Documents. The Facility Agent shall have received:

(i)



the latest survey report in respect of the Vessel;

(ii)



the classification certificate of the Vessel and the trading certificate of the
Vessel from the Classification Society with which such Vessel is classed at
least ten (10) days prior to the Drawdown Date, unless otherwise agreed by the
Facility Agent;

(iii)



the relevant pages of the Trim & Stability booklet, including (x) a copy of the
approval page displaying the name of the Vessel and the stamp of class, (y) a
copy of the page giving the description of the Vessel and (z) the page stating
the Vessel’s LDT;

(iv)



the chartering description (e.g. Q88 for tankers or Form C for LPG);

(v)



last two port state control certificates and the port state control history for
the last 3 years (to be provided by the Borrower on a best efforts basis);

(vi)



work list from the last dry dock completed;

(vii)



details of the Vessel’s tracking device (e.g. INMARSAT number) (to be provided
by the Borrower on a best efforts basis);

(viii)



evidence satisfactory that the Vessel is:

a. in the sole and absolute ownership of such Borrower and duly registered in
such Borrower's name under the Marshall Islands flag free of all liens and
encumbrances of record other than the Mortgage;

b. insured in accordance with the provisions of the Mortgage and all
requirements of the Mortgage in respect of such insurance have been fulfilled
(including, but not limited to, letters of undertaking from the insurance
brokers, including confirmation notices of assignment, notices of cancellation
and loss payable clauses acceptable to the Lenders); the main terms of such
insurances (including the copies or drafts of the relevant insurance documents)
to be provided to the Facility Agent at least 10 days prior to the Drawdown
Date;

c. classed in the highest classification and rating for vessels of the same age
and type with its Classification Society without any outstanding recommendations
and requirements; and

d. operationally seaworthy and in every way fit for its intended service.

(s)Security Documents. The Borrower shall have executed and delivered to the
Facility Agent:

(i)



the Earnings and Charterparties Assignment;

(ii)



the Insurances Assignment;

(iii)



the Account Pledges relating to the Earnings Account and the Retention Account;

(iv)



the Assignment Notices and the acknowledgements thereof in respect of (i)
through (iii) above (including the executed and countersigned notice and
acknowledgment of assignment of earnings and time charter and subordination
agreement from the

 

--------------------------------------------------------------------------------

 

Initial Charterer, to be provided by the Borrower by the Drawdown Date on a best
efforts basis, but in no event later than 90 days following the Drawdown Date);

(v)



the Mortgage relating to the Vessel;

(vi)



Manager’s Undertaking from each of the Commercial Manager (unless the Borrower
is the Commercial Manager) and the Technical Manager (and any subcontractor
thereof), including, where applicable, an assignment of the interests of such
manager in the insurances and subordination undertakings;

(vii)



evidence that the Borrower has sent an instruction letter to the Classification
Society as required under Section 9.1(z) and that the Classification Society has
executed the undertaking as required thereby; and

(viii)



an irrevocable power of attorney granted by the Borrower to the Security Trustee
which, upon the occurrence and during the continuance of an Event of Default,
enables the Security Trustee to make all necessary decisions in relation to the
Vessel and obliges the master of the Vessel to adhere to the Security Trustee’s
instructions.

(t) Registration of the Mortgage. The Facility Agent shall have received
satisfactory evidence that the Mortgage has been duly registered under the laws
of the Republic of the Marshall Islands and constitutes a first preferred
mortgage lien under the laws of the Republic of the Marshall Islands.

(u) Vessel Appraisals. The Facility Agent shall have received appraisals, in
form and substance satisfactory to the Facility Agent, as to the Fair Market
Value of the Vessel (to be dated not earlier than one month prior to the
Drawdown Date).

(v) ISM DOC. The Facility Agent shall have received a copy of the Operator’s DOC
and satisfactory evidence of compliance with the ISM, IPS Codes and/or IAPPC, to
the extent applicable.

(w) Evidence of Current COFR. The Facility Agent shall have received a copy of
the current Certificate of Financial Responsibility pursuant to the Oil
Pollution Act 1990 for the Vessel.

(x) Drawdown Notice. The Facility Agent having received the Drawdown Notice in
accordance with the terms of Section 3.3.

(y) Representations and Warranties True. The representations stated in Section 2
being true and correct as if made on that date.

(z) No Default. No Default or Event of Default having occurred and being
continuing or would result from the making of the requested Advance.

(aa)No Material Adverse Effect. Since December 31, 2014, there having been

(i)



no material adverse change in the consolidated financial strength of the
Borrower and the Guarantor;

(ii)



no material adverse global economic or political development; and

(iii)



no material adverse development in the international money and capital markets;

which, in the reasonable opinion of the Lenders, might prejudice the successful
and timely closing of the Facility or the successful and timely performance of
any of the material obligations under this Agreement.

 

--------------------------------------------------------------------------------

 

(bb) Amendment to the GREEN BAY Credit Facility. The Facility Agent shall have
received an amendment to the Green Bay Credit Facility in form and substance
satisfactory to it, duly executed by parties thereto.

(cc) ING Amendment. The Facility Agent shall have received an amendment
agreement executed by the administrative agent, the collateral agent, the
“Required Lenders” and the loan parties under the ING Credit Agreement, in form
and substance satisfactory to it, to reflect, among other changes, the new
financial covenant levels and to permit the Borrower Restructuring.

(dd)Miscellaneous. The Facility Agent shall be satisfied with any other
document, authorization,

opinion or assurance it may require.

4.2Breakfunding Costs. In the event that, on the date specified for the making
of the Advance

in the Drawdown Notice, the Lenders shall not be obliged under this Agreement to
make the requested Advance available, the Borrower shall indemnify and hold the
Lenders fully harmless against any losses which the Lenders (or any thereof) may
sustain as a result of borrowing or agreeing to borrow funds to meet the
drawdown requirement of the Drawdown Notice and the certificate of the relevant
Lender or Lenders shall, absent manifest error, be conclusive and binding on the
Borrower as to the extent of any such losses.

4.3Satisfaction after Drawdown. Without prejudice to any of the other terms and
conditions of

this Agreement, in the event all of the Lenders elect, in their sole discretion,
to make the Facility available to the Borrower prior to the satisfaction of all
or any of the conditions referred to in Sections 4.1 and 4.2, the Borrower
hereby covenants and undertakes to satisfy or procure the satisfaction of such
condition or conditions within seven (7) days after the Drawdown Date (or such
longer period as the Majority Lenders, in their sole discretion, may agree).

5.REPAYMENT AND PREPAYMENT

5.1Repayment. Subject to the provisions of this Section 5 regarding application
of

prepayments, the Borrower shall repay the principal of the Facility in twenty
(20) consecutive quarterly installments beginning on the Initial Payment Date
and ending on the Final Payment Date, each of the twenty (20) installments being
in an amount equal to $800,000.00 (or during the Amortization Reduction Period,
$727,272.73), in each case, accompanied by, in the case of the last such
installment, a balloon payment in an amount equal to the then-outstanding
principal amount of the Facility and all interest, fees or other moneys payable
under any Transaction Document).

5.2Voluntary Prepayment; No Re-borrowing. The Borrower may prepay, upon five (5)

Banking Days written notice, the Facility or any portion thereof, provided that
if such prepayment is made on a day other than a Payment Date, such prepayment
shall be made together with the costs and expenses provided for in Section 13.4.
Each prepayment shall be in a minimum amount of Two Million Dollars ($2,000,000)
and any multiple thereof, or the full amount of the Facility then outstanding.
No part of the Facility once repaid or prepaid will be available for
re-borrowing.

5.3Mandatory Prepayment. Upon (i) the sale of the Vessel or (ii) the earlier of
(x) ninety (90)

days after the Total Loss (as such term is defined in the Mortgage) of the
Vessel or (y) the date on which the insurance proceeds in respect of such loss
are received by the Borrower or the Security Trustee as assignee thereof, the
Facility shall be repaid in full together with, in the event of a Sale under
Subsection (i) hereof only, the Prepayment Premium, as applicable, and the costs
and expenses provided for in Section 13.4, and the remainder of the proceeds of
such Sale or the insurance proceeds may, in the Borrower’s discretion, be
applied to repay the GREEN BAY Credit Facility in an amount equal to the face
amount of the Debt Service Letter of Credit (as defined in GREEN BAY Credit
Facility) in which case the Debt Service Letter of Credit (as defined in GREEN
BAY Credit Facility) shall be terminated.

 

--------------------------------------------------------------------------------

 

5.4Interest and Costs with Prepayments/Application of Prepayments.

(a)Any prepayment of the Facility made hereunder (including, without limitation,
those

made pursuant to Sections 5 and 9) shall be subject to the condition that on the
date of prepayment all accrued interest to the date of such prepayment shall be
paid in full with respect to the Facility or portions thereof being prepaid,
together with the Prepayment Premium, as applicable, and any and all costs or
expenses incurred by any Lender in connection with any breaking of funding (as
certified by such Lender, which certification shall, absent any manifest error,
be conclusive and binding on the Borrower).

(b)All prepayments of the Facility under Section 5.2 shall be applied towards
the

installments of the Facility in the inverse order of their due dates for
payment.

5.5Borrower's Obligation Absolute. The Borrower's obligation to pay each
Creditor hereunder

and under the Note shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms hereof and thereof, under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment which the Borrower may have or may have had against the Creditors.

6.INTEREST AND RATE

6.1Payment of Interest; Interest Rate. (a) The Borrower hereby promises to pay
to the Lenders

interest on the unpaid principal amount of the Facility for the period
commencing on the Drawdown Date until but not including the stated maturity
thereof (whether by acceleration or otherwise) or the date of prepayment thereof
at the Applicable Rate. The Facility Agent shall promptly notify the Borrower
and the Lenders in writing of the Applicable Rate as and when determined. Each
such determination, absent manifest error, shall be conclusive and binding upon
the Borrower. Accrued interest on the Facility shall be payable in arrears on
each Payment Date.

(b)Notwithstanding the foregoing, the Borrower agrees that after the occurrence
and

during the continuance of an Event of Default, the Facility shall bear interest
at the Default Rate. In addition, the Borrower hereby promises to pay interest
(to the extent that the payment of such interest shall be legally enforceable)
on any overdue interest, and on any other amount payable by the Borrower
hereunder which shall not be paid in full when due (whether at stated maturity,
by acceleration or otherwise), for the period commencing on the due date thereof
until but not including the date the same is paid in full at the Default Rate.

(c)Interest payable at the Default Rate shall be payable from time to time on
demand of

the Facility Agent.

6.2Maximum Interest. Anything in this Agreement or the Note to the contrary
notwithstanding,

the interest rate on the Facility shall in no event be in excess of the maximum
rate permitted by applicable law.

7. PAYMENTS

7.1Time and Place of Payments, No Set Off. All payments to be made hereunder by
the

Borrower shall be made to the Facility Agent, not later than 3 p.m. New York
time (any payment received after 3 p.m. New York time shall be deemed to have
been paid on the next Banking Day) on the due date of such payment, to HSBC Bank
USA, New York (Account No. 000.129.879, ABA No. 021001088, SWIFT ID No. MRMDUS33
for the credit to DVB Bank SE, Frankfurt, Reference: FP 3044858) or to such
other account of the Facility Agent as the Facility Agent may direct, without
set-off or counterclaim and free from, clear of, and without deduction or
withholding for, any Taxes.

7.2Taxes. (a) If the Borrower shall at any time be compelled by law to withhold
or deduct any

Taxes from any amounts payable to the Lenders hereunder, then the Borrower shall
pay such additional

 

--------------------------------------------------------------------------------

 

amounts in Dollars as may be necessary in order that the net amounts received
after withholding or deduction shall equal the amounts which would have been
received if such withholding or deduction were not required and, in the event
any withholding or deduction is made, whether for Taxes or otherwise, the
Borrower shall promptly send to the Facility Agent such documentary evidence
with respect to such withholding or deduction including documentary evidence
satisfactory to the Facility Agent that the tax has been paid to the appropriate
taxation authority as may be required from time to time by the Lenders.

(b) If any Lender obtains the benefit of a credit against the liability thereof
for federal income taxes imposed by any taxing authority for all or part of the
Taxes as to which the Borrower have paid additional amounts as aforesaid (and
each Lender agrees to use commercially reasonable efforts to obtain the benefit
of any such credit which may be available to it, provided that (i) it has
knowledge that such credit is in fact available to it and (ii) it is able to
attribute such credit to this Facility), then such Lender shall reimburse the
Borrower for the amount of the credit so obtained. The decision as to whether or
not to seek such a benefit is in the sole discretion of the Lenders.

(c) On or prior to the date hereof (or in the case of a transferee Lender, the
date that it becomes a party to this Agreement), and thereafter when reasonably
requested by a Security Party, each Lender or transferee that is organized under
the laws of a jurisdiction outside the United States (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Facility Agent two properly completed and duly
executed copies of (as applicable) IRS Form W-8BEN-E, W-8ECI or W-8IMY or, upon
request of a Security Party or the Facility Agent, any subsequent versions
thereof or successors thereto, in each case claiming a reduced rate (which may
be zero) of U.S. federal withholding tax under Sections 1441 and 1442 of the
Code with respect to payments of interest hereunder as such Non-U.S. Lender may
properly claim. In addition, in the case of a Non-U.S. Lender claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Code,
such Non-U.S. Lender shall, on or prior to the date hereof (or in the case of a
transferee Lender, the date that it becomes a party to this Agreement), and
thereafter when reasonably requested by the Borrower, provide to the Facility
Agent in addition to the IRS Form W-8 required above a certificate representing
that such Non-U.S. Lender is not a “bank” for purposes of Section 881(c) of the
Code, is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of such Borrower and is not a controlled foreign
corporation related to such Borrower (within the meaning of Section 864(d)(4) of
the Code), and such Non-U.S. Lender agrees that it shall promptly notify the
Facility Agent in the event any representation in such certificate is no longer
accurate.

(d) Without limiting the generality of the foregoing, if a payment made to a
Lender under this Agreement or any of the other Transaction Documents would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Facility Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Facility Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Facility Agent as may
be necessary for the Borrower and the Facility Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (k), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. In
addition, each Lender shall indemnify the Facility Agent and the Borrower for
any withholding Tax or other penalties imposed in connection with any
“withholdable payment,” as defined in Section 1473 of the Internal Revenue Code,
made to a Lender that is not a U.S. Person that has failed to comply with the
reporting requirements or otherwise qualify for an exemption under FATCA.

(e) Nothing contained in this Section 7.2 shall require the Facility Agent or
Lender (or any transferee Lender) to make available any of its tax returns or
any other information that it deems to be confidential or proprietary.

 

--------------------------------------------------------------------------------

 

7.3Sharing of Setoffs. Each Lender agrees that if it shall, through the exercise
of a right of

banker’s lien, setoff or counterclaim or pursuant to a secured claim under
Section 506 of the Federal Bankruptcy Code or other security or interest arising
from, or in lieu of, such secured claim, exercised or received by such Lender
under any applicable bankruptcy, insolvency or other similar law or otherwise,
or by any other means, obtain payment (voluntary or involuntary) in respect of
the Facility as a result of which its funded Commitment shall be proportionately
less than the funded Commitment of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
funded Commitment of such other Lender so that the aggregate funded Commitment
of each Lender shall be in the same proportion to the aggregate funded
Commitments then outstanding as its funded Commitment prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all funded Commitments outstanding prior to such exercise of banker’s lien,
setoff or counterclaim or other event; provided, however, that, if any such
purchase or purchases or adjustments shall be made pursuant to this Section 7.3
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest. Any
Lender holding a participation in a funded Commitment deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing to such Lender by reason
thereof as fully as if such Lender had made an advance in the amount of such
participation. The Borrower expressly consents to the foregoing arrangement.

7.4Computations; Banking Days. (a) All computations of interest and fees shall
be made by

the Facility Agent or the Lenders, as the case may be, on the basis of a 360-day
year, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which interest or fees are
payable. Each determination by the Facility Agent or the Lenders of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(b) Whenever any payment hereunder or under the Note shall be stated to be due
on a day other than a Banking Day, such payment shall be due and payable on the
next succeeding Banking Day unless the next succeeding Banking Day falls in the
following calendar month, in which case it shall be payable on the immediately
preceding Banking Day.

8.EVENTS OF DEFAULT

8.1Events of Default. In the event that any of the following events shall occur
and be

continuing:

(a) Principal Payments. Any principal of the Facility is not paid on the due
date therefor; or

(b) Interest and Other Payments. Any interest on the Facility or any other
amount becoming payable under this Agreement or any other Transaction Document
is not paid within three (3) Banking Days from the date when due; or

(c) Representations, etc. Any representation, warranty or other statement made
by any of the Security Parties in this Agreement, any of the other Transactions
Documents or in any other instrument, document or other agreement delivered in
connection herewith proves to have been untrue or misleading in any material
respect as at the date as of which it was made or confirmed; or

(d) Impossibility, Illegality. It becomes impossible or unlawful for any of the
Security Parties to fulfill any of the covenants and obligations contained
herein or in any Transaction Document, or for any of the Lenders to exercise any
of the rights vested in any of them hereunder or under the other Transaction
Documents; or

(e) Mortgage. There is any default under the Mortgage; or

 

--------------------------------------------------------------------------------

 

(f) Certain Covenants. Any Security Party defaults in the performance or
observance of any covenant contained in Section 9.1(b), 9.1(d), 9.1(f), 9.1(m),
9.1(n), 9.1(o), 9.1(r), 9.1(v), 9.2 (other than clauses (j), (l) and (m)
thereof), 9.3, 9.4 and 9.5; or

(g) Covenants. One or more of the Security Parties default in the performance of
any term, covenant or agreement contained in this Agreement or in the other
Transaction Documents, or in any other instrument, document or other agreement
delivered in connection herewith or therewith, in each case other than an Event
of Default referred to elsewhere in this Section 8.1, and such default continues
unremedied for a period of ten (10) days after written notice thereof has been
given to the relevant Security Party or Parties by the Facility Agent at the
request of any Lender; or

(h) Indebtedness and Other Obligations. Any Security Party or any of its
Subsidiaries defaults in the payment when due (subject to any applicable grace
period) of any Indebtedness or of any other indebtedness, in either case, in an
outstanding principal amount equal to or exceeding Five Million Dollars
($5,000,000) individually or Twenty Million Dollars ($20,000,000) in the
aggregate or such Indebtedness or other indebtedness is, or by reason of such
default is subject to being, accelerated or any party becomes entitled to
enforce the security for any such Indebtedness or other indebtedness and such
party shall take steps to enforce the same, unless such default or enforcement
is being contested in good faith and by appropriate proceedings or other acts
and such Security Party has set aside on its books adequate reserves with
respect thereto; or

(i) Bankruptcy. Any Security Party commences any proceedings relating to any
substantial portion of its property under any reorganization, arrangement or
readjustment of debt, dissolution, winding up, adjustment, composition,
bankruptcy or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect (a “Proceeding”), or there is commenced against any thereof
any Proceeding and such Proceeding remains undismissed or unstayed for a period
of sixty (60) days; or any receiver, trustee, liquidator or sequestrator of, or
for, any thereof or any substantial portion of the property of any thereof is
appointed and is not discharged within a period of sixty (60) days; or any
thereof by any act indicates consent to or approval of or acquiescence in any
Proceeding or to the appointment of any receiver, trustee, liquidator or
sequestrator of, or for, itself or any substantial portion of its property; or

(j) Judgments. Any judgment or order is made the effect whereof would be to
render invalid this Agreement or any other Transaction Document or any material
provision thereof or any Security Party asserts that any such agreement or
provision thereof is invalid; or judgments or orders for the payment of money
(not paid or fully covered by insurance, subject to applicable deductibles) in
excess of $2,500,000 in the aggregate for the Guarantor or its Subsidiaries (or
its equivalent in any other currency) shall be rendered against the Guarantor
and/or any of its Subsidiaries and such judgments or orders shall continue
unsatisfied and unstayed for a period of thirty (30) days; or

(k) Inability to Pay Debts. Any Security Party is unable to pay or admits its
inability to pay its debts as they fall due or a moratorium shall be declared in
respect of any Indebtedness of any thereof; or

(l) Termination of Operations; Sale of Assets. Except as expressly permitted
under this Agreement or as contemplated by the Borrower Restructuring, any
Security Party ceases its operations or sells or otherwise disposes of all or
substantially all of its assets or all or substantially all of the assets of any
Security Party are seized or otherwise appropriated; or

(m) Change in Financial Position. Any change in the operations or the financial
position of any Security Party which, in the reasonable opinion of the Majority
Lenders, could reasonably be expected to have a Material Adverse Effect; or

 

--------------------------------------------------------------------------------

 

(n) Cross-Default. Any Security Party defaults under any material contract or
agreement to which it is a party or by which it is bound including, but not
limited to, the Initial Charter Party Agreements or any Approved Charter; or

(o) ERISA Debt. An ERISA Funding Event, ERISA Termination Event, Foreign
Termination Event or Foreign Underfunding Event shall exist or occur that, in
the reasonable opinion of the Majority Lenders, when taken together with all
other ERISA Funding Events, ERISA Termination Events, Foreign Termination Events
and Foreign Underfunding Events that exist or have occurred, or could reasonably
be expected to exist or occur, result in liability to the Security Parties,
their respective subsidiaries and ERISA Affiliates in the aggregate in excess of
$1,000,000; or

(p) Change of Control. A Change of Control has occurred; or

(q) Instability of a Flag State. There exists instability in the jurisdiction
where the Vessel is flagged, which, in the reasonable opinion of the Majority
Lenders, could reasonably be expected to have a Material Adverse Effect; or

(r) Class Certification Withdrawal. There occurs a withdrawal of the Vessel’s
rating by its Classification Society; or

(s) Arrest and/or Detention of the Vessel. There occurs any capture, seizure,
arrest, detention or confiscation of the Vessel by any government or by persons
acting or purporting to act on behalf of any government unless the Vessel is
released and restored to the Borrower from such capture, seizure, arrest,
detention or confiscation within fourteen (14) days after the occurrence
thereof; or

(t) Borrower Restructuring. The Borrower Restructuring shall not have been
consummated in a manner reasonably satisfactory to the Facility Agent within
ninety (90) days following the Closing Date.

(u) Cancellation of Approved Charter. An Approved Charter with a duration of
more than 12 months is terminated, unless the Borrower continues to pay the Debt
Service; or

(v) Off Charter. The Vessel is off charter (other than for scheduled drydockings
of the Vessel) for a continuous period of 14 days at any time, or 56 days in
total in any 12-month period, unless the Borrower continues to pay the Debt
Service; or

(w) Material Adverse Effect. There occurs any event or condition that could
reasonably be expected to have a Material Adverse Effect; or

(x) GREEN BAY Credit Facility Event of Default. Any “Event of Default” occurs
under the GREEN BAY Credit Facility;

then, the Lenders' obligation to make the Facility available shall cease and the
Facility Agent on behalf of the Lenders may, with the Majority Lenders' consent
and shall, upon the Majority Lenders' instruction, by notice to the Borrower,
declare the entire Facility, accrued interest and any other sums payable by the
Borrower hereunder, under the Note and under the other Transaction Documents due
and payable whereupon the same shall forthwith be due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; provided that upon the happening of an event specified in
subclauses (i) or (k) of this Section 8.1, the Facility, accrued interest and
any other sums payable by the Borrower hereunder, under the Note and under the
other Transaction Documents shall be immediately due and payable without
declaration, presentment, demand, protest or other notice to the Borrower all of
which are expressly waived. In such event, the Creditors, or any thereof, may
proceed to protect and enforce their respective rights by action at law, suit in
equity or in admiralty or other appropriate proceeding, whether for specific
performance of any covenant contained in this Agreement or in the Note or in any
other Transaction Document or in aid of the exercise of any power granted herein
or therein, or the Lenders or the Facility Agent may proceed to

 

--------------------------------------------------------------------------------

 

enforce the payment of the Note when due or to enforce any other legal or
equitable right of the Lenders, or proceed to take any action authorized or
permitted by Applicable Law for the collection of all sums due, or so declared
due, including, without limitation, the right to appropriate and hold or apply
(directly, by way of set-off or otherwise) to the payment of the obligations of
the Borrower to any of the Creditors hereunder, under the Note and/or under the
other Transaction Documents (whether or not then due) all moneys and other
amounts of the Borrower then or thereafter in possession of any Creditor, the
balance of any deposit account (demand or time, matured or unmatured) of the
Borrower then or thereafter with any Creditor and every other claim of the
Borrower then or thereafter against any of the Creditors.

8.2Application of Moneys. Except as otherwise provided in any Security Document,
all

moneys received by the Creditors under or pursuant to this Agreement, the Note
or any of the other Transaction Documents after the happening of any Event of
Default (unless cured to the satisfaction of the Majority Lenders) shall be
applied by the Facility Agent in the following manner:

(1) first, in or towards the payment or reimbursement of any expenses or
liabilities incurred by any of the Creditors in connection with the
ascertainment, protection or enforcement of its rights and remedies hereunder,
under the Note and under the other Transaction Documents;

(2) second, in or towards payment of any interest owing in respect of the

Facility;

(3) third, in or towards repayment of the principal of the Facility;

(4) fourth, in or towards payment of all other sums which may be owing to any of
the Creditors under this Agreement, under the Note and under the other
Transaction Documents;

(5) fifth, the surplus (if any) shall be paid to the Borrower or to whomsoever
else may be entitled thereto.

9.COVENANTS

9.1Affirmative Covenants. Each of the Security Parties hereby covenants and
undertakes with

the Lenders that, from the date hereof and so long as any principal, interest or
other moneys are owing in respect of this Agreement, the Note or any of the
other Transaction Documents, it will:

(a) Performance of Agreements. Duly perform and observe, and procure the
observance and performance by all other parties thereto (other than the Lenders)
of, the terms of this Agreement, the Note and the other Transaction Documents;

(b) Notice of Default, etc. Promptly upon obtaining knowledge thereof, inform
the Facility Agent of the occurrence of (a) any Event of Default or of any event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default, (b) any litigation or governmental proceeding pending or
threatened against any Security Party which could reasonably be expected to have
a Material Adverse Effect, (c) the withdrawal of the Vessel’s rating by its
Classification Society or the issuance by the Classification Society of any
recommendation or notation affecting class and (d) any other event or condition
which is reasonably likely to have a Material Adverse Effect, in each case
promptly, and in any event within three (3) Banking Days after becoming aware of
the occurrence thereof;

(c) Obtain Consents. Without prejudice to Section 2.1 and this Section 9.1,
obtain every consent and do all other acts and things which may from time to
time be necessary or advisable for the continued due performance of all its and
the other Security Parties' respective obligations under this Agreement, the
Note and the other Transaction Documents;

 

--------------------------------------------------------------------------------

 

be distributed to the Lenders by the Facility Agent promptly upon the receipt
thereof:

(i)



as soon as available, but not later than one hundred fifty (150) days after the
end of each fiscal year of the Guarantor, complete copies of the consolidated
financial reports of the Guarantor and its Subsidiaries together with a separate
financial report of the Borrower (together with a Compliance Certificate that
includes, inter alia, a reconciliation of all of the differences between GAAP as
at December 31, 2014 and GAAP as at the time of delivery), all in reasonable
detail which shall include at least the consolidated balance sheet of the
Guarantor and its Subsidiaries and the profit and loss accounts and balance
sheet of each Subsidiary, including the Borrower, as a separate column, as of
the end of such year and the related statements of income for such year as well
as the related statement of sources and uses of funds, cash flow and changes in
the capital for such year for the Guarantor and its Subsidiaries, each as
prepared in accordance with GAAP, all in reasonable detail, which shall be
prepared by an Acceptable Accounting Firm and, with respect to the Guarantor, be
audited reports;

(ii)



as soon as available, but not later than ninety (90) days after the end of each
of the first three fiscal quarters of the Guarantor, a quarterly interim balance
sheets and profit and loss statements of the Guarantor and its Subsidiaries and
the related profit and loss statements as well as the related statement of
sources and uses of funds, cash flow and changes in the capital for such year
for the Guarantor and its Subsidiaries (together with a Compliance Certificate
that includes, inter alia, a reconciliation of all of the differences between
GAAP as at December 31, 2014 and GAAP as at the time of delivery), all in
reasonable detail, unaudited, but certified to be true and complete by the chief
financial officer of the Guarantor;

(iii)



as soon as available, but not later than the end of each of the second and
fourth fiscal quarters of the Guarantor, an Asset Maintenance Compliance
Certificate in reasonable detail and certified to be true and complete by the
chief financial officer of the Guarantor (it being understood that appraisals of
the Fair Market Value of the Vessel for such Asset Maintenance Compliance
Certificate shall be provided to the Facility Agent no later than 15 days prior
thereto);

(iv)



promptly upon the mailing thereof to the shareholders of the Guarantor, copies
of all financial statements, reports, proxy statements and other communications
provided to the Guarantor's shareholders;

(v)



within ten (10) days of the Guarantor's receipt thereof, copies of all audit
letters or other correspondence from any external auditors including material
financial information in respect of the Guarantor and its Subsidiaries; and

(vi)



an updated business forecast which shall include a financial forecast for the
following five year period, together with the financial statements required to
be delivered in clause (i) above;

(vii)



not later than the third Friday of February of each fiscal year, a budget for
operating expenditures of the Borrower relating to the Vessel for the following
twelve (12) month period in form and substance satisfactory to the Facility
Agent; and

(viii)



such other statements (including, without limitation, monthly consolidated
statements of operating revenues and expenses), lists of assets and accounts,

 

--------------------------------------------------------------------------------

 

budgets, forecasts, reports and other financial information with respect to its
business as the Facility Agent may from time to time reasonably request,
certified to be true and complete by the chief financial officer of the
Guarantor;

(e)Contingent Liabilities. For inclusion with each Compliance Certificate
delivered in

connection with Sections 9.1(d)(i) and 9.1(d)(ii), and in any event upon the
reasonable request of the Facility Agent, an accounting of all of the contingent
liabilities of each Security Party;

(f)Vessel Covenants. With respect to the Vessel:

(i)



keep the Vessel registered in the name of the Borrower under the flag of an
Approved Jurisdiction;

(ii)



keep the Vessel in good and safe condition and state of repair (loss or damage
by casualty or condemnation excepted);

(iii)



keep the Vessel classed in the highest classification and rating for vessels of
the same age and type with its Classification Society without any outstanding
recommendations or qualification unless otherwise agreed by the Facility Agent
in writing;

(iv)



keep the Vessel insured in accordance with the provisions of the Mortgage
recorded against it and the requirements thereof in respect of such insurances
have been complied with;

(v)



be in possession of a proper trading certificate at all times;

(vi)



notify the Facility Agent of all modifications to the Vessel and of the removal
of any parts or equipment from the Vessel; and

(vii)



provide the Facility Agent with all requested Vessel related information;

(g)Vessel Valuations. For inclusion with each Asset Maintenance Compliance
Certificate

delivered pursuant to Section 9.1(d)(iii) (for the second and fourth fiscal
quarters of the Guarantor or more frequently at the Facility Agent’s option upon
and during the continuation of a Default or an Event of Default), and in any
event upon the reasonable request of the Facility Agent, the Borrower shall
obtain appraisals of the Fair Market Value of the Vessel. All valuations are to
be at the Borrower's cost. In the event the Borrower fails or refuses to obtain
the valuations requested pursuant to this Section 9.1(g) within ten (10) days of
the Facility Agent's request therefor, the Facility Agent will be authorized to
obtain such valuations, at the Borrower’s cost, from one of the Approved Ship
Brokers, which valuations shall be deemed the equivalent of valuations duly
obtained by the Borrower pursuant to this Section 9.1(g), but the Facility
Agent's actions in doing so shall not excuse any default of the Borrower under
this Section 9.1(g);

(h)Corporate Existence. Do or cause to be done all things necessary to preserve
and keep in

full force and effect its corporate existence in good standing and all licenses,
franchises, permits and assets necessary to the conduct of its business;

(i)Books and Records. At all times keep proper books of record and account into
which full

and correct entries shall be made in accordance with GAAP;

(j)Taxes and Assessments. Pay and discharge all material taxes, assessments and

governmental charges or levies imposed upon it or upon its income or property
prior to the date upon which penalties attach thereto; provided, however, that
it shall not be required to pay and discharge, or cause to be paid and
discharged, any such tax, assessment, charge or levy so long as the legality
thereof shall be

 

--------------------------------------------------------------------------------

 

contested in good faith and by appropriate proceedings or other acts and it
shall set aside on its books adequate reserves with respect thereto;

(k) Inspection. Allow any representative or representatives designated by the
Facility Agent, subject to applicable laws and regulations, to visit and inspect
any of its properties, and, on request, to examine its books of account,
records, reports and other papers and to discuss its affairs, finances and
accounts with its officers, all at such reasonable times and as often as the
Facility Agent reasonably requests and at the expense of the Borrower. In
addition, the Borrower shall provide the Facility Agent with (and cause any
Approved Charter, other than the Initial Charter Party Agreement, to contain a
requirement for the provision with full rights of disclosure to the Facility
Agent of) a copy of any jointly appointed independent inspection report accepted
and signed by the Borrower, any disponent owner and the relevant charterer in
respect of the Vessel issued during the term of this Agreement, promptly upon
the issuance of any such inspection report and whether or not the Borrower is
party to any such inspection report;

(l) Inspection and Survey Reports. If the Lenders shall so request, the Borrower
shall provide the Lenders with copies of all internally generated inspection or
survey reports on the Vessel;

(m) Compliance with Statutes, Agreements, etc. Do or cause to be done all things
(including, but not limited to, obtaining all consents) necessary to comply with
all material contracts or agreements to which any of the Security Parties is a
party, and all material laws, and the rules and regulations thereunder,
applicable to such Security Party, including, without limitation, those laws,
rules and regulations relating to employee benefit plans and environmental
matters except where failure to do so would not be reasonably likely to have a
Material Adverse Effect and shall cause the Technical Manager and the Commercial
Manager to comply with (or shall cause to be included in any Approved Charter
other than the Initial Charter Party Agreement a provision requiring any
charterer party there to comply with in respect of the Vessel and its
operations) all national and international laws, directives, regulations,
decrees, rulings and analogous rules, including but not limited to, rules
relating to international sanctions;

(n) Environmental Matters. Promptly upon the occurrence of any of the following
conditions, provide to the Facility Agent a certificate of a chief executive
officer of the Guarantor, specifying in detail the nature of such condition and
its proposed response or the proposed response of any Environmental Affiliate:
(a) its receipt or the receipt by any Environmental Affiliate of any written
communication whatsoever that alleges that such Person is not in compliance with
any applicable Environmental Law or Environmental Approval, if such
noncompliance could reasonably be expected to have a Material Adverse Effect,
(b) knowledge by it or any Environmental Affiliate that there exists any
Environmental Claim pending or threatened against any such Person, which could
reasonably be expected to have a Material Adverse Effect, or (c) any release,
emission, discharge or disposal of any material that could form the basis of any
Environmental Claim against it or against any Environmental Affiliate, if such
Environmental Claim could reasonably be expected to have a Material Adverse
Effect. Upon the written request by the Facility Agent, the Borrower will submit
to the Facility Agent at reasonable intervals, a report providing an update of
the status of any issue or claim identified in any notice or certificate
required pursuant to this subsection;

(o) Insurance. Maintain with financially sound and reputable insurance companies
insurance on all its properties and against all such risks and in at least such
amounts and with such deductibles as are usually insured against by companies of
established reputation engaged in the same or similar business from time to
time;

(p) Vessel Management. Cause the Vessel to be managed by the Guarantor or a
wholly-owned Subsidiary thereof (it being understood that the technical
management of the Vessel may be subcontracted to Wallem Shipmanagement Hong
Kong, or another internationally recognized vessel technical manager approved by
the Agents, such approval not to be unreasonably withheld, delayed or
conditioned);

 

--------------------------------------------------------------------------------

 

(q) Brokerage Commissions, etc. Indemnify and hold each of the Agents and the
Lenders harmless from any claim for any brokerage commission, fee or
compensation from any broker or third party resulting from the transactions
contemplated hereby;

(r) ISM Code, ISPS Code and MTSA Matters. (i) Procure that the Operator will
comply with and ensure that the Vessel will comply with the requirements of the
ISM Code, ISPS Code and MTSA in accordance with the implementation schedules
thereof, including (but not limited to) the maintenance and renewal of valid
certificates, and when required, security plans, pursuant thereto throughout the
term of the Facility; and (ii) procure that the Operator will immediately inform
the Facility Agent if there is any threatened or actual withdrawal of its DOC,
SMC or the ISSC in respect of the Vessel; and (iii) procure that the Operator
will promptly inform the Facility Agent upon the issuance to the Borrower or
Operator of a DOC and to the Vessel of an SMC or ISSC;

(s) ERISA. Forthwith upon learning of the existence or occurrence of any ERISA
Funding Event, ERISA Termination Event, Foreign Termination Event or Foreign
Underfunding Event that, when taken together with all other ERISA Funding
Events, ERISA Termination Events, Foreign Termination Events and Foreign
Underfunding Events that exist or have occurred, or which could reasonably be
expected to exist or occur, could reasonably be expected to result in liability
to the Security Parties, their respective subsidiaries and ERISA Affiliates in
the aggregate in excess of $500,000, furnish or cause to be furnished to the
Lenders written notice thereof;

(t) Evidence of Current COFR. If the Lenders shall so request, provide the
Lenders with copies of the current Certificate of Financial Responsibility
pursuant to the Oil Pollution Act 1990 for the Vessel;

(u) Listing on NYSE. With respect to the Guarantor, maintain its listing on the
New York Stock Exchange;

(v) Change of Ownership. Ensure no change in the ownership of the capital stock
or other equity interest of the Borrower;

(w) Subordination of Loans. Cause all loans made to the Borrower by the
Guarantor, any Affiliate, parent or subsidiary of the Guarantor, and all sums
and other financial obligations owed by it to the Guarantor, any Affiliate,
parent or subsidiary of the Guarantor to be fully subordinated to the
obligations owed under the Transaction Documents on terms acceptable to the
Facility Agent (and the Guarantor and the Borrower (and any such Affiliate by
its execution of an Acknowledgment and Agreement hereto) hereby agree (and agree
to cause any other such Affiliate to agree) that any payment by the Borrower,
whether in cash, in kind, securities or any other property, in respect of any
such loans made by the Guarantor or any Affiliate is and shall be expressly
junior and subordinated in right of payment to all amounts due and owing in
respect of the Facility, except that payment by the Borrower in respect of such
loans made by the Guarantor or any Affiliate is permitted unless before or after
giving effect thereto an Event of Default shall have occurred and be
continuing)Maintenance of Properties. Keep all material property necessary in
its business in good working order and condition (loss or damage by casualty or
condemnation excepted);

(y)Know Your Customer Requirements. Provide all documentation (including
documentation

requested by the Lenders or any prospective Lenders subsequent to the date
hereof) to the satisfaction of the Lenders or prospective Lenders (as the case
may be) in connection with their know your customer requirements, including but
not limited to:

(i) completed bank account opening mandates with telephone and fax indemnities
to include the list of the all account holders’ authorized

signatories and specimens of their signatures;

 

--------------------------------------------------------------------------------

 

(ii)



certified list of directors, including titles, business and residential
addresses and dates of birth;

(iii)



certified true copy of photo identification (i.e. passport or driving license)
and evidence of residential address for all authorized signatories;

(iv)



with respect to the Borrower, certificate of ultimate beneficial ownership,
certified by the respective secretary or assistant secretary of such entity; and

(v)



non-resident declaration forms, if applicable;

(z)Classification Society Instructions and Undertaking. The Borrower shall
instruct the

Classification Society through a letter sent by the Borrower to the
Classification Society in the form attached hereto as Exhibit H-1 (and procure
that the Classification Society undertakes with the Security Trustee through a
letter in the form attached hereto as Exhibit H-2):

(i)to send to the Security Trustee, following receipt of a written request from
the

Security Trustee, certified true copies of all original class records held by
the Classification Society in relation to the Vessel (and, upon the consummation
of the Borrower Restructuring, the GREEN BAY);

(ii)to allow the Security Trustee (or its agents), at any time and from time to
time, to

inspect the original class, related records and other information of the
Borrower and the Vessel (and, upon the consummation of the Borrower
Restructuring, the GREEN BAY) either (i) electronically (through the
Classification Society directly or by way of indirect access via the Borrower’s
account manager and designating the Security Trustee as a user or administrator
of the system under its account) or (ii) in person at the offices of the
Classification Society, and to take copies of them electronically or otherwise;

(iii)to notify the Security Trustee immediately in writing and by Email at

techcom@dvbbank.com if the Classification Society:

(1) receives notification from the Borrower or any other person that the
Classification Society of the Vessel (or, upon the consummation of the Borrower
Restructuring, the GREEN BAY) is to be changed; or

(2) becomes aware of any facts or matters which may result in or have resulted
in a condition of class or a recommendation, or a change, suspension,
discontinuance, withdrawal or expiry of the class of the Vessel (or, upon the
consummation of the Borrower Restructuring, the GREEN BAY) under the rules or
terms and conditions of the Borrower’s or the relevant vessel’s membership of
the Classification Society;

(iv)following receipt of a written request from the Security Trustee:

(1) to confirm that the Borrower is not in default of any of its contractual
obligations or liabilities to the Classification Society and, without limiting
the foregoing, that it has paid in full all fees or other charges due and
payable to the Classification Society; or

(2) if the Borrower is in default of any of its contractual obligations or
liabilities to the Classification Society, to specify to the Security Trustee in
reasonable detail the facts and circumstances of such default, the consequences
of such default, and any remedy period agreed or allowed by the Classification
Society; or

 

--------------------------------------------------------------------------------

 

(3)to provide any other information reasonably requested;

(aa) GREEN BAY Credit Facility Requirements. Comply with the terms of the GREEN
BAY Credit Facility;

(bb) Further Assurances. Promptly upon the written request of the Facility
Agent:

(i)



correct any material defect or error that may be discovered in any Transaction
Document or in the execution, acknowledgement, filing or recordation thereof;
and

(ii)



do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and reregister any and all such further acts, deeds, conveyances, pledge
agreements, mortgages, deeds of trust, trust deeds, assignments, financing
statements and continuations thereof, termination statements, notices of
assignments, transfers, certificates, assurances and other instruments as the
Facility Agent, may reasonably require from time to time in order to:

(1) carry out the purposes of the Transaction Documents;

(2) to the fullest extent permitted by applicable law, subject each of item of
Collateral to the Liens now or hereafter intended to be covered by the
Transaction Documents pursuant to the terms thereof;

(3) perfect and maintain the validity, effectiveness and priority of the Liens
intended to be created under the Transaction Documents; and

(4) assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Security Trustee, the rights granted or now or hereafter intended to be
granted to the Security Trustee under any Transaction Document or under any
other instruments executed in connection with any Transaction Document to which
any Security Party is or is to be a party.

9.2Negative Covenants. Each of the Security Parties hereby covenants and
undertakes with the

Lenders that, from the date hereof and so long as any principal, interest or
other moneys are owing in respect of this Agreement, the Note or any other
Transaction Documents, it will not, without the prior written consent of the
Majority Lenders (or all of the Lenders if required pursuant to Section 17.8):

(a)Liens. Create, assume or permit to exist, any mortgage, pledge, lien, charge,
encumbrance

or any security interest whatsoever upon any Collateral or, in respect of the
Borrower and the Guarantor, other property except:

(i)



liens disclosed in Schedule III;

(ii)



liens to secure Indebtedness permitted under Section 9.2(m), such liens to be
limited to the vessels constructed or acquired;

(iii)



liens for taxes not yet payable for which adequate reserves have been
maintained;

(iv)



the Mortgage, the GREEN BAY Mortgage, the Assignments, the GREEN BAY Assignments
and other liens in favor of the Security Trustee or the Lenders;

(v)



liens, charges and encumbrances against the Vessel permitted to exist under the
terms of the Mortgage (or in the case of the GREEN BAY, under the terms of the
GREEN BAY Mortgage);

 

--------------------------------------------------------------------------------

 

(vi)



pledges of certificates of deposit or other cash collateral securing
reimbursement obligations in connection with letters of credit now or
hereinafter issued for its account in connection with the establishment of its
financial responsibility under 33 C.F.R. Part 130 or 46 C.F.R. Part 540, as the
case may be, as the same may be amended and replaced;

(vii)



pledges or deposits to secure obligations under workmen's compensation laws or
similar legislation, deposits to secure public or statutory obligations,
warehousemen's or other like liens, or deposits to obtain the release of such
liens and deposits to secure surety, appeal or customs bonds on which it is the
principal, as to all of the foregoing, only to the extent arising and continuing
in the ordinary course of business; and

(viii)



other liens, charges and encumbrances incidental to the conduct of its business,
the ownership of its property and assets which are not more than thirty (30)
days overdue and which do not in the aggregate materially detract from the value
of its property or assets or materially impair the use thereof in the operation
of its business;

(b) Third Party Guaranties. Guarantee the obligations of any third party, except
a direct or indirect subsidiary of the Guarantor, whether or not affiliated with
such Security Party, provided, that the Guarantor may guarantee the obligations
of any third party in which the Guarantor owns an equity interest if such
guarantee is of a percentage of the obligations of such third party being
guaranteed which is no more than the percentage of the Guarantor’s equity
ownership in such third party. By way of illustration, if the Guarantor owns a
35% equity interest in a third party, the Guarantor may guarantee up to 35% of
such third party’s debt;

(c) Liens on Shares of Borrower. With respect to the Guarantor, create, assume
or permit to exist, any mortgage, pledge, lien, charge, encumbrance or any
security interest whatsoever upon the shares of the Borrower;

(d) Subordination of Inter-Company Indebtedness. Upon the occurrence and during
the continuance of an Event of Default, allow any payments to be made by any of
the Security Parties on any inter-company Indebtedness until such time as the
Facility is paid in full;

(e) Transaction with Affiliates. Other than as contemplated by the Borrower
Restructuring, enter into any transaction with an Affiliate, other than on an
arm’s length basis;

(f) Change of Flag, Class, Management or Ownership. Change the flag of the
Vessel other than to an Approved Jurisdiction, its Classification Society other
than to another member of the International Association of Classification
Societies acceptable to each of the Lenders, the management of the Vessel other
than to the Guarantor or a wholly-owned Subsidiary thereof (it being understood
that the technical management of the Vessel may be subcontracted to Wallen
Shipmanagement Hong Kong, or another internationally recognized vessel technical
manager approved by the Agents, such approval not to be unreasonably withheld,
delayed or conditioned);

(g) Chartering. Enter into any charter party agreement with respect to the
Vessel, other than an Approved Charter, or permit the Vessel to be
sub-chartered, in each case, without the prior consent of the Majority Lenders,
which consent shall not be unreasonably withheld;

(h) Change in Business. Other than as contemplated by the Borrower
Restructuring, change the nature of its business or commence any business
materially different from its current business;

 

--------------------------------------------------------------------------------

 

(i) Sale of Assets. Other than as contemplated by the Borrower Restructuring or
as reasonably acceptable to the Majority Lenders, sell, or otherwise dispose of,
the Vessel or any other asset (including by way of spin-off, installment sale or
otherwise) which is substantial in relation to its assets taken as a whole;
provided, however, that the Borrower may sell the Vessel to a third party in an
arm's length transaction provided that either (i) the Facility shall be repaid
in full together with the Prepayment Premium, as applicable, and the costs and
expenses provided for in Section 13.4 or (ii) the Borrower places the amount
referred to in clause (i) above on charged deposits with the Facility Agent;

(j) Changes in Offices or Names. Change the location of its chief executive
office, its chief place of business or the office in which its records relating
to the earnings or insurances of the Vessel are kept or change its name unless
the Lenders shall have received sixty (60) days prior written notice of such
change;

(k) Consolidation and Merger. Consolidate with, or merge into, any corporation
or other entity, or merge any corporation or other entity into it; provided,
however, that the Guarantor and/or either Borrower may merge with any Subsidiary
thereof or any other Person if (A) at the time of such transaction and after
giving effect thereto, no Default or Event of Default shall have occurred or be
continuing, (B) the surviving entity of such consolidation or merger shall be
the Guarantor or the respective Borrower and (C) after giving effect to the
transaction, the Guarantor's Consolidated Tangible Net Worth shall be greater or
equal to its Consolidated Tangible Net Worth prior to the merger;

(l) Change Fiscal Year. In the case of the Guarantor, change its fiscal year;

(m) Indebtedness. In the case of the Security Parties, incur any new
Indebtedness (which, for the sake of clarity, shall exclude any Indebtedness
pursuant to this Agreement) other than (i) upon the consummation of the Borrower
Restructuring, assumption of Indebtedness under the GREEN BAY Credit Facility,
(ii) with respect to the Guarantor only, Indebtedness incurred to finance the
acquisition and/or construction of any vessels; (iii) Indebtedness incurred by
the Guarantor to finance the acquisition of any shipping related asset, or any
railroad or railcar repair yard asset ancillary to the Guarantor’s existing
railroad business; (iv) Indebtedness incurred by the Guarantor to finance the
acquisition of the equity interests of any company owning shipping related
assets whose primary business activity is shipping or any company owning
railroad or railcar repair yard assets ancillary to the Guarantor’s existing
railroad business whose primary business activity is related to such assets; (v)
any Indebtedness incurred in connection with any refinancing of any Indebtedness
permitted under this Section 9.2(m)(i) through (iv), provided, however, that in
each exception listed in clauses (i) through (iv) above, the principal amount of
such Indebtedness shall not exceed eighty percent (80%) of such acquisition
and/or construction price; and (vi) Indebtedness incurred by the Guarantor in
connection with any guarantees permitted under Section 9.2(b) hereof;

(n) Limitations on Ability to Make Distributions. Create or otherwise cause or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to pay dividends or make any other distributions
on its capital stock or limited liability company interests, as the case may be,
to the Borrower or the Guarantor, except that the Borrower may declare a
dividend or make other distributions to the Guarantor if and so long as both
immediately before and after payment of such dividend or distribution, no
Default or Event of Default shall have occurred and be continuing and the
Security Parties are in compliance with Sections 9.3, 9.4 and 10.3;

(o) No Money Laundering. Contravene any law, official requirement or other
regulatory measure or procedure implemented to combat “money laundering” (as
defined in Article 1 of the Directive (2005/60/EC) of the Council of the
European Communities) and comparable United States Federal and state laws;

(p) Charter Party Agreements. Amend any material provision in the Initial
Charter Party Agreement or any Approved Charter, without the prior written
consent of the Facility Agent;

 

--------------------------------------------------------------------------------

 

(q)Nuclear Waste, War Zone, Etc.

(i)



Permit the Vessel to carry nuclear waste or material; or

(ii)



in the event of hostilities in any part of the world (whether war is declared or
not), cause or permit the Vessel to enter or trade to any zone which is declared
a war zone by any government or by the Vessel’s war risks insurers, unless the
Borrower has (at its expense) effected the special, additional or modified
insurance cover which the Security Trustee may reasonably require, prior to
entering into such war zone; and

(r)GREEN BAY Credit Facility. Amend, or enter into any transaction that has the
effect of

amending, the GREEN BAY Credit Facility without the prior written consent of the
Facility Agent.

9.3Financial Covenants. The Guarantor hereby covenants and undertakes with the
Lenders that,

from the date hereof and so long as any principal, interest or other moneys are
owing in respect of this Agreement, the Note or any of the other Transaction
Documents, it will:

(a) Maximum Consolidated Leverage Ratio. Maintain a Consolidated Leverage Ratio
not greater than (i) 4.50:1.00, for the fiscal quarter ending June 30, 2015,
(ii) 5.00:1.00, beginning with the fiscal quarter ending September 30, 2015
through the fiscal quarter ending December 31, 2015, (iii) 4.75:1.00, for the
fiscal quarter ending March 31, 2016, (iv) 4.50:1.00, for the fiscal quarter
ending June 30, 2016 and (v) 4.25:1.00, thereafter, measured at the end of each
fiscal quarter of the Guarantor based on the four most recent fiscal quarters of
the Guarantor for which financial information is available;

(b) Working Capital. Maintain on a consolidated basis a ratio of current assets
to current liabilities of not less than 1.00 to 1.00, measured at the end of
each fiscal quarter of the Guarantor based on the four most recent fiscal
quarters for which financial information is available;

(c) Intentionally Omitted.

(d) Minimum Liquidity. Maintain Liquidity of not less than Twenty Million
Dollars ($20,000,000) at all times, measured as of the end of each fiscal
quarter of the Guarantor;

(e) Minimum Consolidated Tangible Net Worth. Maintain a Consolidated Tangible
Net Worth, as measured at the end of each fiscal quarter of the Guarantor, in an
amount of not less than the sum of Two Hundred Fifty-Four Million Eight Hundred
Eighty Thousand Dollars ($254,880,000) plus fifty percent (50%) of all
Consolidated Net Income of the Guarantor and the Subsidiaries earned after March
31, 2015 plus one hundred percent (100%) of the proceeds of all issuances of
equity interests (common or preferred) of the Guarantor and the Subsidiaries (on
a consolidated basis) received after March 31, 2015 (other than issuances in
connection with the exercise by a present or former employee, officer or
director under a stock incentive plan, stock option plan or other equity-based
compensation plan or arrangement);

(f) Consolidated EBITDA to Consolidated Interest Expense. Maintain, on a
consolidated basis, a ratio of Consolidated EBITDA to Consolidated Interest
Expense of not less than 2.50 to 1.00, measured at the end of each fiscal
quarter of each fiscal year based on the four most recent fiscal quarters for
which financial information is available;

(g) Minimum Consolidated Fixed Charge Coverage Ratio. Maintain a Consolidated
Fixed Charge Coverage Ratio of at least (i) 1.15:1.00, for the fiscal quarter
ending June 30, 2015, (ii) 1.05:1.00, beginning with the fiscal quarter ending
September 30, 2015 through the fiscal quarter ending December 31, 2015, (iii)
1.15:1.00, for the fiscal quarter ending March 31, 2016, (iv) 1.20:1.00, for the
fiscal quarter ending June 30, 2016 and (v) 1.25:1.00, thereafter, measured at
the end of each fiscal quarter of the Guarantor based on the four most recent
fiscal quarters of the Guarantor for which financial information is available;

 

--------------------------------------------------------------------------------

 

(h) MFN. In the event the Guarantor or any of its Subsidiaries shall enter into,
assume or otherwise become bound by or obligated under any agreement creating or
evidencing Indebtedness, and any financial covenant included therein, in the
sole judgment of the Facility Agent or the Majority Lenders, is more restrictive
than the financial covenants set forth in this Section 9.3 at such time or is
different from the subject matter of such financial covenants (each such
covenant, a “Specified Covenant”), this Agreement shall, without any further
action on the part of the Facility Agent, the Lenders or the Creditors, be
deemed to be amended automatically to include each such Specified Covenant; and

(i) Covenant Reset. In the event that the Borrower or the Guarantor enters into
a transaction that has a materially positive impact on the financial condition
of the Borrower or the Guarantor, the Borrower and the Guarantor shall in good
faith negotiate with the Lenders to amend this Agreement in order to bring the
covenant levels set forth in this Section 9.3 closer to the levels that the
Guarantor was subject to in other credit facilities prior to the Closing Date.
If the Lenders and the Security Parties, acting in good faith, fail to agree to
new covenant levels, the covenant levels set forth in Section 9.3 shall revert
to the levels in effect as of December 31, 2014 under the GREEN BAY Credit
Facility.

9.4 Asset Maintenance. If, at any time from the date hereof and so long as any
principal, interest

or other moneys are owing in respect of this Agreement, the Note or any other
Transaction Documents, the Fair Market Value of the Vessel is less than the
Required Percentage of the outstanding amount of the Facility, the Borrower
shall, within 30 days following receipt by the Borrower of written notice from
the Facility Agent notifying the Borrower of such shortfall and specifying the
amount thereof (which amount shall, in the absence of manifest error, be deemed
to be conclusive and binding on the Borrower), either (i) prepay such amount of
the Facility (together with interest thereon and any other monies payable in
respect of such prepayment pursuant to Section 5.4) as shall result in the Fair
Market Value of the Vessel being not less than the Required Percentage of the
outstanding amount of the Facility or (ii) place on charged deposits with the
Facility Agent an amount in Dollars (together with interest thereon and any
other monies payable in respect of such prepayment pursuant to Section 5.4) as
shall result in the Fair Market Value of the Vessel together with the amount
deposited being not less than the Required Percentage of the outstanding amount
of the Facility. The charged deposit shall be released to the Borrower when the
Fair Market Value of the Vessel is not less than the Required Percentage of the
outstanding amount of the Facility.

9.5 Borrower Restructuring. The Borrower and the Guarantor shall, as soon as
possible after the

Closing Date but in no event later than 90 days thereafter, ensure that:

(a) The GREEN BAY shall be transferred into the ownership of the Borrower and
the Other Borrower Vessels shall be transferred out of the ownership of the
Borrower, the effect of which is that the only two vessels owned by the Borrower
as of that date shall be the Vessel and the GREEN BAY;

(b) The Borrower shall provide to the Facility Agent the following documents:

(i)



Evidence of Vessel Transfer. copies of the bills of sale and other evidence
satisfactory to it and its counsel that the transfers of the GREEN BAY into the
Borrower and of the Other Borrower Vessels out of the Borrower have been
consummated;

(ii)



Vessel Documents. evidence satisfactory to it and its counsel that the GREEN BAY
is:

(1)in the sole and absolute ownership of the Borrower and duly registered in

the Borrower’s name in the Republic of the Marshall Islands, free of all liens
and encumbrances of record other than the GREEN BAY Mortgage and the GREEN
BAY-$38.5M Credit Facility Mortgage;

 

--------------------------------------------------------------------------------

 

(2) insured in accordance with the provisions of the GREEN BAY Mortgage and all
requirements of the GREEN BAY Mortgage in respect of such insurance have been
fulfilled (including, but not limited to, letters of undertaking from the
insurance brokers, including confirmation notices of assignment, notices of
cancellation and loss payable clauses acceptable to the Lenders);

(3) classed in the highest classification and rating for vessels of the same age
and type with its Classification Society without any outstanding
recommendations; and

(4) operationally seaworthy and in every way fit for its intended service.

(iii)Charter and NYK Consent. (A) copies of the charter party, along with the
relevant

addenda, entered by the Borrower with Nippon Yusen Kaisha in respect of the
GREEN BAY, each certified as true and complete by an officer of the Borrower,
and (B) a copy of the executed and countersigned notice and acknowledgment of
assignment of earnings and time charter and subordination agreement from Nippon
Yusen Kaisha;

(iv)Security Documents.

(1) the GREEN BAY Earnings and Charterparties Assignment;

(2) the GREEN BAY Insurances Assignment;

(3) the Assignment Notices and the acknowledgements thereof in respect of (1)
and (2) above (including the executed and countersigned notice and
acknowledgment of assignment of earnings and time charter and subordination
agreement from Nippon Yusen Kaisha);

(4) the GREEN BAY Mortgage; and

(5) the Manager’s Undertaking in respect of the GREEN BAY from each of the
Commercial Manager (unless the Borrower is the Commercial Manager) and the
Technical Manager (or any subcontractor thereof), including, where applicable,
an assignment of the interests of such manager in the insurances and
subordination undertakings;

(6) evidence that the Borrower has sent an instruction letter in respect of the
GREEN BAY to the Classification Society as required under Section 9.1(z) and
that the Classification Society has executed the undertaking as required
thereby; and

(7) an irrevocable power of attorney granted by the Borrower to the Security
Trustee which, upon the occurrence of an Event of Default, enables the Security
Trustee to make all necessary decisions in relation to the GREEN BAY and obliges
the master of the GREEN BAY to adhere to the Security Trustee’s instructions;

(v)Registration of the GREEN BAY Mortgage. satisfactory evidence that the GREEN

BAY Mortgage has been duly registered under the laws of the Republic of the
Marshall Islands and constitutes a preferred mortgage lien under such
jurisdiction;

(vi)Pari Passu Intercreditor Agreement. a Pari Passu Intercreditor Agreement,
duly

executed by the Borrower, the Guarantor, and the security trustee and the
facility agent in respect of the GREEN BAY Credit Facility;

 

--------------------------------------------------------------------------------

 

(vii) UCC Filings. evidence that Uniform Commercial Code Financing Statements
have been filed in the District of Columbia and in such other jurisdictions as
the Facility Agent may reasonably require;

(viii) Legal Opinions. opinions addressed to the Facility Agent from (i) Jones
Walker, L.L.P., special counsel to the Borrower (including a no conflicts
opinion with the other material agreements of the Borrower and the Guarantor)
and (ii) Seward & Kissel LLP, special counsel to the Agents and the Lenders, in
each case in such form as the Facility Agent may require, as well as such other
legal opinions as the Lenders shall have required as to all or any matters under
the laws of New York and the Republic of the Marshall Islands;

(ix)ING Credit Agreement Amendment. evidence that the ING Credit Agreement is

amended to provide for the change of the borrower thereunder, to reset financial
covenant levels and to effect other changes relating to the Borrower
Restructuring in form and substance satisfactory to the Facility Agent;

(x)Consent. evidence that all third party consent, including that of Citizens
Asset

Finance, Inc. as lender under the credit facility entered into by LCI
Shipholdings with respect to the GREEN DALE, required or necessary to effect the
transfer of the GREEN BAY to the Borrower has been obtained;

(xi)Officer’s Certificate. an officer’s certificate of the Borrower certifying
as of the date

of the GREEN BAY Mortgage that after giving effect to the Borrower Restructuring

(i) the representations stated in Section 2 are true and correct as if made on
that date,

(ii) no Default or Event of Default has occurred and is continuing, (iii) there
has not been any Material Adverse Effect since the date of the Closing Date,
(iv) no third party or governmental consent (other than those already obtained)
is necessary or required in order for the Borrower to consummate the Borrower
Restructuring and (v) the conditions set forth in this Section 9.5 have been
satisfied;

(xii) ING Credit Agreement. evidence that the EGS Borrower is released from all
obligations under the ING Credit Agreement; and

(xiii) Miscellaneous. any other certificates, instruments or other documents
(including any amendment to the GREEN BAY Credit Facility) that the Facility
Agent may reasonably require in connection with the Borrower Restructuring and
the GREEN BAY.

(c)The Borrower shall comply with the obligations set forth in Sections 9.5 and
12.2(c) of the

GREEN BAY Credit Facility.

10. ACCOUNTS.

10.1General. From the date hereof and so long as any principal, interest or
other moneys are

owing in respect of this Agreement, the Note or any other Transaction Documents,
each of the Borrower and the Guarantor, as the case may be, agrees to comply or
cause compliance with the following provisions of this Section 10 except as the
Facility Agent, with the consent of the Majority Lenders, may approve from time
to time in writing, such approval not to be unreasonably withheld.

10.2 Payment of Earnings. The Borrower shall ensure that all Earnings of the
Vessel are to be paid to the Earnings Account.

 

--------------------------------------------------------------------------------

 

10.3 Monthly Retentions. The Borrower shall ensure that (x) all Earnings of the
Vessel paid into the Earnings Account on or prior to the 15th day of each
calendar month shall be transferred to the Retention Account and (y) all or a
portion of the Earnings of the Vessel paid into the Earnings Account on or after
the 15th day of each calendar month shall be transferred to the Retention
Account, so that on the last day of each calendar month, an aggregate amount
equal to one-third of the Debt Service payable on the next Payment Date is
transferred to the Retention Account. The Borrower hereby authorizes the
Facility Agent and the Account Bank to make such transfer(s). The frequency and
amount of such transfer(s) may be modified in the reasonable discretion of the
Facility Agent if the payment intervals under the relevant Approved Charter
changes.

10.4Intentionally Omitted.

10.5Shortfall in Earnings. If the aggregate Earnings received in the Earnings
Account are

insufficient in any month for the required amount to be transferred to the
Retention Account under Section 10.3, the Borrower shall immediately deposit an
amount equal to such deficiency into the Retention Account.

10.6 Transfers from Retention Account; Application of Retentions.

(a)The Borrower shall ensure that on each Payment Date, the amount of the Debt

Service payable on such Payment Date is transferred (and the Borrower hereby
authorizes the Facility Agent to transfer such amount) from the Retention
Account to the Facility Agent’s account specified in Section 7.1.

(b)Upon the occurrence and during the continuation of an Event of Default or any

breach under Section 9.3 or 9.4, without prejudice to any other right the
Security Trustee may have under the Transaction Documents, the Facility Agent
may withdraw from the Earnings Accounts any Excess Cash Flow and, at the
Facility Agent’s option:

(i)



transfer any portion of such Excess Cash Flow to the Retention Account; or

(ii)



apply any portion of such Excess Cash Flow to prepayment of the Facility on the
next Payment Date, and Section 5 shall apply in relation to any such prepayment.

(c)Any amount deposited in the Retention Account shall be retained as security
and no

funds may be withdrawn by the Borrower from the Retention Account at any time,
so long as any principal, interest or other moneys are owing in respect of this
Agreement or the other Transaction Documents.

10.7 Location of Accounts. Each of the Borrower and the Guarantor, as the case
may be, shall promptly:

(a) comply with any requirement of the Facility Agent as to the location or
re-location of the Earnings Account and the Retention Account (or either of
them), and without limiting the foregoing, each of the Borrower and the
Guarantor agrees to segregate the Earnings Account and the Retention Account (or
any of them) from the banking platform on which their other accounts are located
or designated; and

(b) execute any documents which the Facility Agent specifies to create or
maintain in favor of the Security Trustee a security interest over (and/or
rights of set-off, consolidation or other rights in relation to) the Earnings
Account and the Retention Account.

10.8 Debits for Expenses. The Facility Agent, upon providing the Borrower and
the Guarantor with one (1) Banking Day’s prior notice, shall be entitled (but
not obliged) from time to time to debit the Earnings Account or the Retention
Account in order to discharge any amount due and payable under Section 15.2 or
19.8 to a Creditor or payment of which any Creditor has become entitled to
demand under Section 15.2 or 19.8.

 

--------------------------------------------------------------------------------

 

10.9 Borrower’s Obligations Unaffected. The provisions of this Section 10 do not
affect:

(a) the liability of the Borrower to make payments of principal and interest on
the due dates; or

(b) any other liability or obligation of the Borrower or any other Security
Party under any Transaction Document

11. GUARANTEE

11.1The Guarantee. The Guarantor hereby irrevocably and unconditionally
guarantees to each of

the Creditors and their respective successors and assigns the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest on the Facility made by the Lenders to the Borrower
and evidenced by the Note and all other amounts from time to time owing to the
Creditors by the Borrower under this Agreement, under the Note and under any of
the Transaction Documents, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantor hereby further agrees that if the Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantor will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

11.2 Obligations Unconditional. The obligations of the Guarantor under Section
11.1 are absolute, unconditional and irrevocable, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Borrower under this Agreement, the Note or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of, or security for, any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 11.2 that the obligations of the Guarantor hereunder shall be absolute,
unconditional and irrevocable, under any and all circumstances. Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantor
hereunder, which shall remain absolute, unconditional and irrevocable as
described above:

a. at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

b. any of the acts mentioned in any of the provisions of this Agreement or the
Note or any other agreement or instrument referred to herein or therein shall be
done or omitted;

c. the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or the Note or any other
agreement or instrument referred to herein or therein shall be waived or any
other guarantee of any of the Guaranteed Obligations or any security therefor
shall be released or exchanged, in whole or in part, or otherwise dealt with; or

d. any lien or security interest granted to, or in favor of, the Security
Trustee or any Lender or Lenders as security for any of the Guaranteed
Obligations shall fail to be perfected.

 

--------------------------------------------------------------------------------

 

The Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Agent or any
Lender exhaust any right, power or remedy or proceed against the Borrower under
this Agreement or the Note or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations.

11.3Reinstatement. The obligations of the Guarantor under this Section 11 shall
be

automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Borrower in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any Proceedings and the Guarantor agrees
that it will indemnify each Creditor on demand for all reasonable costs and
expenses (including, without limitation, fees of counsel) incurred by such
Creditor in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

11.4 Subrogation. The Guarantor hereby irrevocably waives, but only until all
amounts payable hereunder by the Guarantor to the Creditors (or any of them)
have been paid in full, any and all rights to which any of them may be entitled
by operation of law or otherwise, upon making any payment hereunder to be
subrogated to the rights of the payee against the Borrower with respect to such
payment or to be reimbursed, indemnified or exonerated by or to seek
contribution from the Borrower in respect thereof.

11.5 Remedies. The Guarantor agrees that, as between the Guarantor and the
Lenders, the obligations of the Borrower under this Agreement and the Note may
be declared to be forthwith due and payable as provided in Section 8 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 8) for purposes of Section 11.1 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by the Borrower) shall forthwith become due and payable by the
Guarantor for purposes of Section 11.1.

11.6Joint, Several and Solidary Liability. The Guarantor’s obligations and
liability under this

Agreement shall be on a “solidary” or “joint and several” basis along with
Borrower to the same degree and extent as if the Guarantor had been and/or will
be a co-borrower, co-principal obligor and/or co-maker of the Guaranteed
Obligations. In the event that there is more than one Guarantor under this
Agreement, or in the event that there are other guarantors, endorsers or
sureties of all or any portion of the Guaranteed Obligations, the Guarantor's
obligations and liability hereunder shall further be on a “solidary” or “joint
and several” basis along with such other guarantors, endorsers and/or sureties.

11.7Continuing Guarantee. The guarantee in this Section 11 is a continuing
guarantee, and shall

apply to all Guaranteed Obligations whenever arising.

12. ASSIGNMENT

12.1Generally. This Agreement shall be binding upon, and inure to the benefit
of, each of the

Security Parties and each of the Creditors and their respective successors and
assigns.

12.2 Assignment by Security Parties. The Security Parties may not assign any of
their respective rights or obligations hereunder without the written consent of
the Lenders.

12.3 Assignment by Lender.

(a)Each Lender shall be entitled to assign its rights and obligations under this

Agreement or grant participation(s) in the Facility to any subsidiary, holding
company or other affiliate or office of such Lender, to any subsidiary, office
or other affiliate company, special purpose entity or funding

 

--------------------------------------------------------------------------------

 

vehicle of any thereof or, with the consent of the Borrower (such consent not to
be unreasonably withheld or delayed and to be deemed granted within ten (10)
Banking Days from the day it has been sought unless it has been expressly
refused within that period, provided, however, that such consent from the
Borrower is not required if an Event of Default has occurred and is continuing)
and with the consent of the Facility Agent, to any other bank or financial
institution (in a minimum amount of not less than $1,000,000), and such Lender
shall forthwith give notice of any such assignment or participation to the
Borrower and pay the other Lender an assignment fee of $3,000 for each such
assignment or participation; provided, however, that any such assignment must be
made pursuant to an Assignment and Assumption Agreement. The Borrower will take
all reasonable actions requested by the Agents or any Lender to effect such
assignment. In addition, any Lender may disclose to any prospective assignee any
information about the Security Parties and the Transaction Documents as the
Lender shall consider appropriate if the person to whom the information is given
agrees in writing to keep such information confidential.

(b) The Facility Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders and principal amount of the Facility owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the Facility
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(c) Upon its receipt of a duly completed Assignment and Assumption Agreement
executed by an assigning Lender and an assignee, the assignment fee referred to
above and any written consent to such assignment required, the Facility Agent
shall accept such Assignment and Assumption Agreement and record the information
contained therein in the Register; provided, that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to this Agreement, the Facility Agent shall have no obligation to
accept such Assignment and Assumption Agreement and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(d) In addition, any Lender may at any time, without the consent of, or notice
to, the Borrower or any Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advance owing to it); provided, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Guarantor, the Facility Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of each Lender directly
affected thereby pursuant to the terms of this Agreement and that directly
affects such Participant.

13.ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC.

13.1Illegality. In the event that by reason of any change in any applicable law,
regulation or

regulatory requirement or in the interpretation thereof, a Lender has a
reasonable basis to conclude that it has become unlawful for any Lender to
maintain or give effect to its obligations as contemplated by this Agreement,
such Lender shall inform the Facility Agent and the Borrower to that effect,
whereafter the

 

--------------------------------------------------------------------------------

 

liability of such Lender to make its Commitment available shall forthwith cease
and the Borrower shall be required either to repay to such Lender that portion
of the Facility advanced by such Lender immediately or, if such Lender so
agrees, to repay such portion of the Facility to the Lender on the last day of
the calendar month in accordance with and subject to the provisions of Section
13.4. In any such event, but without prejudice to the aforesaid obligations of
the Borrower to repay such portion of the Facility, the Borrower and the
relevant Lender shall negotiate in good faith with a view to agreeing on terms
for making such portion of the Facility available from another jurisdiction or
otherwise restructuring such portion of the Facility on a basis which is not
unlawful.

13.2 Increased Costs. If any change in applicable law, regulation or regulatory
requirement, or in the interpretation or application thereof by any governmental
or other authority, shall:

(i)



subject any Lender to any Taxes with respect to its income from the Facility, or
any part thereof, or

(ii)



change the basis of taxation to any Lender of payments of principal or interest
or any other payment due or to become due pursuant to this Agreement (other than
a change in the basis effected by the jurisdiction of organization of such
Lender, the jurisdiction of the principal place of business of such Lender, the
United States of America, the State or City of New York or any governmental
subdivision or other taxing authority having jurisdiction over such Lender
(unless such jurisdiction is asserted by reason of the activities of any
Security Party) or such other jurisdiction where the Facility may be payable),
or

(iii)



impose, modify or deem applicable any reserve requirements or require the making
of any special deposits against or in respect of any assets or liabilities of,
deposits with or for the account of, or loans by, a Lender, or

(iv)



impose on any Lender any other condition affecting the Facility or any part
thereof,

and the result of the foregoing is either to increase the cost to such Lender of
making available or maintaining its Commitment or any part thereof or to reduce
the amount of any payment received by such Lender, then and in any such case if
such increase or reduction in the opinion of such Lender materially affects the
interests of such Lender under or in connection with this Agreement:

(1) such Lender shall notify the Facility Agent and the Borrower of the
happening of such event, and

(2) the Borrower agrees forthwith upon demand to pay to such Lender such amount
as such Lender certifies to be necessary to compensate such Lender for such
additional cost or such reduction; provided, however, that the foregoing
provisions shall not be applicable in the event that increased costs to the
Lender result from the exercise by the Lender of its right to assign its rights
or obligations under Section 12.3.

For the avoidance of doubt, this Section 13.2 shall apply to all requests,
rules, guidelines or directives concerning liquidity and capital adequacy issued
by any United States regulatory authority (i) under or in connection with the
implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) in connection with the implementation of the recommendations of the
Bank for International Settlements or the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority), regardless of
the date adopted, issued, promulgated or implemented.

13.3Lender's Certificate Conclusive. A certificate or determination notice of
the Facility Agent

or any Lender, as the case may be, as to any of the matters referred to in this
Section 13 shall, absent manifest error, be conclusive and binding on the
Borrower.

 

--------------------------------------------------------------------------------

 

13.4 Compensation for Losses. Where any portion of the Facility is to be repaid
by the Borrower pursuant to Section 5 or this Section 13, the Borrower agrees
simultaneously with such repayment to pay to the relevant Lender all accrued
interest to the date of actual payment on the amount repaid and all other sums
then payable by the Borrower to the relevant Lender pursuant to this Agreement,
together with such amounts as may be certified by the relevant Lender to be
necessary to compensate such Lender for any actual loss, premium or penalties
incurred or to be incurred thereby on account of funds borrowed to make, fund or
maintain its Commitment or such portion thereof for the remainder (if any) of
the then current calendar month, but otherwise without penalty or premium.

14. CURRENCY INDEMNITY

14.1Currency Conversion. If for the purpose of obtaining or enforcing a judgment
in any court

in any country it becomes necessary to convert into any other currency (the
“judgment currency”) an amount due in Dollars under this Agreement or the other
Transaction Documents then the conversion shall be made, in the discretion of
the Facility Agent, at the rate of exchange prevailing either on the date of
default or on the day before the day on which the judgment is given or the order
for enforcement is made, as the case may be (the “conversion date”), provided
that the Facility Agent shall not be entitled to recover under this Section any
amount in the judgment currency which exceeds at the conversion date the amount
in Dollars, as applicable, due under this Agreement, the Note and/or the other
Transaction Documents.

14.2 Change in Exchange Rate. If there is a change in the rate of exchange
prevailing between the conversion date and the date of actual payment of the
amount due, the Borrower shall pay such additional amounts (if any, but in any
event not a lesser amount) as may be necessary to ensure that the amount paid in
the judgment currency when converted at the rate of exchange prevailing on the
date of payment will produce the amount then due under this Agreement, the Note
and/or the other Transaction Documents in Dollars; any excess over the amount
due received or collected by the Lenders shall be remitted to the Borrower.

14.3 Additional Debt Due. Any amount due from the Borrower under this Section 14
shall be due as a separate debt and shall not be affected by judgment being
obtained for any other sums due under or in respect of this Agreement, the Note
and/or any of the other Transaction Documents.

14.4 Rate of Exchange. The term “rate of exchange” in this Section 14 means the
rate at which the Facility Agent in accordance with its normal practices is able
on the relevant date to purchase Dollars with the judgment currency and includes
any premium and costs of exchange payable in connection with such purchase.

15. FEES AND EXPENSES

15.1Fees. The Borrower shall pay all fees in the Fee Letter.

15.2 Expenses. The Borrower agrees, whether or not the transactions hereby
contemplated are consummated, on demand to pay, or reimburse the Agents for
their payment of, the reasonable expenses of the Agents and (after the
occurrence and during the continuance of an Event of Default) the Lenders
incident to said transactions (and in connection with any supplements,
amendments, waivers or consents relating thereto or incurred in connection with
the enforcement or defense of any of the Agents' and the Lenders' rights or
remedies with respect thereto or in the preservation of the Agents' and the
Lenders' priorities under the documentation executed and delivered in connection
therewith) including, without limitation, all reasonable costs and expenses of
preparation, negotiation, execution and administration of this Agreement and the
documents referred to herein, the reasonable fees and disbursements of the
Agents' counsel in connection therewith, as well as the reasonable fees and
expenses of any independent appraisers, surveyors, engineers and other
consultants retained by the Agents in connection with this transaction, all
costs and expenses, if any, in connection with the enforcement of this Agreement
and the other Transaction Documents

 

--------------------------------------------------------------------------------

 

(and the security granted pursuant thereto) and stamp and other similar taxes,
if any, incident to the execution and delivery of the documents (including,
without limitation, the other Transaction Documents) herein contemplated and to
hold the Agents and the Lenders free and harmless in connection with any
liability arising from the nonpayment of any such stamp or other similar taxes.
Such taxes and, if any, interest and penalties related thereto as may become
payable after the date hereof shall be paid immediately by the Borrower to the
Agents or the Lenders, as the case may be, when liability therefor is no longer
contested by such party or parties or reimbursed immediately by the Borrower to
such party or parties after payment thereof (if the Agents or the Lenders, at
their sole discretion, chooses to make such payment).

16. APPLICABLE LAW, JURISDICTION AND WAIVER

16.1 Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

16.2 Jurisdiction. Each of the Security Parties hereby irrevocably submits to
the jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by any of the Lenders or the Agents under this Agreement or
under any document delivered hereunder and hereby irrevocably agrees that valid
service of summons or other legal process on it may be effected by serving a
copy of the summons and other legal process in any such action or proceeding on
the Security Parties by mailing or delivering the same by hand to the Security
Parties at the address indicated for notices in Section 18.1. The service, as
herein provided, of such summons or other legal process in any such action or
proceeding shall be deemed personal service and accepted by the Security Parties
as such, and shall be legal and binding upon the Security Parties for all the
purposes of any such action or proceeding. Final judgment (a certified or
exemplified copy of which shall be conclusive evidence of the fact and of the
amount of any indebtedness of the Security Parties to the Lenders or the Agent)
against the Security Parties in any such legal action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment.
The Security Parties will advise the Facility Agent promptly of any change of
address for the purpose of service of process. Notwithstanding anything herein
to the contrary, the Lenders may bring any legal action or proceeding in any
other appropriate jurisdiction.

16.3 WAIVER OF IMMUNITY. TO THE EXTENT THAT ANY OF THE SECURITY PARTIES HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY
LEGAL PROCESS (WHETHER THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID
OF EXECUTION, EXECUTION OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR
REMEDY) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH OF THE SECURITY PARTIES
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

16.4 WAIVER OF JURY TRIAL. IT IS MUTUALLY AGREED BY AND AMONG EACH OF THE
SECURITY PARTIES AND EACH OF THE CREDITORS THAT EACH OF THEM HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO
AGAINST ANY OTHER PARTY HERETO ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.

17. THE AGENTS

17.1 Appointment of Facility Agent. Each of the Lenders irrevocably appoints and
authorizes the Facility Agent to take such action as facility agent on its
behalf and to exercise such powers under this Agreement, the Note and the other
Transaction Documents as are delegated to the Facility Agent by the terms hereof
and thereof. Neither the Facility Agent nor any of its directors, officers,
employees or agents shall be liable for any action taken or omitted to be taken
by it or them under this Agreement, the Note or the

 

--------------------------------------------------------------------------------

 

other Transaction Documents or in connection therewith, except for its or their
own gross negligence or willful misconduct.

17.2 Appointment of Security Trustee. Each of the Lenders irrevocably appoints,
designates and authorizes the Security Trustee to act as security trustee on its
behalf with regard to (i) the security, powers, rights, titles, benefits and
interests (both present and future) constituted by and conferred on the Lenders
or any of them or for the benefit thereof under or pursuant to this Agreement or
any of the other Transaction Documents (including, without limitation, the
benefit of all covenants, undertakings, representations, warranties and
obligations given, made or undertaken to any Lender in the Agreement or the
other Transaction Documents), (ii) all moneys, property and other assets paid or
transferred to or vested in any Lender or any agent thereof or received or
recovered by any Lender or any agent thereof pursuant to, or in connection with,
this Agreement or the other Transaction Documents whether from any Security
Party or any other person and (iii) all money, investments, property and other
assets at any time representing or deriving from any of the foregoing, including
all interest, income and other sums at any time received or receivable by any
Lender or any agent thereof in respect of the same (or any part thereof). The
Security Trustee hereby accepts such appointment but shall have no obligations
under this Agreement, under the Note or under any of the other Transaction
Documents except those expressly set forth herein and therein. Neither the
Security Trustee nor any of its directors, officers, employees or agents shall
be liable for any action taken or omitted to be taken by it or them under this
Agreement, the Note or the other Transaction Documents or in connection
therewith, except for its or their own gross negligence or willful misconduct.

17.3 Distribution of Payments. Whenever any payment is received by the Facility
Agent or the Security Trustee from the Borrower or the Guarantor for the account
of the Lenders, or any of them, whether of principal or interest on the Note,
commissions, fees under Section 15 or otherwise, it will thereafter cause to be
distributed on the day of receipt if received before 10:00 a.m. New York time,
or on the day after receipt if received thereafter, like funds relating to such
payment ratably to the Lenders according to their respective Commitments, in
each case to be applied according to the terms of this Agreement. Unless the
Facility Agent or the Security Trustee, as the case may be, shall have received
notice from the Borrower prior to the date when any payment is due hereunder
that the Borrower will not make any payment on such date, the Facility Agent or
the Security Trustee may assume that the Borrower have made such payment to the
Facility Agent or the Security Trustee, as the case may be, on the relevant date
and the Facility Agent or the Security Trustee may, in reliance upon such
assumption, make available to the Lenders on such date a corresponding amount
relating to such payment ratably to the Lenders according to their respective
Commitments. If and to the extent that the Borrower shall not have so made such
payment available to the Facility Agent or the Security Trustee, as the case may
be, the Lenders and the Borrower (but without duplication) severally agree to
repay to the Facility Agent or the Security Trustee, as the case may be,
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Lenders until
the date such amount is repaid to the Facility Agent or the Security Trustee, as
the case may be, as calculated by the Facility Agent or Security Trustee to
reflect its cost of funds.

17.4 Holder of Interest in Note. The Agents may treat each Lender as the holder
of all of the interest of such Lender in the Note.

17.5 No Duty to Examine, Etc. The Agents shall not be under a duty to examine or
pass upon the validity, effectiveness or genuineness of any of this Agreement,
the other Transaction Documents or any instrument, document or communication
furnished pursuant to this Agreement or in connection therewith or in connection
with any other Transaction Document, and the Agents shall be entitled to assume
that the same are valid, effective and genuine, have been signed or sent by the
proper parties and are what they purport to be.

17.6 Agents as Lenders. With respect to that portion of the Facility made
available by it, each Agent shall have the same rights and powers hereunder as
any other Lender and may exercise the same as

 

--------------------------------------------------------------------------------

 

though it were not an Agent, and the term “Lender” or “Lenders” shall include
any Agent in its capacity as a Lender. Each Agent and its affiliates may accept
deposits from, lend money to and generally engage in any kind of business with,
the Borrower and the Guarantor as if it were not an Agent.

17.7 Acts of the Agents. Each Agent shall have duties and discretion, and shall
act as follows:

(a) Obligations of the Agents. The obligations of each Agent under this
Agreement, the Note and the other Transaction Documents are only those expressly
set forth herein and therein;

(b) No Duty to Investigate. No Agent shall at any time, unless requested to do
so by a Lender or Lenders, be under any duty to enquire whether an Event of
Default, or an event which with the giving of notice or lapse of time, or both,
would constitute an Event of Default, has occurred or to investigate the
performance of this Agreement, the Note or any other Transaction Document by any
Security Party; and

(c) Discretion of the Agents. Each Agent shall be entitled to use its discretion
with respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, this Agreement
and the other Transaction Documents, unless the Facility Agent shall have been
instructed by the Majority Lenders to exercise such rights or to take or refrain
from taking such action; provided, however, that no Agent shall be required to
take any action which exposes it to personal liability or which is contrary to
this Agreement or applicable law;

(d) Instructions of Majority Lenders. Each Agent shall in all cases be fully
protected in acting or refraining from acting under this Agreement or under any
other Transaction Document in accordance with the instructions of the Majority
Lenders, and any action taken or failure to act pursuant to such instructions
shall be binding on all of the Lenders.

17.8 Certain Amendments. Neither this Agreement, the Note nor any of the other
Transaction Documents nor any terms hereof or thereof may be amended unless such
amendment is approved by the Borrower and the Majority Lenders, provided that no
such amendment shall, without the consent of each Lender affected thereby, (i)
reduce the interest rate or extend the time of payment of scheduled principal
payments or interest or fees on the Facility, or reduce the principal amount of
the Facility or any fees hereunder, (ii) increase or decrease the Commitment of
any Lender or subject any Lender to any additional obligation (it being
understood that a waiver of any Event of Default or any mandatory repayment of
the Facility shall not constitute a change in the terms of any Commitment of any
Lender), (iii) amend, modify or waive any provision of this Section 17.8, (iv)
amend the definition of Majority Lenders or any other definition referred to in
this Section 17.8, (v) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement, (vi) release any
Security Party from any of its obligations under any Transaction Document except
as expressly provided herein or in such Transaction Document, or (vii) amend any
provision relating to the maintenance of collateral under Section 9.4. All
amendments approved by the Majority Lenders under this Section 17.8 must be in
writing and signed by the Borrower and each of the Lenders. In the event that
any Lender is unable to or refuses to sign an amendment approved by the Majority
Lenders hereunder, such Lender hereby appoints the Facility Agent as its
Attorney-in-Fact for the purposes of signing such amendment. No provision of
this Section 17 or any other provisions relating to the Facility Agent may be
modified without the consent of the Facility Agent.

17.9 Assumption regarding Event of Default. Except as otherwise provided in
Section 17.15, the Facility Agent and the Security Trustee shall be entitled to
assume that no Event of Default, or event which with the giving of notice or
lapse of time, or both, would constitute an Event of Default, has occurred and
is continuing, unless it has been notified by any Security Party of such fact,
or has been notified by a Lender that such Lender considers that an Event of
Default or such an event (specifying in detail the nature thereof) has occurred
and is continuing. In the event that either thereof shall have been notified by
any Security Party or any Lender in the manner set forth in the preceding
sentence of any Event of Default or of an event which

 

--------------------------------------------------------------------------------

 

with the giving of notice or lapse of time, or both, would constitute an Event
of Default, the Facility Agent shall notify the Lenders and shall take action
and assert such rights under this Agreement, under the Note and under the other
Transaction Documents as the Majority Lenders shall request in writing.

17.10 Limitations of Liability. No Agent or Lender shall be under any liability
or responsibility whatsoever:

(1) to any Security Party or any other person or entity as a consequence of any
failure or delay in performance by, or any breach by, any other Lenders or any
other person of any of its or their obligations under this Agreement or under
any Transaction Document;

(2) to any Lender or Lenders as a consequence of any failure or delay in
performance by, or any breach by, any Security Party of any of its respective
obligations under this Agreement or under the other Transaction Documents; or

(3) to any Lender or Lenders for any statements, representations or warranties
contained in this Agreement, in any other Transaction Document or in any
document or instrument delivered in connection with the transaction hereby
contemplated; or for the validity, effectiveness, enforceability or sufficiency
of this Agreement, any other Transaction Document or any document or instrument
delivered in connection with the transactions hereby contemplated.

17.11 Indemnification of the Facility Agent and Security Trustee. The Lenders
agree to indemnify each Agent (to the extent not reimbursed by the Security
Parties or any thereof), pro rata according to the respective amounts of their
Commitments, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including legal fees and expenses incurred in
investigating claims and defending itself against such liabilities) which may be
imposed on, incurred by or asserted against, such Agent in any way relating to
or arising out of this Agreement or any other Transaction Document, any action
taken or omitted by such Agent thereunder or the preparation, administration,
amendment or enforcement of, or waiver of any provision of, this Agreement or
any other Transaction Document, except that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of either such Agent.

17.12 Consultation with Counsel. Each of the Facility Agent and the Security
Trustee may consult with legal counsel selected by such Agent and shall not be
liable for any action taken, permitted or omitted by it in good faith in
accordance with the advice or opinion of such counsel.

17.13 Resignation. Any Agent may resign at any time by giving sixty (60) days'
written notice thereof to the other Agents, the Lenders and the Borrower. Upon
any such resignation, the Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Lenders and
shall have accepted such appointment within sixty (60) days after the retiring
Agent's giving notice of resignation, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent which shall be a bank or trust company of
recognized standing. The appointment of any successor Agent shall be subject to
the prior written consent of the Borrower, such consent not to be unreasonably
withheld. After any retiring Agent's resignation as Agent hereunder, the
provisions of this Section 17 shall continue in effect for its benefit with
respect to any actions taken or omitted by it while acting as an Agent.

17.14 Representations of Lenders. Each Lender represents and warrants to each
other Lender and the Agents that:

(1)in making its decision to enter into this Agreement and to make its

Commitment available hereunder, it has independently taken whatever steps it
considers

 

--------------------------------------------------------------------------------

 

necessary to evaluate the financial condition and affairs of the Security
Parties, that it has made an independent credit judgment and that it has not
relied upon any statement, representation or warranty by any other Lender or any
Agent; and

(2)so long as any portion of its Commitment remains outstanding, it will

continue to make its own independent evaluation of the financial condition and
affairs of the Security Parties.

17.15 Notification of Event of Default. The Facility Agent hereby undertakes to
promptly notify the Lenders, and the Lenders hereby promptly undertake to notify
the Facility Agent and the other Lenders, of the existence of any Event of
Default which shall have occurred and be continuing of which such party has
actual knowledge.

17.16 Reversal of Redistribution. Each of the Lenders agrees that, if it should
receive any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the
Transaction Documents, or otherwise), which is applicable to the payment of the
principal of, or interest on, the Facility, of a sum which with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such obligation then owed and due to such Lender bears to the total
of such obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
obligations of the respective Security Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

17.17 Parallel Debt.

(a) The Borrower hereby irrevocably and unconditionally undertakes, as far as
necessary in advance, to pay to the Security Trustee, as creditor in its own
right and not as representative of any of the other Creditor, an amount equal to
the aggregate of all its Principal Obligations to all the Creditor Parties from
time to time due in accordance with the terms and conditions of such Principal
Obligations (such payment undertaking and the obligations and liabilities which
are the result thereof, its “Parallel Debt”).

(b) Each of the parties hereto hereby acknowledges that (i) the Parallel Debt of
the Borrower constitutes undertakings, obligations and liabilities of the
Borrower to the Security Trustee which are separate and independent from, and
without prejudice to, the Principal Obligations which the Borrower has to any
other Creditor and (ii) that the Parallel Debt represents the Security Trustee’s
own claim to receive payment of such Parallel Debt by the Borrower, provided
that the total amount which may become due under the Parallel Debt of the
Borrower under this Section 17.17 shall never exceed the total amount which may
become due under all the Principal Obligations of the Borrower to all the
Creditor Parties.

(i)



The total amount due by the Borrower as the Parallel Debt under Section 17.17(a)
shall be decreased to the extent that the Borrower shall have paid any amounts
to the Creditor Parties or any of them to reduce the Borrower’s outstanding
Principal Obligations or any Creditor otherwise receive any amount of such
Principal Obligations (other than by virtue of Section 17.17(b)(ii)); and

(ii)



To the extent that the Borrower shall have paid any amounts to the Security
Trustee under the Parallel Debt or the Security Trustee shall have otherwise
received monies in payment of such Parallel Debt, the total amount due under the
Principal Obligations shall be decreased by the same amount.

 

--------------------------------------------------------------------------------

 

(c)In the event the Security Trustee should resign, the Security Trustee shall
assign the

Parallel Debt owed to it to its successor security trustee together with all of
its other rights and obligations under this Section 17.17 and shall take all
such further actions as the Facility Agent in its sole discretion may deem
necessary or desirable in order to assign and transfer to the successor security
trustee the Parallel Debt and the other rights and obligations under this
Section 17.17.

18.NOTICES AND DEMANDS

18.1 Notices. All notices, requests, demands and other communications to any
party hereunder shall be in writing (including prepaid overnight courier,
facsimile transmission, electronic transmission or similar writing) and shall be
given to the Borrower or the Guarantor at the address, facsimile number or email
address set forth below and to the Lenders and the Agents at their address,
facsimile number or email address set forth in Schedule I or at such other
address, facsimile number or email address as such party may hereafter specify
for the purpose by notice to each other party hereto. Each such notice, request
or other communication shall be effective (i) if given by facsimile, on the date
of dispatch thereof (provided further that if the date of dispatch is not a
Banking Day in the locality of the party to whom such notice or demand is sent,
it shall be deemed to have been received on the next following Banking Day in
such locality), (ii) if by email or other electronic communication, upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) or (iii) if given by mail, prepaid overnight courier or
any other means, when received at the address specified in this Section or when
delivery at such address is refused.

If to the Borrower or the Guarantor:

11 North Water Street, Suite 18290 Mobile, Alabama 36602

Facsimile No.: (251) 243-9121 Attention: Chief Financial Officer

With a copy to

One Whitehall Street

New York, NY 10004

Facsimile No.: (212) 514-5692 Attention: Mr. Niels M. Johnsen

If to the Facility Agent or the Security Trustee:

DVB Bank SE

Park House

16-18 Finsbury Circus

London EC2M 7EB, United Kingdom

Attention: Peter Attridge

Department: Transaction and Loan Services

Email: tls.london@dvbbank.com 

Fax: +44 207 256 4352

with a copy to:

DVB TRANSPORT (US) LLC

609 Fifth Avenue, 5th Floor

New York, New York 10017, USA

Facsimile: + 1 212 858 2664/+ 1 917 369 2196

 

--------------------------------------------------------------------------------

 

Attention: Christoph Clauss / Matthew Galici

christoph.clauss@dvbbank.com/ matthew.galici@dvbbank.com

19. MISCELLANEOUS

19.1 Right of Set-off. Upon the occurrence and during the continuance of any
Event of Default, each Agent and each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held (including, but not limited to, the Earnings Accounts) and other
indebtedness at any time owing by the Facility Agent, such Lender or such
Affiliate to or for the credit or the account of the Borrower or any other
Security Party against any and all of the Obligations of the Borrower or other
Security Party now or hereafter existing under the Transaction Documents,
irrespective of whether the Facility Agent or such Lender shall have made any
demand under this Agreement and although such Obligations may be unmatured. The
Facility Agent and each Lender agrees promptly to notify the Borrower after any
such set-off and application; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Facility Agent and each Lender and their respective Affiliates under this
Section 19.1 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that the Facility Agent, such Lender and
their respective Affiliates may have. Notwithstanding anything to the contrary
set forth in Section 17 or elsewhere herein, the Facility Agent may not
discriminate against the Lenders generally in favor of its own interests when
exercising setoff rights against amounts received from any Security Party
hereunder, including any amount in any Earnings Account or Retention Account.

19.2 Time of Essence. Time is of the essence of this Agreement but no failure or
delay on the part of any Creditor to exercise any power or right under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise by any Creditor of any power or right hereunder preclude any other or
further exercise thereof or the exercise of any other power or right. The
remedies provided herein are cumulative and are not exclusive of any remedies
provided by law.

19.3 Unenforceable, etc., Provisions - Effect. In case any one or more of the
provisions contained in this Agreement or in the other Transaction Documents
would, if given effect, be invalid, illegal or unenforceable in any respect
under any law applicable in any relevant jurisdiction, said provision shall not
be enforceable against the relevant Security Party, but the validity, legality
and enforceability of the remaining provisions herein or therein contained shall
not in any way be affected or impaired thereby.

19.4 References. References herein to Articles, Sections, Exhibits and Schedules
are to be construed as references to articles, sections of, exhibits to, and
schedules to, this Agreement or the other Transaction Documents as applicable,
unless the context otherwise requires.

19.5 Further Assurances. Each of the Security Parties hereby agrees that if this
Agreement or any of the other Transaction Documents shall, in the reasonable
opinion of the Lenders, at any time be deemed by the Lenders for any reason
insufficient in whole or in part to carry out the true intent and spirit hereof
or thereof, it will execute or cause to be executed such other and further
assurances and documents as in the opinion of the Lenders may be required in
order to more effectively accomplish the purposes of this Agreement and/or the
other Transaction Documents.

19.6 Prior Agreements, Merger. Any and all prior understandings and agreements
heretofore entered into between the Security Parties on the one part, and the
Creditors, on the other part, relating to the transactions contemplated hereby,
whether written or oral, are superseded by and merged into this Agreement and
the other agreements (the forms of which are exhibited hereto) to be executed
and delivered in connection herewith to which the Security Parties, the Agent,
the Security Trustee and/or the Lenders are

 

--------------------------------------------------------------------------------

 

parties, which alone fully and completely express the agreements between the
Security Parties, the Agents, and the Lenders.

19.7 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement of the parties hereto including all parties added hereto pursuant to
an Assignment and Assumption Agreement. Subject to Section 17.8, any provision
of this Agreement or any other Transaction Document may be amended or waived if,
but only if, such amendment or waiver is in writing and is signed by the
Borrower, the Agents, and the Majority Lenders. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all such counterparts together shall constitute one and the same instrument.

19.8 Indemnification. Neither any Creditor nor any of its directors, officers,
agents or employees

shall be liable to any of the Security Parties for any action taken or not taken
thereby in connection herewith in the absence of its own gross negligence or
willful misconduct. Each of the Borrower and the Guarantor hereby jointly and
severally agree to indemnify the Creditors, their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities (including without limitation all such liabilities arising out of
(x) Environmental Claims, (y) business conducted by any of the Security Parties
in a Sanctioned Country or with a Blocked Person in violation of Sanctions, at
all times subject to applicable law and the Security Parties’ continued
cooperation with OFAC or any other governmental entity, to the extent necessary
and (z) any electronic communication purporting to have originated from any of
the Security Parties to any Lender without proper authorization), losses,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
brought or threatened relating to or arising out of this Agreement, any actual
or proposed use of proceeds of the Facility hereunder, or any related
transaction or claim; provided that (i) no Indemnitee shall have the right to be
indemnified hereunder for such Indemnitee's own gross negligence or willful
misconduct as determined by final judgment by a court of competent jurisdiction
and (ii) to the extent permitted by law, the Indemnitee shall provide the
Security Parties with prompt notice of any such investigative, administrative or
judicial proceeding after the Indemnitee becomes aware of such proceeding;
provided, however, that the Indemnitee's failure to provide such notice in a
timely manner shall not relieve the Security Parties of their obligations
hereunder. Each of the Borrower and the Guarantor agrees to, and shall,
indemnify and hold each of the Creditors harmless against any loss, as well as
against any reasonable costs or expenses (including reasonable legal fees and
expenses), which any of the Creditors sustains or incurs as a consequence of any
default in payment of the principal amount of the Facility, interest accrued
thereon or any other amount payable hereunder, under the Note or under the other
Transaction Documents including, but not limited to, all actual losses incurred
in liquidating or re-employing fixed deposits made by third parties or funds
acquired to effect or maintain the Facility or any portion thereof. Any
Creditor's certification of such costs and expenses shall, absent any manifest
error, be conclusive and binding on the Borrower.

19.9 USA PATRIOT Act Notice; OFAC and Bank Secrecy Act. The Facility Agent
hereby notifies each of the Security Parties that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56, signed into law October 26,
2001) (the “PATRIOT Act”), and the policies and practices of the Facility Agent,
each of the Creditors is required to obtain, verify and record certain
information and documentation that identifies each of the Security Parties,
which information includes the name and address of each of the Security Parties
and such other information that will allow the Creditors to identify each of the
Security Parties in accordance with the Patriot Act. In addition, each of the
Security Parties shall: (a) ensure that no Person who owns a controlling
interest in or otherwise controls any of the Security Parties or any subsidiary
of any thereof is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders; (b) not use or permit the use of the proceeds of the Facility
to violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order

 

--------------------------------------------------------------------------------

 

relating thereto; and (c) comply, and cause any of its subsidiaries to comply,
with all applicable Bank Secrecy Act laws and regulations, as amended.

19.10 Remedies Cumulative and Not Exclusive; No Waiver. Each and every right,
power and remedy herein given to the Facility Agent shall be cumulative and
shall be in addition to every other right, power and remedy of the Facility
Agent now or hereafter existing at law, in equity or by statute, and each and
every right, power and remedy, whether herein given or otherwise existing, may
be exercised from time to time, in whole or in part, and as often and in such
order as may be deemed expedient by the Facility Agent, and the exercise or the
beginning of the exercise of any right, power or remedy shall not be construed
to be a waiver of the right to exercise at the same time or thereafter any other
right, power or remedy. No failure, delay or omission by the Facility Agent or
any of the Creditors in the exercise of any right or power or in the pursuance
of any remedy accruing upon any breach or default by the Borrower or any
Security Party shall impair any such right, power or remedy or be construed to
be a waiver of any such right, power or remedy or to be an acquiescence therein;
nor shall the acceptance by the Facility Agent or any of the Creditors of any
security or of any payment of or on account of any of the amounts due from the
Borrower or any Security Party to the Facility Agent and maturing after any
breach or default or of any payment on account of any past breach or default be
construed to be a waiver of any right with respect to any future breach or
default or of any past breach or default not completely cured thereby. In
addition to the rights and remedies granted to it in this Agreement and in any
other instrument or agreement securing, evidencing or relating to any of the
Security Parties' obligations, the Facility Agent shall have rights and remedies
of a secured party under the Uniform Commercial Code.

19.11 Counterparts; Electronic Delivery. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute one and the same instrument. Delivery of
an executed counterpart of this Agreement by facsimile or electronic
transmission shall be deemed as effective as delivery of an originally executed
counterpart. In the event that any of the Security Parties deliver an executed
counterpart of this Agreement by facsimile or electronic transmission, such
Security Parties shall also deliver an originally executed counterpart as soon
as practicable, but the failure of such Security Parties to deliver an
originally executed counterpart of this Agreement shall not affect the validity
or effectiveness of this Agreement.

19.12 Headings. In this Agreement, Section headings are inserted for convenience
of reference only and shall not be taken into account in the interpretation of
this Agreement.

19.13 Disclosure. Each of the Security Parties irrevocably authorizes the
Creditors to give, divulge and reveal from time to time information and details
relating to its Accounts, any Vessel, the Facility, this Agreement, the Note,
the Transaction Documents, the Commitments, any agreement entered into by any of
the Security Parties in connection with this Agreement, the Note or the
Transaction Documents and any other information provided by any of the Security
Parties to any of the Creditors in connection with this Agreement, the Note or
the Transaction Documents to (i) any regulatory or self-regulatory authorities
(including any stock exchanges) or public or internationally recognized
authorities, (ii) the head offices, branches, affiliates and professional
advisers of any of the Creditors, (iii) any other parties to this Agreement, the
Note or the Transaction Documents and any parties to any agreement entered into
by any of the Security Parties in connection therewith, (iv) any rating agencies
and their professional advisers, (v) any Person with whom any of the Security
Parties propose to enter (or contemplate entering) into contractual relations in
relation to the Facility or the Commitments; and (vi) any other Person
(including any transferee or potential transferee of the Facility) in connection
with the funding, refinancing, transfer, assignment, sale, sub-participation or
operational arrangement or other transaction in relation thereto, including, but
not limited to, any enforcement, preservation, assignment, transfer, sale or
sub-participation of any of the rights and/or obligations of any of the
Creditors; provided, that if such information and details have been expressly
communicated to the Creditors to be material non-public information, the
relevant Creditor shall inform the relevant Security Party of its obligations to
make such information or details available prior to giving, divulging or
revealing such information or details.

 

--------------------------------------------------------------------------------

 

Securitization. The Credit Parties hereby agree and acknowledge that the
Facility Agent or any Lender may include all or part of the Facility in a
securitization or similar transaction without any consultation with or consent
of the Borrower or the Guarantor and that the Credit Parties shall provide such
information as required by the Facility Agent or such Lender to effect such
transaction.

19.15 Pari Passu Intercreditor Agreement. The terms of this Agreement and the
other Transaction Documents are subject to the terms of the Pari Passu
Intercreditor Agreement. Where a conflict exists between this Agreement and the
Intercreditor Agreement, the Intercreditor Agreement shall govern. The Creditors
hereby authorize the Facility Agent and the Security Trustee to enter into the
Pari Passu Intercreditor Agreement and any necessary amendment, modification or
termination thereof.

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 

IN WITNESS whereof the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives as of the day and year first
above written.

 

 

 

EAST GULF SHIPHOLDING, INC, as Borrower

 

By: /s/ D. B. Drake

Name:   D. B. Drake

Title: V/P - Treasurer

 

INTERNATIONAL SHIPHOLDING CORPORATION, as Guarantor

 

By: /s/ D. B. Drake

Name: D.B. Drake

Title: V/P – Treasurer

 

 

DVB BANK SE, as Mandated Lead Arranger, Facility Agent, Security Trustee and
Lender

 

By: /s/ Thibaud Ollivier

Name: Thibaud Ollivier

Title: Senior Vice President

 

 

By: /s/ Kartal Cona

Name: Kartal Cona

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND AGREEMENT

The undersigned, an Affiliate of the Borrower, hereby acknowledges and agrees to
be bound by the subordination provisions set forth in Section 9.1(w) of the
foregoing Agreement to the same extent as if the undersigned were a party to
said Agreement.

LCI SHIPHOLDINGS, INC.

 

 

By: /s/ D. B. Drake

Name: D. B. Drake

Title: V/P Vice President

--------------------------------------------------------------------------------

 

LENDERSCOMMITMENT

DVB Bank SE        $32,000,000

Park House

16-18 Finsbury Circus

LondonEC2M 7EB, United Kingdom

Attention: Peter Attridge

Department: Transaction and Loan Services

Email: tls.london@dvbbank.com

Fax: +44 207 256 4352

 

 

With a copy to:

 

DVB TRANSPORT (US) LLC

609 Fifth Avenue, 5th Floor

New York, New York 10017 USA

Facsimile:/+1 917 369 2196

Attention Christoph Class/ Matthew Galici

Email:  christoph.clauss@dvbbank.com

matthew.galoci@dvbbank.com

 

--------------------------------------------------------------------------------

 

SCHEDULE II

 

APPROVED SHIP BROKERS

 

R.S. Platou Shipbrokers a.s. Haakon VII's gate 10

Oslo, Norway

Telephone No.: +47 23 11 20 00 Facsimile No.: +47 23 11 23 11

Fearnleys A/S

Grev Wedels plass 9

Oslo, Norway

Telephone No.: +47 22 93 60 00

Facsimile No.: +47 22 93 61 50

H. Clarkson & Company

12 Camomile Street

London EC3A 7BP

England

Telephone No.: +44 207 334 0000

Facsimile No.: +44 207 283 5260

Braemar Shipbrokers Ltd.

35 Cosway Street

London NW1 5BT

England

Telephone No.: +44 207 535 2600

Facsimile No.: +44 207 535 2601

Jacq. Pierot Jr. & Sons, Inc. (USA) 29 Broadway

New York, NY 10006

Telephone No.: (212) 344 3840 Facsimile No.: (212) 943 6598

Barry Rogliano Salles (BRS)

11, boulevard Jean Mermoz

92200 Neuilly-sur-Seine

France

Telephone No. : +33 (0)1 41 92 12 34

Hesnes Shipping AS PO Box 104 Borgheim 3163 Notteroy

Norway

 

--------------------------------------------------------------------------------

 

SCHEDULE III

Security Party Liens as of the Closing Date

LIENS AS OF THE CLOSING DATE International Shipholding Corporation

Multiple Indebtedness Mortgage, Assignment of Leases and Rents and Security
Agreement in favor of Regions Bank on real estate located at 864-70 South Peters
Street, New Orleans, LA.

Security Agreement covering various collateral in favor of Regions Bank in
connection with the Credit Agreement providing revolving and term loan
facilities up to a maximum amount of $145,000,000

East Gulf Shipholding, Inc.

Mortgages, Earnings Assignments, and Insurance Assignments in favor of ING N.V.
on vessels EGS Crest and EGS Wave.

 

--------------------------------------------------------------------------------

 

SCHEDULE IV

Security Party Indebtedness as of the Closing Date International Shipholding
Corporation

Guarantee of indebtedness of East Gulf Shipholding, Inc. in the amount of
$26,986,666.56 to ING Bank N.V., which indebtedness has a maturity date of
January 24, 2018.

Guarantee of indebtedness of Dry Bulk Australia Ltd. and Dry Bulk Americas Ltd.
in the amount of $26,246,071.41 to ING Bank N.V., which indebtedness has a
maturity date of June 20, 2018.

Guarantee of indebtedness of LCI Shipholdings, Inc. in the amount of
$21,120,000.00 to Citizens Asset Finance, Inc., which indebtedness has a
maturity date of July 31, 2021.

Guarantee of indebtedness of LCI Shipholdings, Inc. in the amount of
$8,397,321.54 to Capital One N.A. which indebtedness has a maturity date of
January 1, 2017.

Guarantee of indebtedness of Oslo Bulk 6 Pte Ltd in the amount of $1,000,000.00
to Pareto Bank ASA which has a maturity date of January 2023 dependent upon
vessel delivery date.

Indebtedness to Regions Bank of up to $10,000,000 secured by real estate located
at 864-70 South Peters Street, New Orleans, LA.

Guarantee of indebtedness of LCI Shipholdings, Inc. in the amount of
$37,019,230.76 to DVB Bank, SE which indebtedness has a maturity date of August
28, 2020.

Secured Indebtedness of up to $145,000,000 under a Credit Agreement dated
September 23, 2013, between International Shipholding Corporation, Enterprise
Ship Company, Inc, Sulphur Carriers, Inc, CG Railway, Inc, Central Gulf Lines,
Inc, Coastal Carriers, Inc, Waterman Steamship Corporation, Inc, N.W. Johnsen &
Co., Inc, LMS Shipmanagement, Inc, U.S. united Ocean Services, LLC, Mary Ann
Hudson, LLC, Sheila McDevitt, LLC, Tower, LLC, and Frascati Shops, Inc, as
borrowers, and Regions Bank, among others, as Administrative Agent and
Collateral Agent.

East Gulf Shipholding, Inc.

Indebtedness to ING Bank N.V. in the amount of $26,986,666.56 which has a
maturity date of January 24, 2018.

--------------------------------------------------------------------------------

 

 

SCHEDULE V

 

Initial Charter Party Agreement

 

 

 

 

 

 

Vessel

Charterer

Start Date

End Date

Charter Rate

GLOVIS COUNTESS

Hyundai Glovis Co. Ltd

April 1, 2013

April 1, 2020

US$23,700

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PROMISSORY NOTE

New York, New York

$32,000,000

___________, 2015

FOR VALUE RECEIVED, the undersigned, EAST GULF SHIPHOLDING, INC., a corporation
organized and existing under the laws of the Republic of the Marshall Islands,
as borrower (the “Borrower”), hereby promises to pay to the order of DVB BANK
SE, a banking corporation organized under the laws of Germany ("DVB"), as
facility agent (the “Facility Agent”) for the Lenders (as defined herein), at
its offices located at Platz der Republik 6, D-60325 Frankfurt am Main, Germany,
or as it may otherwise direct, the principal sum of Thirty Two Million Dollars
($32,000,000) or such lesser amount as may be owing under the Credit Agreement
(as defined below). The Borrower, shall repay the indebtedness represented by
this Promissory Note (this “Note”) as provided in Section 5 of that certain
credit agreement dated as of April __, 2015, (the “Credit Agreement”) made by
and among (i) the Borrower, (ii) International Shipholding Corporation, as
guarantor, (iii) the banks and financial institutions listed on Schedule I of
the Credit Agreement, as lenders (together with any bank or financial
institution which becomes a Lender pursuant to Section 12 of the Credit
Agreement (the “Lenders”)), (iv) DVB, as facility agent for the Lenders, and
security trustee for the Lenders and (v) DVB, as mandated lead arranger. This
Promissory Note (this “Note”) may be prepaid on such terms as provided in the
Credit Agreement. Interest shall be paid on the indebtedness represented by this
Note at the rate (the “Applicable Rate”) determined from time to time in
accordance with Section 6 of the Credit Agreement and at the times provided in
Section 6 of the Credit Agreement, which provisions are incorporated herein with
full force and effect as if they were more fully set forth herein at length.

Any principal payment not paid when due, whether on the maturity date thereof or
by acceleration, shall bear interest thereafter at a rate per annum equal to the
Default Rate (as defined in the Credit Agreement). All interest shall accrue and
be calculated on the actual number of days elapsed and on the basis of a 360 day
year.

Words and expressions used herein and defined in the Credit Agreement shall have
the same meaning herein as therein defined.

Both principal and interest are payable in Dollars to the Facility Agent, for
the account of the Lenders, as the Facility Agent may direct, in immediately
available same day funds.

The Facility Agent may endorse the amount and the date of the making of an
Advance and any prepayment or payment of principal hereunder on the grid annexed
hereto and made a part hereof, which endorsement shall constitute prima facie
evidence of the accuracy of the information so endorsed; provided, however, that
any failure to endorse such information on such grid shall not in any manner
affect the obligation of the Borrower, to make payment of principal and interest
in accordance with the terms of the Credit Agreement and this Note.

 

--------------------------------------------------------------------------------

 

If this Note or any payment required hereunder becomes due and payable on a day
which is not a Banking Day the due date thereof shall be extended until the next
following Banking Day (in which event, interest shall be payable during such
extension at the rate applicable immediately prior thereto), unless such next
following Banking Day falls in the following month, in which case such payment
shall be payable immediately preceding the Banking Day.

This Note is the Note referred to in, and is entitled to the security and
benefits of, the Credit Agreement and the Security Documents. Upon the
occurrence of any Event of Default under the Credit Agreement, the principal
hereof and accrued interest hereon may be declared to be, and shall thereupon
become, forthwith, due and payable.

Presentment, demand, protest and notice of dishonor of this Note or any other
notice of any kind are hereby expressly waived.

THE BORROWER AND, BY ITS ACCEPTANCE HEREOF, THE FACILITY AGENT HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY
HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS NOTE.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York, without giving effect to principles of conflicts of law.

IN WITNESS WHEREOF, the Borrower has executed and delivered this Note on the
date and year first above written.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

 

EAST GULF SHIPHOLDING, INC., as Borrower

 

By: ______________________

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

PAYMENTS OF PRINCIPAL

 

 

 

 

 

 

 

 

 

 

Date

Amount of Advance

Amount of Principal Paid or Prepaid

Unpaid Principal Balance

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Drawdown Notice

DVB BANK SE2015

Park House

16-18 Finsbury Circus

London EC2M 7EB

E-mail: tls.london@dvbbank.com 

Fax: +44 207 256 4352

Attention: Peter Attridge

Department: Transaction and Loan Services

Ladies and Gentlemen:

Please be advised that, in accordance with Section 3 of the credit agreement
among (1) yourselves, as mandated lead arranger, facility agent, and security
trustee, (2) East Gulf Shipholding Inc., as borrower (the “Borrower”), (3) the
banks and financial institutions listed on Schedule I of the Credit Agreement
(as hereinafter defined), as lenders, and (4) International Shipholding
Corporation, as guarantor,

dated as of___, 2015 (the “Credit Agreement”), the undersigned hereby request
that the

Advance (as defined in the Credit Agreement) in the aggregate principal amount
of_____________________________________________

Dollars ($) be advanced to the Borrower as follows:

Drawdown Date:

Amount to be drawn down: Interest Period:

Disbursement Instructions:

The undersigned hereby represents and warrants that (a) the representations and
warranties stated in Section 2 of the Credit Agreement (updated mutatis
mutandis) are true and correct on the date hereof and will be true and correct
on the Drawdown Date specified above as if made on such date, (b) no Default or
Event of Default has occurred and is continuing or will have occurred and be
continuing on the Drawdown Date, and (c) no Default or Event of Default will
result from the making of the Advance (as defined in the Credit Agreement).

The undersigned hereby covenants and undertakes that, in the event that on the
date specified for making available the Advance as stated above, the Lenders (as
defined in the Credit Agreement) shall not be obliged under the Credit Agreement
to make such Advance available, the undersigned shall indemnify and hold the
Lenders fully harmless against any losses which the Lenders may sustain as a
result of borrowing or agreeing to borrow funds to meet the drawdown
requirements as stated above, and the certificate of the relevant Lender or
Lenders shall (save and except for manifest error) be conclusive and binding on
the undersigned as to the extent of any such loss.

 

--------------------------------------------------------------------------------

 

This Drawdown Notice is effective upon receipt by you and shall be irrevocable.

Very truly yours,

EAST GULF SHIPHOLDING, INC., as Borrower

By: ________________

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

CERTIFICATE OF THE CHIEF FINANCIAL OFFICER

OF

INTERNATIONAL SHIPHOLDING CORPORATION FOR THE PERIOD ENDED

The undersigned, being the chief financial officer of INTERNATIONAL SHIPHOLDING
CORPORATION, a corporation organized and existing under the laws of the State of
Delaware ("ISH"), hereby certifies, on behalf of ISH and the Borrower (as
defined below), to DVB BANK SE ("DVB"), as facility agent for the Lenders, in
connection with that certain credit agreement, dated as of April ___, 2015 (the
"Credit Agreement"), by and among, (1) East Gulf Shipholding, Inc., as borrower
(together with any successor thereto, the “Borrower”), (2) ISH, as guarantor,
(3) the banks and financial institutions listed on Schedule I of the Credit
Agreement, as lenders (together with any bank or financial institution which
becomes a Lender pursuant to Section 12 of the Credit Agreement (the
"Lenders")), (4) DVB, as facility agent for the Lenders, and security trustee
for the Lenders and (5) DVB, as mandated lead arranger, that:

(i)



I have reviewed (i) the consolidated financial statements of ISH and its

Subsidiaries dated as of and for the __________period
then ended and (ii) the separate financial report of the Borrower dated as of

and for the period then ended, and such
statements and reports fairly present the financial condition of ISH and its
Subsidiaries and the Borrower, as the case may be, as of the dates indicated and
the results of their operations and cash flows for the periods indicated; and

(ii)



I have reviewed the terms of the Credit Agreement, the Note and the other
Transaction Documents and have made, or caused to be made under my supervision,
a review in reasonable detail of the transactions and the condition of ISH
during the accounting period covered by the financial statements referred to in
clause (i) above; and

(iii)



such review has not disclosed the existence during or at the end of such
accounting period of any condition or event that constitutes a Default or an
Event of Default, nor do I have knowledge of the existence of any such condition
or event as at the date of this Certificate [EXCEPT, [IF SUCH CONDITION OR EVENT
EXISTED OR EXISTS, DESCRIBE THE NATURE AND PERIOD OF EXISTENCE THEREOF AND WHAT
ACTION ISH, THE BORROWER OR ANY OTHER ISH ENTITY, AS THE CASE MAY BE, HAS TAKEN,
IS TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO]];

 

--------------------------------------------------------------------------------

 

(iv)



ISH and the Borrower are in compliance with all of the covenants contained in
the Credit Agreement and in each other Transaction Document to which each is a
party. The financial covenant analyses and calculations for the periods
identified therein of the financial covenants set forth in Section 9.3 of the
Credit Agreement are set forth on Annex A attached hereto. In the event of any
conflict between the formulas used for such analyses and calculations provided
in the attached Annex A and the formulas provided in the Credit Agreement, the
Credit Agreement shall govern;

(v)



ISH is [not] in compliance with the Amortization Reduction Conditions contained
in the Credit Agreement;

(vi)



set forth on Annex B is a summary of all changes in GAAP and in the consistent
application thereof, unless such change and the effects thereof have been
described in a previous Compliance Certificate, the effect on the financial
covenants resulting therefrom, and a reconciliation between calculation of the
financial covenants before and after giving effect to such changes; and

(vii)



set forth on Annex C is an accounting of all of the contingent liabilities of
each Security Party as required by Section 9.1(e) of the Credit Agreement.

Capitalized terms used herein without definition have the meaning ascribed
thereto in the Credit Agreement.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
this_____ day of 201_.

INTERNATIONAL SHIPHOLDING CORPORATION

By: ____________________

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

ANNEX A

Financial Covenant Analyses

 

 

--------------------------------------------------------------------------------

 

ANNEX B

 

GAAP Changes

 

 

--------------------------------------------------------------------------------

 

ANNEX C

 

Contingent Liabilities

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement"), dated as of ______, 201_
among [NAME OF ASSIGNOR], a [bank]/[corporation] organized under the laws of
[JURISDICTION OF ASSIGNOR] (the "Assignor"), as assignor, and [NAME OF
ASSIGNEE], a [bank]/[corporation] organized under the laws of [JURISDICTION OF
ASSIGNEE] (the "Assignee"), as assignee, supplemental to:

(i)



that certain credit agreement, dated as of [ ], 2015 (the "Credit Agreement"),
made among (1) East Gulf Shipholding, Inc., as borrower (the "Borrower"), (2)
International Shipholding Corporation, as guarantor, (3) the banks and financial
institutions listed on Schedule I of the Credit Agreement, as lenders (together
with any bank or financial institution which becomes a Lender pursuant to
Section 12 of the Credit Agreement, the "Lenders"), (4) DVB BANK SE ("DVB"), as
facility agent for the Lenders (in such capacity, the “Facility Agent”) and
security trustee for the Lenders and (5) DVB, as mandated lead arranger,
pursuant to which the Lenders have agreed to provide to the Borrower, a secured
term loan in the amount of up to Thirty Two Million Dollars ($32,000,000) (the
“Loan”);

(ii)



the promissory note from the Borrower in favor of the Facility Agent dated [ ],
2015 (the “Note”) evidencing the Loan;

(iii)



the Security Documents (as such term is defined in the Credit Agreement).

Except as otherwise defined herein, terms defined in the Credit Agreement shall
have the same meaning when used herein.

In consideration of the premises and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. The Assignor hereby sells, transfers and assigns •% of its right, title and
interest in, to and under the Credit Agreement, under the Note (including,
without limitation, its interest in the indebtedness evidenced by the Note) and
under the Security Documents to the Assignee. Simultaneously herewith, the
Assignee shall pay to the Assignor an amount equal to the product derived by
multiplying (a) $•, being the sum of the present outstanding principal balance
of the Loan, by (b) the Assignor’s percentage of interest in the Loan
transferred pursuant hereto.

2. The Assignee hereby assumes •% of the obligations of the Assignor under the
Credit Agreement (including, but not limited to, the obligation to advance its
respective percentage of the Loan as and when required) and shall hereinafter be
deemed a “Lender” for all purposes of the Credit Agreement, the Note, the
Security Documents and any other Assignment and Assumption Agreement(s), the
Assignee’s Commitment thereunder being $•  in respect of the Loan.

 

--------------------------------------------------------------------------------

 

3. The Assignee shall pay an administrative fee of US$3,000 to the Facility
Agent to reimburse the Facility Agent for its cost in processing the assignment
and assumption herein contained.

4. All references in the Note and in each of the other Security Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
assigned and assumed pursuant to the terms hereof.

5. The Assignee irrevocably designates and appoints the Facility Agent as its
agent and irrevocably authorizes the Facility Agent to take such action on its
behalf and to exercise such powers on its behalf under the Credit Agreement,
under the Note and under the other Security Documents, each as supplemented
hereby, as are delegated to the Facility Agent by the terms of each thereof,
together with such powers as are reasonably incidental thereto all as provided
in Section 17 of the Credit Agreement.

6. Every notice or demand under this Agreement shall be in writing and may be
given by facsimile and shall be sent as follows:

If to the Assignor:

[NAME OF ASSIGNOR]

[ADDRESS] Facsimile No.:

Attention:

If to the Assignee

[NAME OF ASSIGNEE]

[ADDRESS] Facsimile No.:

Attention:

Every notice or demand hereunder shall be deemed to have been received at the
time of receipt thereof.

EACH OF THE ASSIGNOR, AND BY ITS ACCEPTANCE HEREOF, THE ASSIGNEE, HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY
HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS AGREEMENT.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

This Agreement may be executed in several counterparts with the same effect as
if the parties executing such counterparts shall have all executed one agreement
as of the date hereof, each of which counterparts when executed and delivered
shall be deemed to be an original and all of such counterparts together shall
constitute this Agreement.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the day and year first above written.

[NAME OF ASSIGNOR]

By___________________________________________________________________

Name: Title:

[NAME OF ASSIGNEE]

By___________________________________________________________________

Name: Title:

 

--------------------------------------------------------------------------------

 

EXHIBIT E

ASSIGNMENT OF EARNINGS, CHARTERPARTIES AND REQUISITION
COMPENSATION

in respect of

[GLOVIS COUNTESS][GREEN BAY]

by

EAST GULF SHIPHOLDING, INC.,
as Owner

in favor of

DVB BANK SE,
as Security Trustee

[_______________________________________,] 2015

 

--------------------------------------------------------------------------------

 

ASSIGNMENT OF EARNINGS, CHARTERPARTIES AND REQUISITION
COMPENSATION

[GLOVIS COUNTESS][GREEN BAY]

THIS ASSIGNMENT OF EARNINGS, CHARTERPARTIES AND REQUISITION

COMPENSATION (this “Assignment”) is made as of the ___ day of [], 2015 by EAST
GULF SHIPHOLDING, INC., a corporation organized and existing under the laws of
the Republic of the Marshall Islands (the “Assignor”), as assignor, in favor of
DVB BANK SE, a banking corporation organized under the laws of the Federal
Republic of Germany (“DVB”) (together with its successors and permitted assigns,
in such capacity, the “Assignee”), as Security Trustee (as such term is
hereinafter defined).

W I T N E S S E T H     T H A T :

WHEREAS:

(A) The Assignor is the sole owner of the whole of the pure car truck carrier
[GREEN BAY, built in 2007 and registered under the laws of the Republic of the
Marshall Islands with IMO No. 9339818][GLOVIS COUNTESS, built in 2010 and
registered under the laws of the Republic of the Marshall Islands with IMO No.
9476721] (the “Vessel”);

(B) By a credit agreement dated as of April __, 2015 (the "Credit Agreement"),
made by and among (1) the Assignor, as borrower, (2) INTERNATIONAL SHIPHOLDING
CORPORATION, a corporation organized and existing under the laws of the State of
Delaware, as guarantor (the “Guarantor”), (3) the banks and financial
institutions listed on Schedule I of the Credit Agreement, as lenders (together
with any bank or financial institution which becomes a Lender pursuant to
Section 12 of the Credit Agreement, the “Lenders” and each a “Lender”), (4) DVB,
as facility agent for the Lenders and security trustee for the Lenders (in such
capacity, the "Security Trustee"), and (5) DVB, as mandated lead arranger, the
Lenders have agreed to make available to the Assignor, a secured term loan in
the amount of up to Thirty Two Million Dollars ($32,000,000) (the "Loan"); and

(C) It is a condition precedent to the availability of the Advances under the
Credit Agreement that the Assignor execute and deliver to the Assignee, as
security for the obligations of the Assignor to the Creditors under or in
connection with the Credit Agreement an assignment of all of the Assignor's
right, title and interest in and to the earnings of, requisition compensation
of, and charters covering, the Vessel.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Assignor:

1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have the same meanings when used herein.

2. Grant of Security. The Assignor, as legal and beneficial owner, does hereby
assign, transfer and set over unto the Assignee, for the benefit of the Assignee
and its

 

--------------------------------------------------------------------------------

 

successors and assigns, and does hereby grant the Assignee a security interest
in all of the Assignor’s right, title and interest in and to:

A. any charter or other contract to which it is a party now or hereafter entered
into by the Assignor in respect of the Vessel;

B. all moneys whatsoever which are now, or later become, payable (actually or
contingently) to the Assignor or the Security Trustee (net of charter
commissions payable in respect of the Vessel) and which arise out of the use or
operation of the Vessel, including (but not limited to): (a) except to the
extent that they fall within paragraph (b), (1) all freight, hire and passage
moneys, (2) compensation payable in event of requisition of the Vessel for hire,
(3) remuneration for salvage and towage services, (4) demurrage and detention
moneys, (5) damages for breach (or payments for variation or termination) of any
charterparty or other contract for the employment of the Vessel, (6) all moneys
which are at any time payable under Insurances in respect of loss of hire and,
(b) if and whenever, with the consent of the Assignee, the Vessel is employed on
terms whereby any moneys falling within (1) to (6) above are pooled or shared
with any other person, that proportion of the net receipts of the relevant
pooling or sharing arrangement which is attributable to the Vessel; and

C. all proceeds of all of the foregoing.

3. Notice of Assignment. The Assignor will (a) give notice, in the form annexed
hereto as Exhibit 1 of this Assignment (or as otherwise agreed upon by the
Assignor and the Assignee) to any charterer or contractee of the Vessel and
cause such charterer or contractee of the Vessel to execute and deliver to the
Assignee a Consent and Subordination Agreement in the form annexed hereto as
Exhibit 2 of this Assignment (or as otherwise agreed upon by the Assignor and
the Assignee) and (b) give notice, in the form annexed hereto as Exhibit 1 of
this Assignment (or as otherwise agreed upon by the Assignor and the Assignee)
to any subcharterer or subcontractee of the Vessel for a period in excess of
twelve months and use its best efforts to cause such subcharterer or
subcontractee of the Vessel to execute and deliver to the Assignee a Consent and
Subordiation Agreement substantially in the form annexed hereto as Exhibit 2 of
this Assignment (or as otherwise agreed upon by the Assignor and the Assignee).

4. Payment. Upon the occurrence of an Event of Default, the Assignor shall cause
all sums payable to the Assignor and assigned hereby, whether as charter hire,
freight, indemnities or otherwise, to be paid directly to an account designated
by the Assignee.

5. Performance under Charters; No Duty of Inquiry. The Assignor hereby
undertakes that, notwithstanding the assignment herein contained, it shall
punctually perform all its obligations under all charters and contracts
pertaining to the Vessel to which it is a party. It is hereby expressly agreed
that, anything contained herein to the contrary notwithstanding, the Assignor
shall remain liable under all charters and contracts pertaining to the Vessel to
which it is a party to perform the obligations assumed by it thereunder, and the
Assignee shall have no obligation or liability under any such charter or
contract by reason of or arising out of the assignment contained herein, nor
shall the Assignee be required to assume or be obligated in any manner to
perform or fulfill any obligation of the Assignor under or pursuant to any such
charter or contract or to make any payment or make any inquiry as to the nature
or sufficiency of any

 

--------------------------------------------------------------------------------

 

payment received by the Assignee, or, unless and until indemnified to its
satisfaction, to present or file any claim or to take any other action to
collect or enforce the payment of any amounts which may have been assigned to it
or to which it may be entitled hereunder or pursuant hereto at any time or
times.

6. Requisition. The Assignor shall promptly notify the Assignee in writing of
the commencement and termination of any period during which the Vessel may be
requisitioned.

7. Employment of Vessel. The Assignor hereby further covenants and undertakes
promptly to furnish the Assignee with all such information as it may from time
to time require regarding the employment, position and engagements of the
Vessel.

8. Negative Pledge. The Assignor does hereby warrant and represent that it has
not assigned or pledged, except as permitted by the Credit Agreement, and hereby
covenants that it will not assign or pledge so long as this Assignment shall
remain in effect, except as permitted by the Credit Agreement, any of its right,
title or interest in the whole or any part of the moneys and claims hereby
assigned to anyone other than the Assignee, and it will not take or omit to take
any action, the taking or omission of which might result in an alteration or
impairment of the rights hereby assigned or any of the rights created in this
Assignment, except as permitted by the Credit Agreement; and the Assignor does
hereby irrevocably appoint and constitute the Assignee as the Assignor's true
and lawful attorney-in-fact with full power (in the name of the Assignor or
otherwise) should an Event of Default have occurred and be continuing to ask,
require, demand, receive, compound and give acquittance for any and all moneys
and claims for moneys assigned hereby, to endorse any checks or other
instruments or orders in connection therewith, to file any claims or take any
action or institute any proceedings which the Assignee may deem to be necessary
or advisable in the premises and to file any and all Uniform Commercial Code
financing statements or renewals thereof in connection with this Assignment
without the signature of the Assignor which the Assignee may deem to be
necessary or advisable in order to perfect or maintain the security interest
granted hereby.

9. Application of Proceeds. All moneys collected or received from time to time
by the Assignee pursuant to this Assignment shall be dealt with as provided in
the Credit Agreement and that certain Pari Passu Intercreditor Agreement to be
entered into by the Borrower, the Guarantor and DVB in its capacity as (i)
facility agent under the Credit Agreement and (ii) facility agent under that
certain credit agreement originally entered into by and among (1) Waterman
Steamship Corporation, as borrower, (2) International Shipholding Corporation,
as guarantor, (3) the banks and financial institutions listed on Schedule I
thereto, as lenders (4) DVB, as facility agent and security trustee for the
lenders and (5) DVB, as mandated lead arranger, dated as of August 26, 2014, as
amended by an Amendment No. 1 dated October 28, 2014 and an Amendment No. 2
dated November 24, 2014 and an Assignment and Assumption Agreement, dated
December 29, 2014, whereby LCI Shipholdings, Inc. was deemed the ultimate
borrower.

10. Further Assurances. The Assignor agrees that at any time and from time to
time, upon the written request of the Assignee, the Assignor will promptly and
duly execute and deliver any and all such further instruments (including an
executed, undated notice of

 

--------------------------------------------------------------------------------

 

assignment to the relevant charterer, which, upon the occurrence and during the
continuation of an Event of Default, enables the Security Trustee to redirect
the payment of any Earnings under the relevant Approved Charter to the Retention
Account) and documents as the Assignee may deem desirable in obtaining the full
benefits of this Assignment and of the rights and powers herein granted.

11. Remedies Cumulative and Not Exclusive; No Waiver. Each and every right,
power and remedy herein given to the Assignee shall be cumulative and shall be
in addition to every other right, power and remedy of the Assignee now or
hereafter existing at law, in equity or by statute, and each and every right,
power and remedy, whether herein given or otherwise existing, may be exercised
from time to time, in whole or in part, and as often and in such order as may be
deemed expedient by the Assignee, and the exercise or the beginning of the
exercise of any right, power or remedy shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other right, power or
remedy. No delay or omission by the Assignee or any of the Lenders in the
exercise of any right or power or in the pursuance of any remedy accruing upon
any breach or default by any Person shall impair any such right, power or remedy
or be construed to be a waiver of any such right, power or remedy or to be an
acquiescence therein; nor shall the acceptance by the Assignee or any of the
Lenders of any security or of any payment of or on account of any of the amounts
due from any Person under or in connection with the Credit Agreement or any
document delivered in connection therewith and maturing after any breach or
default or of any payment on account of any past breach or default be construed
to be a waiver of any right to take advantage of any future breach or default or
of any past breach or default not completely cured thereby.

12. Invalidity. If any provision of this Assignment shall at any time for any
reason be declared invalid, void or otherwise inoperative by a court of
competent jurisdiction, such declaration or decision shall not affect the
validity of any other provision or provisions of this Assignment, or the
validity of this Assignment as a whole. In the event that it should transpire
that by reason of any law or regulation, or by reason of a ruling of any court,
or by any other reason whatsoever, the assignment herein contained is either
wholly or partly defective, the Assignor hereby undertakes to furnish the
Assignee with an alternative assignment or alternative security and/or to do all
such other acts as, in the sole opinion of the Assignee, shall be required in
order to ensure and give effect to the full intent of this Assignment.

13. Continuing Security. It is declared and agreed that the security created by
this Assignment shall be held by the Assignee as a continuing security for the
payment of all moneys which may at any time and from time to time be or become
payable by the Assignor under the Credit Agreement and that the security so
created shall not be satisfied by an intermediate payment or satisfaction of any
part of the amount hereby secured and that the security so created shall be in
addition to and shall not in any way be prejudiced or affected by any collateral
or other security now or hereafter held by the Assignee for all or any part of
the moneys hereby secured.

14. Waiver; Amendment. None of the terms and conditions of this Assignment may
be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by the Assignee and the Assignor.

 

--------------------------------------------------------------------------------

 

15. Termination. If the Assignor shall pay and discharge all of its obligations
under or in connection with the Credit Agreement or is released therefrom in
accordance with the terms thereof, all of the right, title and interest herein
assigned shall revert to the Assignor and this Assignment shall terminate.

16. WAIVER OF JURY TRIAL. EACH OF THE ASSIGNOR, AND, BY ITS ACCEPTANCE HEREOF,
THE ASSIGNEE, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS ASSIGNMENT.

 

--------------------------------------------------------------------------------

 

and may be sent by facsimile as follows: If to the Assignor:

EAST GULF SHIPHOLDING, INC.

11 North Water Street Suite 18290

Mobile, Alabama 36602

Attention: Chief Financial Officer

Facsimile: (251) 243 9121

with a copy to:

International Shipholding Corporation

One Whitehall Street

New York, New York 10004

Attention: Niels M. Johnsen

Facsimile: (212) 514-5692/(212) 809-9036

Telephone: (212) 943-4141

If to the Assignee:

DVB BANK SE

Park House

16-18 Finsbury Circus

London EC2M 7EB

Attention: Peter Attridge

Department: Transaction and Loan Services

Email: tls.london@dvbbank.com 

Fax: +44 207 256 4352

with a copy to:

DVB TRANSPORT (US) LLC 609 Fifth Avenue, 5th Floor New York, New York 10017
Facsimile: +1 212 858 2664 /+ 1 917 369 2196

Attention: Christoph Clauss/Matthew Galici

Email: christoph.clauss@dvbbank.com/ matthew.galici@dvbbank.com

or to such other address as either party shall from time to time specify in
writing to the other. Any notice sent by facsimile shall be confirmed by letter
dispatched as soon as practicable thereafter.

Every notice or other communication shall, except so far as otherwise expressly
provided by this Assignment, be deemed to have been received (provided that it
is received prior

 

--------------------------------------------------------------------------------

 

to 10 a.m. New York time; otherwise it shall be deemed to have been received on
the next following Banking Day) in the case of a facsimile on the date of
dispatch thereof (provided further that if the date of dispatch is not a Banking
Day in the locality of the party to whom such notice or demand is sent, it shall
be deemed to have been received on the next following Banking Day in such
locality), and in the case of a letter, at the time of receipt thereof.

18. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
conflicts principles.

19. Headings. In this Assignment, Section headings are inserted for convenience
of reference only and shall be ignored in the interpretation hereof.

20. Intercreditor Agreement. This Assignment shall be subject to the terms of
the Pari Passu Intercreditor Agreement. Where a conflict exists between this
Assignment and the Pari Passu Intercreditor Agreement, the Pari Passu
Intercreditor Agreement shall govern.

 

[Signature page to follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be executed as of
the day and year first above written.

EAST GULF SHIPHOLDING, INC.

By:

Name: Title:

 

--------------------------------------------------------------------------------

 

EXHIBIT 1

EARNINGS ASSIGNMENT NOTICE

TO:Hyundai Glovis Co., Ltd.

TAKE NOTICE:

a)that by an Assignment of Earnings, Charterparties and Requisition

Compensation dated the [ ] day of April, 2015 made by us to DVB BANK SE ("the
Assignee"), we, the owner of the Marshall Islands registered vessel GLOVIS
COUNTESS, Official No. 3831 (the "Vessel"), have assigned to the Assignee as
from the date hereof all our right, title and interest in and to:

(i)



any charter or other contract to which it is a party now or hereafter entered
into by the Assignor in respect of the Vessel;

(ii)



all moneys whatsoever which are now, or later become, payable (actually or
contingently) to us or the Assignee (net of charter commissions payable in
respect of the Vessel) and which arise out of the use or operation of the
Vessel, including (but not limited to): (a) except to the extent that they fall
within paragraph (b), (1) all freight, hire and passage moneys, (2) compensation
payable in event of requisition of the Vessel for hire, (3) remuneration for
salvage and towage services, (4) demurrage and detention moneys, (5) damages for
breach (or payments for variation or termination) of any charterparty or other
contract for the employment of the Vessel, (6) all moneys which are at any time
payable under Insurances in respect of loss of hire and, (b) if and whenever,
with the consent of the Assignee, the Vessel is employed on terms whereby any
moneys falling within (1) to (6) above are pooled or shared with any other
person, that proportion of the net receipts of the relevant pooling or sharing
arrangement which is attributable to the Vessel; and

(iii)



all proceeds of all of the foregoing.

b)that you are hereby irrevocably authorized and instructed to pay all of such

aforesaid moneys to the Assignee to such account as the Assignee may in the
future direct.

DATED THIS ___day of_________, 2015

EAST GULF SHIPHOLDING, INC.

By _____________________________________________________________________________

Name: Title:

 

--------------------------------------------------------------------------------

 

EXHIBIT 2

CONSENT AND SUBORDINATION AGREEMENT

The parties hereto agree as follows:

Hyundai Glovis Co., Ltd. (“Glovis”), being the charterer of the Marshall Islands
registered vessel GLOVIS COUNTESS, Official No. 3831 (the "Vessel"), from EAST
GULF SHIPHOLDING, INC. (the "Owner") under the time charter dated February 5,
2013, between Glovis and the Owner (as at any time further amended, the "Time
Charter") which is the subject of the attached Assignment of Earnings,
Charterparties and Requisition Compensation (the "Assignment") by the Owner to
DVB BANK SE (the "Assignee"), in consideration of One Dollar lawful money of the
United States of America to it in hand paid, hereby acknowledges notice of and
consents and agrees to the Assignment and to any amendments, revisions or
extensions of the Assignment and further agrees that it will make payment of all
moneys due and to become due under the Time Charter to the Assignee at its
office at Platz der Republik 6, D-60325 Frankfurt am Main, Germany (or at such
office or account as the Assignee may designate in writing to Glovis), upon
receipt of written notice from the Assignee and that each such payment shall be
final and Glovis will not seek to recover from the Assignee for any reason
whatsoever any moneys paid by Glovis to the Assignee by virtue of the Assignment
and this Consent and Subordination Agreement.

Glovis hereby agrees to subordinate all of its right, title and interest in and
to the Vessel under the Time Charter to the interests of the Mortgagee (as
defined below) under that certain first preferred mortgage, dated as of April
__, 2015 (the “Mortgage”), executed by the Owner in favor of the Assignee as
security trustee (together with its successors and assigns, the “Mortgagee”). By
signing below, Glovis agrees that, under the terms of this Consent and
Subordination Agreement, notwithstanding the effective date of the Time Charter
and the delivery of the Vessel thereunder, all right, title and interest of the
Mortgagee in and to the Vessel, and all right, title, interest, liens and
security interests of the Mortgagee arising under the Mortgage, shall, for all
times and for all purposes, be superior in rank, preference and priority to any
right, interest, claim, lien or security interest in or against the Vessel,
whether now existing or hereafter arising, in favor of Glovis, whether arising
under the Time Charter or otherwise. Without limiting the foregoing, Glovis
agrees that at no time and under no circumstance shall it seek to challenge,
invalidate or assert priority over any right, title or interest of the Mortgagee
in and to the Vessel, or any right, title, interest, liens and security
interests of the Mortgagee under the Mortgage or the Assignment. Glovis further
agrees that, so long as the Mortgage remains in effect, it will forbear from
exercising any lien rights against the Vessel arising under the Time Charter or
under applicable law and that it will not foreclose on any claim, lien and/or
security interest created in its favor under the Time Charter or otherwise
without the prior written consent of the Mortgagee first being obtained. In the
event of foreclosure by Glovis, Glovis shall not accept any proceeds from any
foreclosure (or sale) of the Vessel unless and until the indebtedness and other
obligations of the Security Parties (including interest, fees and expenses
(including fees and expenses related to the repossession of the Vessel)) to the
Creditors under the Credit Agreement and related Transaction Documents (as
defined in the Credit Agreement) have been fully paid.

In consideration of Glovis’ agreement to subordinate any lien claims it might
have against the

 

--------------------------------------------------------------------------------

 

Vessel for breach of the Time Charter to the rights of the Mortgagee under the
Mortgage, the Mortgagee agrees that Glovis’ quiet and peaceful use, possession
and enjoyment of the Vessel in accordance with the terms of the Time Charter
will not be disturbed or interfered with by the Mortgagee. Notwithstanding the
foregoing, the Mortgagee shall not be required to ensure Glovis’ quiet enjoyment
of the Vessel if Glovis has (i) ceased to comply with the terms of this Consent
and Subordination Agreement, (ii) ceased to comply with the terms of the Time
Charter or (iii) the Owner, under the Time Charter, has ceased to be obliged to
charter the Vessel to Glovis, whether or not the Owner has exercised its right
to terminate chartering of the Vessel to Glovis.

[Signature page follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Consent and

Subordination Agreement as of this ___day of_________________, 2015

Hyundai Glovis Co., Ltd.

By _____________________________________________________________________________

Name: Title:

DVB BANK SE

By _____________________________________________________________________________

Name: Title:

By _____________________________________________________________________________

Name: Title:

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

ASSIGNMENT OF INSURANCES
in respect of

[GREEN BAY][GLOVIS COUNTESS]
by
EAST GULF SHIPHOLDING, INC., as Owner
in favor of

DVB BANK SE,
as Security Trustee

[ ], 2015

 

--------------------------------------------------------------------------------

 

ASSIGNMENT OF INSURANCES
[GREEN BAY] [GLOVIS COUNTESS]

THIS ASSIGNMENT OF INSURANCES (this “Assignment”) is made as of the

___ day of, 2015 by EAST GULF SHIPHOLDING, INC., a corporation organized
and existing under the laws of the Republic of the Marshall Islands (the
“Assignor”), as assignor, in favor of DVB BANK SE, a banking corporation
organized under the laws of the Federal Republic of Germany (“DVB”) (together
with its successors and permitted assigns, in such capacity, the “Assignee”), as
Security Trustee (as such term is hereinafter defined).

W I T N E S S E T H T H A T:

WHEREAS:

(A) The Assignor is the sole owner of the whole of the pure car truck carrier
[GREEN BAY, built in 2007 and registered under the laws of the Republic of the
Marshall Islands with IMO No. 9339818][GLOVIS COUNTESS, built in 2010 and
registered under the laws of the Republic of the Marshall Islands with IMO No.
9476721] (the "Vessel");

(B) By a credit agreement dated as of April __, 2015 (the "Credit Agreement"),
made by and among (1) the Assignor, as borrower, (2) INTERNATIONAL SHIPHOLDING
CORPORATION, a corporation organized and existing under the laws of the State of
Delaware, as guarantor (the "Guarantor"), (3) the banks and financial
institutions listed on Schedule I of the Credit Agreement, as lenders (together
with any bank or financial institution which becomes a Lender pursuant to
Section 12 of the Credit Agreement, the “Lenders” and each a “Lender”), (4) DVB,
as facility agent for the Lenders and security trustee for the Lenders (in such
capacity, the "Security Trustee") and (5) DVB, as mandated lead arranger, the
Lenders have agreed to make available to the Assignor, a secured term loan in
the amount of up to Thirty Two Million Dollars($32,000,000) (the “Loan”); and

(C) It is a condition precedent to the availability of the Advance under the
Credit Agreement that the Assignor execute and deliver to the Assignee, as
security for the obligations of the Assignor to the Creditors under or in
connection with the Credit Agreement an assignment of any and all insurances
taken out in respect of the Vessel and its earnings.

NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Assignor:

1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have the same meanings when used herein.

2. Grant of Security. The Assignor, as legal and beneficial owner, does hereby
assign, transfer and set over unto the Assignee, for the benefit of the Assignee
and its successors and assigns, and does hereby grant the Assignee a security
interest in, all of the Assignor's right, title and interest in, to and under
all policies and contracts of insurance, including the Assignor's rights under
all entries in any Protection and Indemnity or War Risks

 

--------------------------------------------------------------------------------

 

Association or Club, which are from time to time taken out by or for the
Assignor in respect of the Vessel, her hull, machinery, freights, disbursements,
profits or otherwise, and all the benefits thereof, including, without
limitation, all claims of whatsoever nature, as well as return premiums (all of
which are herein collectively called the "Insurances"), and in and to all moneys
and claims for moneys in connection therewith and all proceeds of all of the
foregoing.

3.Notices; Loss Payable Clauses. (A) All Insurances, except entries in

Protection and Indemnity Associations or Clubs or insurances effected in lieu of
such entries, relating to the Vessel shall contain a loss payable and notice of
cancellation clause in the form of Exhibit 1 hereto or in such other form as the
Assignee may agree.

(B)All entries in Protection and Indemnity Associations or Clubs or

insurances effected in lieu of such entries relating to the Vessel shall contain
a loss payable and notice of cancellation clause in the form of Exhibit 2 hereto
or in such other form as the Assignee may agree.

4.Covenants and Undertakings. The Assignor hereby covenants with the

Assignee that:

(A) It will do or permit to be done each and every act or thing which the
Assignee may from time to time reasonably require to be done for the purpose of
enforcing the Assignee's rights under this Assignment and will allow its name to
be used as and when required by the Assignee for that purpose; and

(B) It will forthwith give notice in the form set out in Exhibit 3 hereto, or
cause its insurance brokers to give notice, of this Assignment to all insurers,
underwriters, clubs and associations providing insurance in connection with the
Vessel and her earnings and procure that such notice is endorsed on all the
policies and entries of insurances in respect of the Vessel and her earnings.

5.No Duty of Inquiry. The Assignee shall not be obliged to make any

inquiry as to the nature or sufficiency of any payment received by it hereunder
or to make any claim or take any other action to collect any moneys or to
enforce any rights and benefits hereby assigned to the Assignee or to which the
Assignee may at any time be entitled hereunder except such reasonable action as
may be requested by any underwriter, association or club. The Assignor shall
remain liable to perform all the obligations assumed by it in relation to the
property hereby assigned and the Assignee shall be under no obligation of any
kind whatsoever in respect thereof or be under any liability whatsoever
(including, without limitation, any obligation or liability with respect to the
payment of premiums, calls, assessments or any other sums at any time due and
owing in respect of the Insurances) in the event of any failure by the Assignor
to perform such obligations.

6.Negative Pledge. The Assignor does hereby warrant and represent that it

has not assigned or pledged, except as permitted by the Credit Agreement, and
hereby covenants that it will not assign or pledge so long as this Assignment
shall remain in effect, except as permitted by the Credit Agreement, any of its
right, title or interest in the whole or any part of the moneys and claims
hereby assigned, to anyone other than the Assignee, and it will not take or omit
to take any action, the taking or omission of which might result in an
alteration or impairment of the rights hereby assigned or any of the rights
created in this Assignment, except

 

--------------------------------------------------------------------------------

 

as permitted by the Credit Agreement; and the Assignor hereby irrevocably
appoints and constitutes the Assignee as the Assignor's true and lawful
attorney-in-fact with full power (in the name of the Assignor or otherwise)
should an Event of Default have occurred and be continuing to ask, require,
demand, receive, compound and give acquittance for any and all moneys and claims
for moneys assigned hereby, to endorse any checks or other instruments or orders
in connection therewith and to file any claims or take any action or institute
any proceedings which the Assignee may deem to be necessary or advisable and
otherwise to do any and all things which the Assignor itself could do in
relation to the property hereby assigned, including, but not limited to, filing
any and all Uniform Commercial Code financing statements or renewals thereof in
connection with this Assignment, without the signature of the Assignor, which
the Assignee may deem to be necessary or advisable in order to perfect or
maintain the security interest granted hereby.

7. Further Assurances. The Assignor agrees that any time and from time to time
upon the written request of the Assignee it will promptly and duly execute and
deliver to the Assignee any and all such further instruments and documents as
the Assignee may reasonably deem advisable in obtaining the full benefits of
this Assignment and of the rights and powers herein granted.

8. Remedies Cumulative and Not Exclusive; No Waiver. Each and every right, power
and remedy herein given to the Assignee shall be cumulative and shall be in
addition to every other right, power and remedy of the Assignee now or hereafter
existing at law, in equity or by statute, and each and every right, power and
remedy, whether herein given or otherwise existing, may be exercised from time
to time, in whole or in part, and as often and in such order as may be deemed
expedient by the Assignee, and the exercise or the beginning of the exercise of
any right, power or remedy shall not be construed to be a waiver of the right to
exercise at the same time or thereafter any other right, power or remedy. No
delay or omission by the Assignee in the exercise of any right or power in the
pursuance of any remedy accruing upon any breach or default by any Person shall
impair any such right, power or remedy or be construed to be a waiver of any
such right, power or remedy or to be an acquiescence therein; nor shall the
acceptance by the Assignee of any security or of any payment of or on account of
any of the amounts due from any Person under or in connection with the Credit
Agreement or any document delivered in connection therewith and maturing after
any breach or default or of any payment on account of any past breach or default
be construed to be a waiver of any right to take advantage of any future breach
or default or of any past breach or default not completely cured thereby.

9. Invalidity. If any provision of this Assignment shall at any time for any
reason be declared invalid, void or otherwise inoperative by a court of
competent jurisdiction, such declaration or decision shall not affect the
validity of any other provision or provisions of this Assignment, or the
validity of this Assignment as a whole. In the event that it should transpire
that by reason of any law or regulation, or by reason of a ruling of any court,
or by any other reason whatsoever, the assignment herein contained is either
wholly or partly defective, the Assignor hereby undertakes to furnish the
Assignee with an alternative assignment or alternative security and/or to do all
such other acts as, in the sole opinion of the Assignee, shall be required in
order to ensure and give effect to the full intent of this Assignment.

10. Continuing Security. It is declared and agreed that the security created by
this Assignment shall be held by the Assignee as a continuing security for the
payment of all

3

 

--------------------------------------------------------------------------------

 

moneys which may at any time and from time to time be or become payable by the
Assignor under the Credit Agreement and that the security so created shall not
be satisfied by any intermediate payment or satisfaction of any part of the
amount hereby secured and that the security so created shall be in addition to
and shall not in any way be prejudiced or affected by any other collateral or
security now or hereafter held by the Assignee for all or any part of the moneys
hereby secured.

11. Waiver; Amendment. None of the terms and conditions of this Assignment may
be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by the Assignee and the Assignor.

12. Termination. If the Assignor shall pay and discharge all of its obligations
under or in connection with the Credit Agreement or is released therefrom in
accordance with the terms thereof, all the right, title and interest herein
assigned shall revert to the Assignor, and this Assignment shall terminate.

13. WAIVER OF JURY TRIAL. EACH OF THE ASSIGNOR, AND, BY ITS ACCEPTANCE HEREOF,
THE ASSIGNEE, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS ASSIGNMENT.

14. Notices. Notices and other communications hereunder shall be in writing and
may be given or made by facsimile as follows:

If to the Assignor:

EAST GULF SHIPHOLDING, INC. 11 North Water Street

Suite 18290

Mobile, Alabama 36602

Attention: Chief Financial Officer Facsimile: (251) 243 9121

with a copy to:

International Shipholding Corporation

One Whitehall Street

New York, New York 10004

Attention: Niels M. Johnsen

Facsimile: (212) 514-5692/(212) 809-9036

Telephone: (212) 943-4141

If to the Assignee:

DVB BANK SE

Park House

6-18 Finsbury Circus London EC2M 7EB

Attention: Peter Attridge

 

--------------------------------------------------------------------------------

 

Department: Transaction and Loan Services tls.london@dvbbank.com

Fax: +44 207 256 4352

with a copy to:

DVB TRANSPORT (US) LLC 609 Fifth Avenue, 5th Floor New York, New York 10017
Facsimile: +1 212 858 2664/+ 1 917 369 2196 Attention: Christoph Clauss/Matthew
Galici

christoph.clauss@dvbbank.com/ matthew.galici@dvbbank.com 

or to such other address as either party shall from time to time specify in
writing to the other. Any notice or communication sent by facsimile shall be
confirmed by letter dispatched as soon as practicable thereafter.

Every notice or other communication shall, except so far as otherwise expressly
provided by this Assignment, be deemed to have been received (provided that it
is received prior to 10 a.m. New York time; otherwise it shall be deemed to have
been received on the next following Business Day) in the case of a facsimile at
the time of dispatch thereof (provided further that if the date of dispatch is
not a Business Day in the locality of any party to whom such notice or
communication is sent it shall be deemed to have been received on the next
following Business Day in such locality), and in the case of a letter, at the
time of receipt thereof.

15. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
conflicts principles.

16. Headings. In this Assignment, Section headings are inserted for convenience
of reference only and shall be ignored in the interpretation hereof.

17. Intercreditor Agreement. This Assignment shall be subject to the terms of
the Pari Passu Intercreditor Agreement. Where a conflict exists between this
Assignment and the Pari Passu Intercreditor Agreement, the Pari Passu
Intercreditor Agreement shall govern.

[Signature page to follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be executed and
delivered as of the day and year first above written.

EAST GULF SHIPHOLDING, INC.

By:

Name: Title:

 

--------------------------------------------------------------------------------

 

EXHIBIT 1

LOSS PAYABLE CLAUSE
Hull and Machinery

Loss, if any, payable to DVB Bank SE, as mortgagee (the “Mortgagee”), for
distribution by it to itself and to EAST GULF SHIPHOLDING, INC., as owner (the
“Owner”), as their respective interests may appear, or order, except that,
unless underwriters have been otherwise instructed by notice in writing from the
Mortgagee, in the case of any loss involving any damage to the Vessel, the
underwriters may pay directly for the repair, salvage, and other charges
involved or, if the Owner shall have first fully repaired the damage or paid all
of the salvage and other charges, then the underwriters may pay the Owner as
reimbursement therefor; provided, however, that if such damage involves a loss
of U.S.$500,000 or more or its equivalent, the underwriters shall not make such
payment without first obtaining the written consent thereto of the Mortgagee.

In the event of the actual total loss or agreed, compromised or constructive
total loss of the Vessel, payment shall be made to the Mortgagee for
distribution by it to itself and to the Owner as their respective interests
appear.

 

--------------------------------------------------------------------------------

 

EXHIBIT 2

LOSS PAYABLE CLAUSE
Protection and Indemnity

Payment of any recovery that the Member is entitled to make out of the funds of
the Club in
respect of any liability, costs or expenses incurred by him shall be made to the
Member into that

certain account (Account No. []; Ref: [ ]) unless and until the Club receives
notice from
DVB Bank SE ("DVB"), in which event all recoveries shall thereafter be paid to
DVB, or their order; provided always that no liability whatsoever shall attach
to the Club, its Managers or their Agents for failure to comply with the latter
obligation until after the expiry of two business days from the receipt of such
notice.

 

--------------------------------------------------------------------------------

 

EXHIBIT 3

NOTICE OF ASSIGNMENT OF INSURANCES

TO:

TAKE NOTICE:

(a)that by an Assignment of Insurances dated as of the __ of,

2015 made by us to DVB Bank SE (the "Assignee"), a copy of which is attached
hereto, we have assigned to the Assignee as from the date hereof, inter alia,
all our right, title and interest in, to and under all policies and contracts of
insurance, including our rights under all entries in any Protection and
Indemnity or War Risk Association or Club, which are from time to time taken out
by us in respect of the pure car truck carrier [GREEN BAY, built in 2007 and
registered under the laws of the United States of America with Official No.
9339818][GLOVIS COUNTESS, built in 2010 and registered under the laws of the
Republic of the Marshall Islands with IMO No. 9476721] (the "Vessel"), and its
earnings and all the benefits thereof including all claims of whatsoever nature
(all of which together are hereinafter called the "Insurances").

(b)that you are hereby irrevocably authorized and instructed to make all

payments under

(i)



all Insurances, except entries in Protection and Indemnity Associations or Clubs
or insurances effected in lieu of such entries, relating to the Vessel in
accordance with the loss payable clause in Exhibit 1 of the Assignment of
Insurances; and

(ii)



all entries in Protection and Indemnity Associations or Clubs or insurances
affected in lieu of such entries relating to the Vessel in accordance with the
loss payable clause in Exhibit 2 of the Assignment of Insurances.

(c)that you are hereby instructed to endorse the assignment, notice of

which is given to you herein, on all policies or entries relating to the Vessel.

DATED AS OF THE ___ day of_____________, 2015.

EAST GULF SHIPHOLDING, INC.

By:

Name:

Title:

 

We hereby acknowledge receipt of the foregoing Notice of Assignment and agree to
act in accordance with the terms thereof:

 

By_________________________________________

Name: Title:

 

--------------------------------------------------------------------------------

 

EXHIBIT G-1

FIRST PREFERRED MORTGAGE
on the

Marshall Islands Flag Vessel
GLOVIS COUNTESS

EAST GULF SHIPHOLDING, INC.,
as Owner

TO

DVB BANK SE,
as Mortgagee

Dated as of April ____, 2015

 

--------------------------------------------------------------------------------

 

THIS FIRST PREFERRED MORTGAGE (this “Mortgage”) is made and given as of the [ ]
day of April, 2015 by EAST GULF SHIPHOLDING, INC., a corporation existing under
the laws of the Republic of the Marshall Islands, with its registered office at
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960 (the “Owner”) in favor of DVB BANK SE, a banking corporation organized
under the laws of the Federal Republic of Germany (“DVB”) with offices at Platz
der Republik 6, D-60325 Frankfurt am Main, Germany, as security trustee
(hereinafter, in such capacity, called the “Mortgagee”) for the Lenders (as such
term is defined in the Credit Agreement (as hereinafter defined), pursuant to
the terms of the Credit Agreement.

WHEREAS:

A. The Owner is the sole owner of the whole of the vessel GLOVIS COUNTESS
Official No. 3831, of 60,213 gross tons, 18,573 net tons, built in 2010 (the
“Vessel”); and registered and documented in the name of the Owner under the laws
and flag of the Republic of the Marshall Islands.

B. Pursuant to a credit agreement dated as of April __, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”, a
copy of the form of the Credit Agreement, without schedules or exhibits other
than Schedule I is annexed hereto as Exhibit A), made by and among (1) the
Owner, as borrower, (2) INTERNATIONAL SHIPHOLDING CORPORATION, a corporation
organized and existing under the laws of the State of Delaware, as guarantor
(the “Guarantor”), (3) the banks and financial institutions listed on Schedule I
thereto, as lenders (together with any bank or financial institution which
becomes a Lender pursuant to Section 12 of the Credit Agreement, the “Lenders”
and each a “Lender”), (4) DVB, as facility agent for the Lenders, (in such
capacity, the “Facility Agent”) and as security trustee for the Lenders (in such
capacity, the “Security Trustee”) and (5) DVB, as mandated lead arranger
(together with the Lenders, the Facility Agent and the Security Trustee, the
“Creditors”), the Security Trustee has agreed to serve in such capacity under
the Credit Agreement and the Lenders have provided to the Owner a secured term
loan in the amount of up to Thirty Two Million Dollars ($32,000,000) (the
“Loan”).

C. The obligation of the Owner to repay the Loan under the Credit Agreement is
evidenced by a promissory note dated April ____, 2015, from the Owner, to the
order of the Facility Agent (the “Note”), a copy of the form of the Note being
attached hereto as Exhibit B. The Loan, and interest, fees and commissions
thereon are to be repaid or paid, as the case may be, as provided in the Credit
Agreement. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have the same meaning when used herein.

D. Pursuant to Section 17 of the Credit Agreement, the Lenders have appointed
the Mortgagee as facility agent and security trustee on their behalf with regard
to, inter alia, the security conferred on such Lenders pursuant to the terms of
the Credit Agreement, the Note and the Transaction Documents.

E. The Owner, in order to secure the payment of the Obligations, as that term is
defined in subsection 1(A)(v) hereof, and to secure the performance and
observance of and compliance with all the covenants, terms and conditions in the
Credit Agreement and in this

 

--------------------------------------------------------------------------------

 

Mortgage contained, expressed or implied, to be performed, observed and complied
with by and on the part of the Owner, has duly authorized the execution and
delivery of this First Preferred Mortgage under and pursuant to the Maritime
Law.

N O W,    T H E R E F O R E,    T H I S    M O R T G A G E    W I T N E S S E T
H:

1.Definitions: In this Mortgage, unless the context otherwise requires:

(A)(i)“Classification Society” when used herein shall have the same meaning
as in the Credit Agreement;

(ii)



“Earnings” includes all moneys whatsoever which are now, or later become,
payable (actually or contingently) to the Owner or the Security Trustee (net of
charter commissions payable in respect of the Vessel) and which arise out of the
use or operation of the Vessel, including (but not limited to): (a) except to
the extent that they fall within paragraph (b) (1) all freight, hire and passage
moneys, (2) compensation payable in event of requisition of the Vessel for hire,
(3) remuneration for salvage and towage services, (4) demurrage and detention
moneys, (5) damages for breach (or payments for variation or termination) of any
charterparty or other contract for the employment of the Vessel, (6) all moneys
which are at any time payable under Insurances in respect of loss of hire and,
(b) if and whenever, with the consent of the Mortgagee, the Vessel is employed
on terms whereby any moneys falling within (1) to (6) above are pooled or shared
with any other Person, that proportion of the net receipts of the relevant
pooling or sharing arrangement which is attributable to the Vessel;

(iii)



“Insurances” includes all policies and contracts of insurance and all entries of
the Vessel in a protection and indemnity or war risks association or club which
are from time to time taken out or entered into pursuant to this Mortgage in
respect of the Vessel and its Earnings or otherwise howsoever in connection with
the Vessel;

(iv)



“Intercreditor Agreement” means that certain Pari Passu Intercreditor Agreement
to be entered into by the Owner, the Guarantor and DVB in its capacity as (i)
facility agent under the Credit Agreement and (ii) facility agent under that
certain credit agreement originally entered into by and among (1) Waterman
Steamship Corporation, as borrower, (2) International Shipholding Corporation,
as guarantor, (3) the banks and financial institutions listed on Schedule I
thereto, as lenders (4) DVB, as facility agent and security trustee for the
lenders and (5) DVB, as mandated lead arranger, dated as of August 26, 2014, as
amended by an Amendment No. 1 dated October 28, 2014 and an Amendment No. 2

 

2

 

--------------------------------------------------------------------------------

 

dated November 24, 2014 and an Assignment and Assumption Agreement, dated
December 29, 2014, whereby LCI Shipholdings, Inc. was deemed the ultimate
borrower.

(v)“Maritime Law” means Chapter 3 of the Maritime Act 1990 of the

Republic of the Marshall Islands;

(vi) “Obligations” means the obligations of the Owner or the Guarantor under or
in connection with the Credit Agreement, the Note, this Mortgage, any other
Security Document and any Transaction Documents, including but not limited to
the obligations to repay the Loan when due;

(vii) “Person” when used herein shall have the same meaning as in the Credit
Agreement;

(viii) “Requisition Compensation” means all moneys or other compensation payable
and belonging to the Owner during the Security Period by reason of requisition
for title or other compulsory acquisition of the Vessel or otherwise than by
requisition for hire;

(ix) “Security Documents” when used herein shall have the same meaning as in the
Credit Agreement;

(x)“Security Period” means the period commencing on the date hereof and

terminating upon discharge of the security created by this Mortgage by
indefeasible payment in full of all of the Obligations;

(xi) “Total Loss” means:

(a)



actual, constructive or compromised or arranged total loss of the Vessel;

(b)



requisition for title or other compulsory acquisition of the Vessel (otherwise
than by requisition for hire) which shall continue for fourteen (14) days; or

(c)



capture, seizure, arrest, detention or confiscation of the Vessel by any
government or by Persons acting or purporting to act on behalf of any government
unless the Vessel be released and restored to the Owner from such capture,
seizure, arrest, detention or confiscation within fourteen (14) days after the
occurrence thereof; and

(xii) “Vessel” means the whole of the vessel described in Recital A hereof and
includes its engines, machinery, boats, boilers, masts, rigging, anchors,
chains, cables, apparel, tackle, outfit, spare gear, fuel, consumable or other

 

3

 

--------------------------------------------------------------------------------

 

stores, freights, belongings and appurtenances, whether on board or ashore,
whether now owned or hereafter acquired, and all additions, improvements and
replacements hereafter made in or to said vessel, or any part thereof, or in or
to the stores, belongings and appurtenances aforesaid except such equipment or
stores which, when placed aboard said vessel, do not become the property of the
Owner.

(B)In Section 5(B) hereof:

(i)



“excess risks” means the proportion of claims for general average and salvage
charges and under the ordinary running-down clause not recoverable in
consequence of the value at which a vessel is assessed for the purpose of such
claims exceeding her insured value;

(ii)



“protection and indemnity risks” means the usual risks covered by a United
States or an English or another protection and indemnity association or club
acceptable to the Mortgagee including the proportion not recoverable in case of
collision under the ordinary running-down clause; and

(iii)



“war risks” means the risk of mines and all risks excluded from the standard
form of United States marine policy by the War, Strikes and Related Exclusion
Clause.

(C)This Mortgage shall be read together with the Credit Agreement but in case of
any

conflict between the two, the provisions of the Credit Agreement shall prevail.

2.Grant of Mortgage; Representations and Warranties.

2.1 In consideration of the premises and of other good and valuable
consideration, the receipt and adequacy whereof are hereby acknowledged, and in
order to secure the payment of the Obligations and to secure the performance and
observance of and compliance with the covenants, terms and conditions in the
Credit Agreement, the Note, this Mortgage, the other Security Documents and the
other Transaction Documents contained, the Owner has granted, conveyed and
mortgaged and does by these presents grant, convey and mortgage to and in favor
of the Mortgagee, its successors and assigns, the whole of the Vessel TO HAVE
AND TO HOLD the same unto the Mortgagee, its successors and assigns, forever,
upon the terms set forth in this Mortgage for the enforcement of the payment of
the Obligations and to secure the performance and observance of and compliance
with the covenants, terms and conditions in this Mortgage, the Credit Agreement,
the Note, the other Security Documents and the other Transaction Documents
contained;

PROVIDED, ONLY, and the conditions of these presents are such that, if the Owner
and/or its successors or assigns shall pay or cause to be paid to the Lenders,
their respective successors and assigns, the Obligations as and when the same
shall become due and payable in accordance with the terms of this Mortgage, the
Credit Agreement, the Note and the other Transaction Documents and shall
perform, observe and comply with all and singular of the

4

 

--------------------------------------------------------------------------------

 

covenants, terms and conditions in this Mortgage, the Credit Agreement, the Note
and the other Transaction Documents contained, expressed or implied, to be
performed, observed or complied with by and on the part of the Owner or its
successors or assigns, all without delay or fraud and according to the true
intent and meaning hereof and thereof, then, these presents and the rights of
the Mortgagee under this Mortgage shall cease and determine and, in such event,
the Mortgagee agrees by accepting this Mortgage, at the expense of the Owner, to
execute all such documents as the Owner may reasonably require to discharge this
Mortgage under the laws of the Republic of the Marshall Islands; otherwise to be
and remain in full force and effect.

2.2 The Owner hereby represents and warrants to the Mortgagee that:

(A) the Owner is a corporation duly domesticated, validly existing and in good
standing under the laws of the Republic of the Marshall Islands qualified to own
and register the Vessel under the Marshall Islands flag;

(B) the Owner lawfully owns the whole of the Vessel free from any security
interest, debt, lien, mortgage, charge, encumbrance or other adverse interest,
other than the encumbrance of this Mortgage and except as permitted by Section
5(N) hereof; and

(C) the Vessel is tight, staunch and strong and well and sufficiently tackled,
appareled, furnished and equipped and in all respects seaworthy.

3. Payment of Obligations. The Owner hereby further covenants and agrees to pay
the Obligations when due to the Mortgagee or its successors or assigns.

4. Covenants Regarding Security Granted Hereunder. It is declared and agreed
that:

(A) The security created by this Mortgage shall be held by the Mortgagee as a
continuing security for the payment of the Obligations and that the security so
created shall not be satisfied by any intermediate payment or satisfaction of
any part of the amount hereby secured.

(B) Any settlement or discharge under this Mortgage between the Mortgagee and
the Owner shall be conditional upon no security or payment to the Mortgagee or
the Lenders, related to or which reduces the obligations secured hereby, by the
Owner or any other Person being avoided or set-aside or ordered to be refunded
or reduced by virtue of any provision or enactment relating to bankruptcy,
insolvency or liquidation for the time being in force, and if such condition is
not satisfied, the Mortgagee shall be entitled to recover from the Owner on
demand the value of such security or the amount of any such payment as if such
settlement or discharge had not occurred.

(C) The rights of the Mortgagee under this Mortgage and the security hereby
constituted shall not be affected by any act, omission, matter or thing which,
but for this provision, might operate to impair, affect or discharge such rights
and security, including without

 

5

 

--------------------------------------------------------------------------------

 

limitation, and whether or not known to or discoverable by the Owner, the
Mortgagee or any other Person:

(i) any time or waiver granted to, or composition with, the Owner or any other
Person; or

(ii) the taking, variation, compromise, renewal or release of or refusal or
neglect to perfect or enforce any rights, remedies or securities against the
Owner or any other Person; or

(iii) any legal limitation, disability, dissolution, incapacity or other
circumstances relating to the Owner or any other Person; or

(iv) any amendment or supplement to the Credit Agreement, the Note, any of the
Security Documents or the other Transaction Documents; or

(v) the unenforceability, invalidity or frustration of any obligations of the
Owner or any other Person under the Credit Agreement, the Note, any of the
Security Documents or the other Transaction Documents.

(D) The Owner acknowledges and agrees that it has not received any security from
any Person for the granting of this Mortgage and it will not take any such
security without the prior written consent of the Mortgagee, and the Owner will
hold any security taken in breach of this provision in trust for the Mortgagee.

(E) Until the Obligations have been unconditionally and irrevocably paid and
discharged in full to the satisfaction of the Mortgagee, the Owner shall not by
virtue of any payment made under the Credit Agreement, the Note or this Mortgage
on account of such moneys and liabilities or by virtue of any enforcement by the
Mortgagee of its right under or the security constituted by this Mortgage:

(i) be entitled to exercise any right of contribution from any co-surety liable
in respect of such moneys and liabilities under any other guarantee, security or
agreement; or

(ii) exercise any right of set-off or counterclaim against any such co-surety;
or

(iii) receive, claim or have the benefit of any payment, distribution, security
or indemnity from any such co-surety; or

(iv) unless so directed by the Mortgagee (which the Owner shall prove in
accordance with such directions), claim as a creditor of any such co-surety in
competition with the Mortgagee.

 

6

 

--------------------------------------------------------------------------------

 

The Owner shall hold in trust for the Mortgagee and forthwith pay or transfer
(as appropriate) to the Mortgagee any such payment (including an amount equal to
any such set-off), distribution or benefit of such security, indemnity or claim
in fact received by it.

(F)The Owner hereby irrevocably subordinates all of its rights of subrogation

(whether contractual, statutory, under common law or otherwise) to the claims of
the Mortgagee against any Person and all contractual, statutory or common law
rights of contribution, reimbursement indemnification and similar rights and
claims against any Person which arise in connection with, or as a result of, the
Credit Agreement or this Mortgage until full and final payment of all of the
Obligations.

5. Affirmative Covenants and Insurances. The Owner further covenants with the
Mortgagee and undertakes at all times throughout the Security Period:

(A) to maintain its existence as a corporation under the laws of the Republic of
the Marshall Islands;

(B) (i) To insure and keep the Vessel insured or cause or procure the Vessel to
be insured and to be kept insured at no expense to the Mortgagee (or to
reimburse the Mortgagee therefor (including with regard to the insurance cover
described in (f) below), using brokers, insurance companies, underwriters and/or
War Risk/P&I Associations and on such terms as the Mortgagee shall from time to
time approve in writing, in regard to:

(a)



hull and machinery plus freight interest and hull interest and any other usual
marine risks (such as excess risks);

(b)



war risks (including war protection and indemnity liability with a separate
limit not less than hull value and including the London blocking and trapping
addendum or similar arrangement) covering, inter alia, the perils of
confiscation, terrorism, expropriation, nationalization, seizure and blocking;

(c)



protection and indemnity risks (including pollution risks and including
protection and indemnity war risks in excess of the amount for war risks (hull)
to the highest amount available in the market for the full value and tonnage of
the Vessel, as approved in writing by the Mortgagee, and, in case of oil
pollution liability risks, at the highest level of cover from time to time
available under basic protection and indemnity clubs entry, currently One
Billion United States Dollars ($1,000,000,000) covered by a protection and
indemnity association which is a member of the International Group of Protection
and Indemnity Associations (and to strictly comply with all rules of such
association as they are in effect);

(d)



freight, demurrage and defense risks;

 

7

 

--------------------------------------------------------------------------------

 

(e)



loss of hire in respect of any charter party agreement, with the minimum
obtaining waiting period and a minimum cover of 90 days with an insured daily
amount equal to at least (i) the daily rate under such charter party agreement
or (ii) the daily running costs plus the daily debt service amount under the
Credit Agreement;

(f)



Mortgagee's interest insurance in an amount not less than one hundred twenty
percent (120%) of the Facility and mortgagee’s additional perils (pollution)
insurance against the possible consequences of pollution involving the Vessel
including, without limitation, expropriation or sequestration of the Vessel or
the imposition of a Lien or encumbrances of any kind having priority to the
security interest granted to the Mortgagee or claims against the Lenders to be
subscribed by the Mortgagee and, on demand, reimburse the Mortgagee for all
premiums, costs and expenses paid or incurred by the Mortgagee from time to
time;

(g)



such other insurances as the Mortgagee may reasonably require (including without
limitation political risks or mortgage rights insurance in the event that the
Vessel is registered (or operated via a charter agreement fully and exclusively)
in a jurisdiction that is not an Approved Jurisdiction);

(ii) with respect to the Vessel, to effect the Insurances aforesaid or to cause
or procure the same to be effected:

(a)



in the cases of the Insurances referred to in sub-sections (i) (a) and (b)
above, (x) in such amounts as shall be at least equivalent to the higher of (I)
the Fair Market Value (as such term is defined in the Credit Agreement) of the
Vessel at the most recent date at which such Fair Market Value shall have been
determined pursuant to the terms of the Credit Agreement and (II) One Hundred
Twenty percent (120%) of the total amount outstanding under the Facility (as
such term is defined in the Credit Agreement), and all such insurance shall be
payable in lawful money of the United States of America, and (y) upon such terms
(including provisions as to named insureds and loss payees and prior notice of
cancellation) and with such deductibles as shall from time to time be approved
by the Mortgagee;

(b)



in the case of the protection and indemnity Insurances referred to in subsection
(i)(c) above payable in lawful money of the United States of America, to the
full extent commercially available and to include provisions as to loss payees
and prior notice of cancellation in form and substance satisfactory to the
Mortgagee; and

(c)



with first class insurance companies, underwriters and protection and indemnity
associations or clubs with a rating from Standard & Poor’s of at least BBB as
shall from time to time be approved by the Mortgagee (hereinafter called the
“Insurers”);

 

8

 

--------------------------------------------------------------------------------

 

(iii) (a) to renew all such Insurances or cause or procure the same to be
renewed before the relevant policies or contracts expire and (b) to procure that
the Insurers or the firm of insurance brokers referred to herein below shall
promptly confirm in writing to the Mortgagee at least fourteen (14) days prior
to all insurance renewals;

(iv) to procure concurrently with the execution hereof and thereafter at
intervals of not more than twelve (12) calendar months, a detailed report from a
firm of independent marine insurance brokers, appointed by the Owner and
acceptable to the Mortgagee, with respect to the Insurances together with their
opinion to the Mortgagee that the Insurances comply with the provisions of this
Section 5(B), such report and opinion to be addressed and delivered promptly to
the Mortgagee and the costs of such report and opinion to be for the account of
the Owner;

(v) to cause the said independent marine insurance brokers or the Insurers to
agree to use reasonable efforts to advise the Mortgagee promptly of any failure
to renew any of the Insurances and of any default in payment of any premium and
of any other act or omission on the part of the Owner of which they have
knowledge and which might, in their opinion, invalidate or render unenforceable,
or cause the lapse of or prevent the renewal or extension of, in whole or in
part, any Insurances on the Vessel;

(vi) to cause the said independent marine insurance brokers to agree to mark
their records and to use their best efforts to promptly advise the Mortgagee
that such Insurances have been renewed or replaced with new insurance which
complies with the provisions of this Section 5(B);

(vii) duly and punctually to pay or to cause duly and punctually to be paid all
premiums, calls, contributions or other sums payable in respect of all such
Insurances, to produce or to cause to be produced all relevant receipts when so
required by the Mortgagee and duly and punctually to perform and observe or to
cause duly and punctually to be performed and observed any other obligations and
conditions under all such Insurances;

(viii) to execute or use reasonable efforts to cause to be executed such
guarantees as may from time to time be required by any relevant protection and
indemnity association or club;

(ix) to procure that all policies, binders, cover notes or other instruments of
the Insurances referred to in subsections (i)(a) and (b) above shall be taken
out in the name of the Owner, with the Mortgagee as an additional assured, the
Owner to ensure that the Mortgagee is not liable for any premiums thereby, as
its or their respective interests may appear, and shall incorporate a loss
payable clause naming the Mortgagee as loss payee and first priority mortgagee
prepared in compliance with the terms of this Mortgage and such loss payable
clause to be in any event in form and substance acceptable to the Mortgagee and
all policies, binders, cover notes or other instruments referred to in
subsection (i) shall provide (a) for prompt notice to be given to the Mortgagee
before cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums as to the Mortgagee; provided, however, that

 

9

 

--------------------------------------------------------------------------------

 

unless otherwise required by the Mortgagee by notice to the underwriters,
although all losses under such Insurances are payable to the Mortgagee, in case
of any such losses involving any damage to the Vessel the underwriters may pay
direct for the repair, salvage and other charges involved or, if the Owner shall
have first fully repaired the damage or paid all of the salvage and other
charges, may pay the Owner as reimbursement therefor, provided, further,
however, that if such damage involves a loss in excess of US$500,000, or its
equivalent, the underwriters shall not make such payment without first obtaining
the written consent thereto of the Mortgagee and (b) in the event that the
Vessel shall be insured under any form of fleet cover, written undertakings that
the brokers, underwriters, association or club (as the case may be) will not set
off claims relating to the Vessel against premiums, calls or contributions in
respect of any other vessel or other insurance and that the insurance cover of
the Vessel will not be cancelled by reason of non-payment of premiums, calls or
contributions relating to any other vessel or other insurance; the brokers shall
also undertake in writing to issue a separate policy in respect of either or
both Vessels if requested to do so by the Mortgagee;

(x) to procure that all entries, policies, binders, cover notes or other
instruments of the Insurances referred to in sub-section (i)(c) above
incorporate a loss payable clause naming the Mortgagee as loss payee and first
priority mortgagee prepared in compliance with the terms of this Mortgage and
such loss payable clause to be in any event in form and substance acceptable to
the Mortgagee and shall provide for prompt notice to be given to the Mortgagee
before cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums, backcalls and assessments as to the
Mortgagee, it being agreed that although such insurance is payable to the
Mortgagee so long as no Event of Default has occurred and is continuing under
this Mortgage, any loss payments under any such insurance on the Vessel may be
paid directly to the Owner to reimburse it for any loss, damage or expenses
incurred by it and covered by such insurance or to the Person to whom any
liability covered by such insurance has been incurred;

(xi) to procure that originals or photocopies of all such instruments of
Insurances as are referred to in sub-sections (ix) and (x) above shall be from
time to time deposited with the Mortgagee after receipt by the Owner thereof and
that the Insurers shall, if so requested by the Mortgagee, furnish the Mortgagee
with a letter or letters of undertaking in such form as may be reasonably
required by the Mortgagee in respect of such Insurances;

(xii) not to change any terms of any Insurances or suffer them to be changed, or
change underwriters of any Insurances or suffer them to be changed, without the
Mortgagee's prior written approval;

(xiii) not to employ the Vessel or suffer the Vessel to be employed otherwise
than in conformity with the terms of all policies, binders, cover notes or other
instruments of the Insurances (including any warranties express or implied
therein) without first obtaining the written consent of the Insurers to such
employment (if required by such Insurers) and complying with such requirements
as to extra premiums or otherwise as the Mortgagee and/or the Insurers may
prescribe;

 

10

 

--------------------------------------------------------------------------------

 

(xiv) to do all things necessary and proper, and execute and deliver all
documents and instruments to enable the Mortgagee to collect or recover any
moneys to become due the Mortgagee in respect of the Insurances; and

(xv) to obtain an assignment from any Person other than the Owner who is named
as an assured or co-assured in any insurance policy covering a Vessel, such
assignment to be made to the Mortgagee upon such terms and conditions as the
Mortgagee may require.

(C) To keep and to cause to be kept the Vessel in a good and efficient state of
repair so as to maintain her present class with its Classification Society and
so as to comply with the provisions of all laws, regulations and requirements
(statutory or otherwise) from time to time applicable to vessels registered
under the laws of the Republic of the Marshall Islands, to procure that the
Vessel’s Classification Society make available to the Mortgagee, upon its
request, such information and documents in respect of the Vessel as are
maintained in the records of such Classification Society, and to procure that
all repairs to or replacements of any damaged, worn or lost parts or equipment
be effected in such manner (both as regards workmanship and quality of
materials) as not to diminish the value of the Vessel;

(D) To submit or to cause the Vessel to be submitted on a timely basis to such
periodic or other surveys as may be required for classification purposes and, if
requested by the Mortgagee, to supply or to cause to be supplied to the
Mortgagee copies of all survey and inspection reports and confirmations of class
issued in respect thereof;

(E) To permit the Mortgagee, by surveyors or other Persons appointed by it in
its behalf, to board the Vessel at all reasonable times for the purpose of
inspecting her condition or for the purpose of satisfying themselves in regard
to proposed or executed repairs and compliance by the Owner with relevant
covenants in the Transaction Documents and to afford or to cause to be afforded
all proper facilities for such inspections, provided that such inspections will
cause no undue delay to the Vessel;

(F) (i) To pay and discharge or to cause to be paid and discharged all debts,
damages and liabilities whatsoever which have given or may give rise to maritime
or possessory liens on or claims enforceable against the Vessel except to the
extent permitted by Section 5(N) hereof and (ii) in event of arrest of the
Vessel pursuant to legal process or in event of her detention in exercise or
purported exercise of any such lien as aforesaid to procure the release of the
Vessel from such arrest or detention within fourteen (14) days of receiving
notice thereof by providing bail or otherwise as the circumstances may require;

(G) Not to employ the Vessel or suffer her employment in any trade or business
which is forbidden by the laws of the Republic of the Marshall Islands or is
otherwise illicit or in carrying illicit or prohibited goods or in any manner
whatsoever which may render her liable to condemnation in a Prize Court or to
destruction, seizure or confiscation and in event of hostilities in any part of
the world (whether war be declared or not), not to employ the Vessel or suffer
her employment in carrying any contraband goods or to enter or trade to any zone
which is declared a war zone by any government or by the Vessel's War Risks
Insurers unless the required extra war risk insurance cover has been obtained
for the Vessel;

 

11

 

--------------------------------------------------------------------------------

 

(H) Promptly to furnish or to use its best efforts to cause promptly to be
furnished to the Mortgagee all such information as the Mortgagee may from time
to time reasonably request regarding the Vessel, her employment, position and
engagements, particulars of all towages and salvages and copies of all charters
and other contracts for her employment or otherwise howsoever pertaining to the
Vessel;

(I) Promptly after learning of the same to notify or cause to be notified the
Mortgagee forthwith in writing of:

(i) any accident to the Vessel involving repairs the cost whereof will or is
likely to exceed US$500,000 (or the equivalent in any other currency);

(ii) any occurrence in consequence whereof the Vessel has become or is likely to
become a Total Loss;

(iii) any material requirement or recommendation made by any Insurer or
Classification Society or by any competent authority which is not complied with
in accordance with reasonable commercial practices;

(iv) any arrest of the Vessel or the exercise or purported exercise of any lien
on the Vessel or her Earnings; and

(v) any occurrence of circumstances forming the basis of an Environmental Claim.

(J) To keep or to cause to be kept proper books of account of the Owner in
respect of the Vessel and her Earnings and, if requested by the Mortgagee, to
make or to cause to be made such books available for inspection on behalf of the
Mortgagee and furnish or cause to be furnished satisfactory evidence that the
wages and allotments and the insurance and pension contributions of the Master
and crew are being regularly paid and that all deductions from crew's wages in
respect of any tax liability are being properly accounted for and that the
Master has no claim for disbursements other than those incurred by him in the
ordinary course of trading on the voyage then in progress;

(K) To assign and provide that Requisition Compensation is applied in accordance
with Section 8 hereof as if received in respect of the sale of the Vessel;

(L) [Intentionally Omitted];

(M) To keep the Vessel registered under the flag of the Republic of the Marshall
Islands and to do or suffer to be done nothing whereby such registration may be
forfeited or imperiled;

(N) To keep and to cause the Vessel to be kept free and clear of all liens,
charges, mortgages and encumbrances except in favor of the Mortgagee and as
otherwise provided for in

 

12

 

--------------------------------------------------------------------------------

 

the Credit Agreement, and except for crew's wages remaining unpaid in accordance
with reasonable commercial practices or for collision or salvage, liens in favor
of suppliers of necessaries or other similar liens arising in the ordinary
course of its business, accrued for not more than thirty (30) days or, if
requested by the Mortgagee by written notice to the Owner to discharge such
lien, not more than twenty one (21) days from the date of such written notice
(unless any such lien is being contested in good faith and by appropriate
proceedings or other acts and the Owner shall have set aside on its books
adequate reserves with respect to such lien and so long as such deferment in
payment shall not subject the Vessel to forfeiture or loss) or liens for loss,
damage or expense which are fully covered by insurance, subject to applicable
deductibles satisfactory to the Mortgagee, or in respect of which a bond or
other security has been posted by or on behalf of the Owner with the appropriate
court or other tribunal to prevent the arrest or secure the release of the
Vessel from arrest, and not, except in favor of the Mortgagee and as otherwise
provided for in the Credit Agreement, to pledge, charge, assign or otherwise
encumber her Insurances, Earnings or Requisition Compensation or to suffer the
creation of any such pledge, charge, assignment or encumbrance as aforesaid to
or in favor of any Person other than the Mortgagee or as otherwise provided for
in the Credit Agreement;

(O) Not, without the previous consent in writing of the Mortgagee (and then only
subject to such terms and conditions as the Mortgagee may impose), to sell
(otherwise than on an arm’s length basis provided that the proceeds of such sale
are distributed in accordance with Section 5.3 of the Credit Agreement), abandon
or otherwise dispose of the Vessel or any interest therein;

(P) To pay promptly to the Mortgagee all moneys (including reasonable fees of
counsel) whatsoever which the Mortgagee shall or may expend, be put to or become
liable for, in or about the protection, maintenance or enforcement of the
security created by this Mortgage or in or about the exercise by the Mortgagee
of any of the powers vested in it hereunder and to pay interest thereon at the
Default Rate from the date whereon such expense or liability was incurred by the
Mortgagee;

(Q) To comply with all declaration and reporting requirements imposed by the
protection and indemnity club or insurers including, without limitation, the
quarterly declarations required by the U.S. Oil Pollution Section 20/2/91, and
to pay all premiums required to maintain in force the necessary U.S. Oil
Pollution Cover;

(R) To comply with and satisfy all the requisites and formalities established by
the laws of the Republic of the Marshall Islands to perfect this Mortgage as a
legal, valid and enforceable first and preferred lien upon the Vessel and to
furnish to the Mortgagee from time to time such proofs as the Mortgagee may
reasonably request for its satisfaction with respect to the compliance by the
Owner with the provisions of this Section 5(R);

(S) Not without the previous consent of the Mortgagee in writing, which consent
shall not be unreasonably withheld, to enter into any charter party agreement
with respect to the Vessel, other than an Approved Charter;

 

13

 

--------------------------------------------------------------------------------

 

(T) To place or to cause to be placed and at all times and places to retain or
to cause to be retained a properly certified copy of this Mortgage on board the
Vessel with her papers and cause this Mortgage to be exhibited to any and all
Persons having business with the Vessel which might give rise to any lien
thereon other than liens for crew's wages and salvage, and to any representative
of the Mortgagee on demand; and to place and keep or to cause to be placed and
kept prominently displayed in the chart room and in the Master's cabin of the
Vessel a framed printed notice in plain type in English of such size that the
paragraph of reading matter shall cover a space not less than six inches wide by
nine inches high, reading as follows:

“NOTICE OF MORTGAGE

This Vessel is owned by EAST GULF SHIPHOLDING, INC., and is subject to a first
preferred mortgage (the “First Mortgage”) in favor of DVB BANK SE, as security
trustee, under the authority of Chapter 3 of the Maritime Act 1990 of the
Republic of the Marshall Islands. Under the terms of the said First Mortgage,
neither the Owner nor any charterer nor the Master of this Vessel nor any other
Person has any power, right or authority whatever to create, incur or permit to
be imposed upon this Vessel any lien or encumbrance except as permitted
thereunder.”

6. Mortgagee's Right to Cure. Without prejudice to any other rights of the
Mortgagee hereunder:

(i) in the event that the provisions of Section 5(B) hereof or any of them shall
not be complied with, the Mortgagee shall be at liberty, but not obligated, to
effect and thereafter to replace, maintain and renew all such Insurances upon
the Vessel as it in its sole discretion may deem advisable;

(ii) in the event that the provisions of Section 5(C) and/or 5(D) hereof or any
of them shall not be complied with, the Mortgagee shall be at liberty, but not
obligated, to arrange for the carrying out of such repairs and/or surveys as it
deems expedient or necessary; and

(iii) in the event that the provisions of Section 5(F) hereof or any of them
shall not be complied with, the Mortgagee shall be at liberty, but not
obligated, to pay and discharge all such debts, damages and liabilities as are
therein mentioned and/or to take any such measures as it deems expedient or
necessary for the purpose of securing the release of the Vessel;

Any and all expenses incurred by the Mortgagee (including fees of counsel) in
respect of its performances under the foregoing subsections (i), (ii) and (iii)
shall be paid by the Owner on demand, with interest thereon at the rate provided
for in Section 5(P) hereof from the date when such expenses were incurred by the
Mortgagee.

 

14

 

--------------------------------------------------------------------------------

 

7.Events of Default and Remedies.

(A) In case any one or more of the following events herein termed an “Event of
Default” shall occur and shall not have been received:

(i) a default in the payment when due of all or any part of the Obligations;

(ii) an Event of Default stipulated in Section 8.1 of the Credit Agreement shall
occur and be continuing;

(iii) a default by the Owner occurs in the due and punctual observance of any of
the covenants contained in Section 5 of this Mortgage (other than those listed
in clause (iv) below); or

(iv) a default by the Owner occurs in the due and punctual observance of any of
the covenants contained in subsections (A), (D), (E), (H), (J), or (P) of
Section 5 of this Mortgage and such default continues unremedied for a period of
ten (10) days; or

(v) it becomes impossible or unlawful for the Owner to fulfill any of the
covenants and obligations contained in this Mortgage and the Mortgagee considers
that such impossibility or illegality will have a material adverse effect on its
rights under this Mortgage or the enforcement thereof.

(B) If any Event of Default shall occur, the Mortgagee shall be entitled:

(i) to demand payment by written notice of the Obligations, whereupon such
payment shall be immediately due and payable, anything contained in the Credit
Agreement, the Note, this Mortgage, any of the other Transaction to the contrary
notwithstanding and without prejudice to any other rights and remedies of the
Mortgagee under the Credit Agreement, the Note, this Mortgage or any of the
other Transaction Documents, provided, however, that if, before any sale of the
Vessel, all defaults shall have been remedied in a manner satisfactory to the
Mortgagee, the Mortgagee may waive such defaults by written notice to the Owner;
but no such waiver shall extend to or affect any subsequent or other default or
impair any rights and remedies consequent thereon;

(ii) at any time and as often as may be necessary to take any such action as the
Mortgagee may in its discretion deem advisable for the purpose of protecting the
security created by this Mortgage and each and every expense or liability
(including reasonable fees of counsel) so incurred by the Mortgagee in or about
the protection of such security shall be repayable to it by the Owner promptly
after demand, together with interest thereon at the Default Rate from the date
when such expense or liability was incurred by the Mortgagee. The Owner shall
promptly execute and deliver to the Mortgagee such documents or cause promptly
to be executed and delivered to the Mortgagee such documents, if any, and shall

 

15

 

--------------------------------------------------------------------------------

 

promptly do and perform such acts, if any, as in the opinion of the Mortgagee or
its counsel may be necessary or advisable to facilitate or expedite the
protection, maintenance and enforcement of the security created by this
Mortgage;

(iii) to exercise all the rights and remedies in foreclosure and otherwise given
to the Mortgagee by any applicable law, including those under the provisions of
the Maritime Law;

(iv) to take possession of the Vessel, wherever the same may be, without prior
demand and without legal process (when permissible under applicable law) and
cause the Owner or other Person in possession thereof forthwith upon demand of
the Mortgagee to surrender to the Mortgagee possession thereof as demanded by
the Mortgagee;

(v) to require that all policies, contracts and other records relating to the
Insurances (including details of and correspondence concerning outstanding
claims) be forthwith delivered to such adjusters, brokers or other insurers as
the Mortgagee may nominate;

(vi) to collect, recover, compromise and give a good discharge for all claims
then outstanding or thereafter arising under the Insurances or any of them and
to take over or institute (if necessary using the name of the Owner) all such
proceedings in connection therewith as the Mortgagee in its absolute discretion
deems advisable and to permit the brokers through whom collection or recovery is
effected to charge the usual brokerage therefor;

(vii) to discharge, compound, release or compromise claims against the Owner in
respect of the Vessel which have given or may give rise to any charge or lien
thereon or which are or may be enforceable by proceedings thereagainst;

(viii) to take appropriate judicial proceedings for the foreclosure of this
Mortgage and/or for the enforcement of the Mortgagee's rights hereunder or
otherwise; recover judgment for any amount due in respect of the Credit
Agreement, the Note, this Mortgage or any of the other Transaction Documents and
collect the same out of any property of the Owner;

(ix) to sell the Vessel by private contract at any time, free from any claim of
or by the Owner of any nature whatsoever;

(x) to sell the Vessel at public auction (with power for the Security Trustee to
purchase the Vessel at any such public auction and to set off the purchase price
against all or any part of the Obligations), free from any claim of or by the
Owner of any nature whatsoever by first giving notice of the time and place of
sale with a general description of the property in the following manner:

 

16

 

--------------------------------------------------------------------------------

 

(a)



by publishing such notice for ten (10) consecutive days in a daily newspaper of
general circulation published in New York City;

(b)



if the place of sale should not be New York City, then also by publication of a
similar notice in a daily newspaper, if any, published at the place of sale; and

(c)



by sending a similar notice by telecopy confirmed by registered mail to the
Owner at its address hereinafter set forth at least fourteen (14) days prior to
the date of sale.

Such sale of the Vessel may be held at such place as the Mortgagee in such
notices may have specified, or such sale may be adjourned by the Mortgagee from
time to time by announcement at the time and place appointed for such sale or
for such adjourned sale and without further notice or publication the Mortgagee
may make such sale at the time and place to which the same shall be so
adjourned; and such sale may be conducted without bringing the Vessel to the
place designated for such sale and in such manner as the Mortgagee may deem to
be for its best advantage, and the Mortgagee may become the purchaser at such
sale.

(xi)



pending sale of the Vessel (either directly or indirectly) to manage, charter,
lease, insure, maintain and repair the Vessel and to employ or lay up the Vessel
upon such terms, in such manner and for such period as the Mortgagee in its
absolute discretion deems expedient and for the purpose aforesaid the Mortgagee
shall be entitled to do all acts and things incidental or conducive thereto and
in particular to enter into such arrangements respecting the Vessel, her
insurance, management, maintenance, repair, classification and employment in all
respects as if the Mortgagee were the owner of the Vessel and without being
responsible for any loss thereby incurred;

(xii)



to recover from the Owner on demand any such losses as may be incurred by the
Mortgagee in or about the exercise of the powers vested in the Mortgagee under
Section 7(B)(xi) above with interest thereon at the Default Rate from the date
when such losses were incurred by the Mortgagee; and

(xiii)



to recover from the Owner on demand all expenses, payments and disbursements
(including fees and expenses of counsel) incurred by the Mortgagee in or about
or incidental to the exercise by it of any of the powers vested in it hereunder
together with interest thereon at the Default Rate from the date when such
expenses, payments or disbursements were incurred by it;

PROVIDED, ALWAYS, that any sale of the Vessel or any interest therein by the
Mortgagee pursuant to Section 7(B)(x) above shall operate to divest all right,
title and interest of the Owner, its successors and assigns, in or to the Vessel
so sold and upon such sale the purchaser shall not be bound to see or inquire
whether the Mortgagee's power of sale has arisen in the manner herein

 

17

 

--------------------------------------------------------------------------------

 

provided and the sale shall be deemed to be within the power of the Mortgagee
and the receipt of the Mortgagee for the purchase money shall effectively
discharge the purchaser who shall not be concerned with the manner of
application of the proceeds of sale or be in any way answerable therefor.

In case the Mortgagee shall have proceeded to enforce any right, power or remedy
under this Mortgage by foreclosure, entry or otherwise, and such proceedings
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Mortgagee, then and in every such case the Owner and
the Mortgagee shall be restored to their former positions and rights hereunder
with respect to the property, subject or intended to be subject to this
Mortgage, and all rights, remedies and powers of the Mortgagee shall continue as
if no such proceedings had been taken.

(C)Notwithstanding the foregoing, it is understood that, other than Clause (c)

of the definition of Total Loss, a Total Loss of the Vessel which is covered by
the insurance maintained by the Owner pursuant to Section 5(B) hereof shall not
be deemed to be a default under this Mortgage, the Credit Agreement, the Note,
the other Security Documents, or any of them.

8. Application of Proceeds. The proceeds of any sale made either under the power
of sale hereby granted to the Mortgagee or under a judgment or decree in any
judicial proceedings for the foreclosure of this Mortgage or for the enforcement
of any remedy granted to the Mortgagee hereunder, any net earnings arising from
the management, charter or other use of the Vessel by the Mortgagee under any of
the powers herein contained or by law provided and the proceeds of any and all
Insurances and any claims for damages on account of the Vessel or the Owner of
any nature whatsoever and any Requisition Compensation, shall be applied as
follows:

First:To the payment of all costs and expenses (together with interest

thereon as hereinbefore provided) incurred by the Mortgagee, the Agents and/or
the Lenders, including the compensation of their respective agents and
attorneys, by reason of any sale, retaking, management or operation of the
Vessel and all other sums payable to the Mortgagee, the Agents and/or the
Lenders hereunder by reason of any expenses or liabilities incurred or advances
made by it for the protection, maintenance and enforcement of the security or of
any of its rights hereunder or in the pursuit of any remedy hereby conferred;
and at the option of the Mortgagee to the payment of all taxes, assessments or
liens claiming priority over the lien of this Mortgage;

Second:To the payment of the Obligations in the manner provided in the

Credit Agreement; and

 

18

 

--------------------------------------------------------------------------------

 

Third:Any surplus thereafter remaining, to the Owner or to the
Owner's successors in interest or assigns, or to whomsoever may be lawfully
entitled to receive the same.

In the event that the proceeds are insufficient to pay the amounts specified in
paragraphs “First” and “Second” above, the Mortgagee shall be entitled to
collect the balance from the Owner or any other Person liable therefor.

9. No Waiver. No delay or omission of the Mortgagee to exercise any right or
power vested in it under the Credit Agreement, the Note, this Mortgage, the
other Transaction Documents or any of them shall impair such right or power or
be construed as a waiver thereof or as acquiescence in any default by the Owner
hereunder, nor shall the acceptance by the Mortgagee of any payments in
connection with this Mortgage from any source be deemed a waiver hereunder.
However, if at any time after an Event of Default and prior to the actual sale
of the Vessel by the Mortgagee or prior to any foreclosure proceedings the Owner
cures all Events of Default and pays all expenses, advances and damages to the
Mortgagee consequent on such Events of Default, with interest at the Default
Rate from the date when such expenses, advances and damages were incurred, then
the Mortgagee may accept such cure and payment and restore the Owner to its
former position, but such action shall not affect any subsequent Event of
Default or impair any rights consequent thereon.

10. Delegation of Power. The Mortgagee shall be entitled at any time and as
often as may be expedient to delegate all or any of the powers and discretions
vested in it by this Mortgage (including the power vested in it by virtue of
Section 12 hereof) in such manner and upon such terms and to such Persons as the
Mortgagee in its absolute discretion may deem advisable.

11. Indemnity. Without prejudice to any other rights and remedies of the
Mortgagee under the Credit Agreement, the Note, this Mortgage or any of the
other Transaction Documents, the Owner hereby agrees and undertakes to indemnify
the Mortgagee against all obligations and liabilities whatsoever and whensoever
arising which the Mortgagee may incur in good faith in respect of, in relation
to or in connection with the Vessel or otherwise howsoever in relation to or in
connection with the enforcement of the Mortgagee's rights hereunder or under any
of the other Transaction Documents to which the Owner is a party.

12. Power of Attorney.

(A) The Owner hereby irrevocably appoints the Mortgagee as its attorney-in-fact
for the duration of the Security Period to do in its name or in the name of the
Owner all acts which the Owner, or its successors or assigns, could do in
relation to the Vessel, including without limitation, to demand, collect,
receive, compromise, settle and sue for (insofar as the Mortgagee lawfully may)
all freights, hire, earnings, issues, revenues, income and profits of the
Vessel, and all amounts due from underwriters under the Insurances as payment of
losses or as return premiums or otherwise, salvage awards and recoveries,
recoveries in general average or otherwise, and all other sums due or to become
due to the Owner or in respect of the Vessel, and to make, give and execute in
the name of the Owner, acquittance, receipts, releases or other

 

19

 

--------------------------------------------------------------------------------

 

discharges for the same, whether under seal or otherwise, to take possession of,
sell or otherwise dispose of or manage or employ, the Vessel, to execute and
deliver charters and a bill of sale with respect to the Vessel, and to endorse
and accept in the name of the Owner all checks, notes, drafts, warrants,
agreements and all other instruments in writing with respect to the foregoing;
PROVIDED, HOWEVER, that, unless the context otherwise permits under this
Mortgage, such power shall not be exercisable by or on behalf of the Mortgagee
unless and until any Event of Default shall occur and shall not be exercisable
after all defaults have been cured.

(B) The exercise of the power granted in this Section 12 by or on behalf of the
Mortgagee shall not require any Person dealing with the Mortgagee to conduct any
inquiry as to whether any such Event of Default has occurred and is continuing,
nor shall such Person be in any way affected by notice that any such Event of
Default has not occurred nor is continuing, and the exercise by the Mortgagee of
such power shall be conclusive evidence of its right to exercise the same.

13. Appointment of Receiver. If any legal proceedings shall be taken to enforce
any right under this Mortgage, the Mortgagee shall be entitled as a matter of
right to the appointment of a receiver of the Vessel and of the freights, hire,
earnings, issues, revenues, income and profits due or to become due and arising
from the operation thereof.

14. Commencement of Proceedings. The Mortgagee shall have the right to commence
proceedings in the courts of any country having competent jurisdiction and in
particular the Mortgagee shall have the right to arrest and take action against
the Vessel at whatever place the Vessel shall be found lying and for the purpose
of any action which the Mortgagee may bring before the local court for the
jurisdiction of such court or other judicial authority and the Owner agrees that
for the purpose of proceedings against the Vessel any writ, notice, judgment or
other legal process or documents may be served upon the Master of the Vessel (or
upon anyone acting as the Master) and that such service shall be deemed good
service on the Owner for all purposes.

15. Partial Invalidity. In the event that any provision or provisions of this
Mortgage shall be declared invalid, void or otherwise inoperative by any present
or future court of competent jurisdiction in any country, the Owner will,
without prejudice to any other right and remedy of the Mortgagee under the
Credit Agreement, the Note, this Mortgage, the other Transaction Documents or
any of them, execute and deliver such other and further instruments and do such
things as in the opinion of the Mortgagee or its counsel will be necessary or
advisable to carry out the true intent and spirit of this Mortgage. In any
event, any such declaration of partial invalidity shall not affect the validity
of any other provision or provisions of this Mortgage, or the validity of this
Mortgage as a whole.

16. Cumulative Remedies. Each and every power and remedy in this Mortgage
specifically given to the Mortgagee shall be in addition to every other power
and remedy herein or in the Credit Agreement, the Note or the other Transaction
Documents specifically given or now or hereafter existing at law, in equity,
admiralty, or by statute, and each and every power and remedy whether
specifically in this Mortgage or in the Credit Agreement, the Note or the other
Transaction Documents given or otherwise existing may be exercised from time to
time

 

20

 

--------------------------------------------------------------------------------

 

and as often and in such order as may be deemed expedient by the Mortgagee, and
the exercise or the beginning of the exercise of any such power or remedy shall
not be construed to be a waiver of the right to exercise at the same time or
thereafter any other power or remedy under the Credit Agreement, the Note, this
Mortgage or any other Transaction Documents.

17. Recordation of Mortgage. For the purpose of recording this First Preferred
Mortgage the total amount is Thirty Two Million Dollars ($32,000,000) (exclusive
of interest, expenses and fees) and interest and performance of mortgage
covenants. The discharge amount is the same as the total amount and there is no
separate discharge amount for the Vessel. It is not intended that this Mortgage
shall include property other than the Vessel, and it shall not include property
other than the Vessel as the term “vessel” is used in the Maritime Law.
Notwithstanding the foregoing, for property other than the Vessel, if any should
be determined to be covered by this Mortgage, the discharge amount is zero point
zero one percent (0.01%) of the total amount.

18. No Waiver of Preferred Status. Anything herein to the contrary
notwithstanding, it is intended that nothing herein shall waive the preferred
status of this Mortgage under the Maritime Law or under the corresponding
provisions of any other jurisdiction in which it is sought to be enforced and
that, if any provision or portion thereof herein shall be construed to waive the
preferred status of this Mortgage, then such provision to such extent shall be
void and of no effect.

19. Counterparts. This Mortgage may be executed in any number of counterparts
each of which shall be an original but such counterparts shall together
constitute but one and the same instrument.

20. Notices. Notices and other communications under this Mortgage shall be in
writing and may be given by facsimile as follows:

If to the Owner:

East Gulf Shipholding, Inc.

11 North Water Street

Suite 18290

Mobile, Alabama 36602

Attention: Chief Financial Officer

Facsimile No.: (251) 243 9121

with a copy to:

International Shipholding Corporation

One Whitehall Street

New York, New York 10004 Attention: Niels M. Johnsen Facsimile No.: (212)
514-5692

If to the Mortgagee:

21

 

--------------------------------------------------------------------------------

 

DVB Bank SE

Park House

16-18 Finsbury Circus

London EC2M 7EB, United Kingdom

Attention: Peter Attridge

Department: Transaction and Loan Services

tls.london@dvbbank.com

Fax: +44 207 256 4352

with a copy to:

DVB TRANSPORT (US) LLC

609 Fifth Avenue, 5th Floor

New York, New York 10017, USA

Facsimile: + 212 858 2664/+ 1 917 369 2196 Attention: Christoph Clauss/Matthew
Galici christoph.clauss@dvbbank.com/ matthew.galici@dvbbank.com

or to such other address as either party shall from time to time specify in
writing to the other. Any notice sent by facsimile shall be confirmed by letter
dispatched as soon as practicable thereafter.

Every notice or other communication shall, except so far as otherwise expressly
provided by this Mortgage, be deemed to have been received (provided that it is
received prior to 10 a.m. New York time; otherwise it shall be deemed to have
been received on the next following Banking Day), in the case of a facsimile at
the time of dispatch thereof (provided further that if the date of dispatch is
not a Banking Day in the locality of the party to whom such notice or demand is
sent it shall be deemed to have been received on the next following Banking Day
in such locality), and in the case of a letter, at the time of receipt thereof.

21. Rights of Owner. Unless one or more Events of Default shall have occurred
and be continuing, the Owner (a) shall be suffered and permitted to retain
actual possession and use of the Vessel and (b) shall have the right, from time
to time in its discretion, and without application to the Mortgagee, and without
obtaining a release thereof by the Mortgagee, to dispose of, free from the lien
hereof, any boilers, engines, machinery, masts, spars, sails, rigging, boats,
anchors, cables, chains, tackle, apparel, furniture, fittings, equipment or any
other appurtenances of the Vessel that are no longer useful, necessary,
profitable or advantageous in the operation of the Vessel, first or
simultaneously replacing the same by new boilers, engines, machinery, masts,
spars, sails, rigging, boats, anchors, cables, chains, tackle, apparel,
furniture, fittings, equipment or any other appurtenances of substantially equal
value to the Owner, which shall forthwith become subject to the lien of this
Mortgage.

22. Waiver; Amendment. None of the terms and conditions of this Mortgage may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by the Owner and the Mortgagee.

 

22

 

--------------------------------------------------------------------------------

 

23. Successors and Assigns. All the covenants, promises, stipulations and
agreements of the Owner and all the rights and remedies of the Mortgagee
contained in this Mortgage shall bind the Owner, its successors and assigns, and
shall inure to the benefit of the Mortgagee, its successors and assigns, whether
so expressed or not.

24. Applicable Law. This Mortgage shall be governed by, and construed in
accordance with, the laws of the Republic of the Marshall Islands.

25. Headings. In this Mortgage, section headings are inserted for convenience of
reference only and shall be ignored in the interpretation of this Mortgage.

26. Intercreditor Agreement. This Mortgage shall be subject to the terms of the
Intercreditor Agreement. Where a conflict exists between this Mortgage and the

Intercreditor Agreement, the Intercreditor Agreement shall govern.

[Signature Page to Follow]

 

23

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Owner has executed this Mortgage by its duly authorized
representative as of the day and year first above written.

EAST GULF SHIPHOLDING, INC., as Owner

By:___________________________________________________

Name: Title:

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT OF MORTGAGE

STATE OF NEW YORK)

: ss:

COUNTY OF NEW YORK)

On the ____ day of ___________________________________, in the year 2015, before
me, the

undersigned personally appeared_________________________________, personally
known to me or

proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

Notary Public

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT OF MORTGAGE

STATE OF NEW YORK)

: ss:

COUNTY OF NEW YORK)

On the ____ day of___________________________________, in the year 2015, before
me, the

undersigned personally appeared_________________________________, personally
known to me or

proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

Notary Public

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Credit Agreement

 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G-2

PREFERRED MORTGAGE
on the

Marshall Islands Flag Vessel
GREEN BAY

EAST GULF SHIPHOLDING, INC.,
as Owner

TO

DVB BANK SE,
as Mortgagee

Dated as of April ____, 2015

 

--------------------------------------------------------------------------------

 

THIS PREFERRED MORTGAGE (this “Mortgage”) is made and given as of the _____ day
of April, 2015 by EAST GULF SHIPHOLDING, INC., a corporation existing under the
laws of the Republic of the Marshall Islands, with its registered office at
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH 96960 (the “Owner”) in favor of DVB BANK SE, a banking corporation organized
under the laws of the Federal Republic of Germany (“DVB”) with offices at Platz
der Republik 6, D-60325 Frankfurt am Main, Germany, as security trustee
(hereinafter, in such capacity, called the “Mortgagee”) for the Lenders (as such
term is defined in the Credit Agreement (as hereinafter defined), pursuant to
the terms of the Credit Agreement.

WHEREAS:

A. The Owner is the sole owner of the whole of the vessel GREEN BAY Official No.
5904, of 59,217 gross tons, 17,775 net tons, built in 2007 (the “Vessel”); and
registered and documented in the name of the Owner under the laws and flag of
the Republic of the Marshall Islands.

B. Pursuant to a credit agreement dated as of April __, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”, a
copy of the form of the Credit Agreement, without schedules or exhibits other
than Schedule I is annexed hereto as Exhibit A), made by and among (1) the
Owner, as borrower, (2) INTERNATIONAL SHIPHOLDING CORPORATION, a corporation
organized and existing under the laws of the State of Delaware, as guarantor
(the “Guarantor”), (3) the banks and financial institutions listed on Schedule I
thereto, as lenders (together with any bank or financial institution which
becomes a Lender pursuant to Section 12 of the Credit Agreement, the “Lenders”
and each a “Lender”), (4) DVB, as facility agent for the Lenders, (in such
capacity, the “Facility Agent”) and as security trustee for the Lenders (in such
capacity, the “Security Trustee”) and (5) DVB, as mandated lead arranger
(together with the Lenders, the Facility Agent and the Security Trustee, the
“Creditors”), the Security Trustee has agreed to serve in such capacity under
the Credit Agreement and the Lenders have provided to the Owner a secured term
loan in the amount of up to Thirty Two Million Dollars ($32,000,000) (the
“Loan”).

C. The obligation of the Owner to repay the Loan under the Credit Agreement is
evidenced by a promissory note dated April ____, 2015, from the Owner, to the
order of the Facility Agent (the “Note”), a copy of the form of the Note being
attached hereto as Exhibit B. The Loan, and interest, fees and commissions
thereon are to be repaid or paid, as the case may be, as provided in the Credit
Agreement. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have the same meaning when used herein.

D. Pursuant to Section 9.5 of the Credit Agreement, the Owner has effectuated
the Borrower Restructuring.

E. Pursuant to Section 17 of the Credit Agreement, the Lenders have appointed
the Mortgagee as facility agent and security trustee on their behalf with regard
to, inter alia, the security conferred on such Lenders pursuant to the terms of
the Credit Agreement, the Note and the Transaction Documents.

 

--------------------------------------------------------------------------------

 

F.The Owner, in order to secure the payment of the Obligations, as that term

is defined in subsection 1(A)(v) hereof, and to secure the performance and
observance of and compliance with all the covenants, terms and conditions in the
Credit Agreement and in this Mortgage contained, expressed or implied, to be
performed, observed and complied with by and on the part of the Owner, has duly
authorized the execution and delivery of this Preferred Mortgage under and
pursuant to the Maritime Law.

N O W, T H E R E F O R E, T H I S M O R T G A G E W I T N E S S E T H:

1.Definitions: In this Mortgage, unless the context otherwise requires:

(A)(i)“Classification Society” when used herein shall have the same meaning as

in the Credit Agreement;

(ii)



“Earnings” includes all moneys whatsoever which are now, or later become,
payable (actually or contingently) to the Owner or the Security Trustee (net of
charter commissions payable in respect of the Vessel) and which arise out of the
use or operation of the Vessel, including (but not limited to): (a) except to
the extent that they fall within paragraph (b) (1) all freight, hire and passage
moneys, (2) compensation payable in event of requisition of the Vessel for hire,
(3) remuneration for salvage and towage services, (4) demurrage and detention
moneys, (5) damages for breach (or payments for variation or termination) of any
charterparty or other contract for the employment of the Vessel, (6) all moneys
which are at any time payable under Insurances in respect of loss of hire and,
(b) if and whenever, with the consent of the Mortgagee, the Vessel is employed
on terms whereby any moneys falling within (1) to (6) above are pooled or shared
with any other Person, that proportion of the net receipts of the relevant
pooling or sharing arrangement which is attributable to the Vessel;

(iii)



“Insurances” includes all policies and contracts of insurance and all entries of
the Vessel in a protection and indemnity or war risks association or club which
are from time to time taken out or entered into pursuant to this Mortgage in
respect of the Vessel and its Earnings or otherwise howsoever in connection with
the Vessel;

(iv)



“Intercreditor Agreement” means that certain Pari Passu Intercreditor Agreement
to be entered into by the Owner, the Guarantor and DVB in its capacity as (i)
facility agent under the Credit Agreement and (ii) facility agent under that
certain credit agreement originally entered into by and among (1) Waterman
Steamship Corporation, as borrower, (2) International Shipholding Corporation,
as guarantor, (3) the banks and financial institutions listed on Schedule I
thereto, as lenders (4) DVB, as

 

--------------------------------------------------------------------------------

 

facility agent and security trustee for the lenders and (5) DVB, as mandated
lead arranger, dated as of August 26, 2014, as amended by an Amendment No. 1
dated October 28, 2014 and an Amendment No. 2 dated November 24, 2014 and an
Assignment and Assumption Agreement, dated December 29, 2014, whereby LCI
Shipholdings, Inc. was deemed the ultimate borrower.

(v)



“Maritime Law” means Chapter 3 of the Maritime Act 1990 of the Republic of the
Marshall Islands;

(vi)



“Obligations” means the obligations of the Owner or the Guarantor under or in
connection with the Credit Agreement, the Note, this Mortgage, any other
Security Document and any Transaction Documents, including but not limited to
the obligations to repay the Loan when due;

(vii)



“Person” when used herein shall have the same meaning as in the Credit
Agreement;

(viii)



“Requisition Compensation” means all moneys or other compensation payable and
belonging to the Owner during the Security Period by reason of requisition for
title or other compulsory acquisition of the Vessel or otherwise than by
requisition for hire;

(ix)



“Security Documents” when used herein shall have the same meaning as in the
Credit Agreement;

(x)



“Security Period” means the period commencing on the date hereof and terminating
upon discharge of the security created by this Mortgage by indefeasible payment
in full of all of the Obligations;

(xi)



“Total Loss” means:

(a)



actual, constructive or compromised or arranged total loss of the Vessel;

(b)



requisition for title or other compulsory acquisition of the Vessel (otherwise
than by requisition for hire) which shall continue for fourteen (14) days; or

(c)



capture, seizure, arrest, detention or confiscation of the Vessel by any
government or by Persons acting or purporting to act on behalf of any government
unless the Vessel be released and restored to the Owner from such capture,
seizure, arrest, detention or confiscation within fourteen (14) days after the
occurrence thereof; and

 

--------------------------------------------------------------------------------

 

(xii) “Vessel” means the whole of the vessel described in Recital A hereof and
includes its engines, machinery, boats, boilers, masts, rigging, anchors,
chains, cables, apparel, tackle, outfit, spare gear, fuel, consumable or other
stores, freights, belongings and appurtenances, whether on board or ashore,
whether now owned or hereafter acquired, and all additions, improvements and
replacements hereafter made in or to said vessel, or any part thereof, or in or
to the stores, belongings and appurtenances aforesaid except such equipment or
stores which, when placed aboard said vessel, do not become the property of the
Owner.

(B)In Section 5(B) hereof:

(i)



“excess risks” means the proportion of claims for general average and salvage
charges and under the ordinary running-down clause not recoverable in
consequence of the value at which a vessel is assessed for the purpose of such
claims exceeding her insured value;

(ii)



“protection and indemnity risks” means the usual risks covered by a United
States or an English or another protection and indemnity association or club
acceptable to the Mortgagee including the proportion not recoverable in case of
collision under the ordinary running-down clause; and

(iii)



“war risks” means the risk of mines and all risks excluded from the standard
form of United States marine policy by the War, Strikes and Related Exclusion
Clause.

(C)This Mortgage shall be read together with the Credit Agreement but in case of
any

conflict between the two, the provisions of the Credit Agreement shall prevail.

2.Grant of Mortgage; Representations and Warranties.

2.1 In consideration of the premises and of other good and valuable
consideration, the receipt and adequacy whereof are hereby acknowledged, and in
order to secure the payment of the Obligations and to secure the performance and
observance of and compliance with the covenants, terms and conditions in the
Credit Agreement, the Note, this Mortgage, the other Security Documents and the
other Transaction Documents contained, the Owner has granted, conveyed and
mortgaged and does by these presents grant, convey and mortgage to and in favor
of the Mortgagee, its successors and assigns, the whole of the Vessel TO HAVE
AND TO HOLD the same unto the Mortgagee, its successors and assigns, forever,
upon the terms set forth in this Mortgage for the enforcement of the payment of
the Obligations and to secure the performance and observance of and compliance
with the covenants, terms and conditions in this Mortgage, the Credit Agreement,
the Note, the other Security Documents and the other Transaction Documents
contained;

PROVIDED, ONLY, and the conditions of these presents are such that, if the Owner
and/or its successors or assigns shall pay or cause to be paid to the Lenders,
their

 

--------------------------------------------------------------------------------

 

respective successors and assigns, the Obligations as and when the same shall
become due and payable in accordance with the terms of this Mortgage, the Credit
Agreement, the Note and the other Transaction Documents and shall perform,
observe and comply with all and singular of the covenants, terms and conditions
in this Mortgage, the Credit Agreement, the Note and the other Transaction
Documents contained, expressed or implied, to be performed, observed or complied
with by and on the part of the Owner or its successors or assigns, all without
delay or fraud and according to the true intent and meaning hereof and thereof,
then, these presents and the rights of the Mortgagee under this Mortgage shall
cease and determine and, in such event, the Mortgagee agrees by accepting this
Mortgage, at the expense of the Owner, to execute all such documents as the
Owner may reasonably require to discharge this Mortgage under the laws of the
Republic of the Marshall Islands; otherwise to be and remain in full force and
effect.

2.2 The Owner hereby represents and warrants to the Mortgagee that:

(A) the Owner is a corporation duly domesticated, validly existing and in good
standing under the laws of the Republic of the Marshall Islands qualified to own
and register the Vessel under the Marshall Islands flag;

(B) the Owner lawfully owns the whole of the Vessel free from any security
interest, debt, lien, mortgage, charge, encumbrance or other adverse interest,
other than the encumbrance of this Mortgage and except as permitted by Section
5(N) hereof; and

(C) the Vessel is tight, staunch and strong and well and sufficiently tackled,
appareled, furnished and equipped and in all respects seaworthy.

3. Payment of Obligations. The Owner hereby further covenants and agrees to pay
the Obligations when due to the Mortgagee or its successors or assigns.

4. Covenants Regarding Security Granted Hereunder. It is declared and agreed
that:

(A) The security created by this Mortgage shall be held by the Mortgagee as a
continuing security for the payment of the Obligations and that the security so
created shall not be satisfied by any intermediate payment or satisfaction of
any part of the amount hereby secured.

(B) Any settlement or discharge under this Mortgage between the Mortgagee and
the Owner shall be conditional upon no security or payment to the Mortgagee or
the Lenders, related to or which reduces the obligations secured hereby, by the
Owner or any other Person being avoided or set-aside or ordered to be refunded
or reduced by virtue of any provision or enactment relating to bankruptcy,
insolvency or liquidation for the time being in force, and if such condition is
not satisfied, the Mortgagee shall be entitled to recover from the Owner on
demand the value of such security or the amount of any such payment as if such
settlement or discharge had not occurred.

 

--------------------------------------------------------------------------------

 

(C) The rights of the Mortgagee under this Mortgage and the security hereby
constituted shall not be affected by any act, omission, matter or thing which,
but for this provision, might operate to impair, affect or discharge such rights
and security, including without limitation, and whether or not known to or
discoverable by the Owner, the Mortgagee or any other Person:

(i) any time or waiver granted to, or composition with, the Owner or any other
Person; or

(ii) the taking, variation, compromise, renewal or release of or refusal or
neglect to perfect or enforce any rights, remedies or securities against the
Owner or any other Person; or

(iii) any legal limitation, disability, dissolution, incapacity or other
circumstances relating to the Owner or any other Person; or

(iv) any amendment or supplement to the Credit Agreement, the Note, any of the
Security Documents or the other Transaction Documents; or

(v) the unenforceability, invalidity or frustration of any obligations of the
Owner or any other Person under the Credit Agreement, the Note, any of the
Security Documents or the other Transaction Documents.

(D) The Owner acknowledges and agrees that it has not received any security from
any Person for the granting of this Mortgage and it will not take any such
security without the prior written consent of the Mortgagee, and the Owner will
hold any security taken in breach of this provision in trust for the Mortgagee.

(E) Until the Obligations have been unconditionally and irrevocably paid and
discharged in full to the satisfaction of the Mortgagee, the Owner shall not by
virtue of any payment made under the Credit Agreement, the Note or this Mortgage
on account of such moneys and liabilities or by virtue of any enforcement by the
Mortgagee of its right under or the security constituted by this Mortgage:

(i) be entitled to exercise any right of contribution from any co-surety liable
in respect of such moneys and liabilities under any other guarantee, security or
agreement; or

(ii) exercise any right of set-off or counterclaim against any such co-surety;
or

(iii) receive, claim or have the benefit of any payment, distribution, security
or indemnity from any such co-surety; or

 

--------------------------------------------------------------------------------

 

(iv) unless so directed by the Mortgagee (which the Owner shall prove in
accordance with such directions), claim as a creditor of any such co-surety in
competition with the Mortgagee.

The Owner shall hold in trust for the Mortgagee and forthwith pay or transfer
(as appropriate) to the Mortgagee any such payment (including an amount equal to
any such set-off), distribution or benefit of such security, indemnity or claim
in fact received by it.

(F)The Owner hereby irrevocably subordinates all of its rights of subrogation

(whether contractual, statutory, under common law or otherwise) to the claims of
the Mortgagee against any Person and all contractual, statutory or common law
rights of contribution, reimbursement indemnification and similar rights and
claims against any Person which arise in connection with, or as a result of, the
Credit Agreement or this Mortgage until full and final payment of all of the
Obligations.

5. Affirmative Covenants and Insurances. The Owner further covenants with the
Mortgagee and undertakes at all times throughout the Security Period:

(A) to maintain its existence as a corporation under the laws of the Republic of
the Marshall Islands;

(B) (i) To insure and keep the Vessel insured or cause or procure the Vessel to
be insured and to be kept insured at no expense to the Mortgagee (or to
reimburse the Mortgagee therefor (including with regard to the insurance cover
described in (f) below), using brokers, insurance companies, underwriters and/or
War Risk/P&I Associations and on such terms as the Mortgagee shall from time to
time approve in writing, in regard to:

(a)



hull and machinery plus freight interest and hull interest and any other usual
marine risks (such as excess risks);

(b)



war risks (including war protection and indemnity liability with a separate
limit not less than hull value and including the London blocking and trapping
addendum or similar arrangement) covering, inter alia, the perils of
confiscation, terrorism, expropriation, nationalization, seizure and blocking;

(c)



protection and indemnity risks (including pollution risks and including
protection and indemnity war risks in excess of the amount for war risks (hull)
to the highest amount available in the market for the full value and tonnage of
the Vessel, as approved in writing by the Mortgagee, and, in case of oil
pollution liability risks, at the highest level of cover from time to time
available under basic protection and indemnity clubs entry, currently One
Billion United States Dollars ($1,000,000,000) covered by a protection and
indemnity association which is a member of the International Group of Protection
and Indemnity Associations (and to strictly comply with all rules of such
association as they are in effect);

 

--------------------------------------------------------------------------------

 

(d)



freight, demurrage and defense risks;

(e)



loss of hire in respect of any charter party agreement, with the minimum
obtaining waiting period and a minimum cover of 90 days with an insured daily
amount equal to at least (i) the daily rate under such charter party agreement
or (ii) the daily running costs plus the daily debt service amount under the
Credit Agreement;

(f)



Mortgagee's interest insurance in an amount not less than one hundred twenty
percent (120%) of the Facility and mortgagee’s additional perils (pollution)
insurance against the possible consequences of pollution involving the Vessel
including, without limitation, expropriation or sequestration of the Vessel or
the imposition of a Lien or encumbrances of any kind having priority to the
security interest granted to the Mortgagee or claims against the Lenders to be
subscribed by the Mortgagee and, on demand, reimburse the Mortgagee for all
premiums, costs and expenses paid or incurred by the Mortgagee from time to
time;

(g)



such other insurances as the Mortgagee may reasonably require (including without
limitation political risks or mortgage rights insurance in the event that the
Vessel is registered (or operated via a charter agreement fully and exclusively)
in a jurisdiction that is not an Approved Jurisdiction);

(ii) with respect to the Vessel, to effect the Insurances aforesaid or to cause
or procure the same to be effected:

(a)



in the cases of the Insurances referred to in sub-sections (i) (a) and (b)
above, (x) in such amounts as shall be at least equivalent to the higher of (I)
the Fair Market Value (as such term is defined in the Credit Agreement) of the
Vessel at the most recent date at which such Fair Market Value shall have been
determined pursuant to the terms of the Credit Agreement and (II) One Hundred
Twenty percent (120%) of the total amount outstanding under the Facility (as
such term is defined in the Credit Agreement), and all such insurance shall be
payable in lawful money of the United States of America, and (y) upon such terms
(including provisions as to named insureds and loss payees and prior notice of
cancellation) and with such deductibles as shall from time to time be approved
by the Mortgagee;

(b)



in the case of the protection and indemnity Insurances referred to in subsection
(i)(c) above payable in lawful money of the United States of America, to the
full extent commercially available and to include provisions as to loss payees
and prior notice of cancellation in form and substance satisfactory to the
Mortgagee; and

 

--------------------------------------------------------------------------------

 

(c)with first class insurance companies, underwriters and protection and

indemnity associations or clubs with a rating from Standard & Poor’s of at least
BBB as shall from time to time be approved by the Mortgagee (hereinafter called
the “Insurers”);

(iii) (a) to renew all such Insurances or cause or procure the same to be
renewed before the relevant policies or contracts expire and (b) to procure that
the Insurers or the firm of insurance brokers referred to herein below shall
promptly confirm in writing to the Mortgagee at least fourteen (14) days prior
to all insurance renewals;

(iv) to procure concurrently with the execution hereof and thereafter at
intervals of not more than twelve (12) calendar months, a detailed report from a
firm of independent marine insurance brokers, appointed by the Owner and
acceptable to the Mortgagee, with respect to the Insurances together with their
opinion to the Mortgagee that the Insurances comply with the provisions of this
Section 5(B), such report and opinion to be addressed and delivered promptly to
the Mortgagee and the costs of such report and opinion to be for the account of
the Owner;

(v) to cause the said independent marine insurance brokers or the Insurers to
agree to use reasonable efforts to advise the Mortgagee promptly of any failure
to renew any of the Insurances and of any default in payment of any premium and
of any other act or omission on the part of the Owner of which they have
knowledge and which might, in their opinion, invalidate or render unenforceable,
or cause the lapse of or prevent the renewal or extension of, in whole or in
part, any Insurances on the Vessel;

(vi) to cause the said independent marine insurance brokers to agree to mark
their records and to use their best efforts to promptly advise the Mortgagee
that such Insurances have been renewed or replaced with new insurance which
complies with the provisions of this Section 5(B);

(vii) duly and punctually to pay or to cause duly and punctually to be paid all
premiums, calls, contributions or other sums payable in respect of all such
Insurances, to produce or to cause to be produced all relevant receipts when so
required by the Mortgagee and duly and punctually to perform and observe or to
cause duly and punctually to be performed and observed any other obligations and
conditions under all such Insurances;

(viii) to execute or use reasonable efforts to cause to be executed such
guarantees as may from time to time be required by any relevant protection and
indemnity association or club;

(ix) to procure that all policies, binders, cover notes or other instruments of
the Insurances referred to in subsections (i)(a) and (b) above shall be taken
out in the name of the Owner, with the Mortgagee as an additional assured, the
Owner to ensure that the Mortgagee is not liable for any premiums thereby, as
its or their respective interests may appear, and shall incorporate a loss
payable clause naming the Mortgagee as loss payee and first priority mortgagee
prepared in compliance with the terms of this Mortgage and such loss payable
clause

 

--------------------------------------------------------------------------------

 

to be in any event in form and substance acceptable to the Mortgagee and all
policies, binders, cover notes or other instruments referred to in subsection
(i) shall provide (a) for prompt notice to be given to the Mortgagee before
cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums as to the Mortgagee; provided, however, that
unless otherwise required by the Mortgagee by notice to the underwriters,
although all losses under such Insurances are payable to the Mortgagee, in case
of any such losses involving any damage to the Vessel the underwriters may pay
direct for the repair, salvage and other charges involved or, if the Owner shall
have first fully repaired the damage or paid all of the salvage and other
charges, may pay the Owner as reimbursement therefor, provided, further,
however, that if such damage involves a loss in excess of US$500,000, or its
equivalent, the underwriters shall not make such payment without first obtaining
the written consent thereto of the Mortgagee and (b) in the event that the
Vessel shall be insured under any form of fleet cover, written undertakings that
the brokers, underwriters, association or club (as the case may be) will not set
off claims relating to the Vessel against premiums, calls or contributions in
respect of any other vessel or other insurance and that the insurance cover of
the Vessel will not be cancelled by reason of non-payment of premiums, calls or
contributions relating to any other vessel or other insurance; the brokers shall
also undertake in writing to issue a separate policy in respect of either or
both Vessels if requested to do so by the Mortgagee;

(x) to procure that all entries, policies, binders, cover notes or other
instruments of the Insurances referred to in sub-section (i)(c) above
incorporate a loss payable clause naming the Mortgagee as loss payee and first
priority mortgagee prepared in compliance with the terms of this Mortgage and
such loss payable clause to be in any event in form and substance acceptable to
the Mortgagee and shall provide for prompt notice to be given to the Mortgagee
before cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums, backcalls and assessments as to the
Mortgagee, it being agreed that although such insurance is payable to the
Mortgagee so long as no Event of Default has occurred and is continuing under
this Mortgage, any loss payments under any such insurance on the Vessel may be
paid directly to the Owner to reimburse it for any loss, damage or expenses
incurred by it and covered by such insurance or to the Person to whom any
liability covered by such insurance has been incurred;

(xi) to procure that originals or photocopies of all such instruments of
Insurances as are referred to in sub-sections (ix) and (x) above shall be from
time to time deposited with the Mortgagee after receipt by the Owner thereof and
that the Insurers shall, if so requested by the Mortgagee, furnish the Mortgagee
with a letter or letters of undertaking in such form as may be reasonably
required by the Mortgagee in respect of such Insurances;

(xii) not to change any terms of any Insurances or suffer them to be changed, or
change underwriters of any Insurances or suffer them to be changed, without the
Mortgagee's prior written approval;

(xiii) not to employ the Vessel or suffer the Vessel to be employed otherwise
than in conformity with the terms of all policies, binders, cover notes or other
instruments of the Insurances (including any warranties express or implied
therein) without first obtaining the written consent of the Insurers to such
employment (if required by such Insurers) and complying

 

--------------------------------------------------------------------------------

 

with such requirements as to extra premiums or otherwise as the Mortgagee and/or
the Insurers may prescribe;

(xiv) to do all things necessary and proper, and execute and deliver all
documents and instruments to enable the Mortgagee to collect or recover any
moneys to become due the Mortgagee in respect of the Insurances; and

(xv) to obtain an assignment from any Person other than the Owner who is named
as an assured or co-assured in any insurance policy covering a Vessel, such
assignment to be made to the Mortgagee upon such terms and conditions as the
Mortgagee may require.

(C) To keep and to cause to be kept the Vessel in a good and efficient state of
repair so as to maintain her present class with its Classification Society and
so as to comply with the provisions of all laws, regulations and requirements
(statutory or otherwise) from time to time applicable to vessels registered
under the laws of the Republic of the Marshall Islands, to procure that the
Vessel’s Classification Society make available to the Mortgagee, upon its
request, such information and documents in respect of the Vessel as are
maintained in the records of such Classification Society, and to procure that
all repairs to or replacements of any damaged, worn or lost parts or equipment
be effected in such manner (both as regards workmanship and quality of
materials) as not to diminish the value of the Vessel;

(D) To submit or to cause the Vessel to be submitted on a timely basis to such
periodic or other surveys as may be required for classification purposes and, if
requested by the Mortgagee, to supply or to cause to be supplied to the
Mortgagee copies of all survey and inspection reports and confirmations of class
issued in respect thereof;

(E) To permit the Mortgagee, by surveyors or other Persons appointed by it in
its behalf, to board the Vessel at all reasonable times for the purpose of
inspecting her condition or for the purpose of satisfying themselves in regard
to proposed or executed repairs and compliance by the Owner with relevant
covenants in the Transaction Documents and to afford or to cause to be afforded
all proper facilities for such inspections, provided that such inspections will
cause no undue delay to the Vessel;

(F) (i) To pay and discharge or to cause to be paid and discharged all debts,
damages and liabilities whatsoever which have given or may give rise to maritime
or possessory liens on or claims enforceable against the Vessel except to the
extent permitted by Section 5(N) hereof and (ii) in event of arrest of the
Vessel pursuant to legal process or in event of her detention in exercise or
purported exercise of any such lien as aforesaid to procure the release of the
Vessel from such arrest or detention within fourteen (14) days of receiving
notice thereof by providing bail or otherwise as the circumstances may require;

(G) Not to employ the Vessel or suffer her employment in any trade or business
which is forbidden by the laws of the Republic of the Marshall Islands or is
otherwise illicit or in carrying illicit or prohibited goods or in any manner
whatsoever which may render her liable to condemnation in a Prize Court or to
destruction, seizure or confiscation and in event of hostilities in any part of
the world (whether war be declared or not), not to employ the Vessel or suffer
her

 

--------------------------------------------------------------------------------

 

employment in carrying any contraband goods or to enter or trade to any zone
which is declared a war zone by any government or by the Vessel's War Risks
Insurers unless the required extra war risk insurance cover has been obtained
for the Vessel;

(H) Promptly to furnish or to use its best efforts to cause promptly to be
furnished to the Mortgagee all such information as the Mortgagee may from time
to time reasonably request regarding the Vessel, her employment, position and
engagements, particulars of all towages and salvages and copies of all charters
and other contracts for her employment or otherwise howsoever pertaining to the
Vessel;

(I) Promptly after learning of the same to notify or cause to be notified the
Mortgagee forthwith in writing of:

(i) any accident to the Vessel involving repairs the cost whereof will or is
likely to exceed US$500,000 (or the equivalent in any other currency);

(ii) any occurrence in consequence whereof the Vessel has become or is likely to
become a Total Loss;

(iii) any material requirement or recommendation made by any Insurer or
Classification Society or by any competent authority which is not complied with
in accordance with reasonable commercial practices;

(iv) any arrest of the Vessel or the exercise or purported exercise of any lien
on the Vessel or her Earnings; and

(v) any occurrence of circumstances forming the basis of an Environmental Claim.

(J) To keep or to cause to be kept proper books of account of the Owner in
respect of the Vessel and her Earnings and, if requested by the Mortgagee, to
make or to cause to be made such books available for inspection on behalf of the
Mortgagee and furnish or cause to be furnished satisfactory evidence that the
wages and allotments and the insurance and pension contributions of the Master
and crew are being regularly paid and that all deductions from crew's wages in
respect of any tax liability are being properly accounted for and that the
Master has no claim for disbursements other than those incurred by him in the
ordinary course of trading on the voyage then in progress;

(K) To assign and provide that Requisition Compensation is applied in accordance
with Section 8 hereof as if received in respect of the sale of the Vessel;

(L) [Intentionally Omitted];

(M) To keep the Vessel registered under the flag of the Republic of the Marshall
Islands and to do or suffer to be done nothing whereby such registration may be
forfeited or imperiled;

 

--------------------------------------------------------------------------------

 

(N) To keep and to cause the Vessel to be kept free and clear of all liens,
charges, mortgages and encumbrances except in favor of the Mortgagee and as
otherwise provided for in the Credit Agreement, and except for crew's wages
remaining unpaid in accordance with reasonable commercial practices or for
collision or salvage, liens in favor of suppliers of necessaries or other
similar liens arising in the ordinary course of its business, accrued for not
more than thirty (30) days or, if requested by the Mortgagee by written notice
to the Owner to discharge such lien, not more than twenty one (21) days from the
date of such written notice (unless any such lien is being contested in good
faith and by appropriate proceedings or other acts and the Owner shall have set
aside on its books adequate reserves with respect to such lien and so long as
such deferment in payment shall not subject the Vessel to forfeiture or loss) or
liens for loss, damage or expense which are fully covered by insurance, subject
to applicable deductibles satisfactory to the Mortgagee, or in respect of which
a bond or other security has been posted by or on behalf of the Owner with the
appropriate court or other tribunal to prevent the arrest or secure the release
of the Vessel from arrest, and not, except in favor of the Mortgagee and as
otherwise provided for in the Credit Agreement, to pledge, charge, assign or
otherwise encumber her Insurances, Earnings or Requisition Compensation or to
suffer the creation of any such pledge, charge, assignment or encumbrance as
aforesaid to or in favor of any Person other than the Mortgagee or as otherwise
provided for in the Credit Agreement;

(O) Not, without the previous consent in writing of the Mortgagee (and then only
subject to such terms and conditions as the Mortgagee may impose), to sell
(otherwise than on an arm’s length basis provided that the proceeds of such sale
are distributed in accordance with Section 5.3 of the Credit Agreement), abandon
or otherwise dispose of the Vessel or any interest therein;

(P) To pay promptly to the Mortgagee all moneys (including reasonable fees of
counsel) whatsoever which the Mortgagee shall or may expend, be put to or become
liable for, in or about the protection, maintenance or enforcement of the
security created by this Mortgage or in or about the exercise by the Mortgagee
of any of the powers vested in it hereunder and to pay interest thereon at the
Default Rate from the date whereon such expense or liability was incurred by the
Mortgagee;

(Q) To comply with all declaration and reporting requirements imposed by the
protection and indemnity club or insurers including, without limitation, the
quarterly declarations required by the U.S. Oil Pollution Section 20/2/91, and
to pay all premiums required to maintain in force the necessary U.S. Oil
Pollution Cover;

(R) To comply with and satisfy all the requisites and formalities established by
the laws of the Republic of the Marshall Islands to perfect this Mortgage as a
legal, valid and enforceable preferred lien upon the Vessel and to furnish to
the Mortgagee from time to time such proofs as the Mortgagee may reasonably
request for its satisfaction with respect to the compliance by the Owner with
the provisions of this Section 5(R);

 

--------------------------------------------------------------------------------

 

(S) Not without the previous consent of the Mortgagee in writing, which consent
shall not be unreasonably withheld, to enter into any charter party agreement
with respect to the Vessel, other than an Approved Charter;

(T) To place or to cause to be placed and at all times and places to retain or
to cause to be retained a properly certified copy of this Mortgage on board the
Vessel with her papers and cause this Mortgage to be exhibited to any and all
Persons having business with the Vessel which might give rise to any lien
thereon other than liens for crew's wages and salvage, and to any representative
of the Mortgagee on demand; and to place and keep or to cause to be placed and
kept prominently displayed in the chart room and in the Master's cabin of the
Vessel a framed printed notice in plain type in English of such size that the
paragraph of reading matter shall cover a space not less than six inches wide by
nine inches high, reading as follows:

“NOTICE OF MORTGAGE

This Vessel is owned by EAST GULF SHIPHOLDING, INC., and is subject to a
preferred mortgage (the “Mortgage”) in favor of DVB BANK SE, as security
trustee, under the authority of Chapter 3 of the Maritime Act 1990 of the
Republic of the Marshall Islands. Under the terms of the said Mortgage, neither
the Owner nor any charterer nor the Master of this Vessel nor any other Person
has any power, right or authority whatever to create, incur or permit to be
imposed upon this Vessel any lien or encumbrance except as permitted
thereunder.”

6. Mortgagee's Right to Cure. Without prejudice to any other rights of the
Mortgagee hereunder:

(i) in the event that the provisions of Section 5(B) hereof or any of them shall
not be complied with, the Mortgagee shall be at liberty, but not obligated, to
effect and thereafter to replace, maintain and renew all such Insurances upon
the Vessel as it in its sole discretion may deem advisable;

(ii) in the event that the provisions of Section 5(C) and/or 5(D) hereof or any
of them shall not be complied with, the Mortgagee shall be at liberty, but not
obligated, to arrange for the carrying out of such repairs and/or surveys as it
deems expedient or necessary; and

(iii) in the event that the provisions of Section 5(F) hereof or any of them
shall not be complied with, the Mortgagee shall be at liberty, but not
obligated, to pay and discharge all such debts, damages and liabilities as are
therein mentioned and/or to take any such measures as it deems expedient or
necessary for the purpose of securing the release of the Vessel;

Any and all expenses incurred by the Mortgagee (including fees of counsel) in
respect of its performances under the foregoing subsections (i), (ii) and (iii)
shall be paid by the Owner on demand, with interest thereon at the rate

 

--------------------------------------------------------------------------------

 

provided for in Section 5(P) hereof from the date when such expenses were
incurred by the Mortgagee.

7.Events of Default and Remedies.

(A) In case any one or more of the following events herein termed an “Event of
Default” shall occur and shall not have been received:

(i) a default in the payment when due of all or any part of the Obligations;

(ii) an Event of Default stipulated in Section 8.1 of the Credit Agreement shall
occur and be continuing;

(iii) a default by the Owner occurs in the due and punctual observance of any of
the covenants contained in Section 5 of this Mortgage (other than those listed
in clause (iv) below); or

(iv) a default by the Owner occurs in the due and punctual observance of any of
the covenants contained in subsections (A), (D), (E), (H), (J), or (P) of
Section 5 of this Mortgage and such default continues unremedied for a period of
ten (10) days; or

(v) it becomes impossible or unlawful for the Owner to fulfill any of the
covenants and obligations contained in this Mortgage and the Mortgagee considers
that such impossibility or illegality will have a material adverse effect on its
rights under this Mortgage or the enforcement thereof.

(B) If any Event of Default shall occur, the Mortgagee shall be entitled:

(i) to demand payment by written notice of the Obligations, whereupon such
payment shall be immediately due and payable, anything contained in the Credit
Agreement, the Note, this Mortgage, any of the other Transaction to the contrary
notwithstanding and without prejudice to any other rights and remedies of the
Mortgagee under the Credit Agreement, the Note, this Mortgage or any of the
other Transaction Documents, provided, however, that if, before any sale of the
Vessel, all defaults shall have been remedied in a manner satisfactory to the
Mortgagee, the Mortgagee may waive such defaults by written notice to the Owner;
but no such waiver shall extend to or affect any subsequent or other default or
impair any rights and remedies consequent thereon;

(ii) at any time and as often as may be necessary to take any such action as the
Mortgagee may in its discretion deem advisable for the purpose of protecting the
security created by this Mortgage and each and every expense or liability
(including reasonable fees of counsel) so incurred by the Mortgagee in or about
the protection of such security shall be repayable to it by the Owner promptly
after demand, together with interest thereon at the Default Rate from the date

 

--------------------------------------------------------------------------------

 

when such expense or liability was incurred by the Mortgagee. The Owner shall
promptly execute and deliver to the Mortgagee such documents or cause promptly
to be executed and delivered to the Mortgagee such documents, if any, and shall
promptly do and perform such acts, if any, as in the opinion of the Mortgagee or
its counsel may be necessary or advisable to facilitate or expedite the
protection, maintenance and enforcement of the security created by this
Mortgage;

(iii) to exercise all the rights and remedies in foreclosure and otherwise given
to the Mortgagee by any applicable law, including those under the provisions of
the Maritime Law;

(iv) to take possession of the Vessel, wherever the same may be, without prior
demand and without legal process (when permissible under applicable law) and
cause the Owner or other Person in possession thereof forthwith upon demand of
the Mortgagee to surrender to the Mortgagee possession thereof as demanded by
the Mortgagee;

(v) to require that all policies, contracts and other records relating to the
Insurances (including details of and correspondence concerning outstanding
claims) be forthwith delivered to such adjusters, brokers or other insurers as
the Mortgagee may nominate;

(vi) to collect, recover, compromise and give a good discharge for all claims
then outstanding or thereafter arising under the Insurances or any of them and
to take over or institute (if necessary using the name of the Owner) all such
proceedings in connection therewith as the Mortgagee in its absolute discretion
deems advisable and to permit the brokers through whom collection or recovery is
effected to charge the usual brokerage therefor;

(vii) to discharge, compound, release or compromise claims against the Owner in
respect of the Vessel which have given or may give rise to any charge or lien
thereon or which are or may be enforceable by proceedings thereagainst;

(viii) to take appropriate judicial proceedings for the foreclosure of this
Mortgage and/or for the enforcement of the Mortgagee's rights hereunder or
otherwise; recover judgment for any amount due in respect of the Credit
Agreement, the Note, this Mortgage or any of the other Transaction Documents and
collect the same out of any property of the Owner;

(ix) to sell the Vessel by private contract at any time, free from any claim of
or by the Owner of any nature whatsoever;

(x) to sell the Vessel at public auction (with power for the Security Trustee to
purchase the Vessel at any such public auction and to set off the purchase price
against all or any part of the Obligations), free from any claim of or by the
Owner

 

--------------------------------------------------------------------------------

 

of any nature whatsoever by first giving notice of the time and place of sale
with a general description of the property in the following manner:

(a)



by publishing such notice for ten (10) consecutive days in a daily newspaper of
general circulation published in New York City;

(b)



if the place of sale should not be New York City, then also by publication of a
similar notice in a daily newspaper, if any, published at the place of sale; and

(c)



by sending a similar notice by telecopy confirmed by registered mail to the
Owner at its address hereinafter set forth at least fourteen (14) days prior to
the date of sale.

Such sale of the Vessel may be held at such place as the Mortgagee in such
notices may have specified, or such sale may be adjourned by the Mortgagee from
time to time by announcement at the time and place appointed for such sale or
for such adjourned sale and without further notice or publication the Mortgagee
may make such sale at the time and place to which the same shall be so
adjourned; and such sale may be conducted without bringing the Vessel to the
place designated for such sale and in such manner as the Mortgagee may deem to
be for its best advantage, and the Mortgagee may become the purchaser at such
sale.

(xi)



pending sale of the Vessel (either directly or indirectly) to manage, charter,
lease, insure, maintain and repair the Vessel and to employ or lay up the Vessel
upon such terms, in such manner and for such period as the Mortgagee in its
absolute discretion deems expedient and for the purpose aforesaid the Mortgagee
shall be entitled to do all acts and things incidental or conducive thereto and
in particular to enter into such arrangements respecting the Vessel, her
insurance, management, maintenance, repair, classification and employment in all
respects as if the Mortgagee were the owner of the Vessel and without being
responsible for any loss thereby incurred;

(xii)



to recover from the Owner on demand any such losses as may be incurred by the
Mortgagee in or about the exercise of the powers vested in the Mortgagee under
Section 7(B)(xi) above with interest thereon at the Default Rate from the date
when such losses were incurred by the Mortgagee; and

(xiii)



to recover from the Owner on demand all expenses, payments and disbursements
(including fees and expenses of counsel) incurred by the Mortgagee in or about
or incidental to the exercise by it of any of the powers vested in it hereunder
together with interest thereon at the Default Rate from the date when such
expenses, payments or disbursements were incurred by it;

 

--------------------------------------------------------------------------------

 

PROVIDED, ALWAYS, that any sale of the Vessel or any interest therein by the
Mortgagee pursuant to Section 7(B)(x) above shall operate to divest all right,
title and interest of the Owner, its successors and assigns, in or to the Vessel
so sold and upon such sale the purchaser shall not be bound to see or inquire
whether the Mortgagee's power of sale has arisen in the manner herein provided
and the sale shall be deemed to be within the power of the Mortgagee and the
receipt of the Mortgagee for the purchase money shall effectively discharge the
purchaser who shall not be concerned with the manner of application of the
proceeds of sale or be in any way answerable therefor.

In case the Mortgagee shall have proceeded to enforce any right, power or remedy
under this Mortgage by foreclosure, entry or otherwise, and such proceedings
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Mortgagee, then and in every such case the Owner and
the Mortgagee shall be restored to their former positions and rights hereunder
with respect to the property, subject or intended to be subject to this
Mortgage, and all rights, remedies and powers of the Mortgagee shall continue as
if no such proceedings had been taken.

(C)Notwithstanding the foregoing, it is understood that, other than Clause (c)

of the definition of Total Loss, a Total Loss of the Vessel which is covered by
the insurance maintained by the Owner pursuant to Section 5(B) hereof shall not
be deemed to be a default under this Mortgage, the Credit Agreement, the Note,
the other Security Documents, or any of them.

8. Application of Proceeds. The proceeds of any sale made either under the power
of sale hereby granted to the Mortgagee or under a judgment or decree in any
judicial proceedings for the foreclosure of this Mortgage or for the enforcement
of any remedy granted to the Mortgagee hereunder, any net earnings arising from
the management, charter or other use of the Vessel by the Mortgagee under any of
the powers herein contained or by law provided and the proceeds of any and all
Insurances and any claims for damages on account of the Vessel or the Owner of
any nature whatsoever and any Requisition Compensation, shall be applied as
follows:

First: To the payment of all costs and expenses (together with interest thereon
as hereinbefore provided) incurred by the Mortgagee, the Agents and/or the
Lenders, including the compensation of their respective agents and attorneys, by
reason of any sale, retaking, management or operation of the Vessel and all
other sums payable to the Mortgagee, the Agents and/or the Lenders hereunder by
reason of any expenses or liabilities incurred or advances made by it for the
protection, maintenance and enforcement of the security or of any of its rights
hereunder or in the pursuit of any remedy hereby conferred; and at the option of
the Mortgagee to the payment of all taxes, assessments or liens claiming
priority over the lien of this Mortgage;

Second: To the payment of Obligations in the manner provided in the Credit
Agreement, and

Third: Any surplus thereafter remaining, to the Owner or to the
Owner's successors in interest or assigns, or to whomsoever may be lawfully
entitled to receive the same.





--------------------------------------------------------------------------------

 

In the event that the proceeds are insufficient to pay the amounts specified in
paragraphs “First” and “Second” above, the Mortgagee shall be entitled to
collect the balance from the Owner or any other Person liable therefor.

9. No Waiver. No delay or omission of the Mortgagee to exercise any right or
power vested in it under the Credit Agreement, the Note, this Mortgage, the
other Transaction Documents or any of them shall impair such right or power or
be construed as a waiver thereof or as acquiescence in any default by the Owner
hereunder, nor shall the acceptance by the Mortgagee of any payments in
connection with this Mortgage from any source be deemed a waiver hereunder.
However, if at any time after an Event of Default and prior to the actual sale
of the Vessel by the Mortgagee or prior to any foreclosure proceedings the Owner
cures all Events of Default and pays all expenses, advances and damages to the
Mortgagee consequent on such Events of Default, with interest at the Default
Rate from the date when such expenses, advances and damages were incurred, then
the Mortgagee may accept such cure and payment and restore the Owner to its
former position, but such action shall not affect any subsequent Event of
Default or impair any rights consequent thereon.

10. Delegation of Power. The Mortgagee shall be entitled at any time and as
often as may be expedient to delegate all or any of the powers and discretions
vested in it by this Mortgage (including the power vested in it by virtue of
Section 12 hereof) in such manner and upon such terms and to such Persons as the
Mortgagee in its absolute discretion may deem advisable.

11. Indemnity. Without prejudice to any other rights and remedies of the
Mortgagee under the Credit Agreement, the Note, this Mortgage or any of the
other Transaction Documents, the Owner hereby agrees and undertakes to indemnify
the Mortgagee against all obligations and liabilities whatsoever and whensoever
arising which the Mortgagee may incur in good faith in respect of, in relation
to or in connection with the Vessel or otherwise howsoever in relation to or in
connection with the enforcement of the Mortgagee's rights hereunder or under any
of the other Transaction Documents to which the Owner is a party.

12. Power of Attorney.

(A) The Owner hereby irrevocably appoints the Mortgagee as its attorney-in-fact
for the duration of the Security Period to do in its name or in the name of the
Owner all acts which the Owner, or its successors or assigns, could do in
relation to the Vessel, including without limitation, to demand, collect,
receive, compromise, settle and sue for (insofar as the Mortgagee lawfully may)
all freights, hire, earnings, issues, revenues, income and profits of the
Vessel, and all amounts due from underwriters under the Insurances as payment of
losses or as

 

--------------------------------------------------------------------------------

 

return premiums or otherwise, salvage awards and recoveries, recoveries in
general average or otherwise, and all other sums due or to become due to the
Owner or in respect of the Vessel, and to make, give and execute in the name of
the Owner, acquittance, receipts, releases or other discharges for the same,
whether under seal or otherwise, to take possession of, sell or otherwise
dispose of or manage or employ, the Vessel, to execute and deliver charters and
a bill of sale with respect to the Vessel, and to endorse and accept in the name
of the Owner all checks, notes, drafts, warrants, agreements and all other
instruments in writing with respect to the foregoing; PROVIDED, HOWEVER, that,
unless the context otherwise permits under this Mortgage, such power shall not
be exercisable by or on behalf of the Mortgagee unless and until any Event of
Default shall occur and shall not be exercisable after all defaults have been
cured.

(B) The exercise of the power granted in this Section 12 by or on behalf of the
Mortgagee shall not require any Person dealing with the Mortgagee to conduct any
inquiry as to whether any such Event of Default has occurred and is continuing,
nor shall such Person be in any way affected by notice that any such Event of
Default has not occurred nor is continuing, and the exercise by the Mortgagee of
such power shall be conclusive evidence of its right to exercise the same.

13. Appointment of Receiver. If any legal proceedings shall be taken to enforce
any right under this Mortgage, the Mortgagee shall be entitled as a matter of
right to the appointment of a receiver of the Vessel and of the freights, hire,
earnings, issues, revenues, income and profits due or to become due and arising
from the operation thereof.

14. Commencement of Proceedings. The Mortgagee shall have the right to commence
proceedings in the courts of any country having competent jurisdiction and in
particular the Mortgagee shall have the right to arrest and take action against
the Vessel at whatever place the Vessel shall be found lying and for the purpose
of any action which the Mortgagee may bring before the local court for the
jurisdiction of such court or other judicial authority and the Owner agrees that
for the purpose of proceedings against the Vessel any writ, notice, judgment or
other legal process or documents may be served upon the Master of the Vessel (or
upon anyone acting as the Master) and that such service shall be deemed good
service on the Owner for all purposes.

15. Partial Invalidity. In the event that any provision or provisions of this
Mortgage shall be declared invalid, void or otherwise inoperative by any present
or future court of competent jurisdiction in any country, the Owner will,
without prejudice to any other right and remedy of the Mortgagee under the
Credit Agreement, the Note, this Mortgage, the other Transaction Documents or
any of them, execute and deliver such other and further instruments and do such
things as in the opinion of the Mortgagee or its counsel will be necessary or
advisable to carry out the true intent and spirit of this Mortgage. In any
event, any such declaration of partial invalidity shall not affect the validity
of any other provision or provisions of this Mortgage, or the validity of this
Mortgage as a whole.

16. Cumulative Remedies. Each and every power and remedy in this Mortgage
specifically given to the Mortgagee shall be in addition to every other power
and remedy herein or in the Credit Agreement, the Note or the other Transaction
Documents specifically given or

 

--------------------------------------------------------------------------------

 

now or hereafter existing at law, in equity, admiralty, or by statute, and each
and every power and remedy whether specifically in this Mortgage or in the
Credit Agreement, the Note or the other Transaction Documents given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Mortgagee, and the exercise or the beginning of
the exercise of any such power or remedy shall not be construed to be a waiver
of the right to exercise at the same time or thereafter any other power or
remedy under the Credit Agreement, the Note, this Mortgage or any other
Transaction Documents.

17. Recordation of Mortgage. For the purpose of recording this Preferred
Mortgage the total amount is Thirty Two Million Dollars ($32,000,000) (exclusive
of interest, expenses and fees) and interest and performance of mortgage
covenants. The discharge amount is the same as the total amount and there is no
separate discharge amount for the Vessel. It is not intended that this Mortgage
shall include property other than the Vessel, and it shall not include property
other than the Vessel as the term “vessel” is used in the Maritime Law.
Notwithstanding the foregoing, for property other than the Vessel, if any should
be determined to be covered by this Mortgage, the discharge amount is zero point
zero one percent (0.01%) of the total amount.

18. No Waiver of Preferred Status. Anything herein to the contrary
notwithstanding, it is intended that nothing herein shall waive the preferred
status of this Mortgage under the Maritime Law or under the corresponding
provisions of any other jurisdiction in which it is sought to be enforced and
that, if any provision or portion thereof herein shall be construed to waive the
preferred status of this Mortgage, then such provision to such extent shall be
void and of no effect.

19. Counterparts. This Mortgage may be executed in any number of counterparts
each of which shall be an original but such counterparts shall together
constitute but one and the same instrument.

20. Notices. Notices and other communications under this Mortgage shall be in
writing and may be given by facsimile as follows:

If to the Owner:

East Gulf Shipholding, Inc.

11 North Water Street

Suite 18290

Mobile, Alabama 36602

Attention: Chief Financial Officer

Facsimile No.: (251) 243 9121

with a copy to:

International Shipholding Corporation

One Whitehall Street

New York, New York 10004
Attention: Niels M. Johnsen

 

--------------------------------------------------------------------------------

 

Facsimile No.: (212) 514-5692

If to the Mortgagee:

DVB Bank SE

Park House

16-18 Finsbury Circus

London EC2M 7EB, United Kingdom

Attention: Peter Attridge

Department: Transaction and Loan Services

tls.london@dvbbank.com

Fax: +44 207 256 4352

with a copy to:

DVB TRANSPORT (US) LLC

609 Fifth Avenue, 5th Floor

New York, New York 10017, USA

Facsimile: + 212 858 2664/+ 1 917 369 2196 Attention: Christoph Clauss/Matthew
Galici christoph.clauss@dvbbank.com/ matthew.galici@dvbbank.com

or to such other address as either party shall from time to time specify in
writing to the other. Any notice sent by facsimile shall be confirmed by letter
dispatched as soon as practicable thereafter.

Every notice or other communication shall, except so far as otherwise expressly
provided by this Mortgage, be deemed to have been received (provided that it is
received prior to 10 a.m. New York time; otherwise it shall be deemed to have
been received on the next following Banking Day), in the case of a facsimile at
the time of dispatch thereof (provided further that if the date of dispatch is
not a Banking Day in the locality of the party to whom such notice or demand is
sent it shall be deemed to have been received on the next following Banking Day
in such locality), and in the case of a letter, at the time of receipt thereof.

21. Rights of Owner. Unless one or more Events of Default shall have occurred
and be continuing, the Owner (a) shall be suffered and permitted to retain
actual possession and use of the Vessel and (b) shall have the right, from time
to time in its discretion, and without application to the Mortgagee, and without
obtaining a release thereof by the Mortgagee, to dispose of, free from the lien
hereof, any boilers, engines, machinery, masts, spars, sails, rigging, boats,
anchors, cables, chains, tackle, apparel, furniture, fittings, equipment or any
other appurtenances of the Vessel that are no longer useful, necessary,
profitable or advantageous in the operation of the Vessel, first or
simultaneously replacing the same by new boilers, engines, machinery, masts,
spars, sails, rigging, boats, anchors, cables, chains, tackle, apparel,
furniture, fittings, equipment or any other appurtenances of substantially equal
value to the Owner, which shall forthwith become subject to the lien of this
Mortgage.

 

--------------------------------------------------------------------------------

 

22. Waiver; Amendment. None of the terms and conditions of this Mortgage may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by the Owner and the Mortgagee.

23. Successors and Assigns. All the covenants, promises, stipulations and
agreements of the Owner and all the rights and remedies of the Mortgagee
contained in this Mortgage shall bind the Owner, its successors and assigns, and
shall inure to the benefit of the Mortgagee, its successors and assigns, whether
so expressed or not.

24. Applicable Law. This Mortgage shall be governed by, and construed in
accordance with, the laws of the Republic of the Marshall Islands.

25. Headings. In this Mortgage, section headings are inserted for convenience of
reference only and shall be ignored in the interpretation of this Mortgage.

26. Intercreditor Agreement. This Mortgage shall be subject to the terms of the
Intercreditor Agreement. Where a conflict exists between this Mortgage and the

Intercreditor Agreement, the Intercreditor Agreement shall govern.

[Signature Page to Follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Owner has executed this Mortgage by its duly authorized
representative as of the day and year first above written.

EAST GULF SHIPHOLDING, INC., as Owner

By:___________________________________________________

Name: Title:

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT OF MORTGAGE

STATE OF NEW YORK)

: ss:

COUNTY OF NEW YORK)

On the ____ day of _________________________________, in the year 2015, before
me, the

undersigned personally appeared_______________________________, personally known
to me or

proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

Notary Public

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT OF MORTGAGE

STATE OF NEW YORK)

: ss:

COUNTY OF NEW YORK)

On the ____ day of_________________________________, in the year 2015, before
me, the

undersigned personally appeared_______________________________, personally known
to me or

proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

Notary Public

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Credit Agreement

 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H-1

FORM OF LETTER OF INSTRUCTION TO CLASSIFICATION SOCIETY

To:[NAME OF CLASSIFICATION SOCIETY]

Date: April [], 2015 Dear Sirs:

Name of Vessel: [“GLOVIS COUNTESS”][“GREEN BAY”] (the “Vessel”)

Flag: Republic of Marshall Islands

IMO Number: [9476721][9339818]

Name of Owner: East Gulf Shipholding, Inc. (the “Owner”)

Name of mortgagee: DVB Bank SE (the “Mortgagee”)

We refer to the Vessel, which is registered in the ownership of the Owner, and
which has been entered in and classed by [Name of Classification Society] (the
“Classification Society”).

The Mortgagee has agreed to provide financing to the Owner upon condition that,
among other things, the Owner and the Mortgagee issue this letter of instruction
to the Classification Society.

The Owner and the Mortgagee irrevocably and unconditionally instruct and
authorise the Classification Society (notwithstanding any previous instructions
whatsoever which the Owner may have given to the Classification Society to the
contrary) as follows:

1to send to the Mortgagee, following receipt of a written request from the
Mortgagee, certified

true copies of all original class records held by the Classification Society in
relation to the Vessel;

2to allow the Mortgagee (or its agents), at any time and from time to time, to
inspect the

original class, related records and other information of the Owner and the
Vessel either (i) electronically (through the Classification Society directly or
by way of indirect access via the Owner’s account manager and designating the
Security Trustee as a user or administrator of the system under its account) or
(ii) in person at the offices of the Classification Society, and to take copies
of them electronically or otherwise;

3to notify the Mortgagee immediately in writing and by email to
techcom@dvbbank.com if the

Classification Society:

(a)



receives notification from the Owner or any other person that the Vessel’s
classification society is to be changed;

(b)



becomes aware of any facts or matters which may result or have resulted in a
condition of class or a recommendation, or a change, suspension, discontinuance,
withdrawal or expiry of the Vessel’s class under the rules or terms and
conditions of the Owner’s or the Vessel’s membership of the Classification
Society;

 

--------------------------------------------------------------------------------

 

4following receipt of a written request from the Mortgagee:

(a)



to confirm that the Owner is not in default of any of its contractual
obligations or liabilities to the Classification Society and, without limiting
the foregoing, that it has paid in full all fees or other charges due and
payable to the Classification Society;

(b)



if the Owner is in default of any of its contractual obligations or liabilities
to the Classification Society, to specify to the Mortgagee in reasonable detail
the facts and circumstances of such default, the consequences thereof, and any
remedy period agreed or allowed by the Classification Society; or

(c)



to provide any other information reasonably requested.

Notwithstanding the above instructions given for the benefit of the Mortgagee,
the Owner shall continue to be responsible to the Classification Society for the
performance and discharge of all its obligations and liabilities relating to or
arising out of or in connection with the contract it has with the Classification
Society, and nothing in this letter should be construed as imposing any
obligation or liability on the Mortgagee to the Classification Society in
respect thereof. The instructions and authorisations which are contained in this
notice shall remain in full force and effect until the Owner and the Mortgagee
together give you notice in writing revoking them.

The Owner undertakes to reimburse the Classification Society in full for any
costs or expenses it may incur in complying with the instructions and
authorisations referred to in this letter.

This letter and any non-contractual obligations arising from or connected with
it are governed by New York law.

[Signature page follows]

 

--------------------------------------------------------------------------------

 

EAST GULF SHIPHOLDING, INC., as Owner

By:

Name: Title:

DVB BANK SE, as Mortgagee

By:

Name: Title:

 

--------------------------------------------------------------------------------

 

EXHIBIT H-2

FORM OF CLASSIFICATION SOCIETY LETTER OF UNDERTAKING

To:East Gulf Shipholding, Inc.

11 North Water Street, Suite 18290

Mobile, Alabama 36602

Facsimile No.: (251) 243-9121 Attention: Chief Financial Officer

with a copy to

One Whitehall Street

New York, NY 10004

Facsimile No.: (212) 514-5692

Attention: Mr. Niels M. Johnsen -and-

DVB Bank SE

Park House

16-18 Finsbury Circus

London EC2M 7EB, United Kingdom

Attention: Peter Attridge

Department: Transaction and Loan Services

tls.london@dvbbank.com and techcom@dvbbank.com

Fax: +44 207 256 4352

with a copy to:

DVB TRANSPORT (US) LLC

609 Fifth Avenue, 5th Floor

New York, New York 10017, USA

Facsimile: + 212 858 2664/+ 1 917 369 2196 Attention: Christoph Clauss/Matthew
Galici christoph.clauss@dvbbank.com/ matthew.galici@dvbbank.com

Dated: [] Dear Sirs:

Name of Vessel: [“GLOVIS COUNTESS”][“GREEN BAY”] (the “Vessel”) Flag: Republic
of the Marshall Islands

IMO Number: [9476721][9339818]

Name of Owner: East Gulf Shipholding, Inc. (the “Owner”)

 

--------------------------------------------------------------------------------

 

Name of mortgagee: DVB Bank SE (the “Mortgagee”)

We, [Name of Classification Society], hereby acknowledge receipt of a letter (a
copy of which is attached hereto) dated [•] sent to us by the Owner and the
Mortgagee (together the “Instructing Parties”) regarding the Vessel.

In consideration of the agreement by the Mortgagee to approve the selection of
[•] (the receipt and adequacy of which is hereby acknowledged), we undertake to
comply with the instructions of the Instructing Parties contained in such
letter.

This letter and any non-contractual obligations arising out of or in connection
with it shall be governed by New York law.

Very truly yours

For and on behalf of

[NAME OF CLASSIFICATION SOCIETY]

 

--------------------------------------------------------------------------------

 

Exhibit I-1

 

Dated [•] April 2015

East Gulf Shipholding, Inc.
as Pledgor

and

DVB Bank SE
as Security Agent

and

DVB Bank SE
as Account Bank

EARNINGS ACCOUNT PLEDGE

relating to the Credit Agreement
dated [•] April 2015

 

--------------------------------------------------------------------------------

 

Index

Clause

1Definitions and Interpretation 1

2Position of Security Agent and Covenant to Pay and Perform 2

3Pledge and Enforceability 3

4Undertaking 4

5Protection of Security 5

6Enforceability and Security Agent's Powers 6

7Notice and Acknowledgement 7

8Application of Moneys 8

9Further Documentation etc. 8

10Power of Attorney 9

11Incorporation of Credit Agreement Provisions 10

12Supplemental 10

13Transfer 11

14Governing Law 11

15Enforcement 11

Execution

Execution Page 13

 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made on [•] April 2015 PARTIES

(1)



East Gulf Shipholding, Inc. a corporation organized in the Marshall Islands with
number [•] whose principal office is at [•] (the "Pledgor")

(2)



DVB BANK SE (“DVB”) as security agent for the Lenders acting in such capacity
through its office at Park House, 16-18 Finsbury Circus, London EC2M 7EB, United
Kingdom (the "Security Agent")

(3)



DVB BANK SE as account bank for the Lenders acting in such capacity through its
office at Platz der Republik 6, D-60325 Frankfurt am Main, Germany (the "Account
Bank")

BACKGROUND

(A)



By the Credit Agreement the Lenders agreed to make available to the Pledgor a
facility of US$ 32,000,000.

(B)



By the Credit Agreement it was agreed that the Security Agent in that capacity
would hold the Collateral on trust for the Creditors.

(C)



Under the Credit Agreement the Pledgor has opened, and is to maintain, with the
Account Bank the Earnings Account.

(D)



It is a condition precedent to the availability of the Facility under the Credit
Agreement that the Pledgor enters into this Agreement as security for the
Secured Liabilities.

(E)



This Agreement supplements the Credit Agreement and is the Account Pledge of the
Earnings Account referred to in the Credit Agreement.

OPERATIVE PROVISIONS

1DEFINITIONS AND INTERPRETATION

1.1Definitions

In this Agreement:

"Account" means the Earnings Account. "Credit Balance" means:

(a)



the amount at the time of determination standing to the credit of the Account;
and

(b)



any amount received by or for the account of the Account Bank which the Account
Bank is under a duty to credit to the Account but which the Account Bank has not
yet credited to the Account; and

(c)



any interest accrued or accruing on an amount covered by paragraph (a) or (b)
above, whether or not the interest has been credited to the Account.

"Earnings Account" means:

(a)an account in the name of the Pledgor with the Account Bank designated
"GLOVIS

COUNTESS - Earnings Account"; or

 

 

--------------------------------------------------------------------------------

 

(b)any other account (with that or another office of the Account Bank or with a
bank or

financial institution other than the Account Bank) which is designated by the
Security Agent acting on the instructions of the Facility Agent as the Earnings
Account for the purposes of this Agreement.

"Credit Agreement" means the credit agreement dated [] April 2015 and made
between, amongst others, (i) the Pledgor as Borrower, (ii) International
Shipholding Corporation (“ISH”) as Guarantor, (iii) the Lenders, (iv) the
Facility Agent, (v) the Security Agent in that capacity and (vi) DVB as mandated
lead arranger.

"Intercreditor Agreement" means the pari passu intercreditor agreement to be
entered into by the Pledgor, ISH and DVB in its capacity as (i) facility agent
under the Credit Agreement and (ii) facility agent under that certain credit
agreement originally entered into by and among (1) Waterman Steamship
Corporation, as borrower, (2) ISH, as guarantor, (3) the banks and financial
institutions listed on Schedule I thereto, as lenders (4) DVB, as facility agent
and security trustee for the lenders and (5) DVB, as mandated lead arranger,
dated as of August 26, 2014, as amended by an Amendment No. 1 dated October 28,
2014 and an Amendment No. 2 dated November 24, 2014 and an Assignment and
Assumption Agreement, dated December 29, 2014, whereby LCI Shipholdings, Inc.
was deemed the ultimate borrower.

"Secured Liabilities" means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) of

the Pledgor to any Creditor under or in connection with each Transaction
Document.

"Security Period" means the period commencing on the date of this Agreement and
ending on the date on which the Pledgor shall pay and discharge all of its
obligations under or in connection with the Credit Agreement, or is released
therefrom in accordance with the terms thereof.

1.2Defined expressions

Defined expressions in the Credit Agreement shall have the same meanings when
used in this Agreement unless the context otherwise requires or unless otherwise
defined in this Agreement.

1.3Application of construction and interpretation provisions of Credit Agreement

Clause 1.2 (construction) of the Credit Agreement applies to this Agreement as
if it were expressly incorporated in it with any necessary modifications.

1.4Inconsistency between Credit Agreement or Intercreditor Agreement provisions
and this

Agreement

This Agreement shall be read together with the Credit Agreement and the
Intercreditor Agreement, but in case of any conflict between the Credit
Agreement or Intercreditor Agreement and this Agreement, unless expressly
provided to the contrary in this Agreement, the provisions of the Credit
Agreement or Intercreditor Agreement, as applicable, shall prevail.

2POSITION OF SECURITY AGENT AND COVENANT TO PAY AND PERFORM

2.1Position of Security Agent

The Pledgor agrees and acknowledges that the Security Agent holds its rights
under this Agreement on trust for itself (including in its capacity as a Lender)
and the Creditors. The Pledgor further agrees and acknowledges that for the
purposes of this Clause 2 (Position of Security Agent and Covenant to Pay and
Covenant to Perform):

 

--------------------------------------------------------------------------------

 

2the term "Creditors" includes any present lenders that are, and any future
lenders that by transfer or accession, may become, lenders in accordance with
the terms of the Credit Agreement;

(a)



the Security Agent is also acting on behalf of such present and future lenders
as attorney without authority (Vertreter ohne Vertretungsmacht); and

(b)



the Security Agent is liberated from the restrictions set out in Section 181 of
the German Civil Code (Bürgerliches Gesetzbuch).

2.2Covenant to Pay

(a)



The Pledgor undertakes with the Security Agent as a separate covenant that it
will pay to the Security Agent an amount equal to the amount of the Secured
Liabilities, always provided that any reduction of the Secured Liabilities shall
pro tanto reduce the amount payable to the Security Agent under this covenant.

(b)



The Pledgor shall duly and punctually pay and discharge the Secured Liabilities
in the manner provided for in the Transaction Documents.

2.3Covenant to Perform

The Pledgor covenants with the Security Agent to observe and perform all its
obligations to the Security Agent in its capacity as Security Agent and in any
other capacity, and the other Creditors or any of them under the Transaction
Documents, in addition to those referred to in Clause 2.2 (Covenant to Pay),

3PLEDGE AND ENFORCEABILITY

3.1General

Each security created by this Agreement is a continuing security for the due and
punctual payment by the Pledgor and any other Security Party of the Secured
Liabilities under Clause 2.2 (Covenant to Pay) and the observation and
performance by the Pledgor of all its obligations under Clause 2.3 (Covenant to
Perform).

3.2Pledge

The Pledgor to the full extent of its interest, hereby pledges (verpfändet) at
the same time and pari passu in rank the Account (including without limitation
the Credit Balance on the Account) to the Security Agent.

3.3Continuing security

(a)This Agreement shall remain in force until the end of the Security Period as
a continuing

security and, in particular:

(i)



the security created by Clause 3 (Pledge and Enforceability) will extend to the
ultimate balance of all sums payable by the Pledgor under the Transaction
Documents, regardless of any intermediate payment or discharge in whole or in
part;

(ii)



the security created by Clause 3 (Pledge and Enforceability), and the rights of
the Security Agent under this Agreement, are only capable of being extinguished,
limited or otherwise adversely affected by an express and specific term in a
document signed by or on behalf of the Security Agent;

 

3

--------------------------------------------------------------------------------

 

(iii)no failure or delay by or on behalf of the Security Agent to enforce or
exercise a

security created by Clause 3 (Pledge and Enforceability) or a right of the
Security Agent under this Agreement, and no act, course of conduct, acquiescence
or failure to act (or to prevent the Pledgor from taking certain action) which
is inconsistent with such a security or with such a right shall preclude or
estop (either permanently or temporarily) the Security Agent from enforcing or
exercising it.

(b)This Agreement is in addition to and is not in any way prejudiced by, and
shall not prejudice

any guarantee or other security or any other right of recourse now or
subsequently held by any Creditor or any right of set-off or netting or rights
to combine accounts in connection with the Transaction Documents.

4UNDERTAKINGS

4.1General

The undertakings in this Clause 4 (Undertakings) remain in force throughout the
Security Period except as the Security Agent may otherwise permit.

4.2Restrictions on dealing with Credit Balance

Subject to Clause 4.6 (Execution of instructions), the Pledgor shall not attempt
to withdraw, transfer or in any other way deal with all or any part of the
Credit Balance on the Earnings Account after an Event of Default has occurred
and is continuing.

4.3Restrictions on operation of the Account

Subject to Clause 4.6 (Execution of instructions), the Pledgor shall not purport
to give any authorisation or instruction to the Account Bank concerning the
Earnings Account after an Event of Default has occurred and is continuing.

4.4Maintenance of rights in relation to the Account

Subject to Clause 4.6 (Execution of instructions), the Pledgor shall not attempt
to vary, or permit to be varied, any right relating to the Account or to a
Credit Balance on the Account.

4.5No waiver of rights in relation to the Account

The Pledgor shall not waive any right relating to the Account or to a Credit
Balance nor permit any such right to be lost, suspended or impaired.

4.6Execution of instructions

The Pledgor shall, if so required by the Security Agent, immediately execute any
document which the Security Agent may specify for the purpose of, or in
connection with, any withdrawal, transfer or other dealing with all or any part
of a Credit Balance or any variation to any right relating to the Account or to
a Credit Balance on the Account.

4.7Action to protect validity of security over the Account

The Pledgor shall take any action which the Security Agent may specify with a
view to ensuring or protecting the validity, enforceability and/or priority of
any interest or right created by this Agreement in respect of the Account and
the Credit Balance on the Account.

 

4

 

--------------------------------------------------------------------------------

 

4.8Action to enforce security

The Pledgor shall:

(a)



take any action which the Security Agent may direct for the purpose of enforcing
(through legal process, arbitration or otherwise) any right which is part of, or
which relates to, the Account or the Credit Balance on the Account; and

(b)



in the absence of any such direction, not take any such action.

4.9Co-operation and assistance relating to the Account

The Pledgor shall forthwith provide the Security Agent and its officers and
representatives with full and prompt co-operation and assistance relating to the
Account.

4.10 Negative pledge

(a)



The Pledgor shall not create or permit to subsist any security over the Account
or the Credit Balance on the Account, except as permitted by the Credit
Agreement.

(b)



This Clause 4.10 (Negative pledge) is in addition to, and shall not be limited
by, any provision of the Credit Agreement.

4.11 Disposals

The Pledgor shall not dispose of a Credit Balance on the Account if an Event of
Default has occurred and is continuing.

4.12Protection of Creditor interests

The Pledgor shall not enter into any transaction, or do anything, which is
contrary to, or which may adversely affect, the rights of the Security Agent
under this Agreement or any Creditor’s interest in those rights.

5PROTECTION OF SECURITY

5.1Protection of Security

The Security Agent may, but shall not be obliged to, take any action which it
may think fit for the purpose of protecting or maintaining the security created
or intended to be created by this Agreement or for any similar or related
purpose.

5.2No obligations imposed on Security Agent

The Pledgor shall remain liable to perform all obligations connected with the
Account and the Security Agent shall not, in any circumstances, have or incur
any obligation of any kind in connection with the Account.

5.3Release of Security

At the end of the Security Period, the Security Agent shall, at the request and
cost of the Pledgor, release such rights as the Security Agent then has to, or
in connection with, the Account.

 

5

 

--------------------------------------------------------------------------------

 

6ENFORCEABILITY AND SECURITY AGENT'S POWERS

6.1Right to enforce security

Upon the requirements set forth in Section 1204 et seq. of the German Civil Code
(Bürgerliches Gesetzbuch) with regard to the enforcement of the pledge being met
(Pfandreife):

(a)



the security constituted by this Agreement shall immediately become enforceable
for all purposes;

(b)



the Security Agent shall (subject only to any of the express restrictions or
conditions contained in this Agreement) be entitled then or at any later time or
times to exercise the powers set out in Clause 6.2 (Right to apply Credit
Balance) and all other powers in this Agreement and in any other Transaction
Document; and

(c)



the Security Agent shall be entitled then or at any later time or times to
exercise any other rights which it has, upon default of the Pledgor, under the
laws of the Federal Republic of Germany.

6.2Right to apply Credit Balance

Subject to the provisions of the Intercreditor Agreement, if the security
constituted by this Agreement has become enforceable, the Security Agent shall
be entitled then or at any later time or times:

(a)



to withdraw all or any part of the Credit Balance on the Account and to use the
amount withdrawn in or towards discharging the Secured Liabilities; and/or

(b)



if applicable, to withdraw all or any part of the Credit Balance on the Earnings
Account and to transfer the amount withdrawn to the Retention Account as a
monthly retention as stipulated in clause 10.3 (Monthly Retentions) of the
Credit Agreement; and/or

(c)



to transfer or remit all or any part of the Credit Balance on the Account to the
Security Agent or any Creditor up to the amount of the Secured Liabilities to,
or for the benefit of, the relevant Security Agent or that Creditor,

and the Security Agent may take any action described in paragraphs (a) to (c)
above notwithstanding that any maturity or roll-over date attached to any part
or parts of the Credit Balance may not yet have arrived.

6.3No liability of Security Agent

(a)Neither the Security Agent (nor any Delegate (as hereinafter defined)) shall
be obliged to:

(i)



check the nature or sufficiency of any payment received by it under this
Agreement; or

(ii)



preserve, exercise or enforce any right forming part of, or relating to, the
Account or any of the Credit Balance.

(b)In addition to, and without limiting, any exclusion or limitation of
liability of any Creditor

under any Transaction Document, neither the Security Agent nor any Delegate
shall have any liability to any Security Party:

(i)for any loss caused by an exercise of, or failure to exercise, rights under
or

enforcement of, or failure to enforce any security created by this Agreement to
the extent possible under German law;

 

6

 

--------------------------------------------------------------------------------

 

(ii)



to account for any income or principal amount which might have been produced or
realised from any asset forming part of or subject to any security created by
this Agreement; or

(iii)



for any reduction in the value of any asset forming part of or subject to any
security created by this Agreement.

6.4No requirement to commence proceedings

Waiving the requirements of Section 1277 of the German Civil Code (Bürgerliches
Gesetzbuch) none of the Security Agent nor any other Creditor will need to
commence any proceedings under, or enforce any security created by, the Credit
Agreement or any other Transaction Document before commencing proceedings under,
or enforcing any security created by, this Agreement.

6.5Right to convert Credit Balance

For the purposes of this Agreement:

(a)



The Security Agent may convert any moneys received or recovered by it under this
Agreement from one currency to another, at a market rate of exchange.

(b)



The obligations of the Pledgor to pay in the due currency shall only be
satisfied to the extent of the amount of the due currency purchased after
deducting the costs of conversion.

6.6Prior Security

(a)At any time after the security created by this Agreement has become
enforceable, the

Security Agent may:

(i)



redeem any prior security over all or any part of the Account;

(ii)



procure the transfer of that security to itself; and/or

(iii)



settle the Account of any prior mortgagee, chargee or encumbrancer and any
accounts so settled will be, in the absence of manifest error, conclusive and
binding on the Pledgor.

(b)The Pledgor shall pay to the Security Agent immediately upon demand the costs
and

expenses incurred by the Security Agent in connection with any such redemption,
settlement and/or transfer including the payment of any principal or interest.

6.7Waiver of defences

For the benefit of the Security Agent the Pledgor hereby expressly waives its
right to the defences of voidability (Anfechtbarkeit), rescission (Rücktritt)
and set-off (Aufrechnung) (except with counterclaims that are undisputed or
adjudged to be due) as defined in Sections 1211 and 770 of the German Civil Code
(Bürgerliches Gesetzbuch) and any rights in its favour that may from time to
time result from the release of other security or security rights granted by it
to the Security Agent or any Creditor. The Pledgor may not derive rights from
the type or timing of realisation or enforcement or from the relinquishing of
other security.

7NOTICE AND ACKNOWLEDGEMENT

7.1Notice and acknowledgement of pledge

 

7

--------------------------------------------------------------------------------

 

Pursuant to Section 1280 of the German Civil Code (Bürgerliches Gesetzbuch) the
Pledgor hereby gives notice to the Account Bank in its capacity as account
holding bank and the Account Bank in its before-mentioned capacity hereby
acknowledges receipt of such notification.

8APPLICATION OF MONEYS

All sums received by the Security Agent under this Agreement or in connection
with the realisation or enforcement of any security created by this Agreement
over the Account shall be held by the Security Agent upon trust:

(a)



first, to pay or discharge any expenses or liabilities (including any interest)
which have been paid or incurred by the Security Agent or any Delegate in or in
connection with the exercise of its powers under the Transaction Documents; and

(b)



secondly, to pay the balance over to the Facility Agent for application in
accordance with clause 8.2 (Application of Moneys) of the Credit Agreement.

9FURTHER DOCUMENTATION ETC.

9.1Obligation to execute further documents etc.

The Pledgor shall execute immediately any document which the Security Agent may
specify for the purpose of:

(a)



supplementing the rights which this Agreement confers on the Security Agent in
relation to the Account and/or the Credit Balance;

(b)



registering or otherwise perfecting this Agreement; or

(c)



ensuring or confirming the validity of anything done or to be done under this
Agreement.

9.2Terms of further assurances

Any document to be executed pursuant to Clause 9.1 (Obligation to execute
further documents etc.) shall be in the terms specified by the Security Agent.

9.3Further obligations of Pledgor

(a)



The Pledgor shall also forthwith do any act and execute any document (including
a document which amends or replaces this Agreement) which the Security Agent
specifies for the purpose of enabling or assisting the Security Agent, the
Account Bank or any Creditor to comply, in relation to the Credit Balance, the
Account and/or the Secured Liabilities, with any requirement (legally binding or
not) applicable to the Account, the Account Bank, any Creditor or the Security
Agent and, in particular, any requirements of a banking supervisory authority
with regard to netting or cash collateral.

(b)



The Pledgor shall pay to the Security Agent on demand any money paid by it or
any Delegate:

(i)



as a result of the Security Agent or any Delegate taking action which the
Security Agent or such Delegate considers necessary or desirable in connection
with the Account or to procure compliance with any obligation of the Pledgor in
this Agreement; or

(ii)



in respect of any action or thing expressed in this Agreement to be done at the
cost of the Pledgor.

 

8

 

--------------------------------------------------------------------------------

 

10POWER OF ATTORNEY

10.1 Appointment

The Pledgor, by way of security for the performance of its obligations under
this Agreement, irrevocably appoints (with full power of substitution) the
Security Agent as its attorney-in-fact:

(a)



to do all acts and execute or sign all documents which the Pledgor itself can do
and execute in relation to the Account and the Credit Balance including, without
limitation, all acts and documents necessary to realise and dispose of the
Account and the Credit Balance by such means and on such terms as the Security
Agent may determine; and

(b)



to do all acts and things and execute or sign all documents which the Pledgor is
obliged to do, execute or sign under this Agreement and which it has failed so
to do, execute or sign immediately upon the Security Agent's first written
demand,

provided that the power of attorney constituted by paragraph (a) of this Clause
10.1 (Appointment) shall be exercisable only on the occurrence of an Event of
Default which is continuing.

10.2 General power of attorney

The power of attorney constituted by Clause 10.1 (Appointment) shall be a
general power of attorney.

10.3 Specific power of attorney in relation to the Account

In addition, for the purpose of securing the Security Agent's interest in the
Credit Balance, the Pledgor irrevocably appoints the Security Agent as its
attorney, on its behalf and in its name or otherwise to require or authorise the
Account Bank:

(a)



to open any sub account within each or the Account;

(b)



to open any other accounts in the name of the Pledgor with the Account Bank; or

(c)



to make any entries on, or transfers to or from, each or the Account and/or any
account opened under paragraph (b) above,

which the Security Agent considers necessary or convenient for or in connection
with any exercise or intended exercise of any rights which the Security Agent
has under this Agreement or any other purpose connected with this Agreement. The
Security Agent is hereby liberated from the restrictions set out in Section 181
of the German Civil Code (Bürgerliches Gesetzbuch).

10.4 Acts of attorney

Without limiting its generality, Clause 10.3 (Specific power of attorney in
relation to the Account) entitles the Security Agent to require or authorise the
Account Bank to break the deposit of the Credit Balance in whole or in part, and
to transfer any part or parts of the Credit Balance to sub accounts within the
Account [denominated in a different currency or currencies and/or] having a
different roll-over date or dates from the rest of the Credit Balance.

 

9

 

--------------------------------------------------------------------------------

 

10.5Ratification of actions of attorney

The Pledgor ratifies and confirms, and agrees to ratify and confirm, any act,
deed or document which the Security Agent (or any Delegate or substitute) does
or executes pursuant to its terms.

10.6Delegation

The Security Agent may delegate to any person or persons (such person, a
“Delegate”) all or any of the powers and discretions conferred on the Security
Agent by Clause 10 (Power of Attorney) and may do so on terms authorising
successive sub-delegations.

10.7Duration

The powers of attorney constituted by Clause 10 (Power of Attorney) shall be
granted for the duration of the Security Period.

11INCORPORATION OF CREDIT AGREEMENT PROVISIONS

11.1Incorporation of specific provisions

The following provisions of the Credit Agreement apply to this Agreement as if
they were expressly incorporated in this Agreement with any necessary
modifications:

clause 7.2 (Taxes );

clause 18.1 (Notices);

clause 19.3 (Unenforceable, etc., Provisions - Effect);

clause 19.10 (Remedies Cumulative and Not Exclusive; No Waiver);

clause 5.5 (Borrower’s Obligation Absolute); and

clause 19.11 (Counterparts; Electronic Delivery).

11.2Incorporation of general provisions

Clause 11.1 (Incorporation of specific provisions) is without prejudice to the
application to this Agreement of any provision of the Credit Agreement which, by
its terms, applies or relates to the Transaction Documents generally or this
Agreement specifically.

12 SUPPLEMENTAL

12.1No restriction on other rights

(a)



Nothing in this Agreement excludes or restricts any form of banker's lien or
right of set off or any other right or remedy which the Security Agent or any
Creditor would have had, apart from this Agreement, under the general law, or
otherwise.

(b)



Nothing in this Agreement shall be taken to exclude or restrict any power, right
or remedy which the Security Agent or any other Creditor may at any time have
under:

(i)



any other Transaction Document; or

(ii)



the law of any country or territory the courts of which have or claim any
jurisdiction in respect of the Pledgor, the Account or the Credit Balance.

 

--------------------------------------------------------------------------------

 

12.2Exercise of other rights

The Security Agent may exercise any right under this Agreement before it or any
other security agent has exercised any right referred to in paragraphs (a) or
(b) of Clause 12.1 (No restriction on other rights).

12.3Settlement or discharge conditional

Any settlement or discharge under this Agreement between the Security Agent and
the Pledgor shall be conditional upon no security or payment to the Security
Agent or Creditor by the Pledgor or any other person being set aside, adjusted
or ordered to be repaid, whether under any insolvency law or otherwise.

13TRANSFER

13.1 Transfer by the Security Agent

The Security Agent may transfer its rights under and in connection with this
Agreement to the same extent as it may transfer its rights under the Credit
Agreement and the other Transaction Documents.

14GOVERNING LAW

This Agreement is governed by German law.

15ENFORCEMENT
15.1 Jurisdiction

(a)



The courts of Frankfurt am Main, Germany have exclusive jurisdiction to settle
any dispute arising out of or in connection with this Agreement (including a
dispute regarding the existence, validity or termination of this Agreement (a
"Dispute")).

(b)



The Pledgor accepts that the courts of Frankfurt am Main, Germany are the most
appropriate and convenient courts to settle Disputes and accordingly it will not
argue to the contrary.

(c)



This Clause 15.1 (Jurisdiction) is for the benefit of the Security Agent only.
As a result, the Security Agent shall not be prevented from taking proceedings
relating to a Dispute in any other courts with jurisdiction. To the extent
allowed by law, the Security Agent may take concurrent proceedings in any number
of jurisdictions.

15.2 Service of process

(a)Without prejudice to any other mode of service allowed under any relevant
law, the

Pledgor:

(i)



irrevocably appoints IOS International Overseas Services Aktiengesellschaft fuer
Consulting und Unternehmensbetieligungen, c/o Friederici und Partner,
Rechtsanwaelte, Chilehaus A, Fischertwiete 2, 20095 Hamburg, Germany as its
agent for service of process in relation to any proceedings before the German
courts in connection with this Agreement; and

(ii)



agrees that failure by a process agent to notify the Pledgor of the process will
not invalidate the proceedings concerned.

(b)If any person appointed as an agent for service of process is unable for any
reason to act as

agent for service of process, the Pledgor must immediately (and in any event
within 7 days

 

11

 

--------------------------------------------------------------------------------

 

of such event taking place) appoint another agent on terms acceptable to the
Security Agent. Failing this, the Security Agent may appoint another agent for
this purpose.

THIS AGREEMENT has been duly executed by or on behalf of the parties on the date
stated at the beginning of this Agreement.

 

12

--------------------------------------------------------------------------------

 

EXECUTION PAGE

 

PLEDGOR

East Gulf Shipholding, Inc.

acting by

SECURITY AGENT

DVB BANK SE

acting by

and by

ACCOUNT BANK

DVB BANK SE

acting by

and by

 

13

--------------------------------------------------------------------------------

 

Exhibit I-2

 

Dated [•] April 2015

East Gulf Shipholding, Inc.
as Pledgor

and

DVB Bank SE
as Security Agent

and

DVB Bank SE
as Account Bank

RETENTION ACCOUNT PLEDGE

relating to the Credit Agreement
dated [•] April 2015

 

--------------------------------------------------------------------------------

 

Index

Clause

1Definitions and Interpretation 1

2Position of Security Agent and Covenant to Pay and Perform 2

3Pledge and Enforceability 3

4Undertakings 4

5Protection of Security 5

6Enforceability and Security Agent's Powers 6

7Notice and Acknowledgement 7

8Application of Moneys 8

9Further Documentation etc. 8

10Power of Attorney 9

11Incorporation of Credit Agreement Provisions 10

12Supplemental 10

13Transfer 11

14Governing Law 11

15Enforcement 11

Execution

Execution Page 13

 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made on [•] April 2015 PARTIES

(1)



East Gulf Shipholding, Inc. a corporation organized in the Marshall Islands with
number [•] whose principal office is at [•] (the "Pledgor")

(2)



DVB BANK SE (“DVB”) as security agent for the Lenders acting in such capacity
through its office at Park House, 16-18 Finsbury Circus, London EC2M 7EB, United
Kingdom (the "Security Agent")

(3)



DVB BANK SE as account bank for the Lenders acting in such capacity through its
office at Platz der Republik 6, D-60325 Frankfurt am Main, Germany (the "Account
Bank")

BACKGROUND

(A)



By the Credit Agreement the Lenders agreed to make available to the Pledgor a
facility of US$ 32,000,000.

(B)



By the Credit Agreement it was agreed that the Security Agent in that capacity
would hold the Collateral on trust for the Creditors.

(C)



Under the Credit Agreement the Pledgor has opened, and is to maintain, with the
Account Bank the Retention Account.

(D)



It is a condition precedent to the availability of the Facility under the Credit
Agreement that the Pledgor enters into this Agreement as security for the
Secured Liabilities.

(E)



This Agreement supplements the Credit Agreement and is the Account Pledge of the
Retention Account referred to in the Credit Agreement.

OPERATIVE PROVISIONS

1DEFINITIONS AND INTERPRETATION

1.1Definitions

In this Agreement:

"Account" means the Retention Account. "Credit Balance" means:

(a)



the amount at the time of determination standing to the credit of the Account;
and

(b)



any amount received by or for the account of the Account Bank which the Account
Bank is under a duty to credit to the Account but which the Account Bank has not
yet credited to the Account; and

(c)



any interest accrued or accruing on an amount covered by paragraph (a) or (b)
above, whether or not the interest has been credited to the Account.

"Credit Agreement" means the credit agreement dated [•] April 2015 and made
between, amongst others, (i) the Pledgor as Borrower, (ii) International
Shipholding Corporation (“ISH”) as Guarantor, (iii) the Lenders, (iv) the
Facility Agent, (v) the Security Agent in that capacity and (vi) DVB as mandated
lead arranger.

 

--------------------------------------------------------------------------------

 

"Intercreditor Agreement" means the pari passu intercreditor agreement to be
entered into by the Pledgor, ISH and DVB in its capacity as (i) facility agent
under the Credit Agreement and (ii) facility agent under that certain credit
agreement originally entered into by and among (1) Waterman Steamship
Corporation, as borrower, (2) ISH, as guarantor, (3) the banks and financial
institutions listed on Schedule I thereto, as lenders (4) DVB, as facility agent
and security trustee for the lenders and (5) DVB, as mandated lead arranger,
dated as of August 26, 2014, as amended by an Amendment No. 1 dated October 28,
2014 and an Amendment No. 2 dated November 24, 2014 and an Assignment and
Assumption Agreement, dated December 29, 2014, whereby LCI Shipholdings, Inc.
was deemed the ultimate borrower.

"Retention Account" means:

(a)



an account in the name of the Pledgor with the Account Bank designated "GLOVIS
COUNTESS - Retention Account"; or

(b)



any other account (with that or another office of the Account Bank or with a
bank or financial institution other than the Account Bank) which is designated
by the Security Agent acting on the instructions of the Facility Agent as the
Retention Account for the purposes of this Agreement.

"Secured Liabilities" means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) of

the Pledgor to any Creditor under or in connection with each Transaction
Document.

"Security Period" means the period commencing on the date of this Agreement and
ending on the date on which the Pledgor shall pay and discharge all of its
obligations under or in connection with the Credit Agreement, or is released
therefrom in accordance with the terms thereof.

1.2Defined expressions

Defined expressions in the Credit Agreement shall have the same meanings when
used in this Agreement unless the context otherwise requires or unless otherwise
defined in this Agreement.

1.3Application of construction and interpretation provisions of Credit Agreement

Clause 1.2 (construction) of the Credit Agreement applies to this Agreement as
if it were expressly incorporated in it with any necessary modifications.

1.4Inconsistency between Credit Agreement or Intercreditor Agreement provisions
and this

Agreement

This Agreement shall be read together with the Credit Agreement and the
Intercreditor Agreement, but in case of any conflict between the Credit
Agreement or Intercreditor Agreement and this Agreement, unless expressly
provided to the contrary in this Agreement, the provisions of the Credit
Agreement or Intercreditor Agreement, as applicable, shall prevail.

2POSITION OF SECURITY AGENT AND COVENANT TO PAY AND PERFORM

2.1Position of Security Agent

The Pledgor agrees and acknowledges that the Security Agent holds its rights
under this Agreement on trust for itself (including in its capacity as a Lender)
and the Creditors. The Pledgor further agrees and acknowledges that for the
purposes of this Clause 2 (Position of Security Agent and Covenant to Pay and
Covenant to Perform):

 

--------------------------------------------------------------------------------

 

the term "Creditors" includes any present lenders that are, and any future
lenders that by transfer or accession, may become, lenders in accordance with
the terms of the Credit Agreement;

(a)



the Security Agent is also acting on behalf of such present and future lenders
as attorney without authority (Vertreter ohne Vertretungsmacht); and

(b)



the Security Agent is liberated from the restrictions set out in Section 181 of
the German Civil Code (Bürgerliches Gesetzbuch).

2.2Covenant to Pay

(a)



The Pledgor undertakes with the Security Agent as a separate covenant that it
will pay to the Security Agent an amount equal to the amount of the Secured
Liabilities, always provided that any reduction of the Secured Liabilities shall
pro tanto reduce the amount payable to the Security Agent under this covenant.

(b)



The Pledgor shall duly and punctually pay and discharge the Secured Liabilities
in the manner provided for in the Transaction Documents.

2.3Covenant to Perform

The Pledgor covenants with the Security Agent to observe and perform all its
obligations to the Security Agent in its capacity as Security Agent and in any
other capacity, and the other Creditors or any of them under the Transaction
Documents, in addition to those referred to in Clause 2.2 (Covenant to Pay),

3PLEDGE AND ENFORCEABILITY

3.1General

Each security created by this Agreement is a continuing security for the due and
punctual payment by the Pledgor and any other Security Party of the Secured
Liabilities under Clause 2.2 (Covenant to Pay) and the observation and
performance by the Pledgor of all its obligations under Clause 2.3 (Covenant to
Perform).

3.2Pledge

The Pledgor to the full extent of its interest, hereby pledges (verpfändet) at
the same time and pari passu in rank the Account (including without limitation
the Credit Balance on the Account) to the Security Agent.

3.3Continuing security

(a)This Agreement shall remain in force until the end of the Security Period as
a continuing

security and, in particular:

(i)



the security created by Clause 3 (Pledge and Enforceability) will extend to the
ultimate balance of all sums payable by the Pledgor under the Transaction
Documents, regardless of any intermediate payment or discharge in whole or in
part;

(ii)



the security created by Clause 3 (Pledge and Enforceability), and the rights of
the Security Agent under this Agreement, are only capable of being extinguished,
limited or otherwise adversely affected by an express and specific term in a
document signed by or on behalf of the Security Agent;

 

3

--------------------------------------------------------------------------------

 

(iii)no failure or delay by or on behalf of the Security Agent to enforce or
exercise a

security created by Clause 3 (Pledge and Enforceability) or a right of the
Security Agent under this Agreement, and no act, course of conduct, acquiescence
or failure to act (or to prevent the Pledgor from taking certain action) which
is inconsistent with such a security or with such a right shall preclude or
estop (either permanently or temporarily) the Security Agent from enforcing or
exercising it.

(b)This Agreement is in addition to and is not in any way prejudiced by, and
shall not prejudice

any guarantee or other security or any other right of recourse now or
subsequently held by any Creditor or any right of set-off or netting or rights
to combine accounts in connection with the Transaction Documents.

4UNDERTAKINGS

4.1General

The undertakings in this Clause 4 (Undertakings) remain in force throughout the
Security Period except as the Security Agent may otherwise permit.

4.2Restrictions on dealing with Credit Balance

Subject to Clause 4.6 (Execution of instructions), the Pledgor shall not attempt
to withdraw, transfer or in any other way deal with all or any part of the
Credit Balance on the Retention Account.

4.3Restrictions on operation of the Account

Subject to Clause 4.6 (Execution of instructions), the Pledgor shall not purport
to give any authorisation or instruction to the Account Bank concerning the
Retention Account.

4.4Maintenance of rights in relation to the Account

Subject to Clause 4.6 (Execution of instructions), the Pledgor shall not attempt
to vary, or permit to be varied, any right relating to the Account or to a
Credit Balance on the Account.

4.5No waiver of rights in relation to the Account

The Pledgor shall not waive any right relating to the Account or to a Credit
Balance nor permit any such right to be lost, suspended or impaired.

4.6Execution of instructions

The Pledgor shall, if so required by the Security Agent, immediately execute any
document which the Security Agent may specify for the purpose of, or in
connection with, any withdrawal, transfer or other dealing with all or any part
of a Credit Balance or any variation to any right relating to the Account or to
a Credit Balance on the Account.

4.7Action to protect validity of security over the Account

The Pledgor shall take any action which the Security Agent may specify with a
view to ensuring or protecting the validity, enforceability and/or priority of
any interest or right created by this Agreement in respect of the Account and
the Credit Balance on the Account.

 

4

--------------------------------------------------------------------------------

 

4.8Action to enforce security

The Pledgor shall:

(a)



take any action which the Security Agent may direct for the purpose of enforcing
(through legal process, arbitration or otherwise) any right which is part of, or
which relates to, the Account or the Credit Balance on the Account; and

(b)



in the absence of any such direction, not take any such action.

4.9Co-operation and assistance relating to the Account

The Pledgor shall forthwith provide the Security Agent and its officers and
representatives with full and prompt co-operation and assistance relating to the
Account.

4.10 Negative pledge

(a)



The Pledgor shall not create or permit to subsist any security over the Account
or the Credit Balance on the Account, except as permitted by the Credit
Agreement.

(b)



This Clause 4.10 (Negative pledge) is in addition to, and shall not be limited
by, any provision of the Credit Agreement.

4.11 Disposals

The Pledgor shall not dispose of a Credit Balance on the Account.

4.12Protection of Creditor interests

The Pledgor shall not enter into any transaction, or do anything, which is
contrary to, or which may adversely affect, the rights of the Security Agent
under this Agreement or any Creditor's interest in those rights.

5PROTECTION OF SECURITY

5.1Protection of Security

The Security Agent may, but shall not be obliged to, take any action which it
may think fit for the purpose of protecting or maintaining the security created
or intended to be created by this Agreement or for any similar or related
purpose.

5.2No obligations imposed on Security Agent

The Pledgor shall remain liable to perform all obligations connected with the
Account and the Security Agent shall not, in any circumstances, have or incur
any obligation of any kind in connection with the Account.

5.3Release of Security

At the end of the Security Period, the Security Agent shall, at the request and
cost of the Pledgor, release such rights as the Security Agent then has to, or
in connection with, the Account.

 

5

--------------------------------------------------------------------------------

 

6ENFORCEABILITY AND SECURITY AGENT'S POWERS

6.1Right to enforce security

Upon the requirements set forth in Section 1204 et seq. of the German Civil Code
(Bürgerliches Gesetzbuch) with regard to the enforcement of the pledge being met
(Pfandreife):

(a)



the security constituted by this Agreement shall immediately become enforceable
for all purposes;

(b)



the Security Agent shall (subject only to any of the express restrictions or
conditions contained in this Agreement) be entitled then or at any later time or
times to exercise the powers set out in Clause 6.2 (Right to apply Credit
Balance) and all other powers in this Agreement and in any other Transaction
Document; and

(c)



the Security Agent shall be entitled then or at any later time or times to
exercise any other rights which it has, upon default of the Pledgor, under the
laws of the Federal Republic of Germany.

6.2Right to apply Credit Balance

Subject to the provisions of the Intercreditor Agreement, if the security
constituted by this Agreement has become enforceable, the Security Agent shall
be entitled then or at any later time or times:

(a)



to withdraw all or any part of the Credit Balance on the Account and to use the
amount withdrawn in or towards discharging the Secured Liabilities; and/or

(b)



if applicable, to withdraw all or any part of the Credit Balance on the Earnings
Account and to transfer the amount withdrawn to the Retention Account as a
monthly retention as stipulated in clause 10.3 (Monthly Retentions) of the
Credit Agreement; and/or

(c)



to transfer or remit all or any part of the Credit Balance on the Account to the
Security Agent or any Creditor up to the amount of the Secured Liabilities to,
or for the benefit of, the relevant Security Agent or that Creditor,

and the Security Agent may take any action described in paragraphs (a) to (c)
above notwithstanding that any maturity or roll-over date attached to any part
or parts of the Credit Balance may not yet have arrived.

6.3No liability of Security Agent

(a)Neither the Security Agent (nor any Delegate(as hereinafter defined)) shall
be obliged to:

(i)



check the nature or sufficiency of any payment received by it under this
Agreement; or

(ii)



preserve, exercise or enforce any right forming part of, or relating to, the
Account or any of the Credit Balance.

(b)In addition to, and without limiting, any exclusion or limitation of
liability of any Creditor

under any Transaction Document, neither the Security Agent nor any Delegate
shall have any liability to any Security Party:

(i)for any loss caused by an exercise of, or failure to exercise, rights under
or

enforcement of, or failure to enforce any security created by this Agreement to
the extent possible under German law;

 

6

 

--------------------------------------------------------------------------------

 

(ii)



to account for any income or principal amount which might have been produced or
realised from any asset forming part of or subject to any security created by
this Agreement; or

(iii)



for any reduction in the value of any asset forming part of or subject to any
security created by this Agreement.

6.4No requirement to commence proceedings

Waiving the requirements of Section 1277 of the German Civil Code (Bürgerliches
Gesetzbuch) none of the Security Agent nor any other Creditor will need to
commence any proceedings under, or enforce any security created by, the Credit
Agreement or any other Transaction Document before commencing proceedings under,
or enforcing any security created by, this Agreement.

6.5Right to convert Credit Balance

For the purposes of this Agreement:

(a)



The Security Agent may convert any moneys received or recovered by it under this
Agreement from one currency to another, at a market rate of exchange.

(b)



The obligations of the Pledgor to pay in the due currency shall only be
satisfied to the extent of the amount of the due currency purchased after
deducting the costs of conversion.

6.6Prior Security

(a)At any time after the security created by this Agreement has become
enforceable, the

Security Agent may:

(i)



redeem any prior security over all or any part of the Account;

(ii)



procure the transfer of that security to itself; and/or

(iii)



settle the Account of any prior mortgagee, chargee or encumbrancer and any
accounts so settled will be, in the absence of manifest error, conclusive and
binding on the Pledgor.

(b)The Pledgor shall pay to the Security Agent immediately upon demand the costs
and

expenses incurred by the Security Agent in connection with any such redemption,
settlement and/or transfer including the payment of any principal or interest.

6.7Waiver of defences

For the benefit of the Security Agent the Pledgor hereby expressly waives its
right to the defences of voidability (Anfechtbarkeit), rescission (Rücktritt)
and set-off (Aufrechnung) (except with counterclaims that are undisputed or
adjudged to be due) as defined in Sections 1211 and 770 of the German Civil Code
(Bürgerliches Gesetzbuch) and any rights in its favour that may from time to
time result from the release of other security or security rights granted by it
to the Security Agent or any Creditor. The Pledgor may not derive rights from
the type or timing of realisation or enforcement or from the relinquishing of
other security.

7NOTICE AND ACKNOWLEDGEMENT

7.1Notice and acknowledgement of pledge

 

7

 

--------------------------------------------------------------------------------

 

Pursuant to Section 1280 of the German Civil Code (Bürgerliches Gesetzbuch) the
Pledgor hereby gives notice to the Account Bank in its capacity as account
holding bank and the Account Bank in its before-mentioned capacity hereby
acknowledges receipt of such notification.

8APPLICATION OF MONEYS

All sums received by the Security Agent under this Agreement or in connection
with the realisation or enforcement of any security created by this Agreement
over the Account shall be held by the Security Agent upon trust:

(a)



first, to pay or discharge any expenses or liabilities (including any interest)
which have been paid or incurred by the Security Agent or any Delegate in or in
connection with the exercise of its powers under the Transaction Documents; and

(b)



secondly, to pay the balance over to the Facility Agent for application in
accordance with clause 8.2 (Application of Moneys) of the Credit Agreement.

9FURTHER DOCUMENTATION ETC.

9.1Obligation to execute further documents etc.

The Pledgor shall execute immediately any document which the Security Agent may
specify for the purpose of:

(a)



supplementing the rights which this Agreement confers on the Security Agent in
relation to the Account and/or the Credit Balance;

(b)



registering or otherwise perfecting this Agreement; or

(c)



ensuring or confirming the validity of anything done or to be done under this
Agreement.

9.2Terms of further assurances

Any document to be executed pursuant to Clause 9.1 (Obligation to execute
further documents etc.) shall be in the terms specified by the Security Agent.

9.3Further obligations of Pledgor

(a)



The Pledgor shall also forthwith do any act and execute any document (including
a document which amends or replaces this Agreement) which the Security Agent
specifies for the purpose of enabling or assisting the Security Agent, the
Account Bank or any Creditor to comply, in relation to the Credit Balance, the
Account and/or the Secured Liabilities, with any requirement (legally binding or
not) applicable to the Account, the Account Bank, any Creditor or the Security
Agent and, in particular, any requirements of a banking supervisory authority
with regard to netting or cash collateral.

(b)



The Pledgor shall pay to the Security Agent on demand any money paid by it or
any Delegate:

(i)



as a result of the Security Agent or any Delegate taking action which the
Security Agent or such Delegate considers necessary or desirable in connection
with the Account or to procure compliance with any obligation of the Pledgor in
this Agreement; or

(ii)



in respect of any action or thing expressed in this Agreement to be done at the
cost of the Pledgor.

 

8

 

--------------------------------------------------------------------------------

 

10POWER OF ATTORNEY

10.1 Appointment

The Pledgor, by way of security for the performance of its obligations under
this Agreement, irrevocably appoints (with full power of substitution) the
Security Agent as its attorney-in-fact:

(a)



to do all acts and execute or sign all documents which the Pledgor itself can do
and execute in relation to the Account and the Credit Balance including, without
limitation, all acts and documents necessary to realise and dispose of the
Account and the Credit Balance by such means and on such terms as the Security
Agent may determine; and

(b)



to do all acts and things and execute or sign all documents which the Pledgor is
obliged to do, execute or sign under this Agreement and which it has failed so
to do, execute or sign immediately upon the Security Agent's first written
demand,

provided that the power of attorney constituted by paragraph (a) of this Clause
10.1 (Appointment) shall be exercisable only on the occurrence of an Event of
Default which is continuing.

10.2 General power of attorney

The power of attorney constituted by Clause 10.1 (Appointment) shall be a
general power of attorney.

10.3 Specific power of attorney in relation to the Account

In addition, for the purpose of securing the Security Agent's interest in the
Credit Balance, the Pledgor irrevocably appoints the Security Agent as its
attorney, on its behalf and in its name or otherwise to require or authorise the
Account Bank:

(a)



to open any sub account within each or the Account;

(b)



to open any other accounts in the name of the Pledgor with the Account Bank; or

(c)



to make any entries on, or transfers to or from, each or the Account and/or any
account opened under paragraph (b) above,

which the Security Agent considers necessary or convenient for or in connection
with any exercise or intended exercise of any rights which the Security Agent
has under this Agreement or any other purpose connected with this Agreement. The
Security Agent is hereby liberated from the restrictions set out in Section 181
of the German Civil Code (Bürgerliches Gesetzbuch).

10.4 Acts of attorney

Without limiting its generality, Clause 10.3 (Specific power of attorney in
relation to the Account) entitles the Security Agent to require or authorise the
Account Bank to break the deposit of the Credit Balance in whole or in part, and
to transfer any part or parts of the Credit Balance to sub accounts within the
Account [denominated in a different currency or currencies and/or] having a
different roll-over date or dates from the rest of the Credit Balance.

 

9

--------------------------------------------------------------------------------

 

10.5Ratification of actions of attorney

The Pledgor ratifies and confirms, and agrees to ratify and confirm, any act,
deed or document which the Security Agent (or any Delegate or substitute) does
or executes pursuant to its terms.

10.6Delegation

The Security Agent may delegate to any person or persons (such person, a
“Delegate”) all or any of the powers and discretions conferred on the Security
Agent by Clause 10 (Power of Attorney) and may do so on terms authorising
successive sub-delegations.

10.7Duration

The powers of attorney constituted by Clause 10 (Power of Attorney) shall be
granted for the duration of the Security Period.

11INCORPORATION OF CREDIT AGREEMENT PROVISIONS

11.1Incorporation of specific provisions

The following provisions of the Credit Agreement apply to this Agreement as if
they were expressly incorporated in this Agreement with any necessary
modifications:

clause 7.2 (Taxes );

clause 18.1 (Notices);

clause 19.3 (Unenforceable, etc., Provisions - Effect);

clause 19.10 (Remedies Cumulative and Not Exclusive; No Waiver);

clause 5.5 (Borrower’s Obligation Absolute); and

clause 19.11 (Counterparts; Electronic Delivery).

11.2Incorporation of general provisions

Clause 11.1 (Incorporation of specific provisions) is without prejudice to the
application to this Agreement of any provision of the Credit Agreement which, by
its terms, applies or relates to the Transaction Documents generally or this
Agreement specifically.

12 SUPPLEMENTAL

12.1No restriction on other rights

(a)



Nothing in this Agreement excludes or restricts any form of banker's lien or
right of set off or any other right or remedy which the Security Agent or any
Creditor would have had, apart from this Agreement, under the general law, or
otherwise.

(b)



Nothing in this Agreement shall be taken to exclude or restrict any power, right
or remedy which the Security Agent or any other Creditor may at any time have
under:

(i)



any other Transaction Document; or

(ii)



the law of any country or territory the courts of which have or claim any
jurisdiction in respect of the Pledgor, the Account or the Credit Balance.

 

10

 

--------------------------------------------------------------------------------

 

12.2Exercise of other rights

The Security Agent may exercise any right under this Agreement before it or any
other security agent has exercised any right referred to in paragraphs (a) or
(b) of Clause 12.1 (No restriction on other rights).

12.3Settlement or discharge conditional

Any settlement or discharge under this Agreement between the Security Agent and
the Pledgor shall be conditional upon no security or payment to the Security
Agent or Creditor by the Pledgor or any other person being set aside, adjusted
or ordered to be repaid, whether under any insolvency law or otherwise.

13TRANSFER

13.1 Transfer by the Security Agent

The Security Agent may transfer its rights under and in connection with this
Agreement to the same extent as it may transfer its rights under the Credit
Agreement and the other Transaction Documents.

14GOVERNING LAW

This Agreement is governed by German law.

15ENFORCEMENT
15.1 Jurisdiction

(a)



The courts of Frankfurt am Main, Germany have exclusive jurisdiction to settle
any dispute arising out of or in connection with this Agreement (including a
dispute regarding the existence, validity or termination of this Agreement (a
"Dispute")).

(b)



The Pledgor accepts that the courts of Frankfurt am Main, Germany are the most
appropriate and convenient courts to settle Disputes and accordingly it will not
argue to the contrary.

(c)



This Clause 15.1 (Jurisdiction) is for the benefit of the Security Agent only.
As a result, the Security Agent shall not be prevented from taking proceedings
relating to a Dispute in any other courts with jurisdiction. To the extent
allowed by law, the Security Agent may take concurrent proceedings in any number
of jurisdictions.

15.2 Service of process

(a)Without prejudice to any other mode of service allowed under any relevant
law, the

Pledgor:

(i)



irrevocably appoints IOS International Overseas Services Aktiengesellschaft fuer
Consulting und Unternehmensbetieligungen, c/o Friederici und Partner,
Rechtsanwaelte, Chilehaus A, Fischertwiete 2, 20095 Hamburg, Germany as its
agent for service of process in relation to any proceedings before the German
courts in connection with this Agreement; and

(ii)



agrees that failure by a process agent to notify the Pledgor of the process will
not invalidate the proceedings concerned.

(b)If any person appointed as an agent for service of process is unable for any
reason to act as

agent for service of process, the Pledgor must immediately (and in any event
within 7 days

 

11

 

--------------------------------------------------------------------------------

 

of such event taking place) appoint another agent on terms acceptable to the
Security Agent. Failing this, the Security Agent may appoint another agent for
this purpose.

THIS AGREEMENT has been duly executed by or on behalf of the parties on the date
stated at the beginning of this Agreement.

 

12

 

--------------------------------------------------------------------------------

 

EXECUTION PAGE

 

PLEDGOR

East Gulf Shipholding, Inc.

acting by

SECURITY AGENT

DVB BANK SE

acting by

and by

ACCOUNT BANK

DVB BANK SE

acting by

and by

 

13

 

--------------------------------------------------------------------------------

 

EXHIBIT J

MANAGER’S UNDERTAKING

April ___, 2015

DVB Bank SE

Park House

16-18 Finsbury Circus

London EC2M 7EB, United Kingdom

Attention: Peter Attridge

Department: Transaction and Loan Services

tls.london@dvbbank.com

Fax: +44 207 256 4352

with a copy to:

DVB TRANSPORT (US) LLC

609 Fifth Avenue, 5th Floor

New York, New York 10017, USA

Facsimile: +1 212 858 2664/+ 1 917 369 2196 Attention: Christoph Clauss/Matthew
Galici christoph.clauss@dvbbank.com/  matthew.galici@dvbbank.com

EAST GULF SHIPHOLDING, INC. (the “Owner”) Dear Sirs:

We refer to that certain credit agreement dated as of April __, 2015 (the
"Credit Agreement"), made by and among (1) the Owner, as borrower, (2)
INTERNATIONAL SHIPHOLDING CORPORATION, a corporation organized and existing
under the laws of the State of Delaware, as guarantor (the "Guarantor"), (3) the
banks and financial institutions listed on Schedule I of the Credit Agreement,
as lenders (together with any bank or financial institution which becomes a
Lender pursuant to Section 12 of the Credit Agreement, the “Lenders” and each a
“Lender”), (4) DVB BANK SE (“DVB”), as facility agent for the Lenders and
security trustee for the Lenders (in such capacities, the “Facility Agent” and
the "Security Trustee", respectively) and (5) DVB, as mandated lead arranger,
the Lenders have agreed to make available to the Owner a secured term loan
facility in the amount of up to Thirty Two Million Dollars ($32,000,000).

We hereby confirm that we have been appointed as the [commercial][technical]
manager of the Marshall Islands flag vessel [GLOVIS COUNTESS, IMO No.
9476721][GREEN BAY, IMO No. 9339818] (the “Vessel”), pursuant to a management
agreement (the “Management Agreement”),

dated as of__, 20__, between the Owner and ourselves. We hereby represent and
warrant that the copy of the Management Agreement attached hereto is a true and
complete copy of the Management Agreement, and that there have been no
amendments or variations thereto or defaults thereunder by us or, to the best of
our knowledge and belief, the Owner.

In consideration of the Creditors (as defined in the Credit Agreement) granting
their approval to our appointment as manager of the Vessel, we hereby
irrevocably and unconditionally undertake with the Creditors as follows that:

 

--------------------------------------------------------------------------------

 

(a)



all claims of whatsoever nature which we have or may at any time hereafter have
against or in connection with the Vessel, its earnings, insurances or
requisition compensation, or against the Owner, shall rank after and be in all
respects subordinate to all of the rights and claims of the Creditors against
such property or persons; provided, however, so long as no Event of Default (as
defined in the Credit Agreement) shall have occurred or be continuing, any
amount due to us under the Management Agreement may be paid by the Owner;

(b)



we shall not institute any legal or quasi-legal proceedings under any
jurisdiction at any time hereafter against the Vessel, its earnings, insurances
or requisition compensation, or against the Owner in any capacity without the
Facility Agent’s express, prior written consent;

(c)



we shall upon the Facility Agent’s written request deliver to the Facility Agent
all documents of whatever nature held by us or any sub-manager appointed by us
in connection with the Owner or the Vessel, its earnings, insurances or
requisition compensation;

(d)



we shall not do, or omit to do, or cause anything to be done or omitted, which
might be contrary to or incompatible with the obligations undertaken by the
Owner under the Credit Agreement and the other Transaction Documents (as defined
in the Credit Agreement);

(e)



we shall not agree or purport to agree to any material amendment or variation or
termination of the Management Agreement without the prior written consent of the
Lenders, except where the amendment or variation is required to comply with
applicable laws or regulations;

(f)



we shall (i) direct and procure that all moneys payable to us or through us with
respect to any charter or other contract of employment with respect to the
Vessel (“Charter Revenue”)

shall be paid directly into (A) our account at DVB BANK SE (Account No.)  
(the “[EGS] Account”), or (B) the Owner’s Earnings Account (as defined in the
Credit Agreement), and (ii) direct and procure that all aforesaid moneys
received into the [EGS] Account shall be remitted from such account to the
Owner’s Earnings Account (as defined in the Credit Agreement) as soon as
possible after receipt thereof;

(g)



we shall ensure that no Charter Revenue shall be paid into or through any
account which is pledged or assigned to, or otherwise encumbered or subject to
any rights of setoff in favor of, any entity or person other than the Security
Trustee;

(h)



we shall procure that any sub-manager appointed by us will, on or before the
date of such appointment, enter into an undertaking in favor of the Creditors in
substantially the same form as this letter;

(i)



we shall advise the Facility Agent in writing prior to our ceasing to be the
manager of the Vessel; and

(j)



we shall immediately advise the Facility Agent in writing if the Vessel’s Safety
Management Certificate is withdrawn.

Upon satisfaction of the indebtedness of the Owner to the Creditors under the
Credit Agreement and the other applicable Transaction Documents, our obligations
hereunder shall terminate.

 

--------------------------------------------------------------------------------

 

The provisions of this letter shall be governed by, and construed in accordance
with, the laws of the State of New York.

Any legal action or proceeding with respect to this letter may be brought in any
New York State court or Federal court of the United States of America sitting in
New York City and any appellate court from any thereof or such other courts
having jurisdiction over such action or proceeding as the Lender may select. By
execution and delivery of this letter and for the exclusive benefit of the
Lenders, we irrevocably and generally and unconditionally accept the
jurisdiction of such courts.

[Signature page follows]

 

--------------------------------------------------------------------------------

 

[MANAGER]

By:___

Name: Title:

 

 

--------------------------------------------------------------------------------

 

COPY OF MANAGEMENT AGREEMENT

 

 

--------------------------------------------------------------------------------

 

EXHIBIT K

FORM OF ASSET MAINTENANCE COMPLIANCE CERTIFICATE

CERTIFICATE OF THE CHIEF FINANCIAL OFFICER

OF

INTERNATIONAL SHIPHOLDING CORPORATION

FOR THE PERIOD ENDED [JUNE 30]/[DECEMBER 31], 20__

The undersigned, being the chief financial officer of INTERNATIONAL SHIPHOLDING
CORPORATION, a corporation organized and existing under the laws of the State of
Delaware (“ISH”), hereby certifies, on behalf of the Borrower (as defined
below), to DVB BANK SE (“DVB”), as facility agent for the Lenders, in connection
with that certain credit agreement, dated as of April ___, 2015 (the “Credit
Agreement”), by and among (1) EAST GULF SHIPHOLDING, INC., a corporation
organized under the laws of the Republic of the Marshall Islands, as borrower
(together with any successor thereto, the “Borrower”), (2) ISH, as guarantor,
(3) the banks and financial institutions listed on Schedule I of the Credit
Agreement, as lenders (together with any bank or financial institution which
becomes a Lender pursuant to Section 12 of the Credit Agreement, the “Lenders”
and each a “Lender”), (4) DVB, as facility agent for the Lenders and security
trustee for the Lenders and (5) DVB, as mandated lead arranger, providing for a
secured term loan to be made available to the Borrower, in the amount of up to
Thirty Two Million Dollars (US$32,000,000) (the “Facility”), that the Borrower
is in compliance with the covenant contained in Section 9.4 of the Credit
Agreement and Annex A attached hereto shows the calculation thereof in
reasonable detail.

Capitalized terms used herein without definition have the meaning ascribed
thereto in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of this
[30th/31st] day of [June/December], 20__.

INTERNATIONAL SHIPHOLDING CORPORATION

By:___________________________________________________

Name: Title:

 

--------------------------------------------------------------------------------

 

ANNEX A

Section 9.4 - Fair Market Value

The Fair Market Value of the Vessel shall not be less than [INSERT the
applicable Required Percentage] of the outstanding amount of the Facility.

A. Fair Market Value of GLOVIS COUNTESS Actual = $

B. Amount of Facility
outstanding_________________________________________________________Actual = $

A expressed as a percentage of BActual = _________________________%

Requirement pursuant to Credit Agreement: not less than []%

 

--------------------------------------------------------------------------------

 

EXHIBIT L

 

PARI PASSU INTERCREDITOR AGREEMENT

DVB BANK SE,

as Glovis Countess Agent

AND

DVB BANK SE,
as Green Bay Agent

AND

EAST GULF SHIPHOLDING, INC.,
as Borrower

AND

INTERNATIONAL SHIPHOLDING CORPORATION,
as Guarantor

[  ], 2015

 

 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is dated [], 2015 and made by and among:

(1)



DVB BANK SE as facility agent and security trustee (the "Glovis Countess Agent")
and lender under the Glovis Countess Credit Agreement;

(2)



DVB BANK SE as facility agent and security trustee (the "Green Bay Agent") and
lender under the Green Bay Credit Agreement;

(3)



EAST GULF SHIPHOLDING, INC., a corporation organized and existing under the laws
of the Republic of the Marshall Islands (the "Borrower"); and

(4)



INTERNATIONAL SHIPHOLDING CORPORATION, a corporation organized and existing
under the laws of the State of Delaware (the “Guarantor”).

IT IS AGREED as follows:

1.DEFINITIONS AND INTERPRETATION

1.1Definitions

In this Agreement:

"Business Day" means any day that is not a Saturday, Sunday or other day on
which banks in London, England, Frankfurt, Germany or New York, New York are
authorized or required by law to remain closed.

"Cash Proceeds" means:

(a)



proceeds of the Security Property which are in the form of cash; and

(b)



any cash which is generated by holding, managing, exploiting, collecting,
realizing or disposing of any proceeds of the Security Property which are in the
form of Non-Cash Consideration.

“Controlling Agent” means the Glovis Countess Agent.

"Creditors" means the Glovis Countess Creditors and the Green Bay Creditors.

"Debt Document" means each of this Agreement, the Glovis Countess Transaction
Documents and the Green Bay Transaction Documents.

"Distress Event" means any of:

(a)



an Event of Default; or

(b)



an Enforcement Action.

"Enforcement Action" means:

(a)in relation to any Liabilities:

(i)



the acceleration of any Liabilities or the making of any declaration that any
Liabilities are prematurely due and payable (other than as a result of any
voluntary prepayment arising under the Debt Documents);

(ii)



the making of any declaration that any Liabilities are payable on demand;

 

--------------------------------------------------------------------------------

 

demand;

(iv)



the exercise of any right of set-off, account combination or payment netting
against any Obligor in respect of any Liabilities other than the exercise of any
such right which is otherwise expressly permitted under the Glovis Countess
Credit Agreement or the Green Bay Credit Agreement to the extent that the
exercise of that right gives effect to a Permitted Payment; and

(v)



the suing for, commencing or joining of any legal or arbitration proceedings
against either Obligor to recover any Liabilities;

(b)



the taking of any steps to enforce or require the enforcement of any Transaction
Security;

(c)



the entering into of any composition, compromise, assignment or arrangement with
either Obligor which owes any Liabilities, or has given any Security, guarantee
or indemnity or other assurance against loss in respect of the Liabilities
(other than any action permitted under Clause 9 (Changes to the Parties); or

(d)



the petitioning, applying or voting for, or the taking of any steps (including
the appointment of any liquidator, receiver, administrator or similar officer)
in relation to, the winding up, dissolution, administration or reorganization of
either Obligor which owes any Liabilities, or has given any Security, guarantee,
indemnity or other assurance against loss in respect of any of the Liabilities,
or any of such Obligor’s assets or any suspension of payments or moratorium of
any indebtedness of any such Obligor, or any analogous procedure or step in any
jurisdiction,

except that the taking of any action falling within paragraphs (a)(v) or (d)
above which is necessary (but only to the extent necessary) to preserve the
validity, existence or priority of claims in respect of Liabilities, including
the registration of such claims before any court or governmental authority and
the bringing, supporting or joining of proceedings to prevent any loss of the
right to bring, support or join proceedings by reason of applicable limitation
periods shall not constitute Enforcement Action.

"Event of Default" means any event or circumstance specified as such in either
the Glovis Countess Credit Agreement or the Green Bay Credit Agreement.

"Facility Agreement" means each of the Glovis Countess Credit Agreement and the
Green Bay Credit Agreement.

"Final Discharge Date" means the later to occur of the Glovis Countess Discharge
Date and the Green Bay Discharge Date.

"Financial Adviser" means any:

(a)



independent internationally recognized investment bank;

(b)



independent internationally recognized accounting firm;

(c)



other independent internationally recognized professional services firm which is
regularly engaged in providing valuations of businesses or financial assets or,
where applicable, advising on competitive sales processes; or

 

--------------------------------------------------------------------------------

 

in the Glovis Countess Credit Agreement.

"Glovis Countess Credit Agreement" means the credit agreement made by and among,
inter alios, the Borrower, the Guarantor and the Glovis Countess Agent, dated
April [ ], 2015, as such document is amended, amended and restated, supplemented
or otherwise modified from time to time.

"Glovis Countess Creditors" means the “Creditors” as defined in the Glovis
Countess Credit Agreement.

"Glovis Countess Discharge Date" means the first date on which all Glovis
Countess Liabilities have been fully and finally discharged to the satisfaction
of the Glovis Countess Agent, whether or not as the result of an enforcement,
and the Glovis Countess Agent is under no further obligation to provide
financial accommodation to the Borrower under the Debt Documents.

"Glovis Countess Liabilities" means the Liabilities owed by the Obligors to the
Glovis Countess Creditors under or in connection with the Glovis Countess
Transaction Documents.

"Glovis Countess Transaction Documents" has the meaning given to the term
"Transaction Documents" in the Glovis Countess Credit Agreement.

"Green Bay Credit Agreement" means the credit agreement made originally by and
among, inter alios, Waterman Steamship Corporation, as original borrower, the
Guarantor, and the Green Bay Agent, dated August 26, 2014, as such document has
been and is amended, amended and restated, supplemented or otherwise modified
from time to time.

“Green Bay Creditors” means the “Creditors” as defined in the Green Bay Credit
Agreement.

"Green Bay Discharge Date" means the first date on which all Green Bay
Liabilities have been fully and finally discharged to the satisfaction of the
Green Bay Agent, whether or not as a result of an enforcement, and the Green Bay
Agent is under no further obligation to provide financial accommodation to the
Borrower under the Debt Documents.

"Green Bay Liabilities" means the Liabilities owed by the Obligors to the Green
Bay Creditors under or in connection with the Green Bay Transaction Documents.

"Green Bay Transaction Documents" has the meaning given to the term "Transaction
Documents" in the Green Bay Credit Agreement.

"Insolvency Event" means, in relation to any Obligor:

(a)



any resolution is passed or order made for the suspension of payments, winding
up, dissolution, administration or reorganization of that Obligor, a moratorium
is declared in relation to any indebtedness of that Obligor or an administrator
is appointed to that Obligor;

(b)



any composition, compromise, assignment or arrangement is made with any of its
creditors;

 

--------------------------------------------------------------------------------

 

(c)



the appointment of any liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of that
Obligor or any of its assets;

(d)



enforcement of any Security over any assets of any Obligor; or

(e)



any analogous procedure or step is taken in any jurisdiction.

"Instructing Group" means at any time the “Majority Lenders” as defined in the
Glovis Countess Credit Agreement.

"Liabilities" means all present and future liabilities and obligations at any
time of the Obligors to any Creditor under the Debt Documents, both actual and
contingent and whether incurred solely or jointly or as principal or surety or
in any other capacity together with any of the following matters relating to or
arising in respect of those liabilities and obligations:

(a)



any refinancing, novation, deferral or extension;

(b)



any claim for breach of representation, warranty or undertaking or on an event
of default or under any indemnity given under or in connection with any document
or agreement evidencing or constituting any other liability or obligation
falling within this definition;

(c)



any claim for damages or restitution; and

(d)



any claim as a result of any recovery by any Debtor of a Payment on the grounds
of preference or otherwise,

and any amounts which would be included in any of the above but for any
discharge, non-provability, unenforceability or non-allowance of those amounts
in any insolvency or other proceedings.

"Non-Cash Consideration" means consideration in a form other than cash.

"Non-Cash Recoveries" means any amount distributed to the Controlling Agent
pursuant to Clause 5 .1 (Turnover by the Creditors), which are, or is, in the
form of Non-Cash Consideration.

"Obligor" shall mean each of the Borrower and/or the Guarantor. "Party" means a
party to this Agreement.

"Payment" means, in respect of any Liabilities (or any other liabilities or
obligations), a payment, prepayment, repayment, redemption, defeasance or
discharge of those Liabilities (or other liabilities or obligations).

"Permitted Payment" means a Permitted Glovis Countess Payment or a Permitted
Green Bay Payment.

"Permitted Glovis Countess Payments" means the Payments permitted by Clause 3.1
(Payment of Glovis Countess Liabilities).

"Permitted Green Bay Payments" means the Payments permitted by Clause 3.2
(Payment of Green Bay Liabilities).

"Recoveries" has the meaning given to that term in Clause 7.1 (Order of
Application).

 

--------------------------------------------------------------------------------

 

"Relevant Liabilities" means Liabilities for which a payment or distribution has
been received.

"Secured Obligations" means all the Liabilities and all other present and future
liabilities and obligations at any time due, owing or incurred by any Obligor to
any Creditor under the Debt Documents, both actual and contingent and whether
incurred solely or jointly and as principal or surety or in any other capacity.

"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

"Security Documents" means the "Security Documents" under and as defined in the
Glovis Countess Credit Agreement and the "Security Documents" under and as
defined in the Green Bay Credit Agreement.

"Security Property" means:

(a)



the Transaction Security and all proceeds of that Transaction Security; and

(b)



all obligations expressed to be undertaken by an Obligor to pay amounts in
respect of the Liabilities to the Creditors and secured by the Transaction
Security together with all representations and warranties expressed to be given
by an Obligor in favor of either Creditor.

“Taxes” has the meaning assigned to such term in the Glovis Countess Credit
Agreement.

"Transaction Security" means the Security created or evidenced or expressed to
be created or evidenced under or pursuant to the Security Documents.

1.2Construction

(a)Unless a contrary indication appears, a reference in this Agreement to:

(i)



The "Borrower", "Guarantor", "Glovis Countess Agent", "Green Bay Agent",
“Controlling Agent” or any "Creditor" or "Obligor" shall be construed to be a
reference to it in its capacity as such and not in any other capacity;

(ii)



any "Creditor" or "Obligor" or any other person shall be construed so as to
include its successors in title, permitted assigns and permitted transferees to,
or of, its rights and/or obligations under the Debt Documents;

(iii)



an "amount" includes an amount of cash and an amount of Non-Cash Consideration;

(iv)



"assets" includes present and future properties, revenues and rights of every
description;

(v)



a "Debt Document" or any other agreement or instrument is a reference to that
Debt Document, or other agreement or instrument, as amended, novated,
supplemented, extended or restated as permitted by this Agreement;

(vi)



a "distribution" of or out of the assets of an Obligor, includes a distribution
of cash and a distribution of Non-Cash Consideration;

 

--------------------------------------------------------------------------------

 

(vii)



"enforcing" (or any derivation) the Transaction Security includes the
appointment of an administrator (or any analogous officer in any jurisdiction)
of an Obligor by a Creditor;

(viii)



"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(ix)



a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

(x)



a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but if not having the force of
law one with which companies customarily comply) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation; and

(xi)



a provision of law is a reference to that provision as amended or reenacted.

(b)Section, Clause and Schedule headings are for ease of reference only.

2. RANKING AND PRIORITY

2.1Creditor Liabilities

Each of the Parties agrees that the Liabilities owed by the Obligors to the
Creditors shall rank in right and priority of payment pari passu and without any
preference between them.

2.2Transaction Security

Each of the Parties agrees, acknowledges and stipulates that all Liabilities
owed by the Obligors to the Creditors are intended to be secured by the
Transaction Security and that the priorities in the Transaction Security, as
between the Glovis Countess Creditors and the Green Bay Creditors, shall be
equal and that each shall share and be equal in priority and rights with the
other, subject to the terms of this Agreement, in each case, regardless of the
time, method or order of attachment or perfection of any Transaction Security,
or the lien priorities which might apply as a matter of law, and in each case,
notwithstanding that any Transaction Security is not actually granted or
improperly granted, unperfected, avoided, a fraudulent transfer or otherwise
unenforceable or ineffective.

3. CREDITOR LIABILITIES

3.1Payment of Glovis Countess Liabilities

The Obligors may make Payments of the Glovis Countess Liabilities at any time
and in accordance with the Glovis Countess Transaction Documents.

3.2Payment of Green Bay Liabilities

The Obligors may make Payments of the Green Bay Liabilities at any time and in
accordance with the Green Bay Transaction Documents.

 

--------------------------------------------------------------------------------

 

4.EFFECT OF INSOLVENCY EVENT

4.1Distributions

(a)



After the occurrence of an Insolvency Event in relation to either Obligor,
either Creditor entitled to receive a distribution out of the assets of that
Obligor in respect of Liabilities owed to that Creditor shall, to the extent it
is able to do so, direct the person responsible for the distribution of the
assets of that Obligor to make that distribution to the Controlling Agent (or to
such other person as the Controlling Agent shall direct).

(b)



The Controlling Agent shall apply distributions made to it under paragraph (a)
above, including any distributions made directly to it from the assets of either
Obligor, in accordance with Clause 7 (Application of Proceeds).

4.2Set-Off

To the extent that any Obligor’s Liabilities are discharged by way of set off
(mandatory or otherwise) after the occurrence of an Insolvency Event in relation
to that Obligor, any Creditor which benefited from that set-off shall pay an
amount equal to the amount of the Liabilities owed to it which are discharged by
that set-off to the Controlling Agent for application in accordance with Clause
7 (Application of Proceeds).

4.3Non cash distributions

If either Creditor receives a distribution in the form of Non-Cash Consideration
in respect of any of the Liabilities (other than any distribution of Non-Cash
Recoveries), the Liabilities will not be reduced by that distribution until and
except to the extent that the realization proceeds are actually applied towards
the Liabilities.

4.4Filing of claims

After the occurrence of an Insolvency Event in relation to either Obligor, each
Creditor shall be authorized to:

(a)



take any Enforcement Action (in accordance with the terms of this Agreement)
against that Obligor;

(b)



demand, sue, prove and give receipt for any or all of that member of the
Obligor's Liabilities;

(c)



collect and receive all distributions on, or on account of, any or all of that
Obligor's Liabilities; and

(d)



file claims, take proceedings and do all other things the Controlling Agent
considers reasonably necessary to recover that Obligor's Liabilities.

5.TURNOVER OF RECEIPTS

5.1Turnover by the Creditors

Subject to Clause 5.2, if at any time prior to the Final Discharge Date, any
Creditor receives or recovers:

(a)any Payment or distribution of, or on account of or in relation to, any of
the

Liabilities which is not either:

(i)a Permitted Payment; or

 

--------------------------------------------------------------------------------

 

(ii)made in accordance with Clause 7 (Application of Proceeds);

(b)other than where Clause 4.2 (Set-Off) applies, any amount by way of set off
in

respect of any of the Liabilities owed to it which does not give effect to a
Permitted Payment;

(c)notwithstanding paragraphs (a) and (b) above, and other than where Clause 4.2

(Set-Off) applies, any amount:

(i)on account of, or in relation to, any of the Liabilities:

(A)



after the occurrence of a Distress Event; or

(B)



as a result of any other litigation or proceedings against either Obligor (other
than after the occurrence of an Insolvency Event in respect of that Obligor); or

(ii)by way of set off in respect of any of the Liabilities owed to it after the

occurrence of a Distress Event,

other than, in each case, any amount received or recovered in accordance with
Clause 7 (Application of Proceeds);

(d)the proceeds of any enforcement of any Transaction Security except in

accordance with Clause 7 (Application of Proceeds); or

(e)other than where Clause 4.2 (Set-Off) applies, any distribution or Payment
of, or

on account of or in relation to, any of the Liabilities owed by any Obligor
which is not in accordance with Clause 7 (Application of Proceeds) and which is
made as a result of, or after, the occurrence of an Insolvency Event in respect
of that Obligor,

that Creditor will:

(i)in relation to receipts and recoveries not received or recovered by way

of set-off:

(A)



hold an amount of that receipt or recovery equal to the Relevant Liabilities (or
if less, the amount received or recovered) on trust for the Controlling Agent
and promptly pay or distribute that amount to the Controlling Agent for
application in accordance with the terms of this Agreement; and

(B)



promptly pay or distribute an amount equal to the amount (if any) by which the
receipt or recovery exceeds the Relevant Liabilities to the Controlling Agent
for application in accordance with the terms of this Agreement; and

(ii)in relation to receipts and recoveries received or recovered by way of

set-off, promptly pay an amount equal to that recovery to the Controlling Agent
for application in accordance with the terms of this Agreement.

5.2Turnover of Non-Cash Consideration

For the purposes of this Clause 5, if any Creditor receives or recovers any
amount or distribution in the form of Non-Cash Consideration which is subject to
Clause 5.1

 

--------------------------------------------------------------------------------

 

(Turnover by the Creditors) the cash value of that Non-Cash Consideration shall
be

determined in accordance with Clause 7.7 (Cash value of Non-Cash Recoveries).

6. ENFORCEMENT OF TRANSACTION SECURITY

6.1Enforcement Instructions

The Transaction Security shall only be enforced by the Controlling Agent upon
the instruction of the Instructing Group. No other Creditor shall have any
independent power to enforce, or have recourse to, any of the Transaction
Security or to exercise any right, power, authority or discretion arising under
the Security Documents except through the Controlling Agent.

6.2Waiver of rights

To the extent permitted under applicable law and subject to Clause 6.1
(Enforcement Instructions) and Clause 7 (Application of Proceeds), each of the
Creditors and the Obligors waives all rights it may otherwise have to require
that the Transaction Security be enforced in any particular order or manner or
at any particular time or that any amount received or recovered from any person,
or by virtue of the enforcement of any of the Transaction Security or of any
other security interest, which is capable of being applied in or towards
discharge of any of the Secured Obligations is so applied.

7. APPLICATION OF PROCEEDS

7.1Order of Application

Subject to Clause 7.2 (Prospective liabilities), all amounts from time to time
received or recovered by either Creditor pursuant to the terms of any Debt
Document (unless such recovery is a Permitted Payment) or in connection with the
realization or enforcement of all or any part of the Transaction Security (for
the purposes of this Clause 7, the "Recoveries") shall be held by the
Controlling Agent on trust to apply them at any time as the Controlling Agent
(in its discretion) sees fit, to the extent permitted by applicable law (and
subject to the provisions of this Clause 7), in the following order of priority:

(a)



first, on a pro rata basis, in or towards the payment or reimbursement of any
expenses or liabilities incurred by (i) any of the Creditors in connection with
the ascertainment, protection or enforcement of their rights and remedies under
the Debt Documents or (ii) the Account Bank in relation to the Earnings Account
and Retention Account (as such terms are defined in the respective Facility
Agreement);

(b)



second, on a pro rata basis, in or towards payment of any interest owing in
respect of the Facilities;

(c)



third, on a pro rata basis, in or towards repayment of the principal of the
Facilities;

(d)



fourth, on a pro rata basis, in or towards payment of all other sums which may
be owing to any of the Creditors under the Debt Documents; and

(e)



fifth, the balance, if any, in payment or distribution to the relevant Obligor.

7.2Prospective liabilities

Following a Distress Event, the Controlling Agent may, in its discretion:

 

--------------------------------------------------------------------------------

 

(a)



hold any amount of the Recoveries which is in the form of cash, and any cash
which is generated by holding, managing, exploiting, collecting, realizing or
disposing of any Non-Cash Consideration; and

(b)



hold, manage, exploit, collect and realize any amount of the Recoveries which is
in the form of Non-Cash Consideration,

in each case for so long as the Controlling Agent shall think fit for later
application under Clause 7.1 (Order of Application) in respect of:

(i)



any sum to any Creditor; and

(ii)



any part of the Liabilities,

that the Controlling Agent reasonably considers, in each case, might become due
or owing at any time in the future.

7.3Investment of Cash Proceeds

Prior to the application of the proceeds of the Security Property in accordance
with Clause 7.1 (Order of Application) the Controlling Agent may, in its
discretion, hold all or part of any Cash Proceeds in one or more suspense or
impersonal account in the name of the Controlling Agent with such financial
institution (including itself) and for so long as the Controlling Agent shall
think fit (the interest being credited to the relevant account) pending the
application from time to time of those monies in the Controlling Agent’s
discretion in accordance with the provisions of this Clause 7.

7.4Permitted Deductions

The Controlling Agent shall be entitled, in its discretion, (a) to set aside by
way of reserve amounts required to meet and (b) to make and pay, any deductions
and withholdings (on account of Taxes or otherwise) which it is or may be
required by any law or regulation to make from any distribution or payment made
by it under this Agreement, and to pay all Taxes which may be assessed against
it in respect of any of the Security Property, or as a consequence of performing
its duties or exercising its rights, powers, authorities and discretions.

7.5Good Discharge

(a)Any distribution or payment made in respect of the Secured Obligations shall

be a good discharge, to the extent of that payment or distribution, by the
Controlling Agent:

(i)



in the case of a payment made in cash, to the extent of that payment; and

(ii)



in the case of a distribution of Non-Cash Recoveries, as determined by Clause
7.7 (Cash value of Non-Cash Recoveries).

7.6Calculation of Amounts

For the purpose of calculating any person's share of any amount payable to or by
it, the Controlling Agent shall be entitled to assume that all amounts received
or recovered as a result of the enforcement or realization of the Security
Property are applied in discharge of the Liabilities in accordance with the
terms of the Debt Documents under which those Liabilities have arisen.

 

--------------------------------------------------------------------------------

 

7.7Cash value of Non-Cash Recoveries

(a)



The cash value of any Non-Cash Recoveries shall be determined by reference to a
valuation obtained by the Controlling Agent from a Financial Adviser appointed
by the Controlling Agent on such terms as it may consider appropriate.

(b)



If any Non-Cash Recoveries are distributed pursuant to Clause 7 (Application of
Proceeds), the extent to which such distribution is treated as discharging the
Liabilities shall be determined by reference to the cash value of those Non-Cash
Recoveries determined pursuant to paragraph (a) above.

8.THE CONTROLLING AGENT

8.1Authority

(a)



Notwithstanding any other provision of this Agreement, nothing herein shall be
construed to impose any fiduciary or other duty on the Controlling Agent to any
other Party.

(b)



Each Party acknowledges and agrees that the Controlling Agent shall be entitled,
for the benefit of the Creditors, to sell, transfer or otherwise dispose of or
deal with any Transaction Security as provided herein and the Security
Documents, as applicable, without regard to any rights to which the other
Creditors would otherwise be entitled as a result of the Liabilities held by
such other Creditors. Without limitation of the foregoing, each Party agrees
that the Controlling Agent shall not have any duty or obligation first to
marshal or realize upon any type of the Transaction Security, or to sell,
dispose of or otherwise liquidate all or any portion of the Transaction Security
in any manner that would maximize the return to the Creditors, notwithstanding
that the order and timing of any such realization, sale, disposition or
liquidation may affect the amount of proceeds actually received by the Creditors
from such realization, sale, disposition or liquidation. Each of the Creditors
waives any claim it may now or hereafter have against the Controlling Agent or
the Instructing Group arising out of any actions which the Controlling Agent or
the Instructing Group take or omit to take in respect of the Transaction
Security.

(c)



Each of the Creditors authorizes the Controlling Agent to perform the duties,
obligations and responsibilities and to exercise the rights, powers, authorities
and discretions specifically given to the Controlling Agent under or in
connection with the Debt Documents together with any other incidental rights,
powers, authorities and discretions.

8.2Exclusion of liability

(a)Without limiting paragraph (b) below (and without prejudice to any other

provision of any Debt Document excluding or limiting the liability of the

Controlling Agent), the Controlling Agent will not be liable for:

(i)



any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Debt Document or the Security Property unless
directly caused by its gross negligence or wilful misconduct;

(ii)



exercising or not exercising any right, power, authority or discretion given to
it by, or in connection with, any Debt Document, the Security Property or any
other agreement, arrangement or document entered

 

--------------------------------------------------------------------------------

 

into, made or executed in anticipation of, under or in connection with, any Debt
Document or the Security Property;

(iii)



any shortfall which arises on the enforcement or realization of the Security
Property; or

(iv)



without prejudice to the generality of paragraphs (i) to (iii) above, any
damages, costs, losses, any diminution in value or any liability whatsoever
arising as a result of:

(A)



any act, event or circumstance not reasonably within its control; or

(B)



the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalization,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets; breakdown,
failure or malfunction of any third party transport, telecommunications,
computer services or systems; natural disasters or acts of God; war, terrorism,
insurrection or revolution; or strikes or industrial action.

(b)



No Party (other than the Controlling Agent) may take any proceedings against any
officer, employee or agent of the Controlling Agent in respect of any claim it
might have against the Controlling Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Debt Document or
any Security Property.

(c)



Nothing in this Agreement shall oblige the Controlling Agent to carry out:

(i)



any "know your customer" or other checks in relation to any person; or

(ii)



any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Creditor,

on behalf of any Creditor and each Creditor confirms to the Controlling Agent
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Controlling Agent.

8.3Creditors' indemnity to the Controlling Agent

(a)Each Creditor shall (in the proportion that the Liabilities due to it bear to
the

aggregate of the Liabilities due to all the Creditors for the time being (or, if
the Liabilities due to the Creditors are zero, immediately prior to their being
reduced to zero)), indemnify the Controlling Agent, within three Business Days
of demand, against any cost, loss or liability incurred by any of them
(otherwise than by reason of the relevant Controlling Agent's gross negligence
or wilful misconduct) in acting as Controlling Agent under, or exercising any
authority conferred under, the Debt Documents (unless the relevant Controlling
Agent, Receiver or Delegate has been reimbursed by an Obligor pursuant to a Debt
Document).

 

--------------------------------------------------------------------------------

 

(b)The Obligors shall immediately on demand reimburse any Creditor for any

payment that Creditor makes to the Controlling Agent pursuant to paragraph (a)
above.

9.CHANGES TO THE PARTIES

9.1Assignments and transfers

No Party may:

(a) assign any of its rights; or

(b) transfer any of its rights and obligations,

in respect of any Debt Documents or the Liabilities except as permitted by this
Clause 9 or otherwise by the Debt Documents.

9.2Change of Creditor

A Creditor may assign any of its rights in respect of any Debt Documents or the
Liabilities if:

(i)



that assignment or transfer is in accordance with the terms of the Facility
Agreement to which it is a party; and

(ii)



any assignee or transferee has (if not already a Party as a Creditor (as the
case may be)) acceded to this Agreement, as a Creditor.

10. NOTICES

10.1 Communications in writing

Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made electronically or by
letter.

10.2 Addresses

The contact information (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Agreement
is that identified with its name in the respective Facility Agreement.

10.3 Delivery

(a)Any communication or document made or delivered by one person to another

under or in connection with this Agreement will only be effective:

(i)



if by way of electronic means, when received in legible form; or

(ii)



if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 10.2 (Addresses), if addressed to that department
or officer.

 

--------------------------------------------------------------------------------

 

(b)Any communication or document which becomes effective, in accordance with

paragraphs (a) above, after 5:00 p.m. in the place of receipt shall be deemed
only to become effective on the following day.

11. PRESERVATION

11.1Partial invalidity

If, at any time, any provision of a Debt Document is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of that provision under the law of any
other jurisdiction will in any way be affected or impaired.

11.2 No impairment

If, at any time after its date, any provision of a Debt Document (including this
Agreement) is not binding on or enforceable in accordance with its terms against
a person expressed to be a party to that Debt Document, neither the binding
nature nor the enforceability of that provision or any other provision of that
Debt Document will be impaired as against the other party(ies) to that Debt
Document.

11.3 Remedies and waivers

No failure to exercise, nor any delay in exercising, on the part of any Party,
any right or remedy under a Debt Document shall operate as a waiver of any such
right or remedy or constitute an election to affirm any Debt Document. No
election to affirm any Debt Document on the part of a Creditor shall be
effective unless it is in writing. No single or partial exercise of any right or
remedy shall prevent any further or other exercise or the exercise of any other
right or remedy. The rights and remedies provided in each Debt Document are
cumulative and not exclusive of any rights or remedies provided by law.

11.4 Waiver of defenses

The provisions of this Agreement or any Transaction Security will not be
affected by an act, omission, matter or thing which, but for this Clause 11.4,
would reduce, release or prejudice the subordination and priorities expressed to
be created by this Agreement including (without limitation and whether or not
known to any Party):

(a)



any time, waiver or consent granted to, or composition with, either Obligor or
other person;

(b)



the release of either Obligor or any other person under the terms of any
composition or arrangement with any creditor of any affiliate;

(c)



the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, either Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realize the full value of any Security;

(d)



any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of either Obligor or other
person;

(e)



any amendment, supplement, extension (whether of maturity or otherwise) or
restatement (in each case, however fundamental and of whatsoever nature, and

 

--------------------------------------------------------------------------------

 

whether or not more onerous) or replacement of a Debt Document or any other
document or security;

(f)



any unenforceability, illegality or invalidity of any obligation of any person
under any Debt Document or any other document or security;

(g)



any intermediate Payment of any of the Liabilities owing to the Creditors in
whole or in part; or

(h)



any insolvency or similar proceedings.

12. CONSENTS, AMENDMENTS AND OVERRIDE

12.1Required consents

This Agreement may be amended or waived only with the consent of each Party;
provided, that the Glovis Countess Agent (for itself and on behalf of the Glovis
Countess Creditors who hereby authorizes the Glovis Countess Agent) and the
Green Bay Agent (for itself and on behalf of the Green Bay Creditors who hereby
authorize the Green Bay Agent) may enter into an amendment, supplement,
termination or other modification of this Agreement without the consent of the
Obligors, so long as such amendment, supplement, termination or other
modification does not impose any duty or responsibility on the Obligors that
materially adversely affects them.

12.2 Amendments to transaction documents

Neither Creditor shall agree to any amendment to the Facility Agreement or Debt
Documents to which it is a party without the express written consent of the
other Creditor.

12.3 Agreement to override

Unless expressly stated otherwise in this Agreement, this Agreement overrides
anything in the Debt Documents to the contrary.

13. Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

14.Governing Law

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by the laws of the State of New York.

15.Enforcement

15.1Jurisdiction

(a)The courts of the State of New York sitting in the Borough of Manhattan in

New York City or of the United States for the Southern District of such State
sitting in the Borough of Manhattan in New York City have exclusive jurisdiction
to settle any dispute arising out of or in connection with this Agreement
(including a dispute relating to the existence, validity or termination of this
Agreement or any non-contractual obligation arising out of or in connection with
this Agreement) (a "Dispute").

 

--------------------------------------------------------------------------------

 

(b)



The Parties agree that the courts of State of New York sitting in the Borough of
Manhattan in New York City or of the United States for the Southern District of
such State sitting in the Borough of Manhattan in New York City are the most
appropriate and convenient courts to settle Disputes and accordingly no Party
will argue to the contrary.

(c)



This Clause 15.1 is for the benefit of the Creditors only. As a result, no
Creditor shall be prevented from taking proceedings relating to a Dispute in any
other courts with jurisdiction. To the extent allowed by law, the Creditors may
take concurrent proceedings in any number of jurisdictions.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS whereof the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives as of the day and year first
above written.

DVB BANK SE,

as Glovis Countess Agent and as Creditor

By:_____________________________________________

Name: Title:

By:_____________________________________________

Name:

DVB BANK SE,

as Green Bay Agent and as Creditor

By:_____________________________________________

Name: Title:

By:_____________________________________________

Name: Title:

EAST GULF SHIPHOLDING, INC., as Obligor

By:_____________________________________________

Name: Title:

INTERNATIONAL SHIPHOLDING CORPORATION, as Obligor

By:_____________________________________________

Name:

 

--------------------------------------------------------------------------------

 

EXHIBIT M

LOAN ADMINISTRATION FORM

To:DVB BANK SE

Park House,

16-18 Finsbury Circus

London EC2M 7EB

E-mail: tls.london@dvbbank.com 

Fax: +44 207 256 4352

Attention: Peter Attridge

Department: Transaction and Loan Services

April ____, 2015

Re: Providing financing to EAST GULF SHIPHOLDING, INC. (the “Company”) in
relation to the Vessel “GLOVIS COUNTESS” (the “Financing”).

We refer to the Financing and a term loan credit agreement (the “Credit
Agreement”) dated as of April ____, 2015 and entered into between, inter alia,
us, as borrower and DVB Bank SE as Facility Agent for and on behalf of the
Lenders in relation to the Financing. Terms and expressions not otherwise
defined herein shall have the same meaning as defined in the Credit Agreement.

We hereby appoint the following persons to act as our point of contact with
regards to any issue arising in connection with the administration of the Credit
Agreement or any other documents related to the Financing:

1. [Manuel G. Estrada - Vice President and Chief Financial Officer

2. David B. Drake - Vice President and Treasurer

3. Donna L. Johnson - Assistant Treasurer]1

No other persons (other than the Senior Officers of the Company listed above
(the “Authorized Persons”)) are hereby authorized to request any information
from you regarding the Credit Agreement or any other matter related to the
Financing or the Company or communicate with you in any way regarding the
forgoing in and under any circumstances.

For the avoidance of doubt, the following are the Senior Officers of the
Company:

1. [Niels M. Johnsen - Chairman

2. Erik L. Johnsen – President

4. Manuel G. Estrada – Vice-President and Chief Financial Officer

5. David B. Drake – Vice-President and Treasurer

6. Donna L. Johnson, Assistant Treasurer]2

1 Please confirm.

2 Please confirm.

 

--------------------------------------------------------------------------------

 

This list of authorized persons may only be amended, modified or varied in
writing by an Authorized Person with copy to the other Authorized Persons. We
agree to indemnify you and hold you harmless in relation to any information you
provide to any Authorized Person. This letter shall be governed and construed in
accordance with New York law.

Yours sincerely,

EAST GULF SHIPHOLDING, INC., as Borrower

By:_________________________________________________________________________

Name: Title:



--------------------------------------------------------------------------------